Case 2:15-cv-00201-SMJ       ECF No. 373-1      filed 01/28/20   PageID.13495 Page 1 of 249




                               EXHIBIT A




 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 12
Case 2:15-cv-00201-SMJ       ECF No. 373-1      filed 01/28/20   PageID.13496 Page 2 of 249




        Evaluation of the Sources, Fate, and Transport of
        Polychlorinated Biphenyls (PCBs) and
        Other Substances in the Spokane River Watershed


        Prepared by




        Kurt Herman, M.Eng., P.G.


        Prepared for
        Monsanto Company, Solutia, Inc., and Pharmacia LLC


        November 14, 2019




 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 13
Case 2:15-cv-00201-SMJ                      ECF No. 373-1                filed 01/28/20             PageID.13497 Page 3 of 249


 Table of Contents

                                                                                                                                            Page


 Introduction .................................................................................................................................. I-1

 1          Spokane River Watershed Setting ...................................................................................... 1
            1.1   Geographic Description .......................................................................................... 1
            1.2   River Characteristics ............................................................................................... 1
            1.3   River Conditions: Past and Present ........................................................................ 3
                  1.3.1 The City of Spokane repeatedly ignored orders to prevent raw sewage from
                          entering the Spokane River. ....................................................................... 3
                  1.3.2 Other non-PCB substances are present in the river at levels that exceed
                          government screening levels. ..................................................................... 4
            1.4   City of Spokane Sewer System ................................................................................ 7

 2          PCBs were formerly manufactured as a product and continue to be produced as a
            byproduct. ........................................................................................................................... 9
            2.1   Product PCBs were manufactured as a bulk industrial chemical starting in the
                  1900s. ...................................................................................................................... 9
                  2.1.1 Properties of Product PCBs ......................................................................... 9
                  2.1.2 PCB Manufacture ........................................................................................ 9
                  2.1.3 Product PCB Uses ...................................................................................... 12
                  2.1.4 PCB Congeners .......................................................................................... 13
                  2.1.5 PCB Regulations ........................................................................................ 14
            2.2   Byproduct PCBs ..................................................................................................... 14
                  2.2.1 Formation of Byproduct PCBs ................................................................... 14
                  2.2.2 Products Containing Byproduct PCBs ....................................................... 18
                  2.2.3 Regulation of Byproduct PCBs .................................................................. 18
                  2.2.4 PCB Congeners Strongly Indicative of Byproduct PCBs ............................ 18

 3          The Fate and Transport of PCBs in the Environment ....................................................... 22
            3.1    The scientific understanding of PCB fate and transport developed gradually over
                   time. ...................................................................................................................... 23
            3.2    The ability to accurately identify and quantify PCBs in the environment continues
                   to develop. ............................................................................................................ 25

 4          PCB levels in the Spokane River are below regulatory levels, have declined, and are
            expected to continue declining. ....................................................................................... 26
            4.1    PCB Mass Loading in the Spokane River ............................................................... 26
                   4.1.1 Upstream loads and industrial discharges account for the vast majority of
                          PCBs in the Spokane River as it flows past the City. ................................. 26


                                                                                                                                                   i



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 14
Case 2:15-cv-00201-SMJ                  ECF No. 373-1                filed 01/28/20            PageID.13498 Page 4 of 249


                  4.1.2 The PCBs found in the river are accounted for by known discharges and
                         upstream sources...................................................................................... 26
       4.2        PCB levels in the Spokane River are below regulatory levels. .............................. 30
                  4.2.1 PCB levels in the Spokane River are below the Washington State and US
                         EPA water quality criteria. ........................................................................ 30
                  4.2.2 The vast majority of Spokane River sediments are not impacted by
                         PCBs........................................................................................................... 32
       4.3        The amount of metals and raw sewage discharged to the Spokane River vastly
                  outweighs the low levels of PCBs. ........................................................................ 33
       4.4        Environmental levels of PCBs have been declining over time.............................. 36
                  4.4.1 Global Trends in Emissions ....................................................................... 36
                  4.4.2 PCB Degradation Processes ...................................................................... 36
                  4.4.3 PCB concentrations have declined in the Spokane River environment. .. 37

5      The City of Spokane's actions demonstrate that PCBs in the river are not a problem. ... 39
       5.1    The City continues to knowingly buy and use PCB-containing products that are
              released into the environment. ............................................................................ 39
       5.2    The City continues to spread PCB-containing solid waste onto farmland, knowing
              that some of those PCBs may end up in the river. ............................................... 41
       5.3    The City has failed to prevent others from using and discharging PCBs. ............. 42
       5.4    The levels of PCBs discharged from the City's MS4 do not cause exceedances of
              water quality criteria for PCBs in the river. .......................................................... 44
       5.5    City stormwater projects are general stormwater improvements, not specific to
              PCBs....................................................................................................................... 44
              5.5.1 The available stormwater PCB data are too sparse and inadequate to
                      meaningfully inform stormwater improvement projects. ....................... 45
       5.6    City sewer upgrades are for the purposes of complying with orders to eliminate
              discharges of raw sewage to the river and to comply with the DO TMDL, and were
              planned and performed without mention of PCBs and before PCBs were
              detected. ............................................................................................................... 46

6      Sources of PCBs Found in the Spokane River Watershed ................................................ 48
       6.1    The sources of PCBs in the Spokane River directly confirmed by data are
              predominantly from fire safety product PCBs and byproduct PCBs. ................... 48
              6.1.1 Product PCBs Sources (Closed and Semi-closed) ...................................... 48
              6.1.2 Byproduct PCB Sources ............................................................................. 50
                      6.1.2.1 Byproduct PCB Congener Data ................................................... 50
                      6.1.2.2 Byproduct PCB Loads in the Spokane River ............................... 52
                      6.1.2.3 IEP Discharges of Byproduct PCBs .............................................. 54
                      6.1.2.4 Byproduct PCBs are still a significant source that is potentially
                                    increasing in magnitude. ............................................................ 57
              6.1.3 There is no evidence that landfills are a source of PCBs to the river. ...... 57
       6.2    Hypothetical open use contributions of PCBs to the river today are negligible at
              most. ..................................................................................................................... 57


                                                                                                                                          ii



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 15
Case 2:15-cv-00201-SMJ                       ECF No. 373-1                 filed 01/28/20            PageID.13499 Page 5 of 249


            6.3        Fish hatcheries are an ongoing source of PCBs to the river and likely include
                       internationally sourced PCBs. ............................................................................... 59

 7          Rebuttal............................................................................................................................. 61
            7.1   Overall Rebuttal Points ......................................................................................... 61
            7.2   Rebuttal to Dr. Trapp and Mr. Bowdan ................................................................ 61
            7.3   Rebuttal to Dr. Dilks .............................................................................................. 62
            7.4   Rebuttal to Mr. Coghlan ....................................................................................... 62
            7.5   Rebuttal to Dr. Carpenter ..................................................................................... 64

 References .................................................................................................................................... 66


 Attachment 1                     Curriculum Vitae and Testimony Experience of Kurt Herman, M.Eng., P.G.
 Attachment 2                     Summary of PCB Studies and Data in the Spokane River Watershed
 Attachment 3                     Background on Byproduct PCBs
 Attachment 4                     PCB Data Availability Tables
 Attachment 5                     Upland PCB Sites in the Spokane River Watershed




                                                                                                                                                  iii



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 16
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20    PageID.13500 Page 6 of 249


 List of Tables

 Table 2.1       Global PCB Production

 Table 2.2       Chemicals Identified in the 1980s with a High Potential to Generate Byproduct PCBs
                 During Their Production, as Determined by US EPA

 Table 2.3       PCB Congeners That Are Strongly Indicative of Byproduct PCB Sources

 Table 4.1       Summary of Discharger PCB Mass Loadings and PCB Loadings in the Spokane River Based
                 on the 2014 Low-flow Synoptic Survey Sampling

 Table 4.2       Summary of Task Force-measured Spokane River Water Column PCB Concentrations

 Table 4.3       PCB Degradation Half-lives by Number of Chlorine Atoms in Air and Soil/Sediment

 Table 5.1       PCB-containing Products Purchased and Used by the City of Spokane

 Table 5.2       PCB Sampling Results for Riverside WWTP Biosolids

 Table 5.3       Byproduct PCBs Discharged from the City of Spokane MS4 (2007)

 Table 5.4       Byproduct PCBs Discharged from the Riverside WWTP (2014)

 Table 6.1       Task Force Sample Locations and Byproduct PCB Sample Concentrations

 Table 6.2       Summary of Samples of Inland Empire Paper Company's Effluent


 All Tables are embedded in the text.




                                                                                                   iv



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 17
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20     PageID.13501 Page 7 of 249


 List of Charts

 Chart 1.1       Long-term Spokane River Monthly Flow Rates (Arithmetic Mean) at "Spokane River at
                 Spokane" Gage (Monroe Street)

 Chart 1.2       Raw Sewage Discharged from the City of Spokane Gathering Behind a Log in the Spokane
                 River

 Chart 1.3       Image of Raw Sewage Entering the Spokane River

 Chart 2.1       Congeners Associated with Various Byproduct PCB Processes

 Chart 3.1       PCB Peer-reviewed Literature Articles (1950-2015)

 Chart 4.1       Spokane River Mass Loading, Low Flows Only (2014 Synoptic Survey)

 Chart 4.2       Mean PCB Concentration at Each River Station Reported in Table 4.2

 Chart 4.3       Annual River Loading of Sewage, Metals, Phosphorus, and Total PCBs to the Spokane River

 Chart 4.4       Mean Lead Concentration at Each River Station for Which Data Were Reported for Recent
                 Years

 Chart 4.5       Mean Zinc Concentration at Each River Station for Which Data Were Reported for Recent
                 Years

 Chart 4.6       Temporal Trend in Age-dated PCB Concentrations in Sediment Cores, Upper Lake Spokane
                 (Upper Panel) and Lower Lake Spokane (Lower Panel)

 Chart 5.1       Riverside WWTP Biosolids Application Locations in and near the Spokane River Watershed

 Chart 6.1       Detection Frequency of Example Byproduct PCB Congeners Detected in Discharges to the
                 Spokane River

 Chart 6.2       Detection Frequency of Example Byproduct PCB Congeners Detected in the Spokane River

 Chart 6.3       Fish Movement in the Spokane River Watershed


 All Charts are embedded in the text.




                                                                                                       v



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 18
Case 2:15-cv-00201-SMJ         ECF No. 373-1           filed 01/28/20   PageID.13502 Page 8 of 249


  List of Figures

  Figure 1        Spokane River Watershed

  Figure 2        303(d) Impaired Waters for Non-PCBs – Spokane River Watershed

  Figure 3        City of Spokane Stormwater Conveyance Overview

  Figure 4        CSO System

  Figure 5        Average PCB Concentrations at Task Force Spokane River Stations

  Figure 6        Maximum Total PCBs – Sediment Concentrations

  Figure 7        SIU Sites

  Figure 8        Kaiser Aluminum

  Figure 9        GE Spokane Yard Historical Operations

  Figure 10       GE Spokane Yard PCB Presence/Remediation

  Figure 11       City Parcel Historical Operations

  Figure 12       City Parcel Remediation Areas

  Figure 13       Spokane Junkyard Superfund Site

  Figure 14       PCB 11 Detected in Surface Water



  All Figures are appended at the end of the report.




                                                                                                vi



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 19
Case 2:15-cv-00201-SMJ       ECF No. 373-1      filed 01/28/20    PageID.13503 Page 9 of 249


  Abbreviations

  AO                Administrative Order
  BOD               Biochemical Oxygen Demand
  CBOD              Carbonaceous Biochemical Oxygen Demand
  CSO               Combined Sewer Overflow
  DDT               Dichlorodiphenyltrichloroethane
  DO                Dissolved Oxygen
  DPRK              Democratic People's Republic of Korea
  E&E               Ecology and Environment, Inc.
  E-waste           Electronic Waste
  FIN               Fishmeal Information Network
  GC                Gas Chromatography
  GE                General Electric
  HSPF              Hydrological Simulation Program – FORTRAN
  I&I               Infiltration and Injection
  ICWP              Integrated Clean Water Plan
  IEP               Inland Empire Paper Company
  ITF               Interdepartmental Task Force on PCBs
  IUPAC             International Union of Pure and Applied Chemistry
  METI              Ministry of Economy, Trade and Industry
  MIT               Massachusetts Institute of Technology
  MS4               Municipal Separated Storm Sewer System
  NIEHS             National Institute of Environmental Health Sciences
  NOV               Notice of Violation
  NPDES             National Pollutant Discharge Elimination System
  PBDE              Polybrominated Diphenyl Ether
  PCB               Polychlorinated Biphenyl
  PCDD              Polychlorinated Dibenzo-p-dioxin
  PCDF              Polychlorinated Dibenzofuran
  PCT               Polychlorinated Terphenyl
  PHTS              Panel on Hazardous Trace Substances
  ppb               Parts Per Billion
  ppm               Parts Per Million
  ppq               Parts Per Quadrillion
  ppt               Parts Per Trillion
  Riverside WWTP    Riverside Park Water Reclamation Facility
  SIU               Significant Industrial User
  SJA               Spokane Junkyard and Associated Properties Superfund Site
  SMC               Spokane Metals Company
  SVRP              Spokane Valley-Rathdrum Prairie
  SWWM              Spokane Wastewater Management Department
  Task Force        Spokane River Regional Toxics Task Force
  TMDL              Total Maximum Daily Load
  TSCA              Toxic Substances Control Act


                                                                                          vii



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 20
Case 2:15-cv-00201-SMJ       ECF No. 373-1       filed 01/28/20    PageID.13504 Page 10 of 249

  TSS               Total Suspended Solids
  US EPA            United States Environmental Protection Agency
  US FDA            United States Food and Drug Administration
  USDA              United States Department of Agriculture
  USGS              United States Geological Survey
  USSR              Union of Soviet Socialist Republics
  WDFW              Washington State Department of Fish and Wildlife
  WADOH             Washington Department of Health
  WA Ecology        Washington State Department of Ecology
  ww                Wet Weight
  WWTP              Wastewater Treatment Plant




                                                                                          viii



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 21
Case 2:15-cv-00201-SMJ                  ECF No. 373-1              filed 01/28/20          PageID.13505 Page 11 of 249


 Introduction


 Qualifications

 I am a licensed Professional Geologist in Washington State, and I have earned a Master of Engineering
 degree in environmental engineering from the Massachusetts Institute of Technology (MIT)
 (Attachment 1). I specialize in evaluating the ways chemicals are released into the environment and their
 movement and behavior in the environment after they are released. This specialty field is commonly
 referred to as "chemical fate and transport." During my 20+ years of academic and professional experience
 in the environmental field, I have worked on many complex urban water bodies and watersheds,1 including
 in the Pacific Northwest. My work routinely includes evaluating the sources, fate, and transport of
 chemicals using various scientific techniques, such as evaluating the spatial distribution of chemicals in
 different environmental media,2 analyzing chemical mass loading, and performing forensic chemistry
 analyses. I have published scientific papers and lectured at MIT's environmental engineering graduate
 school on these topics. In addition, I have testified about chemical fate and transport and about
 polychlorinated biphenyls (PCBs). Attachment 1 provides further information about my educational and
 professional experience, including publications within the last 10 years and testimony experience. Gradient
 is currently compensated at the rate of $390 per hour for my work on this case, including for the preparation
 of this report and any deposition or trial testimony.

 Methodology

 In order to reach my conclusions, I performed a comprehensive analysis of the Spokane River and the
 Spokane River watershed, of sources of chemicals within the watershed, and of the City of Spokane's sewer
 system. Specifically, I reviewed prior studies of the Spokane River issued by public agencies, such as the
 United States Environmental Protection Agency (US EPA), the United States Geological Survey (USGS),
 and the Washington State Department of Ecology (WA Ecology); the Spokane River Regional Toxics Task
 Force (referred to as the "Task Force" herein); and the City of Spokane, including studies that evaluated
 sewage, phosphorus, metals, dioxin, and PCBs in the river. I visited the Spokane River multiple times and
 inspected the City's sewer system and wastewater treatment plant (WWTP). Using multiple public
 databases, I identified sites where PCBs were used and sites where PCBs were released to the environment
 within the Spokane River watershed. I compiled and analyzed all of the publicly available, relevant data
 that I was able to acquire pertaining to the river, the City's sewer system, and sites in the Spokane River
 watershed in order to understand:

          The amount and distribution of chemicals in different geographical areas and in different
           environmental media within the Spokane River watershed;
          The mechanisms by which chemicals including PCBs are/were released from sources into the
           watershed; and



 1 A "watershed" is a land area that channels rainfall and snowmelt to rivers and streams and eventually to discharge points, such as
 the ocean.
 2 The term "environmental media" refers to different components of the natural environment, including air, surface water,

 groundwater, soil, and biota (animal and plant life).




                                                                                                                                  I-1



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 22
Case 2:15-cv-00201-SMJ               ECF No. 373-1            filed 01/28/20        PageID.13506 Page 12 of 249


         The pathways by which chemicals including PCBs are transported from these sources to the
          Spokane River.

I also researched the prevalence of "byproduct"3 PCBs that US EPA, WA Ecology, and the City of Spokane
currently allow to be used in products, as well as the production, use, and global decline of legacy "product"
PCBs over time.

Conclusions

Based upon my qualifications, my review of published studies and documents, and my analyses of the data,
I have reached the following conclusions. I also indicate below which report section corresponds to which
conclusion.

      1. Spokane River water quality has been significantly impacted by sewage, phosphorous, and metals
         (Section 1).
      2. The levels of PCBs in the Spokane River are below applicable regulatory levels (Section 4).
      3. PCBs in the Spokane River that have been confirmed by data are predominantly byproduct PCBs
         and fire safety PCBs (Section 6).
      4. Spokane River fish contain PCBs from byproduct PCB and international sources (Section 6).
      5. PCB levels in the Spokane River have declined and are expected to continue to decline (Section 4).
      6. The City's actions demonstrate that PCBs in the river are not a problem (Section 5).
      7. The levels of PCBs discharged in municipal separated storm sewer system (MS4) stormwater do
         not cause exceedances of water quality criteria in the river. The MS4 permit does not even mention
         PCBs, and the MS4 upgrade projects were required for constituents other than PCBs (Section 5).




3 Byproduct PCBs are PCBs that are produced inadvertently during other industrial or chemical processes. They are sometimes
referred to at "inadvertently generated" PCBs.


                                                                                                                        I-2



    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 23
Case 2:15-cv-00201-SMJ            ECF No. 373-1         filed 01/28/20      PageID.13507 Page 13 of 249


 1       Spokane River Watershed Setting


 The geography and hydrology of the Spokane River watershed play an important role in the fate and
 transport of chemicals within the river. In the following sections (Sections 1.1 and 1.2), I provide a basic
 overview of the river and watershed characteristics that are relevant to the fate and transport of chemicals
 within the river. In Section 1.3, I discuss the historical and present-day conditions in the river, including
 the role of the City's discharges of untreated raw sewage and the impact caused by the loading of heavy
 metals from the Spokane River watershed. Section 1.4 provides a short overview of the current City of
 Spokane sewer systems.

 1.1     Geographic Description

 The Spokane River flows from east to west for 112 miles, from Lake Coeur d'Alene in Idaho to its
 confluence with the Columbia River in central Washington (Figure 1). The watershed encompasses
 approximately 6,000 square miles in both Washington and Idaho (LimnoTech, 2016a). The majority of the
 watershed is low mountains and undeveloped land, including forested land, rangeland, and agricultural land
 (GeoEngineers, Inc. et al., 2011), although the river itself flows through the cities of Coeur d'Alene, Idaho;
 Post Falls, Idaho; Spokane Valley, Washington; and Spokane, Washington, as well as several smaller
 municipalities. The City of Spokane abuts approximately 18 miles of the Spokane River. Mining activities
 in the Coeur d'Alene region of Idaho began in the 1800s and continue through the present, and these
 activities contribute to the presence of metals in the Spokane River (Balistrieri, 1998).

 The climate in the region of eastern Washington and the Lake Coeur d'Alene region of Idaho is semi-arid
 to temperate (Sankarasubramanian and Vogel, 2003), averaging 18 inches of precipitation per year in the
 City of Spokane (WA Ecology, 2011a) and ranging from approximately 5 inches per year west of Spokane
 to more than 50 inches per year in the mountains east of Lake Coeur d'Alene (GeoEngineers, Inc. et al.,
 2011). Precipitation is lowest in August and highest during the spring months (GeoEngineers, Inc. et al.,
 2011).

 1.2     River Characteristics

 The river characteristics are relevant to my opinions because they impact the fate and transport of substances
 within the river. The Spokane River is a fast-flowing river in Idaho and Eastern Washington that falls a
 cumulative 700 feet over the 112-mile distance between Lake Coeur d'Alene and the Columbia River.
 Along the way, the river flows past numerous municipalities that discharge wastewater and stormwater,
 past industrial waste dischargers and agricultural regions and through seven dams (see Figure 1). These
 dams have fundamentally altered the Spokane River from its natural state and contribute to its dissolved
 oxygen (DO) impairment (see Section 1.3). Each dam creates an impoundment of deeper, slower-moving
 water behind it, with the largest impoundment being Long Lake behind the Lake Spokane Dam. Sediments
 settle out of the water column in Lake Coeur d'Alene in Idaho; the reduced sediment supply, combined with
 the high water velocity reaches in Washington State mean that there is a lack of fine sediment deposition
 in the portion of the river within Washington State (WA Ecology, 2011a). The riverbed along these reaches
 is typically covered with larger rocks, stones, and gravel. Fine sediment deposition tends to occur only in
 discrete areas, including behind the dams (WA Ecology, 2011a). The lack of fine sediment deposition and



                                                                                                             1



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 24
Case 2:15-cv-00201-SMJ                   ECF No. 373-1              filed 01/28/20          PageID.13508 Page 14 of 249


the high velocities in the system mean that chemicals that are discharged to the river tend to be rapidly
flushed out of the river rather than remain in the system.

Seasonal variation in rainfall and spring snowmelt causes high flows in spring and large seasonal
fluctuations in flow rates in the Spokane River. Between the average high flow in spring and the low flow
in late summer,4 flow in the river varies by approximately a factor of 10 (WA Ecology, 2011a) (see Chart
1.1). These high spring flows in the river and the lack of depositional areas mean that fine sediments and
any chemicals that are bound to them are generally flushed from the river.

                         500

                         450

                         400

                         350
    Discharge (m3/sec)




                         300

                         250

                         200

                         150

                         100

                         50

                          0




    Chart 1.1 Long-term Spokane River Monthly Flow Rates (Arithmetic Mean) at "Spokane River at
    Spokane" Gage (Monroe Street). Data Source: WA Ecology (2011a).

Major tributaries along the Spokane River in Washington State include Hangman Creek (also known as
Latah Creek) and the Little Spokane River.

A portion of the flow in the Spokane River comes from groundwater discharge from the Spokane Valley-
Rathdrum Prairie (SVRP) aquifer. The SVRP aquifer is highly transmissive5 (2,600-6,000 ft/day) and
mainly composed of coarse deposits ranging from gravel to boulders (Kahle and Bartilino, 2007). The
highly transmissive nature of the aquifer combined with the presence of industrial sites adjacent to the river
(Section 6) with chemicals such as petroleum hydrocarbons (fuels and oils such as mineral oil) present in
their groundwater means that groundwater loading is a potential pathway for chemicals and chemicals
dissolved in petroleum hydrocarbons to enter the river.



4 The arithmetic mean of flow in May is approximately 450 m3/s (cubic meters per second) at Monroe Street. The arithmetic mean
of flow in August at Monroe Street is approximately 38 m3/s (WA Ecology, 2011a).
5 The "transmissivity" of an aquifer is its ability to convey water, and is the product of the aquifer's hydraulic conductivity and its

thickness.


                                                                                                                                     2



    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 25
Case 2:15-cv-00201-SMJ           ECF No. 373-1         filed 01/28/20     PageID.13509 Page 15 of 249


1.3     River Conditions: Past and Present

1.3.1 The City of Spokane repeatedly ignored orders to prevent raw sewage from entering
      the Spokane River.

Since the establishment of its sewer system in 1888, and despite an 1885 City ordinance forbidding the
dumping of excrement or garbage into the river, the City of Spokane has discharged raw sewage into the
Spokane River now for more than 130 years, despite being ordered numerous times by regulatory
authorities since 1909 to cease discharges. The City's 30(b)6 fact witness, Lars Hendron, stated that the
City of Spokane recognized water quality problems in the river as early as 1885 (Hendron, 2019, p. 26). In
1909, the Washington Department of Health (WADOH) ordered the City to stop discharging sewage into
the river (Bovay Northwest, Inc., 1994). The City did not comply with this order (Hendron, 2019, p. 31),
and raw sewage was still visible in the river in the 1920s (Bovay Northwest, Inc., 1994). In 1929, WADOH
again ordered the City to stop discharging sewage into the river; however, the City did not comply with this
order and sewage discharges continued (Bovay Northwest, Inc., 1994). WADOH considered the raw
sewage in the river to be a nuisance, and the City's fact witness agreed with this characterization (Hendron,
2019, p. 49).

Consultants to the City Engineer recommended that the City of Spokane build a wastewater treatment plant
(WWTP) in 1933, but the City did not build a WWTP (i.e., the Riverside Park Water Reclamation Facility
[Riverside WWTP]) until 1958 (Pearce, Greeley & Hansen, 1933; Esvelt & Saxton and Bovay Engineers,
Inc., 1972; Hendron, 2019, pp. 34-35). The City's fact witness stated that the river's water quality most
likely deteriorated between 1933 and 1958 (Hendron, 2019, p. 36). The capacity of the City's WWTP was
inadequate from the start. During wet weather, untreated wastewater was discharged directly to the river,
because the plant could not handle the amount of flow (Bovay Northwest, Inc., 1994; Hendron, 2019, pp.
56-57). At the time the plant began operating, it could only handle 55% of the City's wastewater, with 45%
discharged untreated to the river (Reisdorph and Wilson, 1963).

In addition to inadequate capacity, this first treatment plant included only primary treatment, i.e., solids
removal via a clarifier (Bovay Northwest, Inc., 1994). Digesters were not added to the treatment plant until
1962 (Bovay Northwest, Inc., 1994). According to a 1957 survey, the majority (61.8%) of other treatment
plants in the US at this time included secondary treatment (US Dept. of Health, Education, and Welfare,
1958), which means that at the time the City of Spokane started constructing its first treatment plant, most
other municipalities already had secondary treatment in place. This is in addition to the plant being
undersized (see above). For example, just upriver, the City of Coeur d'Alene, Idaho, had secondary
treatment technology at its WWTP in 1939, nearly 20 years before Spokane even installed primary
treatment (Spokane Daily Chronicle, 1938; US Dept. of the Interior, 1942). Secondary treatment was not
added to the City of Spokane treatment plant until 1977, when Spokane was ordered to do so by the
Washington State Department of Ecology (WA Ecology) (Esvelt & Saxton and Bovay Engineers, Inc.,
1972; Patmont, 1987). The practice of discharging untreated human waste to the river in order to manage
treatment plant capacity continues today through combined sewer overflow (CSO) discharges (WA
Ecology, 2017d). In 1970, WA Ecology issued a regulation requiring that the sewage discharges, which
violated state water quality standards, be controlled (WA Ecology, 1972). The City of Spokane failed to
adhere to the timeline set forth by WA Ecology and was issued a Notice of Violation (NOV) in 1972 (WA
Ecology, 1972). In 1974, the first National Pollutant Discharge Elimination System (NPDES) permit for
the City's sewer system was issued by Washington State, and this permit set a deadline in 1977 for the
cessation of all CSOs (US EPA Region X, 1979). This deadline was modified and extended several times,
but decades later, the City has still not fixed the problem nor met the deadlines (Hendron, 2019, p. 273).



                                                                                                           3



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 26
Case 2:15-cv-00201-SMJ                  ECF No. 373-1           filed 01/28/20        PageID.13510 Page 16 of 249


In 1985, Washington State required cities to create and submit CSO reduction plans by 1988 (Bovay
Northwest, Inc., 1994). The City of Spokane failed to meet this deadline and did not submit its CSO
reduction plan to WA Ecology until 1994 (Bovay Northwest, Inc., 1994). However, the Spokane City
Council did not act on the CSO reduction plan right away – 5 years passed before the City Council finally
approved the plan, in December 1999 (Arnold, 2000). The plan set a deadline for controlling all CSO
outfalls by December 31, 2017 (Bovay Northwest, Inc., 1994). Around this time in the 1990s, the City was
aware of sampling done by Dr. Soltero of Eastern Washington University that did not detect polychlorinated
biphenyls (PCBs) in the river (Hendron, 2019, p. 160). Similarly, in 1999, the City released its Wastewater
Facilities Report, which makes no mention of PCBs (Hendron, 2019, p. 190). In June 2017, WA Ecology
issued an Administrative Order (AO) requiring that the City of Spokane comply with state pollution
requirements, because the City was not on track to meet the December 31, 2017, deadline for controlling
CSO outfalls set in the City's NPDES permit (WA Ecology, 2017d). The City was ordered to provide dates
for when each CSO outfall would be controlled. The City admitted, in its response to WA Ecology, that
many CSOs were still uncontrolled and still discharging raw sewage to the river (Simmons, 2017). The
City also estimated at this time that all CSO outfalls would be controlled by December 31, 2019 (Simmons,
2017). The City's current NPDES permit for its CSO discharges and WWTP effluent discharges sets limits
for constituents such as phosphorus, ammonia, and biochemical oxygen demand (BOD), but contains no
PCB discharge requirements;6 the only PCB-related stipulations are periodic monitoring and participation
in the Spokane River Regional Toxics Task Force (referred to as the "Task Force" herein) (Hendron, 2019,
p. 274).

1.3.2 Other non-PCB substances are present in the river at levels that exceed government
      screening levels.

In addition to the presence of raw sewage in the river due to the continued sewer discharges by the City of
Spokane, there are a large number of other substances and water quality conditions in the river that do not
meet screening levels established by government agencies. These substances and water quality conditions
include the presence of dioxin, bacteria, dissolved gas, phosphorus, and metals (such as lead, cadmium, and
zinc); low DO; pH; excessive temperature and turbidity; as well as the presence of invasive exotic species.
In fact, the United States Geological Survey (USGS) states that from 2009 to 2013, approximately
700,000 lbs of zinc, 36,000 lbs of lead, and 3,000 lbs of cadmium were discharged annually from Lake
Coeur d'Alene into the Spokane River (Clark and Mebane, 2014). These annual average discharges of
heavy metals into the Spokane River have not significantly declined over time. The 2014 Integrated Clean
Water Plan (ICWP) estimated that the City of Spokane itself discharged thousands of pounds of phosphorus
to the river each year from the City's municipal separated storm sewer system (MS4) and CSOs (CH2M
HILL, 2014). In addition to these specific chemicals, the City is responsible for discharging millions of
gallons of untreated wastewater and raw sewage into the river every year (Spokane, Washington. 1999-
2017).

High levels of phosphorus in the river cause algae growth and decay, which results in low DO in the water
column (GeoEngineers, Inc. et al., 2011; CH2M HILL, 2014). The presence of phosphorus in the river and
the continued discharges of phosphorus are one of the primary drivers of upgrades to the City sewer system
and WWTP (CH2M HILL, 2014). Phosphorous sources include municipal stormwater and WWTP
effluent, as well as a range of non-point sources, including fertilizer, livestock and pet waste, and failing
septic systems (WA Ecology, 2017e; GeoEngineers, Inc. et al., 2011). According to WA Ecology (2017e),
"[a]lgae blooms and low dissolved oxygen levels in the lower depths of Lake Spokane (Long Lake) have
existed for decades."


6   Similarly, the NPDES permit for the City's MS4 does not contain PCB discharge requirements (WA Ecology, 2011b, 2016b).


                                                                                                                             4



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 27
Case 2:15-cv-00201-SMJ                  ECF No. 373-1              filed 01/28/20          PageID.13511 Page 17 of 249


The presence of metals in the Spokane River is due to present and historical mining activity upriver in Idaho
and the presence of other industry along the river corridor. Mining activities began in the Coeur d'Alene
region in the 1800s and continue through the present (Balistrieri, 1998). These mining activities, including
dozens of mines in the Coeur d'Alene region of Idaho alone, resulted in the presence of lead, zinc, cadmium,
and arsenic in Lake Coeur d'Alene, which drains into the Spokane River (Balistrieri, 1998). Between 1883
and 1987, over 130 million tons of lead, zinc, and silver-sulfide ores were mined from the Coeur d'Alene
mining district (Clark and Mebane, 2014). According to USGS, these activities "altered the water quality,
aquatic biological, and hydrologic conditions in the Spokane and Coeur d'Alene River Basins" (Clark and
Mebane, 2014). WA Ecology (2012) similarly concluded that "[t]he primary source of… metals loading
to the Spokane River is from the Coeur d'Alene Basin Superfund Site in Idaho, a basin-wide legacy mining
site." Despite some metals remediation conducted in the 1990s, metals are still found in the surface water,
soils, sediment, and groundwater of the Spokane River watershed (Clark and Mebane, 2014).

In addition, Spokane River fish have elevated levels of polybrominated diphenyl ether (PBDE) (relative to
nine other rivers and 10 lakes sampled for fish tissue in Washington State) (WA Ecology, 2012).

As a consequence of these discharges of numerous substances, there are total maximum daily loads
(TMDLs) in place in the river for metals (zinc, lead, and cadmium) as well as for DO, which regulates the
discharge of phosphorus, ammonia, and carbonaceous biochemical oxygen demand (CBOD) (Hendron,
2019, pp. 205-206). Additionally, many surface water bodies in the Spokane River watershed are included
on the Clean Water Act Section 303(d) list of "impaired waters"7 for the presence of these non-PCB
substances (WA Ecology, 2014a; Figure 2).




7 Section 303(d) of the Clean Water Act requires states to assemble a list of water bodies that do not meet the federal water quality
standards. These water bodies are referred to as "impaired" by US EPA (2018a).


                                                                                                                                   5



    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 28
Case 2:15-cv-00201-SMJ                                          ECF No. 373-1                         filed 01/28/20                              PageID.13512 Page 18 of 249




                   •*.                                          •«
                         C-\*^
              r^:;                                                                                                                                           - *—
                         ‘ 5??. i
              &m'              •Vwf' T>*
                                           ~
                                           r..
                                            ,    -

                                           >•£.; ■r-
                                                                ,.
                                                                 —    C* ■ .>
                                                                              ^-"-•
                                                                                     'm-
                                                                                                                                           >.
                                                                                                                                                         %
                                                                     A-   -
                                                                                                             % V.' »
                                                                                                             >v
                                                                                                                                                                                                  •«
                                    =. :.
                                                                                                       *»,
                                                                              :-
                                                                                V.                                                 tec
                                                                                     u+p
                                                                                     >
                                                                              r>
                                                                                     s           x;                                                                             v      ■'^a4

                                                >;
                                                            . . V
                                                                                                                                                                     m
                                                             ^r.
                                                                                #5                                           :»                              BP                            v

                                                                                                                                                                                    ^-'s. rvA
                                                                                         -                                                                                            a
                                                                                     *                                                                           *■ y
                                                                                                                                                                            *>.•-      ‘
                                                                                                                                                                            'f • • -ik:
                                                                                                                                            ■
                                                                                                                                                                     ( V
                                                                                                                                                                                v V ' :• •'•'■
                               V,                    r'T-


                                                            3
                                                                                                  13^% 4                                   « «



             i, ^fc        I                     ..ip.1                                                                      ■                     i         ■           ■■


                                                                                                  '                    ’A^ r k                                                                    I
                                                                                                                                                                                                  J



               .
                                                                                                                  *

                                                                                                                       n\»
                                                                                                                      Jy.
                                                                                                                             l,V   I

                                                                                                                                                             \
                                                                                                                                                               *
                                                                                                                                                               >«
                                                                                                                                                                 i
                                                                                                                                                                            *' %


                                                                                                                                                                                       \-. \

                                                             r'^^m
                                                                                                                                                        A#
                                                                                                                                                                                       I


                                                                                                                                                         u-/
                                                                                                                             ■■■       -   • -     ^.
                                                                                                                                 i**

               '                                            S::-                                                                                *.< /
                                                                                                                                                                              i

              w                                             %v •                     r fr                    iH          ‘; .' .       *
                                                                                                                                           /' fyl
                                                                                                                                                                     •     :•
                                                                                             .          ; \                      /^                                                        e*i\

         Chart 1.2 Raw Sewage Discharged from the City of Spokane Gathering Behind a Log in
         the Spokane River. Source: US EPA (1973).




  GRADIENT                                                                                                                                                                                             6


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 29
Case 2:15-cv-00201-SMJ                ECF No. 373-1             filed 01/28/20         PageID.13513 Page 19 of 249




Chart 1.3 Image of Raw Sewage Entering the Spokane River.8 Source: Humphrey (2014).

1.4       City of Spokane Sewer System

There are a number of stormwater and wastewater conveyances operated by the City of Spokane that may
be defined by the type of wastewater that they carry (sanitary waste, stormwater, or both) and their fate (the
Riverside WWTP, the Spokane River, or both) (Figure 3).

         Combined sewers carry both stormwater and sewage to the Riverside WWTP. During wet
          weather, a portion of the flow is sent directly to the Spokane River without treatment. Before 1980,
          all of the sewers in Spokane were combined sewers, with overflow outfalls leading to the river.
          There are currently approximately 20 CSO outfalls in Spokane (Figure 4). As of 2019, there were
          still 10 uncontrolled outfalls in the City's sewer system (SWWM, 2019).
         A municipal separated storm sewer system (MS4) was completed in 1992 (CH2M HILL, 2014).
          The MS4 carries stormwater only, and discharges approximately 33% of the City's total stormwater
          volume. The MS4 system intentionally discharges stormwater that it carries directly to the Spokane
          River without treatment beyond limited settling of solids. There are more than 100 MS4 basins
          and outfalls to the river; six large basins (Cochran, Washington, Union, Kiernan, Hollywood, and
          Rifle Club) make up the majority of the system (Figure 3).
         Sanitary sewers and incomplete separation sanitary sewers carry wastewater directly to the
          Riverside WWTP. Sanitary sewers carry only sanitary waste, while some stormwater can enter the
          incompletely separated sanitary sewers during wet weather. Sanitary sewers and incomplete
          separation sanitary sewers have no direct outfalls to the river – wastewater is routed into the
          Riverside WWTP via interceptor sewers.



8 This copyrighted material is being used for governmental regulatory/judicial purposes – no further reproduction is permitted

without permission from the rights holder.


                                                                                                                            7



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 30
Case 2:15-cv-00201-SMJ            ECF No. 373-1         filed 01/28/20       PageID.13514 Page 20 of 249


       Infiltration and injection (I&I) and evaporation is the final type of stormwater management in
        the City. I&I controls consist of dry wells and swales and are the sole stormwater controls outside
        the MS4 and "Special Drainage Districts" (SWWM, 2015a). In these systems, stormwater is
        discharged underground to groundwater, while a portion is lost to evaporation. The "Special
        Drainage Districts" are two areas in the northern and southern outskirts of the City, where
        stormwater is handled by evaporation.

Of the City of Spokane's stormwater, approximately one-third is handled by the MS4, one-third is handled
by CSOs and incompletely separated sanitary sewers, and the remaining third is handled by I&I and
evaporation, based on data from 2015 (SWWM, 2015b).

In response to regulatory orders to reduce CSO discharges to the Spokane River and to reduce stormwater
loading to the river, since the mid-2000s, the City has engaged in a number of projects in its CSO and MS4
sewer systems. As discussed in detail in Section 5.6, the City was required to control its CSO discharges
to the river by 2017 – a deadline the City did not meet. The City was granted an extension until
December 31, 2019, to control all of its discharges. Ongoing and completed projects in CSO basins include
storage tanks, elimination of outfalls, and installation of separated sewers, in effect transforming part of the
CSO basin into an MS4 basin. In MS4 basins, the upgrades primarily include routing water to infiltration
zones, routing water to treatment facilities, and installing drywells and other pipe infrastructure. In 2014,
the City also decided to downsize its CSO tanks and at the same time install more MS4 projects within CSO
basins (Condon, 2019; Hill, 2019; Davis, pp. 45-57 2019).




                                                                                                              8



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 31
Case 2:15-cv-00201-SMJ                 ECF No. 373-1           filed 01/28/20         PageID.13515 Page 21 of 249


 2         PCBs were formerly manufactured as a product and
           continue to be produced as a byproduct.


 2.1       Product PCBs were manufactured as a bulk industrial chemical starting in
           the 1900s.

 2.1.1 Properties of Product PCBs

 PCBs were manufactured as products due to a variety of beneficial chemical properties, including
 non-flammability, low vapor pressure, wide compatibility with other chemicals, and overall durability. The
 primary industrial use of PCBs was in closed uses in the electrical industry for fire safety, in applications
 such as transformers and capacitors. The commercial uses of PCBs in electrical applications were based
 largely on their chemical properties, including non-flammability and insulating properties (Erickson and
 Kaley, 2011; ITF, 1972a; EPRI, 1999).

 As a class of chemicals, PCBs have low vapor pressures (Hubbard, 1964; Erickson and Kaley, 2011),
 meaning that they do not easily volatilize. The low vapor pressure of PCBs was a favorable attribute for
 companies that manufactured PCB-containing open uses, such as caulks, sealants, and adhesives, because
 it meant that PCBs tended to remain in the application, extending the lifespan of the product.

 Commercial uses of PCBs can be grouped into three categories (Erickson and Kaley, 2011):

          Completely closed systems, which are sealed off from the environment (e.g., dielectric fluids in
           capacitors, transformers, electromagnets);
          Semi-closed systems, which are not entirely sealed off from the surrounding environment
           (e.g., hydraulic systems, heat transfer fluids); and
          Open systems, in which the PCB-containing material is not contained in an enclosure but is part of
           a chemical matrix that contains it within a product (e.g., coatings, inks, adhesives, plasticizers).

 2.1.2 PCB Manufacture

 PCBs were reported, in the German chemistry literature, to be first synthesized in 1881 (Schultz, 1881a,b;
 Schmidt and Schultz, 1881; Schultz et al., 1881; Hammond et al., 1972). Commercial PCB production (by
 the Swann Chemical Company) began in 1929 (ITF, 1972a; Monsanto, c. 1980; EPRI, 1999). In the early
 1930s, General Electric (GE) patented the use of PCBs as non-flammable dielectric insulating fluids (Clark,
 1933). In 1935, the Monsanto Company acquired the Swann Chemical Company, and from 1935-1977,
 Monsanto was the primary commercial producer of product PCBs in the US.9




 9Geneva Industries in Houston, Texas, is the only other known PCB manufacturer in the US; it operated for 2 years (1972-1974)
 and produced a relatively small quantity of PCBs on the global scale (Breivik et al., 2007).


                                                                                                                            9



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 32
Case 2:15-cv-00201-SMJ           ECF No. 373-1        filed 01/28/20     PageID.13516 Page 22 of 249


Monsanto sold mixtures of PCBs (and other polychlorinated compounds) under the trade name Aroclor
(Monsanto, c. 1980). The most widely known Aroclors are PCBs, although the product line also included
polychlorinated terphenyls (PCTs) and PCB/PCT blends. The naming convention includes the tradename
Aroclor followed by a four-digit designation, in which the first two digits indicate the type of molecule
(i.e., "12" designated a biphenyl) and the last two digits indicate the approximate weight percentage of
chlorine (Erickson and Kaley, 2011).

Monsanto manufactured PCBs in the US at facilities in two locations: Sauget, Illinois, and Anniston,
Alabama (Versar, Inc., 1976). Monsanto did not have PCB manufacturing facilities within the Spokane
River watershed and Monsanto has not been identified as an owner or operator of any of the facilities
identified by the United States Environmental Protection Agency (US EPA) and WA Ecology as PCB sites
in the Spokane River watershed (see Attachment 5). Monsanto did not discharge PCBs in the Spokane
River.

In 1970, Monsanto voluntarily ceased sales of open-use PCB systems, and by 1972, had ceased sales of
semi-closed systems (ITF, 1972b; Monsanto, c. 1980). After Monsanto limited sales of Aroclors starting
in 1970, there is documented evidence of the importation of PCBs made by foreign manufacturers into the
US. In multiple cases, Monsanto customers imported Kanechlors from Japan (Monsanto, 1970, 1971a,b).
In other cases, customers simply reported that rather than use a non-PCB product from Monsanto, they
would begin using imported PCBs until suitable replacements for Aroclors could be found (Smoke, 1971).
From 1972-1974, Geneva Industries in Houston, Texas, produced PCBs (Breivik et al., 2007).

Monsanto voluntarily stopped PCB production in 1977 (Monsanto, c. 1980; Breivik et al., 2007). In 1979,
US EPA required that manufacturing, processing, and distribution of PCBs all be ceased except in a "totally
closed manner" under the Toxic Substances Control Act (TSCA) (US EPA, 1979 [44 FR 31514]).
Byproduct PCBs were also exempted from this enforcement (see Section 2.2). The continued use of PCBs
was expressly allowed under TSCA.

Global production of product PCBs between 1930 and 2012 is estimated to be approximately 3.0 billion
pounds (CEC, 1996; Breivik et al., 2007). As summarized in Table 2.1, Monsanto's PCB production
accounted for approximately 43% of that total (39% from the US and 4% from the UK), followed by
producers in East Germany (18%), the Union of Soviet Socialist Republics (USSR)/Russian Federation
(11%), West Germany (9.6%), France (8%), and Japan (3.5%) (CEC, 1996; Breivik et al., 2007). PCBs
were also produced in several other countries at smaller volumes. Most global producers of PCBs ceased
production by the 1980s. However, the Russian Federation continued to produce PCBs until 1993, and
North Korea (also known as the Democratic People's Republic of Korea [DPRK]) continued PCB
manufacturing until 2012 (IARC, 2015).

PCBs manufactured in foreign countries are largely indistinguishable from Monsanto Aroclors (Kannan et
al., 1992; Erickson, 1997 92-1970a; De Voogt et al., 1990). Analytical methods used to quantify PCBs in
environmental samples showed "striking" similarities between Aroclors, Kanechlor, Phenochlor, and Sovol
mixtures (Morrison and Murphy 2006; Kannan et al., 1992).

Byproduct PCB production amounts have not been well established, but conservatively, at least millions of
pounds of byproduct PCBs have been produced based on US EPA's 1983 estimate of byproduct PCB
production (100,000 lbs/year) (US EPA, 1983). The City's expert witness concedes that the reported
estimates of byproduct PCB production are likely underestimates and highly uncertain (Coghlan, 2019a,
pp. 107-142).




                                                                                                        10



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 33
Case 2:15-cv-00201-SMJ          ECF No. 373-1         filed 01/28/20     PageID.13517 Page 23 of 249


The US EPA estimate is likely an underestimate of the total amount of byproduct PCBs produced, for
several reasons:

       First, the economy has grown since the US EPA study in 1983, and the industries that produce
        byproduct PCBs have likely grown in scale.
       Second, US EPA does not enforce TSCA's 50 parts per million (ppm) limit for byproduct PCBs in
        products or processes (see Section 2.2.3), so byproduct PCBs could be present at much higher
        concentrations in these processes.
       Third, chemical manufacturers are not required to test for byproduct PCBs and there are likely more
        products or processes that produce byproduct PCBs than were known in 1983.

More recent partial estimates range from 900-2,200 lbs/year for total PCBs (Robinson, 2010) and 3,000-
15,600 lbs/year globally for PCB 11 (Rodenburg et al., 2010; Guo et al., 2014), but, importantly, these
estimates are limited to byproduct PCBs produced from pigments. In addition, Cui et al. (2013) reported
that the emissions of byproduct PCBs from combustion processes in China have been increasing since the
1970s, and were estimated to be ~28,000 lbs/year in 2010. However, none of these more recent partial
estimates can be directly compared to the initial US EPA estimate, because they do not encompass all the
processes that can produce byproduct PCBs, which are associated with a variety of chemical and consumer
products.




                                                                                                        11



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 34
Case 2:15-cv-00201-SMJ               ECF No. 373-1            filed 01/28/20        PageID.13518 Page 24 of 249

  Table 2.1 Global PCB Productiona
                                                                                    Amount             Percentage of
   Country                              Producer               Dates
                                                                             (Millions of Pounds)          Total
   US                                  Monsanto              1930-1977               1,414b                 39%
                                   Geneva Industries         1972-1974                  1                  0.03%
   UK                                  Monsanto              1954-1977                147                  4.0%
   Japan                              Kanegafuchi            1954-1972                124                  3.4%
                                       Mitsubishi            1969-1972                 5.4                 0.1%
   Russian Federation                  Orgsteklo             1939-1990                313                  8.6%
   (former USSR)                       Orgsintez             1972-1993                 71                  1.9%
   West Germany                        Bayer AG              1930-1983                351                  9.6%
   East Germanyc                    Solvay-Werken            1955-1964                661                   18%
                                      Westeregeln
   France                               Prodelec             1930-1984                297                  8.1%
   Spain                                S.A. Cros            1955-1984                64                   1.8%
   Italy                                  Caffro             1958-1983                69                   1.9%
   Former Czechoslovakia                Chemko               1959-1984                47                   1.3%
   Chinad                                 Xi'an              1965-1980                22                   0.6%
   Poland                           Electrochemical          1966-1970                2.2                  0.06%
                                         Zaklady             1974-1977                1.5                  0.04%
   North Korea (Democratic        2.8 Vinalon and the        1960-2012                66                   1.8%
   People's Republic of            Sunchon Vinalon
   Korea)e                              Complex
                                                 Total:      1930-2012               2,993                 100%
  Notes:
  PCB = Polychlorinated Biphenyl; UK = United Kingdom; USSR = Union of Soviet Socialist Republics.
  (a) Adapted from Breivik et al. (2007) and IARC (2015).
  (b) Other sources indicate that Monsanto's US production of PCBs could have been between 1,100 and 1,450 millions of
  pounds (Versar, Inc., 1976).
  (c) These estimates were obtained from CEC (1996), which identified a range of 454 to 661 million pounds.
  (d) Estimated from The People's Republic of China "National Implementation Plan for the Stockholm Convention on
  Persistent Organic Pollutants" (2007), taken from IARC (2015).
  (e) Estimated from The Democratic People's Republic of Korea "National Implementation Plan for the Stockholm Convention
  on Persistent Organic Pollutants" (2008), taken from IARC (2015).

2.1.3 Product PCB Uses

Product PCBs were primarily used in the electrical industry for fire safety because of their non-flammability
(Penning, 1930; ITF, 1972a; EPRI, 1999). In fact, 77% of total PCB domestic usage was for fire safety in
electrical fluid applications; 6.4% of total PCB usage was for fire safety in hydraulic fluid applications; and
another 1.6% was used for heat transfer system fluids, for which PCB non-flammability was a critical
benefit (US EPA, 1997a; Erickson and Kaley, 2011; Versar, Inc., 1976).

In 1970, Monsanto ceased sales of open-use PCB systems, and by 1972, had ceased sales of semi-closed
systems (ITF, 1972b; Monsanto, c. 1980). After Monsanto limited sales to only closed systems starting in
1972, essentially 100% of PCB sales in the US were for electrical applications. The commercial uses of
PCBs in electrical applications were based largely on their chemical properties, including non-flammability
and insulating properties (ITF, 1972a; Erickson and Kaley, 2011; EPRI, 1999). The Interdepartmental Task
Force on PCBs (ITF) in 1972 stated that "[t]heir continued use for transformers and capacitors in the near
future is considered necessary because of the significantly increased risk of fire and explosion and the




                                                                                                                            12



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 35
Case 2:15-cv-00201-SMJ                ECF No. 373-1            filed 01/28/20        PageID.13519 Page 25 of 249


disruption of electrical service which would result from a ban on PCB use" (ITF, 1972a). Monsanto
voluntarily stopped PCB production in 1977 (Monsanto, c. 1980; Breivik et al., 2007).

Open uses included applications such as coatings, inks, adhesives, varnishes, and plasticizers. PCBs used
as plasticizers in sealants or caulks were intended to remain in place (Erickson and Kaley, 2011); in fact, a
note in the Federal Register accompanying the 1979 TSCA regulation stated that "[t]his Subpart does not
require removal of PCBs and PCB items from service and disposal earlier than would normally be the case"
(US EPA, 1979 [44 FR 31514]).

Monsanto, as a raw material supplier, sold a wide range of products used in plasticizers to industrial
customers, who would combine them with other materials to make end products. A small percentage of
Monsanto's products used in plasticizers were Aroclors; plasticizers containing Aroclors represented
approximately 1% of the total plasticizer market in the 1950s and 1960s (US Tariff Commission, 1950,
1952-1960, 1963-1965, 1968; ITF, 1972a).

2.1.4 PCB Congeners

There are 209 different individual PCB congeners, which make up the class of chemicals referred to as
PCBs. Aroclors10 and other non-Aroclor product PCB formulations produced by other companies
throughout the world are compositions of many different congeners at varying concentrations. The 209
PCB congeners all contain the basic biphenyl molecule structure but differ by the number (up to 10) and
position of chlorine atoms on the molecule. The PCB congeners are identified as PCB 1 through PCB 209.
PCB congeners with the same number of chlorine atoms (regardless of position) are part of the same
homolog group.

The chemical properties of PCBs vary with the degree of chlorination and position of the chlorine atoms
on the molecule. While PCBs as a class of chemicals have low solubility and low vapor pressure relative
to other organic chemicals, less-chlorinated PCB congeners are more soluble and more volatile than higher-
chlorinated PCB congeners. Similarly, higher-chlorinated PCB congeners are more resistant to degradation
and tend to bind more to solid particles, such as sediments, than less-chlorinated PCB congeners.

In addition to having a range of chemical properties, individual PCB congeners or groupings of PCB
congeners (i.e., "fingerprints") can be used to help identify the likely original source of the PCBs. For
example, PCB 11 is widely identified as a byproduct PCB that is associated with pigment production
(Vorkamp, 2016 and references within; Rodenburg et al., 2010). The presence of PCB 11 in the
environment points to non-Monsanto sources of pigments or dyes in the environment. Some researchers
look for PCB 11 as an obvious example of a byproduct PCB congener, but there are approximately 150
PCB congeners that have been produced as byproducts. Therefore, any analysis that only looks at a few
congeners is not representative of the overall presence of byproduct PCBs. Aroclors and other product
PCBs have distinct patterns of multiple dozens of PCB congeners. If these patterns of PCB congeners are
found in the environment, it may be possible to identify the likely Aroclor (or other product PCB
formulation) they came from and the product uses associated with that Aroclor (or other product PCB
formulation).




10As described above, the term Aroclor is a Monsanto trade name (Monsanto, c. 1980); the most widely known Aroclors are made
of PCBs, although the product line also included PCTs and PCB/PCT blends.


                                                                                                                         13



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 36
Case 2:15-cv-00201-SMJ           ECF No. 373-1         filed 01/28/20     PageID.13520 Page 26 of 249


2.1.5 PCB Regulations

In 1971, the federal government formed the ITF in an attempt to synthesize the available scientific
information on PCBs (Burger, 1976). The ITF, which comprised participants from US EPA; the United
States Food and Drug Administration (US FDA); the United States Department of Agriculture (USDA);
Department of Commerce; the Department of Health, Education, and Welfare; the National Institute of
Environmental Health Sciences (NIEHS); and the Department of the Interior; as well as leading scientists
from academia and industry, reported in 1972 that the use of PCBs in electrical equipment was essential to
the safe delivery of electrical power in the US: "Their continued use for transformers and capacitors in the
near future is considered necessary because of the significantly increased risk of fire and explosion and the
disruption of electrical service which would result from a ban on PCB use" (ITF, 1972a).

Congress enacted TSCA in 1976, which gave US EPA the authority to regulate the manufacture,
distribution, use, and disposal of chemical substances and mixtures (excluding food, drugs, cosmetics,
pesticides, and other substances regulated under other statutes or governmental bodies). Starting in 1978,
US EPA amended TSCA to impose new requirements for the handling and disposal of PCBs. In 1979, US
EPA required that the manufacturing, processing, and distribution of PCBs all be ceased except in a "totally
closed manner" under TSCA (US EPA, 1979 [44 FR 31514]). Byproduct PCBs were also exempted from
this enforcement (see Section 2.2).

Following the 1979 TSCA regulation, the federal government controlled PCB use, remediation, and
disposal. In 1979, the continued use of PCBs was allowed in certain applications, specifically in electrical
systems, certain products, and at certain levels in food set by US FDA.

2.2     Byproduct PCBs

2.2.1 Formation of Byproduct PCBs

In addition to "product" PCBs such as Aroclors, PCBs are generated as a byproduct of many different
industrial processes that involve the presence of chlorine, carbon, and high temperatures (Hu and
Hornbuckle, 2010). These "byproduct PCBs" (also referred to as "inadvertently generated PCBs") are not
Monsanto Aroclors. Byproduct PCBs have been produced globally both before and after TSCA was
enacted.

Byproduct PCBs are produced in pigment production, but also during other chemical manufacturing and
combustion processes. Byproduct PCBs are associated with the production of organic pigments due to the
use of certain chlorine-containing raw materials or chlorinated solvents in these processes. They are also
associated with the production of the inorganic pigment titanium oxide. Attachment 3 summarizes the
congeners detected in various pigment categories, including titanium dioxide (white), azo-type pigments
(yellow, orange, and red), phthalocyanine pigments (blue and green), dioxazine and diketopyrrolopyrrole
(red, green, and violet), and various other types of pigments. Byproduct PCBs are also produced during
other chemical manufacturing and combustion processes in which chlorine, carbon, and high temperatures
are present.

Approximately 150 PCB congeners have been identified as byproduct PCBs; many of these congeners
overlap with the PCB congeners found in Aroclors (Chart 2.1; Attachment 3).




                                                                                                          14



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 37
Case 2:15-cv-00201-SMJ          ECF No. 373-1         filed 01/28/20     PageID.13521 Page 27 of 249


Non-pigment-related chemicals and processes that are associated with byproduct PCBs include silicone
products and their precursors, the manufacturing of metallic titanium, combustion processes, and the
synthesis of dozens of organic chemicals. Silicone products and their precursors that contain byproduct
PCBs include silicone-based glues (Anezaki and Nakano, 2013), silicone rubbers (Perdih and Jan, 1994),
and silicone tubing (Cargill, 2014; Rodenburg, 2012, 2016). The production of certain metallic titanium
involves the reaction of chlorine and coke at high temperatures and has the potential to produce byproduct
PCBs (Attachment 3). Combustion processes can produce byproduct PCBs, along with polychlorinated
dibenzo-p-dioxins and dibenzofurans (PCDDs/PCDFs) and the City has acknowledged this (Coghlan,
2019a, pp. 76-83).

During the rulemaking process regarding exemptions for byproduct PCBs, US EPA identified
approximately 200 chemical products or chemical compound classes with the potential to generate
byproduct PCBs during their production (Cristol, 1983) (Table 2.2; Attachment 3). According to the
Chemical Manufacturers Association, "PCBs can be generated from virtually any starting hydrocarbon
structure," and "PCB formation appears to be possible whenever chlorine and carbon are present in a
reaction vessel at elevated temperatures" (US EPA, 1982a). This list identified by US EPA in the 1980s
was not necessarily complete, however. Rather, it was a list of the chemicals known at the time to have the
potential to produce byproduct PCBs. US EPA did not do a comprehensive inventory of every chemical
process in the US in the 1980s, and this list is not representative of the wider universe of chemical
manufacturing that occurs today in the US, approximately 40 years after US EPA released this list.




                                                                                                        15



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 38
                          Case 2:15-cv-00201-SMJ                                     ECF No. 373-1                      filed 01/28/20                     PageID.13522 Page 28 of 249

Homolog Group Individual Congeners
    mono       1    2    3
      di       4    5    6    7    8    9    10   11   12   13   14   15
      tri      16   17   18   19   20   21   22   23   24   25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
     tetra     40   41   42   43   44   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59   60   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75   76   77   78   79   80   81
    penta      82   83   84   85   86   87   88   89   90   91   92   93   94   95   96   97   98   99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127
     hexa     128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169
    hepta     170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193
     octa     194 195 196 197 198 199 200 201 202 203 204 205
     nona     206 207 208
     deca     209

Chart 2.1 Congeners Associated with Various Byproduct PCB Processes. PCB = Polychlorinated Biphenyl. Congeners are grouped by homolog
group. Blue highlighting = Detection of congener in connection to at least one byproduct PCB process. Sources: Hu and Hornbuckle (2010);
Anezaki et al. (2014); Anezaki and Nakano (2013, 2014, 2015); WA Ecology (2014b); Perdih and Jan (1994); Law (1995); Shang et al. (2014);
Huang et al. (2015); Liu et al. (2013a); Liu et al. (2013b); Ishikawa et al. (2007); Jiang et al. (2015); Kim et al. (2004); Takasuga et al. (2014).




                                                                                                                                                                                                                                 16



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 39
Case 2:15-cv-00201-SMJ            ECF No. 373-1            filed 01/28/20        PageID.13523 Page 29 of 249

              Table 2.2 Chemicals Identified in the 1980s with a High Potential to Generate
              Byproduct PCBs During Their Production, as Determined by US EPA
                                       Compounds or Compound Classes
              Allyl Alcohol                            Chlorinated Fluorinated Methanes
              Allyl Amines                             Chlorinated Methanes:
              Aluminum Chloride                           Carbon Tetrachloride
              Aminochlorobenzotrifluoride                 Chloroform
              Aminoethylethanolamine                      Methyl Chloride
              Benzene Phosphorus Dichloride               Methylene Chloride
              Benzophenone                             Chlorinated Naphthalenes
              Benzotrichloride                         Chlorinated Pesticides
              Benzoyl Peroxide                         Chlorinated Pigments/Dyes
              Carbon Tetrabromide                      Chlorinated Propanediols
              Carbon Tetrafluoride                     Chlorinated Propanols:
              Chlorendic Acid/Anhydride/Esters            Dichlorohydrin
              Chlorinated Acetophenones                   Propylene Chlorohydrin
              Chlorinated Benzenes:                    Chlorinated Propylenes
                 Dichlorobenzenes                      Chlorinated Unsaturated Paraffins
                 Hexachlorobenzenes                    Chlorobenzaldehyde
                 Monochlorobenzene                     Chlorobenzoic Acid/Esters
                 Pentachlorobenzene                    Chlorobenzoyl Peroxide
                 1,2,4,5-Tetrachlorobenzene            Chlorobenzyl Hydroxyethyl Sulfide
                 Trichlorobenzene                      Chlorobenzyl Mercaptan
              Chlorinated Benzotrichlorides            bis (2-Chloroisopropyl) Ether
              Chlorinated Benzotrifluorides            Dimethoxy Benzophenone
              Chlorinated Benzylamines                 Dimethyl Benzophenone
              Chlorinated Brominated Ethylenes         Diphenyl Oxide
              Chlorinated Brominated Methanes          Epichlorohydrin
              Chlorinated Ethanes:                     Ethylene Diamine
                 1,1-Dichloroethane                    Glycerol
                 1,2-Dichloroethane                    Hexachlorobutadiene
                 Hexachloroethane                      Hexachlorocyclohexane
                 Monochloroethane                      Hexachlorocyclopentadiene
                 1,1,2,2-Tetrachloroethane             Linear Alkyl Benzenes
                 1,1,1-Trichloroethane                 Methallyl Chlorides
                 1,1,2-Trichloroethane                 Pentachloronitrobenzene
              Chlorinated Ethylenes:                   Phenylchlorosilanes
                 1,1-Dichloroethylene                  o-Phenylphenol
                 1,2-Dichloroethylene                  Phosgene
                 Monochloroethylene                    Propylene Oxide
                 Tetrachloroethylene                   Tetrachloronaphtalic Anhydride
                 Trichloroethylene                     Tetramethylethylene Diamine
              Chlorinated Fluorinated Ethanes          Trichlorophenoxy Acetic Acid
              Chlorinated Fluorinated Ethylenes
              Notes:
              PCB = Polychlorinated Biphenyl; ppm = Parts Per Million; US EPA = United States Environmental
              Protection Agency.
              Shaded Chemicals = Those identified to contain more than 50 ppm PCB concentration at the point
              of manufacture based on petitions submitted to US EPA (Callahan et al., 1983).
              Adapted from Callahan et al. (1983).




                                                                                                               17



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 40
Case 2:15-cv-00201-SMJ                 ECF No. 373-1            filed 01/28/20         PageID.13524 Page 30 of 249


2.2.2 Products Containing Byproduct PCBs

Byproduct PCBs are found in consumer and industrial products. WA Ecology performed two studies to
evaluate the presence of byproduct PCBs in a variety of consumer products (WA Ecology, 2014b, 2016a).
The City of Spokane also investigated PCBs in municipal products that the City purchases that are
commonly used in road and facility maintenance, such as road paint, asphalt sealers, pesticides, deicers,
and others (SWWM, 2015c). Samples of some of these products were also sent to WA Ecology for analysis
and were included in the WA Ecology (2016a) study. These studies showed the presence of byproduct
PCBs in a wide range of consumer products, with the highest concentrations (1,000-2,320 parts per billion
[ppb]) found in yellow sidewalk chalk, cereal packaging, and "yellow foam office product" (WA Ecology,
2016a).11 The majority of the products had between one and five PCB congeners present. PCBs 11, 209,
and 12/13 accounted for the majority of the congeners for products in which only one congener was
detected. The most frequently detected congeners were PCBs 11, 52, 61/70/74/76, and 31, and these were
attributed to the presence of dyes and pigments in the products.

In pigments, concentrations of byproduct PCBs can be much higher. The Ministry of Economy, Trade and
Industry (METI) in Japan documented PCB concentrations in yellow pigments of 50-2,000 ppm and in red
pigments of 37-208 ppm (Christie, 2016).

2.2.3 Regulation of Byproduct PCBs

The presence of byproduct PCBs in various products and processes was known at the time of the TSCA
PCB action in 1979 (Cairns and Siegmund, 1981; US EPA, 1983) and TSCA allowed for the continued
production of PCBs as a byproduct in other manufacturing processes. TSCA set a nominal concentration
limit of 50 ppm for byproduct PCBs in products (US EPA, 1979); however, the regulation contains no
requirement for testing, US EPA has stated that the enforcement of this concentration limit for all products
is not practical (McLerran, 2015), and it is known that US EPA does not enforce this limit (Rodenburg,
2018). Byproduct PCB concentrations can be regularly much higher than 50 ppm in pigments and other
products (Section 2.2.2).

2.2.4 PCB Congeners Strongly Indicative of Byproduct PCBs

One way to assess whether PCB congeners identified in environmental samples are strongly indicative of
byproduct PCB sources as opposed to Aroclor sources is to identify those byproduct PCB congeners that
are not present in Aroclors at appreciable quantities and that are also not products of reductive
dechlorination of Aroclor mixtures. For simplicity, PCB congeners that are strongly indicative of byproduct
PCBs are referred to as "byproduct PCBs." The two most widely cited studies that reported detailed and
quantitative PCB congener compositions for the PCB Aroclor mixtures sold by Monsanto are Frame et al.
(1996) and Rushneck et al. (2004).




11WA Ecology (2016a) also refers to this product as "Yellow Glitter Foam Sheet," which appears to be an arts and crafts product
with glitter and a peel-and-stick back.




                                                                                                                            18



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 41
Case 2:15-cv-00201-SMJ                  ECF No. 373-1             filed 01/28/20          PageID.13525 Page 31 of 249


Using the reported PCB congener composition of Aroclors from these two studies,12 we defined PCB
congeners that are strongly indicative of byproduct PCBs, based on the following criteria:

         Byproduct congeners that represent less than 0.1% by weight in any individual high-production-
          volume Aroclors,13 as reported in either Frame et al. (1996) or Rushneck et al. (2004);14 and
         Byproduct congeners not likely to be derived from the dechlorination of other congeners present in
          Aroclor mixtures at greater than 1% by weight, as reported in either Frame et al. (1996) or
          Rushneck et al. (2004).

Using these criteria, the congeners strongly indicative of byproduct PCB congeners are summarized in
Table 2.3 and in Attachment 3; importantly, there are many other PCB congeners that may be associated
with byproduct PCBs – this is only a subset. Approximately 150 congeners have been identified so far as
capable of being produced as byproducts during other chemical processes. Many of these 150 byproduct
PCB congeners overlap with congeners that were found in Aroclors.




12 PCB congener compositions can vary between different Aroclor lots; I examined several studies besides Rushneck et al. (2004)

and Frame et al. (1996) to check whether analytical and interlot variability could impact the results, as detailed in Attachment 3,
Sections A3.4.1 and A3.4.2.
13 High-production-volume PCB Aroclors (i.e., Aroclors 1016, 1242, 1248, 1254, and 1260) are defined as those that account for

97.6% of Monsanto's total estimated PCB Aroclor production from 1954 to 1974 (Versar, Inc., 1976). Monsanto also produced
several other PCB Aroclors (i.e., Aroclors 1221, 1232, 1262, and 1268) at much lower production volumes, but these accounted
for less than 1% each of Monsanto's total PCB Aroclor production.
14 As part of this analysis, I also examined which congeners represent less than 0.01% and 0.05% by weight of any individual high-

production-volume Aroclors. Five congeners satisfy the 0.01% criteria and thirteen congeners satisfy the 0.05% criteria. However,
I determined that these weight composition thresholds were inappropriate, because PCB 209 and PCB 11 (two widely cited
byproduct PCBs) do not satisfy these criteria.


                                                                                                                                19



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 42
Case 2:15-cv-00201-SMJ        ECF No. 373-1        filed 01/28/20      PageID.13526 Page 32 of 249

     Table 2.3 PCB Congeners That Are Strongly Indicative of Byproduct PCB Sources
                                                               Weight Percentage    Weight Percentage
    PCB Congener        Structure        Product/Industry      in High Production   in Low Production
                                                                Volume Aroclorsa     Volume Aroclorsb
    11                                   Pigments; silicone;       ND-0.018%             ND-0.16%
                                            combustion


    14                                   Pigments; silicone;          ND                 0.02%
                                            combustion


    23                                       Pigments            0.001-0.052%         0.001-0.023%




    35                                       Pigments;             ND-0.08%            ND-0.0019%
                                            combustion


    36                                       Pigments                 ND                   ND



    38                                       Pigments            0.002-0.029%          n.d.-0.001%




    57                                      Combustion           0.013-0.022%         0.001-0.013%




    78                                       Pigments;           0.006-0.018%              ND
                                            combustion


    79                                       Pigments;           0.002-0.099%         0.001-0.007%
                                            combustion


    80                                       Pigments                 ND                   ND




    81                                    Pigments; other        0.014-0.026%         0.010-0.011%
                                             chemicals;
                                            combustion




                                                                                                        20



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 43
Case 2:15-cv-00201-SMJ              ECF No. 373-1           filed 01/28/20         PageID.13527 Page 33 of 249

                                                                          Weight Percentage        Weight Percentage
    PCB Congener             Structure            Product/Industry        in High Production       in Low Production
                                                                           Volume Aroclorsa         Volume Aroclorsb
    126                                            Pigments; other           0.001-0.019%             0.001-0.003%
                                                      chemicals;
                                                     combustion

    127                                               Pigments;              0.001-0.012%                  ND
                                                     combustion


    169                                            Pigments; other           0.001-0.006%             0.001-0.006%
                                                      chemicals;
                                                     combustion

    192                                              Combustion                    ND                      ND



    207                                                Pigments               ND-0.065%                 ND-2.94%




    209                                            Pigments; other            ND-0.082%                 ND-7.29%
                                                      chemicals;
                                                     combustion

     Notes:
     ND = Not Detected; PCB = Polychlorinated Biphenyl.
     Source: Attachment 3.
     (a) Using Frame et al. (1996) and Rushneck et al. (2004). Aroclors 1016, 1242, 1248, 1254, and 1260, which together
     accounted for 97.6% of all PCB Aroclor production between 1957 and 1974 (Versar Inc., 1976).
     (b) Using Frame et al. (1996) and Rushneck et al. (2004). Aroclors 1221, 1232, 1262, and 1268, which individually
     accounted for less than 1% of total PCB Aroclor production between 1957 and 1974 (Versar Inc., 1976).




                                                                                                                           21



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 44
Case 2:15-cv-00201-SMJ           ECF No. 373-1         filed 01/28/20      PageID.13528 Page 34 of 249


 3       The Fate and Transport of PCBs in the Environment


 At the time of Mr. Soren Jensen's discovery of PCBs in the environment in 1966 (New Scientist, 1966),
 scientists did not look for or expect to find PCBs in the environment.                      Unlike DDT
 (dichlorodiphenyltrichloroethane), which had been widely used for agricultural pest and disease vector
 control since the 1940s (US Navy, 1944; Hess and Keener, 1947; USDA, 1947) and whose presence in the
 environment had been identified (Middleton and Rosen, 1956; Nicholson, 1959), the presence of PCBs in
 the environment was not well understood in the mid-1960s. The use pattern of PCBs was very different
 than DDT, which was applied directly to the environment as its intended use. PCBs were largely contained
 inside closed uses (such as transformers) or embedded within plastic matrices such as caulk. Furthermore,
 the chemical properties of PCBs, such as low solubility and low vapor pressure, meant that PCBs in
 products were expected to remain inside the products and selected for this purpose.

 Additionally, at the time of Mr. Jensen's discovery of PCBs in the environment, there was limited scientific
 understanding of the global movement of chemicals between different environmental media. Reports from
 three different government groups (the Panel on Hazardous Trace Substances [PHTS], the ITF, and the
 NIEHS Conference on PCBs), all issued in 1972, identified major uncertainties in the understanding of
 PCB environmental fate and transport. The reports agreed that, despite the increased number of PCB studies
 being published, there were key data gaps regarding the distribution of PCBs in the environment, and
 regarding the mechanisms of removal, degradation, and sequestration of PCBs in different media
 (Hammond et al., 1972; ITF, 1972a). For example:

        "The recommendation by the task force that 'more scientific information about PCBs is needed' is
         illustrated by the paucity of knowledge about PCBs in the environment. Only general statements
         can be made about how PCBs reach the environment, how they reach target organisms and how
         much is present" (ITF, 1972a);
        "There are few data on the removal, disappearance, and sequestering of the substances [PCBs] in
         soils or bottom sediments of rivers, lakes, estuaries, or the ocean" (ITF, 1972a);
        "As yet little is known of the distribution of PCBs in terrestrial environments" (Hammond et al.,
         1972); and
        "However, perhaps the major finding of this study is that research on the environmental effects of
         PCBs has been piecemeal and insufficiently coordinated. Despite the large number of detailed
         studies of PCBs conducted in the last four years, it has proved difficult to assemble the results into
         a coherent picture because important pieces of the puzzle are missing" (Hammond et al., 1972).

 In his then-retrospective evaluation of the issues surrounding the environmental discovery and subsequent
 regulation of PCBs, Dr. Edward Burger, from the Office of the President's Science Advisor, Science and
 Technology Policy Office, emphasized that in 1971, "[t]he scientific issues were still not clear and there
 were glaring gaps in information" (Burger, 1976). The World Health Organization (WHO) also reviewed
 the available scientific literature pertaining to PCBs as of 1976, and that review again serves to highlight
 the limited understanding of the fate and effects of PCBs in the environment at that time (IPCS, 1976). A
 1970s Monsanto memorandum that mistakenly postulated that PCBs in the environment were from open
 uses (Monsanto, 1975) similarly reflects the limited understanding of PCB fate and transport at that time.




                                                                                                            22



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 45
Case 2:15-cv-00201-SMJ                  ECF No. 373-1              filed 01/28/20          PageID.13529 Page 35 of 249


3.1        The scientific understanding of PCB fate and transport developed gradually
           over time.

The scientific ability to identify specific PCB sources and to understand PCB fate and transport developed
gradually over time. Indeed, the first textbooks on contaminant fate and transport were not published until
1979/1980,15 the first mention of "fate and transport" in a published study related to PCBs was not until in
1978 (Paris et al., 1978), and US EPA did not publish an analytical method capable of resolving all 209
PCB congeners until 1999 (1668A; US EPA 1999).

During the 1960s and 1970s, there was new public and regulatory awareness of chemicals in the
environment. For example, US EPA was established in 1970 and the Federal Water Pollution Act was
significantly amended in 1972 and became known as the Clean Water Act. These acts and federal funding
for universities and agencies helped spur research and investment to understand how chemicals behave in
the environment (Anderson, 2002). Fate and transport modeling advancements from the 1960s to the early
1980s (e.g., the HSPF [Hydrological Simulation Program – FORTRAN] model, which simulates watershed
hydrologic processes; the MODFLOW model, which simulates groundwater flow) provided scientists with
tools for understanding and predicting the behavior of chemicals, such as PCBs, in the environment (Swann
and Eschenroeder, 1983).

Published scientific literature on PCBs serves as an indicator of how the scientific awareness and knowledge
of PCB fate and transport developed gradually over time. Chart 3.1 depicts the results of three targeted
searches of published scientific papers in the Scopus database,16 grouped by 5-year intervals:

          Search A terms: "PCB"17and "fate and transport."
          Search B terms: "PCB"18 and "environment."
          Search C terms: "Fate and transport" only.

Between 1970 and 2015,19 the number of papers on PCBs and the environment increased significantly
(Search B), as did articles that more broadly discussed fate and transport (Search C). Journal articles that
specifically discussed PCB fate and transport (Search A) represent a small fraction of the published
literature on both fate and transport (Search C) and PCBs in the environment (Search B). As these literature
search results illustrate, the amount of scientific literature on these topics prior to 1970 was very limited
and is indicative of the limited scientific understanding of PCB fate and transport.




15  e.g., Lippmann and Schlesigner (1979): Chemical Contamination in the Human Environment; Thibodeaux (1979):
Chemodynamics: Environmental Movement of Chemicals in Air, Water, and Soil; Neely (1980): Chemicals in the Environment:
Distribution, Transport, Fate, Analysis; Baker (1980): Contaminants and Sediments – Volume 1: Fate and Transport, Case Studies,
Modeling, Toxicity.
16 The Scopus database includes scientific literature from more than 20,000 journals published throughout the world.
17 Polychlorinated Biphenyl, Aroclor, Arochlor, Araclor, Arachlor, Askarel, and Pyranol were all used as variants of "PCB" in

Search A.
18 Polychlorinated Biphenyl, Aroclor, Arochlor, Araclor, Arachlor, Askarel, and Pyranol were all used as variants of "PCB" in

Search A.
19 Less than 4 years of publications (2016 through the available portion of 2019) are currently available for the 2016-2020 interval,

so this interval was not plotted.


                                                                                                                                  23



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 46
Case 2:15-cv-00201-SMJ                 ECF No. 373-1     filed 01/28/20    PageID.13530 Page 36 of 249


                       2,000
                       1,800   Search A: PCBs + Fate and Transport
                       1,600   Search B: PCBs + Environment
                       1,400   Search C: Fate and Transport
                       1,200
  Number of Articles




                       1,000
                        800
                        600
                        400
                        200
                          0




 Chart 3.1 PCB Peer-reviewed Literature Articles (1950-2015). * = Studies published from 1950 through
 2015 are grouped into 5-year intervals. No studies were found that met these search criteria from before
 1950. Less than 4 years of publications (2016 through the available portion of 2019) are currently
 available for the 2016-2020 interval so this interval was not plotted. Search A terms: PCB,
 Polychlorinated Biphenyl, Aroclor, Arochlor, Araclor, Arachlor, Askarel, or Pyranol, and fate and
 transport. Search B terms: PCB, Polychlorinated Biphenyl, Aroclor, Arochlor, Araclor, Arachlor, Askarel,
 or Pyranol, and environment. Search C terms: "Fate and transport" only.

The limited discussion of PCBs in early scientific literature is consistent with the scientific focus at that
time on "conventional" parameters (e.g., BOD, total suspended solids [TSS]) that could be measured using
then-existing technology. While capable of providing a general indication of a water body's quality, these
parameters do not provide information on specific chemicals' presence and their relative contribution to
observed effects (if any). Nonetheless, scientists could use these parameters to develop a scientific
understanding of various fate and transport processes (e.g., dilution effects) that became a bridge to a more-
sophisticated understanding of specific chemicals' behavior in the environment.

While the understanding of the environmental transformations of PCBs has evolved from these early
studies, current research underscores the complexities of PCB dechlorination and biodegradation, and this
scientific understanding continues to evolve (Erickson, 1997). For example, not only the degree of
chlorination, but the position of chlorine atoms on the biphenyl molecule, aerobic versus anaerobic
conditions, temperature, and nutrient levels for microbial populations are some of the factors that influence
PCB degradation (Kalmaz and Kalmaz, 1979; Brown et al., 1987; Erickson, 1997). The possibility of PCB
degradation through reductive dechlorination was first identified in 1980s studies of the upper Hudson
River (Morrison and Murphy, 2006).




                                                                                                           24



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 47
Case 2:15-cv-00201-SMJ            ECF No. 373-1         filed 01/28/20      PageID.13531 Page 37 of 249


3.2     The ability to accurately identify and quantify PCBs in the environment
        continues to develop.

Mr. Jensen's first reported discovery of PCBs in December 1966 (New Scientist, 1966) triggered a
succession of studies that revealed PCBs in multiple environmental media. Many of these studies were
aimed at improving PCB analytical methods. As noted by Peakall and Lincer (1970), "[i]t is clear that we
are still relatively unsophisticated in our PCB quantitation methodology and will continue to estimate only
relative amounts of PCBs in field samples." By 1972, Webb and McCall published an analytical method
to refine PCB analysis (Webb and McCall, 1972), although this method was not adopted by US EPA until
1982 (US EPA, 1982b). Because PCBs are mixtures of 209 compounds, each with different
physicochemical properties, chemical analysis remains a challenging technical issue.

Early efforts to characterize the presence of PCBs in the environment were often hindered by the difficulties
associated with analytical methods. Early analytical methods often failed to resolve PCBs from other
chlorinated hydrocarbons, such as DDT, and could not separate the 209 PCB congeners from each other.
In 1970, Armour and Burke (1970) published a method of using a column "cleanup" technique to separate
PCBs from DDT prior to gas chromatography (GC) analysis. Other researchers offered improvements to
PCB extraction and separation techniques (Benevue and Ogata, 1970; Bagley et al., 1970; Gustafson, 1970;
Dvorak et al., 1971; Leoni, 1971). In 1972, Webb and McCall (1972) formalized a method for quantifying
PCBs as Aroclors using a few discriminating GC peaks. This method worked for samples that retained an
Aroclor-like signature, but was often inaccurate when applied to non-Aroclor releases, mixtures, and
Aroclor releases that had been subjected to weathering (Shifrin and Toole, 1998). It was not until 1985 that
US EPA published a method (US EPA Method 680) that detected and quantified PCBs by homolog group
(US EPA, 1985a-c), and could be supportive of identifying byproduct PCBs, but still did not resolve each
individual PCB congener.

Importantly, until the late 1990s, the lack of an approved US EPA method for congener-specific PCB
analysis impacted the scientific ability to understand PCB sources, fate, and transport, let alone at parts per
quadrillion (ppq, equivalent to pg/L) concentrations in water. US EPA first published US EPA Method
1668 (US EPA, 1997b) in 1997, but the first version of the method focused just on the 12 co-planar
congeners (by International Union of Pure and Applied Chemistry [IUPAC] number) designated as "toxic"
by the WHO, also known as dioxin-like PCBs: 77, 105, 114, 118, 123, 126, 156, 157, 167, 169, 170, 180,
and 189. In 1999, US EPA came out with a revision of the method (US EPA 1999), which can be used to
quantify all 209 congeners. This was an important milestone, because it provided scientists with the ability
to discern PCB sources and environmental transformation processes.




                                                                                                            25



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 48
Case 2:15-cv-00201-SMJ             ECF No. 373-1        filed 01/28/20       PageID.13532 Page 38 of 249


 4         PCB levels in the Spokane River are below regulatory
           levels, have declined, and are expected to continue
           declining.


 4.1       PCB Mass Loading in the Spokane River

 Comprehensive mass loading studies of PCB discharges to the Spokane River and in-river PCB loads at
 stations in the river can be used to determine:

          Where the majority of the PCB load comes from, and the relative fraction of the PCB load due to
           the City of Spokane's municipal (MS4, CSO, and WWTP) discharges; and
          If the PCBs in the river are accounted for by known sources of discharges.

 4.1.1 Upstream loads and industrial discharges account for the vast majority of PCBs in the
       Spokane River as it flows past the City.

 A number of studies have examined the loadings from known individual dischargers and from sources
 upstream of the City of Spokane (WA Ecology, 2011a; LimnoTech, 2016a). The vast majority of the PCB
 load in the river is due to sources upstream of the City – the City's contribution to the PCB load in the river
 is relatively minor in comparison. Upstream sources of PCB loading to the river include loads originating
 in Idaho, loads originating from municipalities upstream of Spokane, and known industrial dischargers such
 as Kaiser Aluminum and the Inland Empire Paper Company (IEP). This fact is also acknowledged by the
 City's expert witness Dr. David Dilks. In his expert report, Dr. Dilks states that at the baseline loading rate
 from 2007, the Spokane River loading from upstream the City boundary (1,475 mg/day, equal to 0.052
 ounces/day) is more than four times larger than the combined City load from the MS4, CSO, and WWTP
 discharges (359 mg/day, equal to 0.0127 ounces/day) (Dilks, 2019). Based on these findings, which are
 drawn from numerous Task Force and WA Ecology-led studies over the past decade, the City's total load
 is minor compared with the already existing PCB load in the river as it enters the City of Spokane.

 Importantly, the Task Force sampling has confirmed that the in-river loads are already lower than both the
 Washington State Water Quality Standard and the US EPA National Primary Drinking Water Regulation
 for PCBs (Section 4.2). In other words, but for the presence of metals, raw sewage, and other substances,
 water from the Spokane River would be safe to drink.

 4.1.2 The PCBs found in the river are accounted for by known discharges and upstream
       sources.

 To date, the most comprehensive synoptic survey of in-river loadings and discharger loadings is the 2014
 Task Force low-flow synoptic survey, which occurred in August 2014, during a period of minimal
 precipitation and corresponding low river flow (LimnoTech, 2015b). The loadings from this survey are
 summarized in Table 4.1 and plotted in Chart 4.1. In this chart, dischargers are plotted by river mile (from
 Coeur d'Alene, Idaho, in the east, to Nine Mile Dam near Spokane, Washington, in the West) as red circles,


                                                                                                             26



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 49
Case 2:15-cv-00201-SMJ            ECF No. 373-1         filed 01/28/20       PageID.13533 Page 39 of 249


with the cumulative mass loading from these dischargers20 depicted as a dashed red line. In-river loads
(based on measured PCB concentration and in-river flows measured at river gages) are depicted as blue
circles, while the cumulative in-river load is shown as a solid blue line. In addition to the in-river locations
and certain known dischargers sampled in the 2014 low-flow program, Chart 4.1 includes the groundwater
load that was identified in part due to the 2014 low-flow sampling. This groundwater loading from the
reach near Kaiser Aluminum was estimated to be approximately 130 mg/day (0.00459 ounces/day) in
magnitude (LimnoTech, 2016a).

The 2014 Task Force synoptic survey confirms that at low-flow conditions in the river, the PCB mass
loading in the river is accounted for by the known sources of discharges. That is, the calculated loadings
from the primary industrial dischargers and the primary pathways (e.g., sewers, upstream loading from
Idaho) match the total PCB loading in the river. As shown in Chart 4.1, there is very close agreement
between the measured in-river loads at multiple stations along the Spokane River and the calculated
discharger loads from known dischargers and tributaries starting downstream of Lake Coeur d'Alene. If
the blue line of in-river loadings was significantly higher than the cumulative discharges red line, it could
indicate an unaccounted-for PCB load in the river. However, the blue and red lines show close agreement
for points downstream of Lake Coeur d'Alene, indicating that the measured in-river loadings are accounted
for by the known dischargers.

As part of my analysis, I assembled all available in-river PCB concentration and flow data (in order to
calculate PCB mass loading) and all available PCB concentration and flow data from known dischargers
and tributaries (see summary tables in Attachment 4). These data include measurements from both low-
flow and high-flow conditions. The 2014 sampling event covers most of the major in-river sampling
locations as well as most of the major identified dischargers. Despite the lack of synoptic data during
high-flow periods, when high precipitation is influencing runoff, river flow, and the discharger flows, the
sampling collected to date is adequate for determining the main sources of PCBs to the river and the main
types of PCB applications that contributed PCBs to the river.




20   Based on the mean load.


                                                                                                             27



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 50
Case 2:15-cv-00201-SMJ               ECF No. 373-1             filed 01/28/20          PageID.13534 Page 40 of 249

        Table 4.1 Summary of Discharger PCB Mass Loadings and PCB Loadings in the Spokane
        River Based on the 2014 Low-flow Synoptic Survey Sampling
         Discharger                                                                Mean Loading         Mean Loading
                                        Location                   River Mile
         or River Site                                                              (mg/day)            (ounces/day)
         Discharger              Coeur d'Alene WWTP                   111               9                 0.00032
                                    Post Falls WWTP                   102               2                 0.00007
                                  Liberty Lake WWTP                   92.7              1                 0.00004
                                    Kaiser Aluminum                    86              131                0.00462
                               Kaiser Area Groundwater               84.25             130                0.00459
                            Inland Empire Paper Company               82.5             82                 0.00289
                                Spokane County WWTP                    78              11                 0.00039
                                    Hangman Creek                    72.80              –                    –
                                    Riverside WWTP                    67.4             312                0.01101
                                 City of Spokane MS4                 67.08              –                    –
                                  City of Spokane CSO                66.86              –                    –
                                  Little Spokane River               56.30              –                    –
         River                  Lake Coeur d'Alene, ID                111              19                 0.00067
                                       Post Falls, ID                 102              34                 0.00120
                                         Stateline                   99.52              –                    –
                                  Greenacres/Barker                   90.5             14                 0.00049
                                       Trent Bridge                   84.3             373                0.01316
                                       Upriver Dam                    80.3              –                    –
                                   Green Street Gage                   78               –                    –
                                 Monroe Street Gage                   74.8              –                    –
                                     Spokane Gage                     72.9             510                0.01799
                                     Nine Mile Dam                    63.6             419                0.01478
                                        Long Lake                     38.4              –                    –
        Notes:
        CSO = Combined Sewer Overflow; MS4 = Municipal Separated Storm Sewer System; PCB = Polychlorinated
        Biphenyl; Riverside WWTP = Riverside Park Water Reclamation Facility; WWTP = Wastewater Treatment Plant.
        "–" = PCB loading was not calculated at these dischargers or these river stations during the 2014 synoptic survey.




                                                                                                                             28



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 51
               Case 2:15-cv-00201-SMJ          ECF No. 373-1       filed 01/28/20    PageID.13535 Page 41 of 249




    Chart 4.1 Spokane River Mass Loading, Low Flows Only (2014 Synoptic Survey). The City of Spokane is located between River Mile 63
    and River Mile 81.




                                                                                                                                        29



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 52
Case 2:15-cv-00201-SMJ          ECF No. 373-1        filed 01/28/20     PageID.13536 Page 42 of 249


4.2     PCB levels in the Spokane River are below regulatory levels.

4.2.1 PCB levels in the Spokane River are below the Washington State and US EPA water
      quality criteria.

PCB loading to the Spokane River is low enough that the river water meets both the Washington State
Water Quality Standard for total PCBs (170 ppq) (WA Ecology, 2019a) and the US EPA National Primary
Drinking Water Regulation for PCBs (500 ppq) (US EPA, 2018b). In its 2016 Comprehensive Plan, the
Task Force, of which the City of Spokane is a member, concluded that the Spokane River complied with
the US EPA-approved Washington State Water Quality Standard for total PCBs (WA Ecology, 2019a):
"[a]verage concentrations at all stations show compliance with the current Washington State Water Quality
Standard of 170 pg/L [170 ppq]" (LimnoTech, 2016a). The conclusion presented in the Task Force's "2016
Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the Spokane River" was based on the
approximately 5 years of studies and meetings conducted by the Task Force since its creation in 2012
(LimnoTech, 2016a).

Table 4.2 and Chart 4.2 show the results from the Task Force's "2016 Comprehensive Plan to Reduce
Polychlorinated Biphenyls (PCBs) in the Spokane River," which documents the recent sampling of the
Spokane River water and shows that the average concentration at every station that was sampled is below
the State Water Quality Standard of 170 ppq. In follow-up Spokane River sampling in 2018, all PCB
concentrations in the Spokane River were below the 170 ppq State Water Quality Standard (LimnoTech,
2019a). These data points are also provided in Table 4.2 and Chart 4.2. See also Figure 5.




                                                                                                      30



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 53
Case 2:15-cv-00201-SMJ            ECF No. 373-1            filed 01/28/20         PageID.13537 Page 43 of 249

              Table 4.2 Summary of Task Force-measured Spokane River Water Column
              PCB Concentrations
                                                                    PCB Concentration
               River Sampling Location                   Arithmetic Mean        Geometric Mean
                                                              (ppq)                   (ppq)
               Lake Coeur d'Alene (SR-15)
               2014 to 2016 Sampling                             17                          14
               2018 Sampling                                     N/A                         N/A
               Post Falls (SR-12)
               2014 to 2016 Sampling                             21                          18
               2018 Sampling                                     N/A                         N/A
               Greenacres/Barker Rd. (SR-9)
               2014 to 2016 Sampling                              24                          14
               2018 Sampling                                      70                          66
               Mirabeau Point (SR-8a)
               2014 to 2016 Sampling                             37                           18
               2018 Sampling                                     110                          62
               Trent Bridge/Plante's Ferry (SR-7)
               2014 to 2016 Sampling                             133                         107
               2018 Sampling                                     150                         144
               Greene Street Bridge (SR-4)
               2014 to 2016 Sampling                             118                         105
               2018 Sampling                                     107                         106
               Spokane Gage (SR-3)
               2014 to 2016 Sampling                             154                         131
               2018 Sampling                                     121                         121
               Nine Mile Dam (SR-1)
               2014 to 2016 Sampling                             144                         132
               2018 Sampling                                     129                         129
              Notes:
              N/A = Not Available; PCB = Polychlorinated Biphenyl; ppq = Parts Per Quadrillion; Task Force =
              Spokane River Regional Toxics Task Force.
              2014 to 2016 data from Table 1 in LimnoTech (2016a). 2018 data from LimnoTech (2019b).




                                                                                                               31



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 54
Case 2:15-cv-00201-SMJ                                         ECF No. 373-1       filed 01/28/20      PageID.13538 Page 44 of 249



                             180


                             160                            Spokane Gage
                                            Nine Mile Dam
                             140                                                                       170 ppq Water Quality Criteria
                                                                              Trent Bridge/
  Total PCB Concentration (ppq)




                                                                                                       2014 to 2016 Mean Concentrations
                                                                              Plante's Ferry
                             120
                                                                                                       2018 Mean Concentrations

                             100
                                                            Greene Street Bridge

                                  80


                                  60                                                    Greenacres/Barker

                                  40
                                                                    Mirabeau Point

                                                                                                    Post Falls Lake Coeur d'Alene
                                  20


                                  0
                                       60             70            80             90            100             110              120
                                                                              River Mile

  Chart 4.2 Mean PCB Concentration at Each River Station Reported in Table 4.2. The geometric and
  arithmetic mean PCB concentrations at each station are connected with a blue marker for 2014-2016
  data and with an orange marker for 2018 data. The 170 ppq Washington State Water Quality
  Standard (WA Ecology, 2019a) for total PCBs in shown with the dashed green line. The 2018 data
  have not been blank corrected, which would reduce the concentrations shown on this graph.

4.2.2 The vast majority of Spokane River sediments are not impacted by PCBs.

As discussed in Section 1, there is a limited supply of fine sediments in the river and the only locations
where fine sediments have accumulated are in the impoundments behind the dams. The only sediment
remediation activities that I am aware of took place at the Upriver Dam and Donkey Island, where soils
were removed from Donkey Island and sediments behind the dam were capped starting in 2006
(WA Ecology, 2015a). The sources of PCBs to this site included known industrial users and dischargers
along the river corridor, including Spokane Industrial Park, Kaiser Trentwood Works, Liberty Lake Sewage
Treatment Plant, and IEP (WA Ecology, 2015a).

Sediment sampling results throughout the river show that even by conservatively comparing the sampling
location maxima to the Washington State PCB sediment cleanup goal (WA Ecology, 2019b), the vast
majority of sediments in the river are below this criterion (Figure 6). A more realistic comparison to
Washington State sediment PCB cleanup goals would be with reach-averaged PCB concentrations, which
would also be below the Washington State criterion.




                                                                                                                                          32



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 55
Case 2:15-cv-00201-SMJ           ECF No. 373-1          filed 01/28/20      PageID.13539 Page 45 of 249


4.3     The amount of metals and raw sewage discharged to the Spokane River
        vastly outweighs the low levels of PCBs.

The USGS has calculated that large amounts of heavy metals such as zinc, lead, and cadmium are released
to the Spokane River watershed from mining activities in the Idaho portion of the watershed. From 2009
to 2013, the USGS estimated that approximately 700,000 lbs of zinc, 36,000 lbs of lead, and 3,000 lbs of
cadmium were discharged annually from Lake Coeur d'Alene into the Spokane River (Clark and Mebane,
2014). These annual average discharges of heavy metals into the Spokane River have not significantly
declined over time. Prior estimates from the USGS for the years 1999 and 2000 were that 980,000 lbs of
zinc, 44,000 lbs of lead, and 4,600 lbs of cadmium were discharged from Lake Coeur d'Alene into the
Spokane River (USGS, 2003), meaning that the masses of these metals in the river were relatively stable
over the 14-year period for which data were available. USGS also calculated that more than 105,000 lbs
of total phosphorus was discharged from Lake Coeur d'Alene into the Spokane River each year (Clark and
Mebane, 2014).

In addition to metals in the river, tens of millions of gallons of untreated wastewater and raw sewage are
released to the river every year. The City's records of its CSO discharges to the Spokane River from the
1990s up until the present day show that, for every year that records are available, the City has released tens
of millions of gallons of untreated wastewater and raw sewage directly into the Spokane River (Spokane,
Washington, 1999-2017). For example, in 2017, there were 144 CSO discharge events that discharged a
combined 71,000,000 gallons of untreated wastewater and raw sewage into the Spokane River (Spokane,
Washington, 2019). In 2018, annual precipitation was much lower, yet the City still discharged 41,000,000
gallons of untreated wastewater and raw sewage into the Spokane River (SWWM, 2019). Studies in the
Spokane River have shown that these discharges cause a rise in fecal coliform in the river that can persist
for multiple weeks after each event (Spokane, Washington, 1977). The City is aware of the health risks
posed by fecal coliform in the river, which include cholera, typhoid fever, tuberculosis, dysentery, and
hepatitis (Hendron, 2019, p. 156; Soltero et al., 1990).

As opposed to the heavy metals, raw sewage, and other substances that are discharged at large volumes to
the Spokane River every year, PCB loading to the Spokane River is small enough that the river water meets
both the Washington State Water Quality standard for total PCBs (170 ppq) (WA Ecology, 2019a) and the
US EPA National Primary Drinking Water Regulation for PCBs (500 ppq) (US EPA, 2018b). On a mass
basis, the Plaintiff's expert Dr. Dilks has cited Task Force work that shows approximately 1.475 grams of
PCBs per day flow through the river (Dilks, 2019). This is equal to 1.18 lbs of PCBs per year, which is
miniscule when compared to the hundreds of thousands of lbs of heavy metals that are discharged from
mining operations into the river each year that make it into Washington State and the tens of millions of
gallons of untreated wastewater and raw sewage that the City discharges into the river every year.

Note that throughout this report, I present PCB loads in the river and loads from various dischargers in units
of mg/day in order to facilitate comparison between the values reported here and previous studies by the
Task Force, the City, and the City's experts, all of whom used units of mg/day as well. There are
454,000 mg in 1 lb; conversely, 1 mg is equal to 0.000002205 lbs.




                                                                                                            33



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 56
Case 2:15-cv-00201-SMJ                                    ECF No. 373-1    filed 01/28/20     PageID.13540 Page 46 of 249


                               1,000,000,000   341,940,000

                                100,000,000

                                 10,000,000

                                                               700,000
    River Loading (lbs/year)



                                  1,000,000
                                                                                                  105,800
                                    100,000                               36,000

                                     10,000                                          2,960

                                      1,000

                                        100

                                         10
                                                                                                               1
                                          1
                                                Raw Sewage      Zinc      Lead      Cadmium         Total     PCBs
                                               and Untreated                                     Phosphorus
                                                Wastewater

   Chart 4.3 Annual River Loading of Sewage, Metals, Phosphorus, and Total PCBs to the Spokane
   River. The loadings of sewage, three commonly reported metals, phosphorus, and PCBs are plotted
   on log-scale to facilitate comparison between the several orders of magnitude difference between
   the amounts of metals and sewage and the relatively small amounts of PCBs in the river each year.
   The mass load of raw sewage and untreated wastewater was calculated using a density of 8.34
   lbs/gallon and the discharge volume reported in SWWM (2019).

The large quantities of metals discharged to the Spokane River every year result in exceedances of the
Washington State Water Quality Standards for metals in surface water (WA Ecology, 2019a). Charts 4.4
and 4.5 show the lead and zinc concentrations in the river compared to the State Water Quality standards
for each individual metal. Both lead and zinc exceed their respective State Water Quality Standard at the
few locations they were sampled for near the City of Spokane.




                                                                                                                     34



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 57
Case 2:15-cv-00201-SMJ                                  ECF No. 373-1             filed 01/28/20      PageID.13541 Page 47 of 249


                                             1.2
                                                             Water Quality Standard
                                             1.0             2014-2016 Mean Concentrations



                 Metal Concentration (ppb)
                                             0.8

                                             0.6

                                             0.4

                                             0.2

                                             0.0
                                                   60    70             80               90     100        110     120
                                                                                  River Mile
     Chart 4.4 Mean Lead Concentration at Each River Station for Which Data Were Reported for
     Recent Years. The annual mean lead concentrations at each station are shown with a blue marker
     for all data (only 2014-2016 data was found to be available). The Washington State Water Quality
     Standard for lead is based on total hardness in the water. The average water hardness from the
     Stateline station near River Mile 99 was calculated for data from 2014-2016 to be 21.04 ppm
     (WA Ecology, 2019c). Based on this hardness value, which remained nearly constant over the
     2 years of records, the State Water Quality Standard for lead is 0.45 ppb, using the formula provided
     by WA Ecology (2019a).

                               100
                                                                Water Quality Standard
                                             80                 2014-2016 Mean Concentrations
              Metal Concentration (ppb)




                                             60


                                             40


                                             20


                                             0
                                                  60    70             80             90        100       110      120
                                                                                 River Mile
     Chart 4.5 Mean Zinc Concentration at Each River Station for Which Data Were Reported for Recent
     Years. The annual mean zinc concentrations at each station are shown with a blue marker for all
     data (only 2014-2016 data was found to be available). The Washington State Water Quality Standard
     for zinc is based on total hardness in the water. The average water hardness from the Stateline
     station near River Mile 99 was calculated for data from 2014-2016 to be 21.04 ppm (WA Ecology,
     2019c). Based on this hardness value, which remained nearly constant over the 2 years of records,
     the State Water Quality Standard for zinc is 27.9 ppb, using the formula provided by WA Ecology
     (2019a).


                                                                                                                             35



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 58
Case 2:15-cv-00201-SMJ            ECF No. 373-1         filed 01/28/20     PageID.13542 Page 48 of 249



4.4       Environmental levels of PCBs have been declining over time.

Temporal trend studies from the US as well as around the world reveal that PCB concentrations in
environmental media have declined since the 1970s in response to the decline in global product PCB
manufacturing and declining releases. Due to continuing emission reductions (Breivik et al., 2007) and
in situ environmental degradation processes (Paasivirta and Sinkkonen, 2009), PCB concentrations are
expected to continue declining.

While global concentration trends show a consistent PCB decline, two exceptions are noteworthy:

         First, most countries stopped producing PCBs by the mid-1980s; however, byproduct PCBs are
          still inadvertently generated in appreciable quantities by many industrial processes involving high
          temperatures, carbon, and chlorine. See Section 2 and Attachment 3 for discussion of byproduct
          PCBs and their sources. WA Ecology states that byproduct PCB production is actually likely
          increasing, in direct contrast with legacy product PCBs, which are decreasing in the environment
          (Borgias, 2014).
         Second, PCBs remain at sites that have not been fully addressed (e.g., the Kaiser Aluminum site in
          the Spokane River watershed, which is in the process of being cleaned up) and in regions accepting
          large quantities of electronic waste (e-waste) from the developed world (Jaward et al., 2004;
          Li et al., 2010).

4.4.1 Global Trends in Emissions

PCB emissions declined in response to the cessation of product PCB manufacturing. Reductions were
gradual rather than immediate, because the US regulations mandating that manufactures cease production
of open PCB use systems did not require the disposal of PCB-containing items that were already in use
(US EPA, 1979). Breivik et al. (2007) estimated that 13-17% of historically produced PCBs were still in
use in 2007.

Byproduct PCBs were not affected by the cessation of product PCBs manufacturing, and emissions from
byproduct PCB-containing materials and byproduct PCB-generating processes may be significant.
Assessments by Cui et al. (2013) and Song et al. (2018) suggest that byproduct PCB emissions from steel
and cement production in China may now exceed emissions from intentionally produced PCBs. Rodenburg
et al. (2010) and Guo et al. (2014) estimated that emissions of PCB 11 (a byproduct PCB congener
associated with yellow pigments and dyes) from ordinary household goods are now large enough on their
own to prevent the Delaware River watershed from meeting its TMDL requirements.

4.4.2 PCB Degradation Processes

PCBs released into the environment undergo degradation, unlike inorganic chemicals such as metals. The
two degradation processes of greatest relevance for PCBs are photodegradation (i.e., degradation by
sunlight) and biodegradation (i.e., degradation by micro-organisms) (Abramowicz, 1990; Sinkkonen and
Paasivirta, 2000; Paasivirta and Sinkkonen, 2009). Photodegradation occurs in the atmosphere, the upper
depths of surface waters (approximately the top 2 m), and the upper depths of soils and sediments
(approximately the top millimeter). Photodegradation rates are a function of temperature, the photo-oxidant
concentration (in which the primary photo-oxidants are hydroxyl radicals), and the sorption behavior of the
PCB, or its relative occurrence on atmospheric particles versus air (Sinkkonen and Paasivirta, 2000).


                                                                                                          36



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 59
Case 2:15-cv-00201-SMJ                ECF No. 373-1            filed 01/28/20          PageID.13543 Page 49 of 249


Biodegradation occurs in both aerobic (oxygen-rich) and anaerobic (oxygen-depleted) soils and sediments
(Abramowicz, 1990). The rate of biodegradation is a function of temperature and many other
environmental properties, including the microbial community and the soil moisture content (Sinkkonen and
Paasivirta, 2000). Dechlorination has also been observed to occur in sewers (Capozzi et al., 2019).

Metals in the Spokane River, such as lead, zinc, and cadmium, which routinely exceed their respective
Washington State Water Quality Standards (WA Ecology, 2019a), cannot degrade. Unlike PCB molecules,
molecules of metals found in the environment cannot break down into different chemicals.

Table 4.3 lists the estimated range of degradation half-lives (photodegradation + biodegradation) of PCBs
by number of chlorine atoms in air and soil/sediment, where the half-life is defined as the time it takes for
half of the PCB mass to degrade. As shown in Table 4.3, rates of PCB degradation and intermedia transfer
are strongly congener-dependent, with lighter congeners degrading more rapidly than heavier congeners.

                Table 4.3 PCB Degradation Half-lives by Number of Chlorine Atoms in Air
                and Soil/Sediment
                                                                  Air                  Soil/Sediment
                 Homolog            Congener
                                                          Min.           Max.         Min.        Max.
                 (nCl)            Number Range
                                                         (Days)         (Days)       (Years)     (Years)
                 1                      1-3                4.2            13          0.57         2.3
                 2                      4-15               4.2            13          0.80         2.7
                 3                     16-39               13             42           1.1         4.1
                 4                     40-81               42             130          1.7         5.5
                 5                     82-127              42             130          2.3         9.1
                 6                    128-169              130            400          2.9         11
                 7                    170-193              130            400          3.4         13
                 8                    194-205              400           1,200         4.0         14
                 9                    206-208              400           1,200         4.6         17
                 10                     209               2,100          2,100         6.8         21
                Notes:
                nCl = Number of Chlorine Atoms; PCB = Polychlorinated Biphenyl.
                Adapted from Paasivirta and Sinkkonen (2009, Table 1), citing values from Mackay et al. (1992,
                Table 4.5).

4.4.3 PCB concentrations have declined in the Spokane River environment.

Sediment records from Spokane demonstrate a long-term decline in PCB concentrations since the 1970s
(Chart 4.6), despite a lack of PCB-specific cleanup efforts in the river.21

Sediment deposits in Lake Spokane (the body of water, also known as Long Lake, that was formed by Long
Lake Dam on the Spokane River downstream from the City of Spokane) show declining PCB
concentrations since the 1970s (WA Ecology, 2011a). Sediments in both Upper and Lower Lake Spokane
have been analyzed for PCBs. Concentrations in Upper Lake Spokane sediments peaked near 1967 and
declined steadily through the most recent measurements, dated to 2003. The Lower Lake Spokane
sediments' PCB concentrations peaked near 1959 and declined steadily through 2003, and are likely to
continue to decline due to the flushing of sediments and degradation of PCBs in the sediments. The
WA Ecology study suggested that "PCB concentrations at the sediment surface will decrease by one-half

21
   The only PCB-specific cleanup along the river to date was at the Upriver Dam and Donkey Island site. This site underwent
remediation between 1999, when the site was identified, and 2007, when construction was complete (WA Ecology, 2015a).
Sediments behind Upriver Dam were capped and soils on Donkey Island were excavated.


                                                                                                                        37



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 60
Case 2:15-cv-00201-SMJ         ECF No. 373-1        filed 01/28/20    PageID.13544 Page 50 of 249


approximately every ten years in upper Lake Spokane" (WA Ecology, 2011a), predicting a continued
decline in PCB concentrations in the environment. This half-life is generally consistent with the range
reported in the scientific literature (see Table 4.3).




   Chart 4.6 Temporal Trend in Age-dated PCB Concentrations in Sediment Cores, Upper Lake
   Spokane (Upper Panel) and Lower Lake Spokane (Lower Panel). dw = Dry Weight; tPCB = Total
   Polychlorinated Biphenyls. Adapted from WA Ecology (2011a).


                                                                                                     38



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 61
Case 2:15-cv-00201-SMJ            ECF No. 373-1         filed 01/28/20       PageID.13545 Page 51 of 249


 5       The City of Spokane's actions demonstrate that PCBs
         in the river are not a problem.


 5.1     The City continues to knowingly buy and use PCB-containing products that
         are released into the environment.

 In 2015, the City of Spokane studied the presence of byproduct PCBs in municipal products purchased and
 used by the City on a regular basis (SWWM, 2015c; Spokane, Washington, 2016). Byproduct PCBs were
 detected in every product selected for analysis by the City (except for two samples) at concentrations
 ranging up to 2.5 ppm. The City found byproduct PCBs in its traffic paints, road marking materials, deicers,
 soaps, pesticides and herbicides, oils and gasolines, dust suppressants, pavement repair materials,
 landscaping materials, pipes, antifreezes, as well as personal care products (Table 5.1). Many of the
 products used by the City are used in an uncontained manner and can wash off into sewers and into the
 Spokane River.

 The City of Spokane continues to routinely purchase and use many PCB-containing products, including a
 large number of products that are used in a manner that results in releases of PCBs to the environment. The
 PCB presence in these products is overwhelmingly due to byproduct PCBs, which are present in a large
 number of pigments and dyes that end up in a wide variety of products. The City of Spokane passed a
 "PCB Purchasing Ordinance" in June 2014 that required City departments to look for alternative products
 that do not contain PCBs, but only if feasible and if the increased cost for the replacement products is within
 25% of the price of the PCB-containing products (SWWM, 2015b; LimnoTech, 2016a). Despite this
 ordinance, the City continues to purchase and use PCB-containing products, a practice that results in PCB
 loading to the Spokane River. Numerous studies, conducted both before and after the City ordinance was
 passed, have been performed by the City, the Task Force, and WA Ecology, documenting the presence of
 PCBs in these products. The City acknowledged that the vendors of products it purchases often do not have
 the PCB sampling information that the City requests (Feist, 2019, pp. 591-592). The City also admits that
 the ordinance is not actively enforced and that the City does not require vendors to sample products for
 PCBs (Feist, 2019, pp. 591-592, 594-595). The State of Washington also has a PCB-free purchasing policy
 for State agencies subject to the same caveats as the City ordinance (Washington State Legislature, 2014;
 LimnoTech, 2016a).




                                                                                                             39



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 62
Case 2:15-cv-00201-SMJ              ECF No. 373-1             filed 01/28/20        PageID.13546 Page 52 of 249

             Table 5.1 PCB-containing Products Purchased and Used by the City of Spokane
              Category                        Sub-category                         Studies
              Roadway Deicer and                  MgCl                      SWWM (2015c)
              Traction Products                   MgCl                 Spokane, Washington (2016)
                                               Road Sand               Spokane, Washington (2016)
                                                  CaCl                 Spokane, Washington (2016)
                                                Road Salt              Spokane, Washington (2016)
              Traffic Paint                   Yellow Paint                  SWWM (2015c)
                                               White Paint                  SWWM (2015c)
              Pavement Repair                    Asphalt                    SWWM (2015c)
                                              Crack Sealant                 SWWM (2015c)
              Pesticides                          N/A                       SWWM (2015c)
              Vehicle Wash Soap                   N/A                       SWWM (2015c)
              Hydroseed                           N/A                 SWWM (2015c); SRRTTF (2015);
                                                                           WA Ecology (2016a)
              Antifreeze                           N/A                      SWWM (2015c)

              Motor Oil                            N/A                         SWWM (2015c)

              Dust Suppressant                     N/A                         SWWM (2015c)

              Fire Fighting Foam                   N/A                         SWWM (2015c)

              Silicones                            N/A                         SWWM (2015c)

              PVC and Pipe Materials               N/A                         SWWM (2015c)

              Fuel Additive                        N/A                         SWWM (2015c)

              Personal Care Products               N/A                         SWWM (2015c)

              Flame Retardants                     N/A                         SWWM (2015c)

              Cleaners and                         N/A                         SWWM (2015c)
              Degreasers
             Notes:
             CaCl = Calcium Chloride; MgCl = Magnesium Chloride; N/A = Not Applicable; PCB = Polychlorinated
             Biphenyl.

Many of the PCB-containing products listed in Table 5.1 are applied directly to outdoor surfaces and are
not collected or recycled after use. In other words, approximately 100% of the applied volume of many of
these products, including the PCBs present in the products, is released to the environment within the
Spokane River watershed. The City has acknowledged that its continued purchase and use of many of these
products mean that byproduct PCBs can be introduced into stormwater (Hendron, 2019, pp. 322-323).

Traffic paint is applied directly into the environment (i.e., roadways) and not recovered or removed after it
is applied, similar to how pesticides and hydroseed are directly applied to soil and vegetation. The City
repaints the majority of its arterial roads between April and October (Spokane, Washington, 2018). It is
therefore safe to assume that all traffic paint – and thus, all PCBs in traffic paint – escapes into the watershed
within, at most, a few years of application. Because of the use of the products in which they are contained,


                                                                                                               40



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 63
Case 2:15-cv-00201-SMJ            ECF No. 373-1         filed 01/28/20      PageID.13547 Page 53 of 249


it has been estimated that all byproduct PCBs are ultimately released to the environment (Davies and
Delistraty, 2016).

The combination of the City of Spokane's continued use of large numbers of PCB-containing products and
the application of these products in an unrecovered manner directly into the environment represents a
significant ongoing load of PCBs to the Spokane River watershed. Despite the "PCB Purchasing
Ordinance" enacted by the City and despite numerous City-led studies and studies by other parties, the City
continues to knowingly purchase these PCB-containing products and to apply them directly into the
environment.

5.2     The City continues to spread PCB-containing solid waste onto farmland,
        knowing that some of those PCBs may end up in the river.

Solids that are removed from wastewater during treatment at the Riverside WWTP are dewatered to form
a sludge-like material referred to as "biosolids." These biosolids from the Riverside WWTP are recycled
for use as an agricultural fertilizer and applied to agricultural land near the City of Spokane (Windsor, 2019,
p. 77), including at least two locations within the Spokane River watershed (Chart 5.1; HDR Engineering,
Inc., 2009; HDR, Inc., 2010; Spokane, Washington, 2017b). These biosolids contain PCBs and when
applied to agricultural land, these PCBs have the potential to run off with precipitation and increase the
PCB load in the Spokane River watershed.




Chart 5.1 Riverside WWTP Biosolids Application Locations in and near the Spokane River Watershed.
Sources: HDR Engineering, Inc. (2009); HDR, Inc. (2010); Spokane, Washington (2017b).




                                                                                                            41



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 64
Case 2:15-cv-00201-SMJ                    ECF No. 373-1               filed 01/28/20   PageID.13548 Page 54 of 249


PCB concentration data in the biosolids are available from as early as 1994, but the data are not publicly
available for every year despite requirements in the Riverside WWTP NPDES permit to sample the
biosolids annually (WA Ecology, 2016b). Publicly available biosolids sampling data are summarized in
Table 5.2, ranging from 82 to 510 ppb, with 296 ppb as the midpoint of the range. PCBs were detected in
every sample, yet these biosolids were still applied onto agricultural land.

                           Table 5.2 PCB Sampling Results for Riverside WWTP Biosolids
                                                    Total PCBs
                             Sample Date            (Average)           n      Information Source
                                                      (ppb)
                             8/2/1994                   510             1      WA Ecology (1995)
                             5/2/2001                  195a             1      WA Ecology (2002)
                             5/2/2001                  283a             1      WA Ecology (2002)
                             2011                       179             1       Donovan (2012)
                             2012                    92-164             3       Donovan (2013)
                                                      (134J)
                             2013                    82-129             3       Donovan (2014)
                                                      (113J)
                             2014                    92-118             3       Donovan (2015)
                                                       (103)
                            Notes:
                            PCB = Polychlorinated Biphenyl; Riverside WWTP = Riverside Park Water
                            Reclamation Facility; WWTP = Wastewater Treatment Plant.
                            J = Estimated value.
                            (a) Estimated value.


5.3         The City has failed to prevent others from using and discharging PCBs.

The City permits several significant industrial users (SIUs) to discharge waste directly to the Riverside
WWTP or to the Spokane County WWTP, which discharges excess flows to the Riverside WWTP. A total
of 31 unique SIU sites have been identified; 14 are listed in the Riverside WWTP NPDES permit, 8 are
listed in the Spokane County NPDES permit and 8 were identified by the City of Spokane from their
historical records search (see Figure 7). In addition, the Spokane Industrial Park currently discharges its
industrial (and sanitary) wastewater to the Riverside WWTP via the City of Spokane sewer system, which
began in 1993 (WA Ecology, c. 1991, 1996; PTI Environmental Services, 1995). Notably, the City of
Spokane does not require that these SIUs test their effluent for PCBs (it only requires testing for total toxics
organics), nor does it place any limits on any potential PCB discharges by these SIUs.

Byproduct PCBs (including from City byproduct PCB uses) are discharged to the Spokane River via the
City sewer system. Although there are limited congener-specific data on discharges from the City sewers
and Riverside WWTP effluent, the data that are available indicate that a significant amount of byproduct
PCBs make up the PCB load in the City of Spokane MS422 and Riverside WWTP effluent into the Spokane
River.

The total byproduct PCB contribution from these conveyances (in the forms of both total concentration as
well as percentage of the total sample) has been calculated using byproduct PCB data from the published
literature. The total byproduct PCB concentration is estimated by scaling up the measured concentration
of PCB 11 to total byproduct PCB concentration based on the average proportion of PCB 11 to total PCBs
in pigments from various byproduct PCB studies (see Attachment 3).

22   No congener-specific data were available for the CSO outfalls.


                                                                                                             42



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 65
Case 2:15-cv-00201-SMJ            ECF No. 373-1            filed 01/28/20          PageID.13549 Page 55 of 249



  Tables 5.3 and 5.4 summarize the results of these calculations.

                          Table 5.3 Byproduct PCBs Discharged from the City of
                          Spokane MS4 (2007)
                                                     PCB 11          Total Byproduct PCBsa
                            MS4 Basin
                                                      (ppq)                  (ppq)
                            7th                         40                    333
                            Clarke                      36                    297
                            Cochran                    303                   2,503
                            Erie (CSO)                 996                   8,227
                            Greene                      62                    508
                            Howard Br.                  65                    539
                            H Street                    40                    330
                            HWY 291                     26                    214
                            Lincoln                     72                    592
                            Mission                    220                   1,813
                            Riverton                   137                   1,131
                            Superior                   160                   1,322
                            Union                      349                   2,885
                            Washington                 157                   1,300
                          Notes:
                          CSO = Combined Sewer Overflow; MS4 = Municipal Separated Storm
                          Sewer System; PCB = Polychlorinated Biphenyl; ppq = Parts Per
                          Quadrillion; WA Ecology = Washington State Department of Ecology.
                          Data from Parsons (2007).
                          (a) Based on the mean proportion of PCB 11 to total PCBs in pigments.
                          Non-detected values are treated as zeroes. Note that byproduct PCBs
                          are present in many more products and processes than just pigments.



                  Table 5.4 Byproduct PCBs Discharged from the Riverside WWTP (2014)
                   Effluent                         PCB 11                  Total Byproduct PCBsa
                   Low Concentrationb                55 ppq                        454 ppq
                                                  5.8 mg/dayc                     48 mg/day
                                              0.00021 ounces/day             0.00169 ounces/day
                   High Concentration                57 ppq                        470 ppq
                                                  6.3 mg/day                      52 mg/day
                                              0.00022 ounces/day             0.00183 ounces/day
                  Notes:
                  PCB = Polychlorinated Biphenyl; ppq = Parts Per Quadrillion; Riverside WWTP = Riverside
                  Park Water Reclamation Facility.
                  Data from LimnoTech (2015a) and Gravity Consulting, LLC (2015).
                  (a) Based on the mean proportion of PCB 11 to total PCBs in pigments. Non-detected
                  values are treated as zeroes. Note that byproduct PCBs are present in many more
                  products and processes than just pigments.
                  (b) Average of two low-concentration samples.
                  (c) 1 mg/day is equal to 0.000002205 lb/day.




                                                                                                            43



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 66
Case 2:15-cv-00201-SMJ            ECF No. 373-1        filed 01/28/20     PageID.13550 Page 56 of 249


5.4       The levels of PCBs discharged from the City's MS4 do not cause
          exceedances of water quality criteria for PCBs in the river.

As shown in Section 4.2, PCB sampling performed by the Task Force (of which the City is a member) from
2014 to 2018 shows that the Spokane River is in compliance with the Washington State Water Quality
Standard for total PCBs (WA Ecology, 2019a) in surface water, as well as the US EPA National Primary
Drinking Water Regulation for PCBs (US EPA, 2018b). The PCB levels in the river, which are in
compliance with the aforementioned regulations, reflect the contribution from the City's MS4 discharges
as well as the permitted industrial and municipal discharges coming into the river from upstream of
Spokane. In fact, the City's MS4 discharges are a small fraction of the total amount of PCBs in the river
(Section 4.1). The City's expert Dr. Dilks states in his expert report that at the baseline loading rate from
2007, the Spokane River loading from upstream of the City (1,475 mg/day. equal to 0.05203 ounces/day)
is more than 10 times larger than the City's MS4 discharges (129 mg/day. equal to 0.00455 ounces/day)
(Dilks, 2019). In other words, the City's MS4 discharges are a very small fraction of an already small PCB
load to the river that ultimately is in compliance with Washington State and US EPA regulatory criteria for
PCBs in water.

5.5       City stormwater projects are general stormwater improvements, not
          specific to PCBs.

The City asserts that a wide range of past and future stormwater projects were "a result of discharges or
releases of PCBs into the Spokane River" or are "necessary to reduce the amount of PCBs entering the
Spokane River" (Office of the City Attorney, 2019, pp. 20, 40, Appendices A and C). Yet,

         According to the City, if PCBs were never invented, the City's stormwater projects in both MS4
          basins and CSO basins would have had all the same design elements that they do today
          (Davis, 2019, Volume I, pp. 63-102). In other words, had PCBs never been invented, there are no
          design elements of the City's stormwater projects that would have been dispensed with (Hendron,
          2019, pp. 214-215).
         The City is not subject to any discharge limits for PCBs in its MS4 stormwater permit
          (WA Ecology, 2019d) or in its Riverside WWTP/CSO NPDES permit (WA Ecology, 2011b).
         The vast majority of the PCB load in the river is due to sources upstream of the City. The City's
          contribution to the PCB load in the river from the MS4 and from CSOs is relatively minor in
          comparison (Section 4.1.1).
         The Spokane River, which receives the City's MS4 discharges and CSO overflows, meets the
          Washington State Water Quality Standard for PCBs in surface water and the US EPA National
          Primary Drinking Water Regulation for PCBs (see Section 4.2).
         The available stormwater PCB data are too sparse and inadequate to meaningfully inform
          stormwater improvement projects (Section 5.5.1).

The City does, however, have numerous regulatory requirements (including permit limits and TMDLs) to
control and reduce discharges of stormwater and substances found in stormwater more broadly. For
example, the City is required to control the frequency of CSO events and control discharges of various
substances to the Spokane River, including CBOD, TSS, fecal coliform bacteria, pH, total residual chlorine,
total ammonia, phosphorus, cadmium, lead, and zinc (Spokane, Washington, 2013; WA Ecology, 2011b,
2019d). Many of these substances are the focus of current or anticipated TMDL requirements


                                                                                                          44



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 67
Case 2:15-cv-00201-SMJ                      ECF No. 373-1               filed 01/28/20        PageID.13551 Page 57 of 249


(CH2M HILL, 2014, p. 1-3; WA Ecology, 2010), as well as NPDES permit requirements (WA Ecology,
2011b, Section S1, 2019d, Appendix 2).

Stormwater projects listed in the damages submission (Various, 1987-2019) include projects designed to
reduce CSO discharge events and stormwater discharges of multiple substances.

CSO Stormwater Projects to Reduce CSO Discharge Events – The City's CSO improvements are to
address decades of regulatory orders to reduce and eliminate raw sewage discharge to the Spokane River.
This regulatory history is discussed in detail in Section 5.6. Several of the City's claimed projects are
similarly designed to reduce sewage overflows to the river in non-compliant CSO basins (i.e., to stop
discharging raw sewage to the river).

Stormwater Projects for TMDLs and Permit Compliance – Because the City is subject to TMDL and
NPDES permit requirements for many substances other than PCBs, the stormwater projects in the damages
submission are designed to address these substances. For example, the City is mandated to comply with
TMDLs for multiple substances. One such requirement is the 2010 TMDL for DO in the Spokane River
(WA Ecology, 2010). Under the DO TMDL, the City must limit stormwater discharges of phosphorus,
ammonia, and CBOD (WA Ecology, 2019d, Appendix 2). For example, the Water Quality Combined
Financial Assistance Agreement (WQC-2016-Spokan-00030) for the Erie and Trent stormwater project
states, "[t]his project will… provide treatment for CBOD, Total Phosphorus, Ammonia Nitrogen,
Cadmium, Lead, Zinc and PCBs and will also reduce flows to the Spokane River by increasing storm water
infiltration" (WA Ecology, 2015b, p. 1). Notably, there is nothing "PCB-specific" about the stormwater
management technologies implemented by the City (e.g., grassy swales, drywells, permeable pavement);
their generic design allows them address multiple substances simultaneously (Hendron, 2019, p. 214-215).
Moreover, the stormwater control technologies implemented by the City were developed in the 1970s and
1980s to address pollutants other than PCBs (Davis, 2019, Volume I, pp. 63-102).

In fact, the City admitted that MS4 "improvements" were recommended by US EPA in 1979, before any
PCBs were detected in City stormwater. US EPA recommendations included the same stormwater
technologies used for projects in the City's current damages submission (Hendron, 2019, pp. 137-139).

5.5.1 The available stormwater PCB data are too sparse and inadequate to meaningfully
      inform stormwater improvement projects.

Overall, the City's stormwater PCB data are too sparse, too incomplete, and not at all targeted to the
stormwater projects to meaningfully inform the design or efficacy of any improvements. The City's
stormwater projects listed in the damages submission were all either implemented after 2010 or are still
pending, with the majority implemented after 2014 (Office of the City Attorney, 2019). The lack of reliable
data collected before the implementation of these projects, and the City's failure to identify any PCB source
locations beyond the City Parcel site, means that the City does not know which sites are contributing PCBs
to the stormwater basins and cannot determine what effect their stormwater upgrades have or will have on
PCB levels in the river.

Between 2004 and 2014, four stormwater sampling efforts were conducted by either WA Ecology or the
City of Spokane (Parsons, 2007; SWWM, 2014; WA Ecology, 2012).23 Even after combining results across
sampling campaigns, the available stormwater PCB data are sparse. Prior to 2009, for example, only four
runoff events were sampled. All four events occurred in either May or June (Parsons, 2007; WA Ecology,
2011a). These data are not representative, because stormwater exhibits substantial seasonal trends. In

23   A final technical report is available for only three out of the four sampling efforts.


                                                                                                                   45



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 68
Case 2:15-cv-00201-SMJ           ECF No. 373-1         filed 01/28/20     PageID.13552 Page 58 of 249


addition, only three stormwater basins were sampled prior to 2007 (Mission, Superior, and Washington)
(WA Ecology, 2011a). After 2011, only four were sampled (SWWM, 2014). Sampling upstream of the
outfall in each stormwater basin was also limited; prior to 2009, only "end of pipe" locations were sampled
(Parsons, 2007; WA Ecology, 2011a). For two out of the four sampling campaigns, flow was also not
measured (WA Ecology, 2011a, p. 74, WA Ecology, 2012, p. 8). Without flows, PCB concentrations
cannot be directly translated into PCB mass loads to the Spokane River.

The available PCB stormwater data also had data quality issues. For example, the authors of the 2009-2011
campaign, which was responsible for approximately 35% of the reported sample results, stated, "[s]torm
events are difficult to sample…. Time to mobilize and reach manholes for sampling often forced sampling
as the storm event was near the end so only one grab could be collected before flow stopped or was too
shallow to collect" (WA Ecology, 2012, p. 8). The authors also noted, "[w]e had continual difficulty with
clean lab blanks and field blanks. They were typically impacted with lower chlorinated congeners, including
PCB-11, commonly found in inks and dyes" (WA Ecology, 2012, p. 12).

Furthermore, when the City performed MS4 improvement projects, such as permeable pavement
installation, the City tested for several constituents to determine the efficacy of the pavement project, but
did not test for PCBs (Davis, 2019, pp. 122-127).

5.6     City sewer upgrades are for the purposes of complying with orders to
        eliminate discharges of raw sewage to the river and to comply with the DO
        TMDL, and were planned and performed without mention of PCBs and
        before PCBs were detected.

The City of Spokane was settled between 1870 and 1890, prior to the installation of sewers. The first
sewers were installed in 1889 (Esvelt & Saxton and Bovay Engineers, Inc., 1972). As discussed in Section
1.3, as early as 1909, the City was ordered by WADOH to cease discharging human waste to the river
(Bovay Northwest, Inc., 1994). In 1929, the City was again ordered to cease sewer discharges (Bovay
Northwest, Inc., 1994). In 1933, the need for a sewer system was highlighted in a City report; however,
bond issues to help pay for the system were defeated in both 1933 and 1937 (Bovay Northwest, Inc., 1994).

The City passed bond issues in 1946 to build sewer interceptors to bring wastewater to the planned WWTP
(Esvelt & Saxton and Bovay Engineers, Inc., 1972). The initial WWTP was finally completed in 1958;
however, raw sewage continued to be discharged directly to the river during high flow events and wet
weather (Bovay Northwest, Inc., 1994). In the 1960s, there were up to 45 different locations in the City of
Spokane where raw sewage was discharged to the river. Some of these locations discharged raw sewage
into the river up to 140 times per year (Bovay Northwest, Inc., 1994).

In 1990, before PCBs were detected in the Spokane River, the City completed the first phase of its separated
storm sewers (Bovay Northwest, Inc., 1994).

In 1994, the City's CSO reduction plan was published. PCBs were specifically stated to be not detected in
the river sampling discussed in this plan (Bovay Northwest, Inc., 1994). No action was taken by the City
on this plan until 1999, when the City voted to adopt the plan, setting a deadline of December 2017 for
completion of the plan. PCBs were not mentioned at the time this plan was adopted. The City's current
NPDES permit (No. WA-002447-3) requires Spokane to achieve a 20-year moving average of no more
than one overflow event per year at each CSO outfall by 2017 (WA Ecology, 2011b, Section S13.B). The
City was granted an extension until December 31, 2019, to comply with this permit (Simmons, 2017;
WA Ecology, 2017d). As of August 2019, the City is still not in compliance with this requirement


                                                                                                          46



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 69
   Case 2:15-cv-00201-SMJ            ECF No. 373-1        filed 01/28/20      PageID.13553 Page 59 of 249


(SWWM, 2019). Spokane's Next Level of Treatment Plan involving new filtration technology at the
Riverside WWTP is still in the pilot phase and not in full operation despite being ordered to be completed
by 2017, specifically for phosphorus removal in order to comply with the phosphorus loading requirements
in the City's draft NPDES permit (Spokane, Washington, 2011). Thus, the City's planned upgrades to
sewers and to the WWTP are unrelated to the relatively recent detection of PCBs in the Spokane River.




                                                                                                       47



      Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 70
Case 2:15-cv-00201-SMJ               ECF No. 373-1          filed 01/28/20        PageID.13554 Page 60 of 249


 6         Sources of PCBs Found in the Spokane River
           Watershed


 Multiple studies of the Spokane River have been conducted to identify the relative significance of sources
 and conveyances of PCBs to the Spokane River. These studies have sampled different river media in
 different locations at times with different river flow conditions. These studies have also sampled individual
 dischargers to the Spokane River, including from industrial facilities and WWTPs, as well as from certain
 City conveyances (CSOs, MS4). Two main studies – the 2011 WA Ecology Spokane River PCB Source
 Assessment (WA Ecology, 2011a) and the "Task Force" activities leading up to the "2016 Comprehensive
 Plan to Reduce Polychlorinated Biphenyls (PCBs) in the Spokane River" (LimnoTech, 2016a) – have
 evaluated PCB mass loading to the Spokane River. Attachment 2 provides further details regarding the
 studies that I relied upon, as well as the data from those studies.

 6.1 The sources of PCBs in the Spokane River directly confirmed by data are
 predominantly from fire safety product PCBs and byproduct PCBs.

 As described in this section, based on a systematic evaluation of the potential sources of PCBs within the
 Spokane River watershed, and consistent with the findings of the PCB studies performed by WA Ecology
 and the Task Force, the sources of PCBs in the Spokane River directly confirmed by data or by
 documentation of historical releases are predominantly from fire safety product PCBs and byproduct PCB
 sources. These releases were not from Monsanto, which ceased production of PCBs decades ago and had
 no manufacturing operations in the Spokane River watershed. Attachment 4 shows the mass loading of
 PCBs by discharger to the Spokane River.

 6.1.1 Product PCBs Sources (Closed and Semi-closed)

 In this section, I discuss four of the most significant24 product PCB sites in the Spokane River watershed:
 Kaiser Aluminum, GE Spokane Yard, Spokane Transformer/City Parcel, and Spokane Junkyard. At each
 of these sites, PCBs were released into the environment from closed or semi-closed uses by non-Monsanto
 entities. Attachment 5 provides further details about these and other sites where PCBs were similarly
 released into the environment from closed or semi-closed fire safety uses by non-Monsanto entities. These
 sites have either been remediated to the satisfaction of US EPA or WA Ecology or are in the process of
 being remediated.

 Kaiser Aluminum

 The Kaiser Aluminum facility is a 512-acre site located about 10 miles east of downtown Spokane
 (Figure 8). It is not connected to the City of Spokane's sewer system, but has a private, NPDES-permitted
 outfall (Outfall 001) to the Spokane River upstream of the City. PCB-containing hydraulic oils were used
 in the casting process at the Kaiser Aluminum facility through the late 1960s (Hart Crowser, Inc., 1991,
 2012a). Hydraulic oils from this semi-closed system were released to site soils and groundwater via leaks

 24Based on the work of WA Ecology, the City of Spokane, and the Task Force, as well as upon my independent research and
 analysis.


                                                                                                                     48



      Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 71
Case 2:15-cv-00201-SMJ                 ECF No. 373-1            filed 01/28/20         PageID.13555 Page 61 of 249


and spills (Hart Crowser, Inc., 2012a). PCBs were discharged to the Spokane River via cooling water that
came into contact with hydraulic oil and subsequently discharged via the cooling water discharge system
(Hart Crowser, Inc., 2012a). PCB transport pathways to the Spokane River include PCB-containing
effluent wastewater from Kaiser Aluminum's NPDES-permitted outfall, stormwater runoff from the site
(a portion of which is routed to their NPDES-permitted outfall), and groundwater plume discharge in which
PCBs are present in petroleum hydrocarbon plumes25 (i.e., co-solvency resulting in PCB concentrations up
to 130,000,000 parts per trillion [ppt]) (Hart Crowser, Inc., 2012a).

GE Spokane Yard

The GE Spokane Yard is an 8-acre site located within the City of Spokane (Figures 9 and 10). GE operated
an industrial and utility equipment repair shop here from 1961-1980 (WA Ecology, 1984). The City of
Spokane manages stormwater in this area via I&I (SWWM, 2015a).

PCB-containing transformer oil was spilled during transformer storage prior to repairs, transformer
disassembly and cleaning, and storage of new and used transformer oils (Golder Associates Inc., 1990; see
Figures 9 and 10). Potential PCB transport pathways to the Spokane River include stormwater runoff across
PCB-containing soils and groundwater discharge in which PCBs are present with free-phase petroleum
hydrocarbons or other carrier fluid with high PCB solvency.26

Spokane Transformer/City Parcel

The Spokane Transformer/City Parcel site is a 0.65-acre site located within the City of Spokane's Union
MS4 basin (Figures 11 and 12). Spokane Transformer, Inc. operated an electrical transformer
manufacturing, repair, and recycling facility at the site from 1961-1979 (SAIC, 2002). Spills of
PCB-containing transformer oil are the primary source of PCBs that have been found at the site. WA
Ecology initiated remediation activities on the City Parcel site beginning in 2009 (GeoEngineers, Inc.,
2009a). In 2011, the storm drain at N. Cook and Springfield was disconnected from the Union basin
stormwater system, due to this area being a suspected source of PCBs to the system (WA Ecology, 2012).
Despite the fact that the City Parcel site had been remediated in 2009 to remove PCBs in soil, the Spokane
Wastewater Management Department (SWWM, 2013) noted that PCB concentrations were found in the
adjacent catch basin, and an overflow pipe that connected to the storm sewer system was plugged in an
effort to disconnect this potential source from the river. The conclusion that City Parcel was a potential
PCB contributor to the river agrees with the prior findings of the 2009-2011 Urban Waters Initiative
sampling within Union basin (WA Ecology, 2012).

Two type of spills of PCB-containing transformer oil occurred at the site:

         Oils leaking from broken transformers while they were being stored outside; and
         Incidental spills of oils, which occurred while the transformers were being rebuilt, most commonly
          when opening an overfilled transformer or handling a transformer with a cracked casing (Myriad
          Systems & Services, Inc., 1990).

Potential PCB transport pathways to the Spokane River include stormwater runoff across PCB-containing
soils discharged through the city sewer system. Prior to 2011, PCBs were discharged from the site via a
storm drain to the City sewer system.

25
  Absent the presence of a mobile co-solvent, PCBs are not typically found in groundwater.
26LimnoTech concluded that there is a "strong correlation between the homolog patterns at the GE site and the homolog patterns
estimated by the mass balance assessment for the Trent-Greene reach" (LimnoTech, 2018).


                                                                                                                           49



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 72
Case 2:15-cv-00201-SMJ                 ECF No. 373-1      filed 01/28/20   PageID.13556 Page 62 of 249



Spokane Junkyard

The Spokane Junkyard site is a 16-acre site located in the City of Spokane (Attachment 5; Figure 13). The
Spokane Junkyard and Associated Properties Superfund site (SJA) includes the former Spokane Junkyard
and the former Spokane Metals Company (SMC) facility (a scrap metal recycler) that both operated until
1983, as well as two adjoining properties known as the Carbon property and the Wall property
(Attachment 5; Figure 13; Alta Geosciences, Inc., 1997). The site is within the Cochran MS4 basin; the
specific conveyances from the SJA properties to the MS4 are unknown.

Spokane Junkyard received and disposed of surplus military items (such as smokestacks and boilers),
automobiles, heavy equipment, appliances, drums containing organic solvents, and electrical transformers
that were stored on the property (E&E, 1988); they received numerous citations from the City of Spokane
(E&E, 1991). SMC, which occupied the parcel adjacent to Spokane Junkyard to the northeast, operated as
a scrap metal recycling facility and purchased items from Kaiser Aluminum, Washington Water Power,
and other large companies in the state; used transformers were purchased from Inland Power and Light,
Coulee Dam, and the Bonneville Power Administration (E&E, 1988). Ecology and Environment, Inc.
(E&E) reported that oil from used transformers was drained directly into the ground during removal of
copper coils (E&E, 1991, 1998). SMC allegedly encroached onto the adjoining Wall and Carbon properties
to store materials (E&E, 1991).

Potential PCB transport pathways from the Spokane Junkyard site to the Spokane River include the
following: stormwater runoff across PCB-containing soils discharged into the MS4, stormwater runoff
across PCB-containing soils into the river, and PCB-containing groundwater discharge.

6.1.2 Byproduct PCB Sources

            6.1.2.1           Byproduct PCB Congener Data

WA Ecology, the City of Spokane, the Task Force (of which both the City and WA Ecology are members),
and the City of Spokane's own consultants and experts are aware of the presence of byproduct PCBs in
commonly used consumer and municipal products, as well as the presence of byproduct PCBs in the
Spokane River.

Because (1) a wide variety of commercial and municipal products used in Washington State and in the City
of Spokane contain byproduct PCBs, and (2) US EPA, WA Ecology, and the City of Spokane allow the
continued use of products containing byproduct PCBs,27 it is not surprising that byproduct PCBs are
frequently detected in discharges to the Spokane River as well as within the Spokane River itself. This is
illustrated in Chart 6.1, which summarizes the detection frequencies of multiple example byproduct PCB
congeners (see Attachment 3 for further details) measured in different environmental media discharging to
the Spokane River. The presence of these byproduct PCB congeners in the Spokane River and in discharges
to the Spokane River shows that byproduct PCBs are actively released from byproduct PCB-containing
products within the Spokane River watershed and are transported to the Spokane River, where they have
been frequently detected in surface water, sediment, and fish tissue (see Figure 14 and Chart 6.2). Indeed,
consultants hired by Spokane County to study PCBs in the Spokane River and PCBs present in discharges
to the river considered PCB 11 (one of the most common byproduct PCBs) to be the "main problem"
(Rodenburg, 2017, 2018).


27   See Attachment 3 for background on byproduct PCBs.


                                                                                                        50



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 73
Case 2:15-cv-00201-SMJ                                 ECF No. 373-1        filed 01/28/20    PageID.13557 Page 63 of 249


Many individual byproduct PCB congeners are frequently cited in the literature as a tracer of non-legacy
PCB discharges and are frequently detected in the Spokane River watershed as well, such as, but not limited
to, PCBs 11, 35, 207, and 209. In fact, as discussed in Section 2, approximately 150 congeners have been
identified as byproducts of other chemical processes. PCB 11 is commonly found in pigments (e.g.,
Vorkamp, 2016 and references within), and has also been linked to silicone production and combustion
(Attachment 3), but is unlikely to originate from Aroclor sources. PCB 11 was not detected above trace
levels in the high-production-volume PCB Aroclors in either the Frame et al. (1996) or Rushneck et al.
(2004) studies. PCB 35 is present in yellow pigments (Anezaki and Nakano, 2014) and in yellow road paint
used by the City of Spokane (SWWM, 2015c; WA Ecology, 2016a). It is also only present at trace levels
in some Aroclors and is commonly detected in the Spokane River watershed (Charts 6.1 and 6.2). Both
PCBs 207 and 209 have been linked to pigment production, and PCB 209 was also associated with
combustion and production of chlorinated chemicals (Attachment 3). Neither of these congeners were
present above trace levels in high-production-volume Aroclors (see Attachment 3 for details). Additionally,
PCB 209 cannot be produced from reductive dechlorination because it is a decachlorinated PCB (the highest
chlorinated biphenyl). The detection frequencies of these four example byproduct PCB congeners in the
various Spokane River watershed media are shown below in Charts 6.1 and 6.2.

                                     100.0%

                                      90.0%
   Percentage of Available Samples




                                      80.0%

                                      70.0%

                                      60.0%

                                      50.0%

                                      40.0%

                                      30.0%

                                      20.0%

                                      10.0%

                                       0.0%
                                              PCB 11              PCB 35               PCB 207                PCB 209

                                               Wastewater (348)   Stormwater (43)   Stormwater Sediment (5)

Chart 6.1 Detection Frequency of Example Byproduct PCB Congeners Detected in Discharges to the
Spokane River. Data Source: See Attachment 2.




                                                                                                                        51



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 74
Case 2:15-cv-00201-SMJ                                   ECF No. 373-1          filed 01/28/20      PageID.13558 Page 64 of 249


                                     100.0%

   Percentage of Available Samples    90.0%

                                      80.0%

                                      70.0%

                                      60.0%

                                      50.0%

                                      40.0%

                                      30.0%

                                      20.0%

                                      10.0%

                                       0.0%
                                                PCB 11                PCB 35                 PCB 207           PCB 209

                                                         Fish (91)   Sediment (46)   Surface Water (154)

Chart 6.2 Detection Frequency of Example Byproduct PCB Congeners Detected in the Spokane River.
Detection frequency calculation includes all samples except those flagged as not detected (U or UJ) or not
usable (R). Data Source: See Attachment 2.

The presence of byproduct PCBs is not unique to one particular discharger or to one particular reach of the
river (although IEP, as described in Section 6.1.1, is a significant source of byproduct PCBs to the river).
For example, as shown on Figure 14, which shows the locations where PCB 11 was detected in surface
water samples collected from the Spokane River, PCB 11 was present in nearly all the samples collected
upstream of the City of Spokane (adjacent to the Liberty Lake WWTP and IEP), at various locations within
the City limits, at the Hangman Creek Confluence, and downstream of the City (at Nine Mile Dam).

                                      6.1.2.2     Byproduct PCB Loads in the Spokane River

Byproduct PCB loads in the river can be estimated by comparing byproduct PCB congener concentrations
and loads to the total PCB concentration and load within the river. PCB congener concentration data were
collected at multiple in-river stations by the Task Force during the 2014 and 2015 synoptic surveys as well
as during the 2016 monthly sampling program (Table 6.1).

Both upstream and downstream of the City of Spokane, PCB 11 by itself makes up between 6-14% of the
average total PCB load in the river (Table 6.1). In individual samples, the PCB 11 fraction of the load is
much higher.




                                                                                                                         52



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 75
                  Case 2:15-cv-00201-SMJ                  ECF No. 373-1            filed 01/28/20         PageID.13559 Page 65 of 249


    Table 6.1 Task Force Sample Locations and Byproduct PCB Sample Concentrations
                                            Total PCBs                                            PCB 11                               Total Byproduct PCBsb
     Station Number                          (mg/day)a                                           (mg/day)                                     (mg/day)
                             Min.        Max.       Mean             N           Min.        Max.       Mean             N           Min.       Max.      Mean
     SR15                     20          1200       464              5            2          115         53              5           17         950       438
     SR12                     91          150        127              7            6           17         11              7           50         140        91
     SR9                      22          111         45             15            3           13          5             15           25         107        41
     SR8a                     58          775        184             10            6           17         11             10           50         140        91
     SR7                     236          1051       393             17            9           21         14             17           74         173       116
     SR4                     276          525        382             10           21           58         36             10          173         479       297
     SR3                     318          2500       752             22           18          153         56             22          149         1264      463
     SR1                     350          4000       1051            18           28          363        104             18          231         2998      859
                                            Total PCBs                                            PCB 11                               Total Byproduct PCBsb
     Station Number                        (ounces/day)                                        (ounces/day)                                (ounces/day)
                             Min.        Max.       Mean             N           Min.        Max.       Mean             N           Min.       Max.      Mean
     SR15                  0.00071      0.04233    0.01637            5        0.00007      0.00406    0.00187            5        0.00060     0.03351   0.01545
     SR12                  0.00321      0.00529    0.00448            7        0.00021      0.00060    0.00039            7        0.00176     0.00494   0.00321
     SR9                   0.00078      0.00392    0.00159           15        0.00011      0.00046    0.00018           15        0.00088     0.00377   0.00145
     SR8a                  0.00205      0.02734    0.00649           10        0.00021      0.00060    0.00039           10        0.00176     0.00494   0.00321
     SR7                   0.00832      0.03707    0.01386           17        0.00032      0.00074    0.00049           17        0.00261     0.00610   0.00409
     SR4                   0.00974      0.01852    0.01347           10        0.00074      0.00205    0.00127           10        0.00610     0.01690   0.01048
     SR3                   0.01122      0.08818    0.02653           22        0.00063      0.00540    0.00198           22        0.00526     0.04459   0.01633
     SR1                   0.01235      0.14110    0.03707           18        0.00099      0.01280    0.00367           18        0.00815     0.10575   0.03030
    Notes:
    PCB = Polychlorinated Biphenyl; Task Force = Spokane River Regional Toxics Task Force.
    Sources: Gravity Consulting, LLC (2016); LimnoTech (2015b, 2016a,b, 2017, 2019b).
    (a) 1 mg/day is equal to 0.000002205 lb/day.
    (b) Based on the mean proportion of PCB 11 to total PCBs in pigments (Section 5.3). Non-detected values are treated as zeroes. Note that byproduct PCBs are present
    in many more products and processes than just pigments.




                                                                                                                                                                          53



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 76
Case 2:15-cv-00201-SMJ          ECF No. 373-1         filed 01/28/20     PageID.13560 Page 66 of 249


The total byproduct PCB load is potentially much larger than just the PCB 11 load, because PCB 11 is only
a single byproduct PCB congener out of approximately 150 byproduct PCB congeners that have been
identified in the published literature (Perdih and Jan, 1994; Law, 1995; Kim et al., 2004; Ishikawa et al.,
2007; Hu and Hornbuckle, 2010; Anezaki and Nakano, 2013, 2015; Liu et al., 2013a; Anezaki et al., 2014;
Shang et al., 2014; Takasuga et al., 2014; WA Ecology, 2014b; Huang et al., 2015).

        6.1.2.3         IEP Discharges of Byproduct PCBs

IEP has a permit to discharge PCB-containing wastewater to the Spokane River. IEP states that all of the
PCBs present in their wastewater effluent are due to the presence of byproduct PCBs in the recycled paper
processed at the facility (Krapas, 2016). Indeed, PCB 11 alone makes up a significant fraction of the PCB
load in IEP wastewater (Table 6.2). According to IEP, "PCB congeners associated with yellow dyes
account for 20 to 40% of all PCBs in IEP's final effluent. The City's expert, Kevin Coghlan, admitted that
PCB 11 is a dominant congener in IEP's final effluent (Coghlan, 2019a, pp. 237-246). The balance of PCB
congeners detected in IEP's effluent have fingerprints associated with the myriad of other pigments known
to include inadvertently generated PCBs" (IEP, 2016a). IEP's wastewater effluent has been sampled for
PCBs numerous times between 2001 and 2017. The effluent flow rate was measured concurrently between
2001 and 2015 and remained relatively stable over the years, though it has increased from the 2001-2003
sampling to the 2014-2017 sampling.




                                                                                                        54



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 77
               Case 2:15-cv-00201-SMJ          ECF No. 373-1     filed 01/28/20       PageID.13561 Page 67 of 249



         Table 6.2 Summary of Samples of Inland Empire Paper Company's Effluent
                                                                       Total PCBsa   Flow Rateb   Total PCB Load   Total PCB Load
          Sample Name                   Date            Source
                                                                          (ppq)         (cfs)       (mg/day)c       (ounces/day)
          188181 INLAND               5/1/2001    WA Ecology (2002)       2,436          6.7            40            0.00141
          IEP02-WFE-01-A              5/6/2002       SAIC (2003)          5,488          6.9            93            0.00328
          IEP02-WFE-02-A              5/6/2002       SAIC (2003)          4,568          6.9            78            0.00275
          IEP_Effluent_20020605       6/5/2002        IEP (2013)           727           6.9            12            0.00042
          IEP_Effluent_20020906       9/6/2002        IEP (2013)           <74           6.9           <1.3           <0.00005
          3434026                    10/21/2003   WA Ecology (2011a)       670           7.4            12            0.00042
          4064111                     2/2/2004    WA Ecology (2011a)      <619           7.4            <11           <0.00039
          4188203                    4/26/2004    WA Ecology (2011a)      <562           7.4            <10           <0.00035
          IEP_Effluent_20100210      2/10/2010        IEP (2013)          5,975         NM              N/A              N/A
          IEP_Effluent_20100630      6/30/2010        IEP (2013)         10,023         NM              N/A              N/A
          IEP_Effluent_20110518      5/18/2011        IEP (2013)         10,242         11.0            276           0.00974
          IEP_Effluent_20110714      7/14/2011        IEP (2013)          7,522         11.0            202           0.00713
          IEP_Effluent_20111110      11/10/2011       IEP (2013)          1,301         11.0            35            0.00124
          IEP_Effluent_20111219      12/19/2011       IEP (2013)          1,600         11.0            43            0.00152
          IEP_Effluent_20120208       2/8/2012        IEP (2013)          1,070         11.0            29            0.00102
          IEP_Effluent_20120411      4/11/2012        IEP (2013)          1,827         11.0            49            0.00173
          IEP_Effluent_20120531      5/31/2012        IEP (2013)          1,570         11.0            42            0.00148
          IEP_Effluent_20120711      7/11/2012        IEP (2013)          1,905         11.0            51            0.00180
          IEP_Effluent_20120918      9/18/2012        IEP (2013)          5,040         11.0            136           0.00480
          IEP_Effluent_20121106      11/6/2012        IEP (2013)          3,697         11.0            99            0.00349
          IEP_Effluent_20130108       1/8/2013        IEP (2013)          5,511         11.0            148           0.00522
          IEP_Effluent_20140513      5/13/2014       IEP (2016b)          3,040         11.0            82            0.00289
          IEP_Effluent_20140827      8/27/2014       IEP (2016b)          7,140         11.0            192           0.00677
          SR6-081314-1705            8/13/2014    LimnoTech (2015b)       4,211         11.0            113           0.00399
          SR6-081914-1505            8/19/2014    LimnoTech (2015b)       3,000         11.0            81            0.00286
          SR6-082114-1410            8/21/2014    LimnoTech (2015b)       2,727         11.0            73            0.00258
          SR6-Composite_20140919     9/19/2014    LimnoTech (2015b)       2,785         11.0            75            0.00265
          3-1                        10/31/2014      IEP (2015a)          2,958         11.3            82            0.00289
          3-2                        11/7/2014       IEP (2015a)          3,564         11.3            98            0.00346
          IEP_Effluent_20150217      2/17/2015       IEP (2016b)          1,519         11.0            41            0.00145
          IEP_Effluent_20150424      4/24/2015       IEP (2016b)          2,567         11.0            69            0.00243
          SR6-081815-1535            8/18/2015    LimnoTech (2016b)       4,355         11.0            117           0.00413
          SR6-Composite              8/18/2015    LimnoTech (2016b)       3,764         11.0            101           0.00356


                                                                                                                                    55


Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 78
                 Case 2:15-cv-00201-SMJ                   ECF No. 373-1            filed 01/28/20          PageID.13562 Page 68 of 249




                                                                                         Total PCBsa      Flow Rateb      Total PCB Load       Total PCB Load
           Sample Name                            Date                 Source
                                                                                            (ppq)            (cfs)          (mg/day)c           (ounces/day)
           SR6-081815-1535_2                  8/18/2015          LimnoTech (2016b)         2,841             11.0               76                0.00268
           SR6-082015-1041                    8/20/2015          LimnoTech (2016b)         4,450             11.0               120               0.00423
           SR6-082215-1043                    8/22/2015          LimnoTech (2016b)         3,125             11.0               84                0.00296
           IEP_Effluent_20150828              8/28/2015             IEP (2015b)            3,277             11.0               88                0.00310
           IEP_Effluent_20151228              12/28/2015            IEP (2016c)            3,071             11.0               83                0.00293
           IEP_Effluent_20160111              1/11/2016             IEP (2016c)            3,254             11.0               88                0.00310
           IEP_Effluent_20160606               6/6/2016             IEP (2016b)            4,821             11.0               130               0.00459
           IEP_Effluent_20160829              8/29/2016             IEP (2016d)            6,674             11.0               180               0.00635
           IEP_Effluent_20170718              7/18/2017             IEP (2017a)            1,208             11.0               33                0.00116
           L26987-1_Final Effluent            3/14/2017             IEP (2017b)            2,631             11.0               71                0.00250
          Notes:
          cfs = Cubic Feet Per Second; IEP = Inland Empire Paper Company; PCB = Polychlorinated Biphenyl; ppq = Parts Per Quadrillion; N/A = Not Applicable;
          NM = Not Measured.
          (a) PCB concentrations summed with U qualified results = 0. When all congeners were below the detection limit, the maximum detection limit is displayed
          and used in the calculation.
          (b) Sources for flow measurements: WA Ecology (2002, 2011a); LimnoTech (2015b, 2016b); IEP (2015a). Flow rates shown in italics were estimated at
          11 cfs based on measured effluent flow rates between 2011 and 2016 (Esvelt Environmental Engineering, 2016), which were also consistent with flow rates
          reported in LimnoTech (2015b, 2016b).
          (c) 1 mg/day is equal to 0.000002205 lb/day.




                                                                                                                                                                    56


Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 79
Case 2:15-cv-00201-SMJ            ECF No. 373-1         filed 01/28/20      PageID.13563 Page 69 of 249




         6.1.2.4          Byproduct PCBs are still a significant source that is potentially increasing
                          in magnitude.

 The ongoing significance and potentially increasing emissions of byproduct PCBs are likely due to multiple
 factors. First, byproduct PCBs are produced in many different industrial processes that involve the presence
 of chlorine, carbon, and high temperatures (Schmidt, 2014). As such, byproduct PCBs have likely been
 produced for decades and continue to be produced throughout the world at amounts that are potentially
 increasing. Diarylide pigments have been the dominant pigments used for yellow colors in printing inks
 for nearly a century, and there is currently little evidence of PCB-free pigment alternatives that can match
 the color and transparency requirements (Christie, 2013; WA Ecology, 2014c). Additionally, byproduct
 PCBs were not affected by the cessation of global product PCB manufacturing (US EPA, 1984).

 6.1.3 There is no evidence that landfills are a source of PCBs to the river.

 There are multiple landfills within the Spokane River watershed; however, there is no evidence that any of
 these landfills are a source of PCBs to the river. Indeed, the City has stated that there are no PCBs entering
 the river from landfills in the Spokane area (Windsor, 2019, pp. 58-71). Additionally, the US EPA's
 Approved PCB Commercial Storage and Disposal Facilities database identifies facilities that are approved
 under TSCA to accept and/or dispose of PCB waste and indicates that there are no facilities currently
 accepting PCB-containing wastes in the Spokane River watershed (US EPA, 2019).

 Furthermore, US EPA has stated that non-TSCA landfills are safe disposal sites for PCB-containing bulk
 waste and that those PCBs are unlikely to migrate out of the landfill to soils or groundwater:

         EPA has determined PCB bulk product waste can be safely disposed of in certain
         non-TSCA approved landfills (those that have been permitted, licensed, or registered by a
         State as a municipal or non-municipal non-hazardous waste landfill). EPA established this
         as a disposal option for PCB bulk product waste in its 1998 rulemaking for disposal of
         PCBs. Additionally, EPA evaluated the fate and transport of PCBs leaching from landfills
         into groundwater using EPA's peer reviewed Industrial Waste Management Evaluation
         Model (IWEM). This evaluation supports EPA's determination that PCB bulk product
         waste can be safely disposed of in certain non-TSCA approved landfills as it showed that
         these wastes are unlikely to migrate into groundwater or soil. (US EPA, 2017c)

 The City's fact witness, Scott Windsor, stated that the City is not aware of any evidence that any PCBs in
 landfills in the City or surrounding Spokane County migrated out of the landfills or migrated to the Spokane
 River (Windsor, 2019, pp. 58-71).

 6.2     Hypothetical open use contributions of PCBs to the river today are
         negligible at most.

 A small percentage of PCBs were sold for open use applications, such as caulk, prior to 1970, and sales for
 these applications were voluntarily phased out by Monsanto between 1970 and 1972. Monsanto did not
 manufacture open use products. Rather, Monsanto sold PCBs to manufacturers who used PCBs as one out
 of potentially many different ingredients in proprietary product formulations. Some PCB-containing open
 use systems remained in use after the sales of open use systems were ceased. For a number of reasons listed
 below, any hypothetical contribution of PCBs from open use sources to the river today would be negligible
 at most.


                                                                                                            57


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 80
Case 2:15-cv-00201-SMJ            ECF No. 373-1          filed 01/28/20       PageID.13564 Page 70 of 249




 First, PCBs in open use applications were designed to remain in those applications, and loss rates of PCBs
 from open uses were low. In open use applications such as caulk, PCBs functioned as a plasticizer and
 needed to remain in the caulk for the formulation to function as intended (Broadhurst, 1972; Erickson and
 Kaley, 2011). Any potential PCB losses from open use applications such as caulk would have occurred
 through volatilization, the process by which chemicals near the caulk surface slowly partition into the air
 (Little et al., 1994). The process of chemical volatilization from a polymer into air is a slow process that
 becomes slower over time. Initially, only PCBs near the caulk surface are available for volatilization. After
 any PCBs near the surface of the caulk are depleted, volatilization rates decline sharply (Little et al., 1994).

 Second, only a fraction of any PCBs lost from open use applications such as caulk would make it to the
 Spokane River. Some PCBs would be transported in the atmosphere out of the watershed. Some PCBs
 would be degraded. Some would be sequestered at low concentrations in soils and other materials (Li et al.,
 2010).

 Third, the PCBs that potentially volatilized from caulk had higher vapor pressure and more readily
 degradable congeners. As described in Section 2.1.4, PCBs as a class of compounds have a low volatility,
 but PCB congeners have a range of volatilities: less-chlorinated congeners have high vapor pressures than
 their more highly chlorinated counterparts (Li et al., 2010; Stemmler and Lammel, 2012). The less-
 chlorinated congeners have higher vapor pressures and also more readily degradable than more highly
 chlorinated congeners. In other words, the more recalcitrant congeners are not the congeners that are
 expected to be volatilized.

 Fourth, PCBs that were lost from open sources such as a caulk and that ultimately potentially made it to the
 Spokane River would not remain in the river – these PCBs would have been flushed from the system shortly
 after their arrival. As discussed in Section 1.2, the Spokane River has little-to-no fine sediment retention,
 which is the type of sediment that PCBs typically bind with. The river is fast moving, with minimal
 sediment supply, meaning that sediments remain in the water column and are flushed out of the river each
 year during high flows in spring. Additionally, any PCB-containing open sources installed prior to the
 cessation of sales for these uses in 1971 would almost certainly be beyond their functional life by 2019
 (nearly 50 years after the cessation of PCB sales for open use applications). These materials would likely
 have been removed and placed in landfills, where they are subject to environmental controls that prevent
 release into the environment (US EPA, 2017c).

 For these reasons, the hypothetical contribution of PCBs from open use sources to the river today is
 negligible. PCBs sales for open uses were phased out starting in 1970, nearly 50 years ago, and the lifespan
 of caulk was typically 15-20 years. Of the small amount of PCBs that may have been lost from open uses,
 only a small fraction would potentially have made it to the river and these PCBs were the most readily
 degradable PCB congeners. The potential fraction of a fraction of a fraction of the PCBs in open uses that
 might have made it to the river would have been flushed out of the river shortly after arrival due to the lack
 of fine sediment deposition in the system.

 Additionally, there is no Spokane River PCB data that specifically identify PCBs from open uses in the
 river water or sediment. The sources of PCBs in the Spokane River that are confirmed by data are from
 closed sources or from byproduct PCBs (see Section 6.1.1).




                                                                                                              58


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 81
Case 2:15-cv-00201-SMJ           ECF No. 373-1         filed 01/28/20      PageID.13565 Page 71 of 249




 6.3     Fish hatcheries are an ongoing source of PCBs to the river and likely include
         internationally sourced PCBs.

 Fish hatcheries in the Spokane River watershed are a source of PCBs to the Spokane River due to the
 presence of PCBs in fish feed. These PCBs in feed make it into the environment via two pathways: first,
 via the tissue of fish that are released from the hatcheries, and second, via unconsumed fish feed in the
 effluent water that is discharged from the hatcheries. The hatcheries of eastern Washington and northern
 Idaho predominately raise salmon and trout, which are scheduled for release into the wild over a range of
 sizes depending on the species and the receiving water body (WDFW, 2018; Idaho Fish and Game, 2017).
 At least six hatcheries have been identified as relevant to the Spokane River watershed: four operate within
 the watershed and at least two are present outside of the watershed but release fish into it (Attachment 5).
 Information from the Idaho hatcheries suggest that additional hatcheries in the state may supply fish to the
 Spokane River watershed (Idaho Fish and Game, 2017).




 Chart 6.3 Fish Movement in the Spokane River Watershed. Hatcheries located in Washington State are
 shown in blue and those located in Idaho are shown in green. Notes: (a) Planned by Avista Corp. (b) No
 longer in operation as of 2017. (c) Individual hatchery stocking information was not located for Idaho
 hatcheries. Source information: WDFW (2018); IDFG (2013); WA Ecology (2016c).

 PCBs have been measured in both the fish feed used at as well as the effluent of the Spokane State Fish
 Hatchery, located along the Little Spokane River, one of the main tributaries of the Spokane River. In a
 2006 study, WA Ecology sampled fish feed and catchable trout from 10 Washington State Department of
 Fish and Wildlife (WDFW)-operated hatcheries throughout the state, including the Spokane State Hatchery
 (WA Ecology, 2006). PCBs were detected in feed from Spokane State Fish Hatchery at 16.4 ppb wet
 weight (ww). Overall, the average concentration of PCBs in feed from all 10 trout hatcheries was 13.8 ppb
 ww (WA Ecology, 2006,). WA Ecology found that PCB concentrations in fish tissue generally correlated



                                                                                                          59


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 82
Case 2:15-cv-00201-SMJ            ECF No. 373-1         filed 01/28/20      PageID.13566 Page 72 of 249



 with concentrations in fish feed, and that fish oil was the major ingredient in the feed that contained the
 highest PCB concentrations (WA Ecology, 2006).

 Effluent PCB concentrations were measured at the Spokane State Fish Hatchery three times in 2016 as well
 as in a surface water slough near its effluent discharge point (WA Ecology, 2016c, 2017f). In all three
 sampling events, both the effluent water and the surface water near the effluent discharge point contained
 PCBs.

 A review of the sources of fish feed used in the US and at the Spokane watershed hatcheries indicates that
 PCBs in the fish feed may be from international (i.e., non-Monsanto) sources. Globally, the majority of
 fish feed is sourced from Asia, South America, and Europe. Schipp (2008) reported that, together, these
 three continents were responsible for approximately 88% of total global fish feed production. Therefore,
 any PCBs found in fish feed from these international sources would likely be internationally sourced as
 well (i.e., from non-Monsanto manufacturers). North America was only responsible for 7.6% of fish feed
 production (Schipp, 2008). These same trends have been confirmed by other studies as well. The 2008
 Fishmeal Information Network (FIN) Dossier reported that Peru and Chile frequently account for over 50%
 of the total global supply of fish feed and fish oil, with China, Thailand, the US, and European nations
 making up the remaining balance (FIN, 2008). Within the US, the majority of fish feed imports reflect this
 global trend (Thomson, 1990). South America has historically been the main source of fish feed to the US
 (Thomson, 1990).

 Based on the fish feed suppliers used at the Spokane State Fish Hatchery and my review of the predominant
 global sources of fish feed, the PCBs found in fish feed used in the Spokane watershed likely include PCBs
 from international (i.e., non-Monsanto) manufacturers. As discussed in detail in Section 2.1.2, international
 product PCB formulations are typically unable to be distinguished from Monsanto Aroclors.




                                                                                                           60


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 83
Case 2:15-cv-00201-SMJ             ECF No. 373-1          filed 01/28/20       PageID.13567 Page 73 of 249




  7         Rebuttal


  7.1       Overall Rebuttal Points

  I disagree with a number of assertions that appear in multiple Plaintiffs' expert reports. In this section, I
  discuss these points of disagreement, which apply to multiple reports. In the subsequent sections, I further
  detail my points of disagreement with the individual expert reports.

  First, the Plaintiffs' experts fail to evaluate the significance – or even mention – other substances that impact
  Spokane River water quality. As discussed in detail throughout my report, the Spokane River is impacted
  from the ongoing discharge of large amounts of cadmium, lead, and zinc. The river is also impacted by
  excess phosphorus loading and has a DO TMDL program in place to address this problem. Indeed, the low
  levels of PCBs in the river are in compliance with the Washington State and US EPA water quality criteria
  for PCBs, and the City has no discharge requirements related to PCBs in WWTP effluent or stormwater
  discharges.

  Second, the data and analyses relied upon by multiple City experts do not demonstrate a decline in PCB
  discharges from the City MS4. In fact, this conclusion, which was reached by the City's expert J. Michael
  Trapp, is fundamentally flawed, for the following reasons: inadequate data and an inappropriate analysis
  of the existing data. This flawed analysis and faulty conclusion that the City's MS4 load was decreasing
  was also relied upon by another City expert, David Dilks. My detailed explanation of how Dr. Trapp and
  his co-author's, Joel E. Bowdan III, analysis was fundamentally flawed is provided in the next section.

  Third, the current Washington State Water Quality Standard for total PCBs in surface water in the Spokane
  River is 170 ppq (pg/L), and the work of the Task Force (of which the City is a member) has demonstrated
  that the PCB levels in the Spokane River are in compliance with this water quality criterion. The City's
  experts Dr. Trapp and Mr. Bowdan incorrectly stated in their report that the current Washington State Water
  Quality Standard for total PCBs for the Spokane River is 7 pg/L (7 ppq).

  Finally, none of the Plaintiffs' experts discuss that the Spokane River is stocked with fish from outside the
  watershed. These stocked fish contain PCBs from fish feed, sourced at least in part from international
  sources.

  7.2       Rebuttal to Dr. Trapp and Mr. Bowdan

  Dr. Trapp and Mr. Bowdan asserted in their expert report that the City's PCB loads discharged from its
  MS4 system have declined since 2007 (Trapp and Bowdan, 2019). Dr. Trapp claimed to have calculated
  the PCB load (mg/day) discharged from the City's MS4 system in 2007 and 2018. In fact, Dr. Trapp did
  not do this and his conclusion is based on inadequate data and a faulty analysis.

           Dr. Trapp lacks PCB concentration data for almost all of the City's outfalls. Dr. Trapp's analysis
            of the discharges from the entire MS4 system (130 stormwater basins) is based on data from only
            3 of the outfalls (i.e., only approximately 2% of the outfalls). For the other 127 outfalls
            (approximately 98%), Dr. Trapp has no PCB concentration data.



                                                                                                                61


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 84
Case 2:15-cv-00201-SMJ             ECF No. 373-1          filed 01/28/20      PageID.13568 Page 74 of 249



          Dr. Trapp does not have PCB concentration data over time from the MS4 discharges, even for the
           three outfalls for which any data exist. Rather, Dr. Trapp uses a single, average concentration value
           that he applies to the different time periods. In other words, because Dr. Trapp uses the same PCB
           concentrations for both time periods, the only possible differences in PCB loading would be due to
           differences in stormwater discharge volumes.
          In order to calculate the PCB load (PCB Concentration × Stormwater Discharge Volume),
           Dr. Trapp should have used measured stormwater discharge volumes taken at the same time as
           measured PCB concentrations – however, Dr. Trapp did not do this, and stormwater discharge
           measurements are largely unavailable. Rather, Dr. Trapp estimates discharge volume in 2007 by
           modeling runoff for 51 years in Spokane's history, then taking the average discharge volume and
           applying it to 2007. For 2018, Dr. Trapp used an entirely different method to calculate stormwater
           discharge volume. He modeled stormwater discharge volumes using a model called WinSLAMM
           and admits that changing the method of estimating stormwater discharge volumes accounts for part
           of the observed difference (Trapp and Bowdan, 2019, p. 34). Using two different methods is
           essentially "comparing apples and oranges."
          In addition to using an entirely different method to calculate stormwater discharge volume in 2018,
           Dr. Trapp also assumed that every single MS4 project in the City was 100% effective at capturing
           stormwater, thus reducing the total discharge volume. Neither Dr. Trapp nor the City have data
           showing that stormwater discharge volumes have changed in recent years.

 Essentially, Dr. Trapp makes several fundamental errors in his analysis. First, he assumes that MS4
 discharge volumes have decreased because of City MS4 projects. Then, he calculates reduced PCB loads,
 which are entirely dependent on his faulty assumptions, because there are no PCB concentration data to
 support these assumptions. Finally, he concludes that the reduced PCB loads demonstrate that the City
 MS4 projects are effective at reducing discharge volumes and PCB loads – this is circular logic.

 Furthermore, Dr. Trapp's analysis requires the assumption that PCBs are uniformly distributed throughout
 the City's MS4 basins, and that any City MS4 project will therefore capture PCBs. In reality, the City does
 not know which sites are contributing PCBs to its MS4 system and therefore has no way of knowing if any
 of its MS4 projects are capturing stormwater that contains any PCBs at all.

 Therefore, Dr. Trapp's methodology and use of data are fatally flawed, and the opinions offered in his report
 are unreliable.

 7.3       Rebuttal to Dr. Dilks

 My main criticism of Dr. Dilks's expert report (Dilks, 2019) is his reliance on the faulty analysis and
 erroneous conclusion from Dr. Trapp and Mr. Bowdan that PCB loads from the City's MS4 have declined
 over time. Dr. Dilks led LimnoTech's report on behalf of the Task Force's "2016 Comprehensive Plan to
 Reduce PCBs in the Spokane River," and even in this study, Dr. Dilks and the Task Force did not make the
 claim that the City's PCB load from its MS4 was declining over time.

 7.4       Rebuttal to Mr. Coghlan

 There are several flaws in Kevin Coghlan's analysis of PCBs in the Spokane River (Coghlan, 2019b).
 Ultimately Mr. Coghlan's mass balance model overestimates releases of product PCBs (e.g., Aroclors) at
 the global scale and underestimates production and releases of byproduct PCBs (e.g., PCB 11); in addition,



                                                                                                             62


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 85
Case 2:15-cv-00201-SMJ            ECF No. 373-1         filed 01/28/20      PageID.13569 Page 75 of 249



 his global mass balance model is inappropriately extrapolated from the global scale to the local scale of the
 City of Spokane.

 In order to estimate global product PCB emissions, Mr. Coghlan relies on a global mass balance performed
 by Breivik et al. (2007). However, Mr. Coghlan ignored the actual "default" emissions estimate (1.3%)
 compiled in the Breivik et al. study and instead used a higher emissions rate (11.8%) that Breivik et al.
 presented as an arbitrary upper bound, which Breivik et al. calculated by simply multiplying emissions
 factors by 5 or 10 for various uses (Breivik et al., 2002). The result of ignoring Breivik et al.'s "default"
 emissions estimate is that Mr. Coghlan greatly overestimates the amount of PCBs likely emitted globally
 by almost a factor of 10. Furthermore, Mr. Coghlan appears to have not considered the uncertainties
 highlighted by Breivik et al. in their analysis (Breivik et al., 2007) and also did not consider PCB
 degradation over time, which is an important mechanism in the environment that reduces the prevalence of
 PCBs.

 Mr. Coghlan also underestimates the production and releases of byproduct ("inadvertent") PCBs.
 Mr. Coghlan relies on out-of-date literature from the 1980s and ignores several key facts about byproduct
 PCB production that are relevant to their overall production volumes. First, the literature Mr. Coghlan cites
 from the 1980s on byproduct PCB production (US EPA, 1983; Environmental Defense Fund et al., 1983)
 surveyed a small number of companies and asked them to voluntarily report any byproduct PCB production,
 and was limited to only a small number of chemical manufacturing processes. Relying on self-reported
 estimates of byproduct PCB production from only a small number of chemical manufacturing processes
 underestimates byproduct PCB production for several reasons:

        Companies have an incentive to under-report production amounts, because they will be subject to
         additional regulations if they report PCB concentrations above 50 ppm in their processes;
        Companies may not know if byproduct PCBs are present in their processes; and
        There are other processes that have been identified in the decades since the 1980s that also have
         the capacity to produce byproduct PCBs in significant quantities.

 Additionally, the US economy has grown since the 1980s and the number and scale of processes that
 produce byproduct PCBs has likely grown as well. Overall, for these reasons, Mr. Coghlan's assertion that
 "the total amount of PCBs inadvertently produced is less than 100,000 lbs (45,400 kg) per year in the U.S."
 (Coghlan, 2019b, p. 17) is likely an under-representation of the total amount of byproduct PCBs produced
 in this country every year.

 Mr. Coghlan also inappropriately extrapolates his global PCB production and emissions model to the local
 scale of the City of Spokane. To do this, Mr. Coghlan simply scaled his inaccurate global emissions
 estimates down to the population of the State of Washington, then further scaled this value down to the
 population of the City of Spokane. Mr. Coghlan cites to Breivik et al. (2007) for support for his
 methodology, but Mr. Coghlan's methodology does not follow the recommendation of the Breivik et al.
 quote that Mr. Coghlan cites: "According to Breivik, 'population density is considered a suitable surrogate
 parameter' for estimating PCB consumption, given that PCBs are generally linked with use of electrical
 equipment" (Coghlan, 2019b, p. 42). Population density is not the same as total population, as a large rural
 area could have the same total population as a small urban area, and PCB consumption is not the same as
 PCB emissions. Therefore, the support Mr. Coghlan cites to for his methodology in fact does not support
 his methodology.




                                                                                                           63


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 86
Case 2:15-cv-00201-SMJ            ECF No. 373-1         filed 01/28/20      PageID.13570 Page 76 of 249



 Using his flawed methodology, which lacks peer-reviewed support, Mr. Coghlan ultimately estimates that
 there are 100,000 lbs of PCBs in the environment in Spokane. A significant flaw in Mr. Coghlan's analysis
 is that his population-based scaling methodology does not account for the types of industries that are
 actually present in the City of Spokane. A global mass balance model such as Breivik et al.'s does not need
 to account for which industries are located where, because they are all included within the global estimate.
 Extrapolating Breivik et al.'s methodology to a small City based solely on population completely ignores
 the actual companies, facilities, and practices that are in place locally.

 Furthermore, Mr. Coghlan did not validate his estimate of 100,000 lbs of PCBs in the Spokane environment
 in any way. If there are 100,000 lbs of PCBs in the environment, where does Mr. Coghlan think they are?
 No study has provided support for this amount of PCBs released to the environment in Spokane, and the
 City's own expert, Mr. Dilks, has asserted that the amount of PCBs in the Spokane River is 1,475 mg/day,
 equal to 1.18 lbs/year (Dilks, 2019). If there were 100,000 lbs of PCBs somewhere in the environment in
 Spokane, why is the PCB loading in the Spokane River less than 0.001% of that value? The fact that Mr.
 Coghlan did not attempt to reconcile these large differences between his estimate and the actual known
 PCB loading in the Spokane River shows that his methodology lacks support and validation.

 Finally, Mr. Coghlan inappropriately relied on Table 4 from LimnoTech (2016a), which estimated the mass
 of PCBs in fixed sources such as buildings within the Spokane River watershed. This estimate from
 LimnoTech is baseless, and Mr. Coghlan's reliance on this value and reproduction of it in his report is
 inappropriate. To arrive at this estimate, LimnoTech (2016a) cites two studies that estimated the mass of
 PCBs present in buildings in Toronto (Diamond et al., 2010) and Chicago (Shanahan et al., 2015). To
 estimate PCBs present in buildings in Toronto, Diamond et al. (2010) sampled sealants in 80 buildings and
 used these measurements to scale up their estimate to the entire city, using the following information on the
 city's buildings: the year the building was built, the building volume, the building type, etc. Similarly,
 Shanahan et al. (2015) tabulated building footprints, ages, numbers of stories, etc., for every single parcel
 in the City of Chicago.

 LimnoTech (2016a) did not perform any of these steps in its estimate of the amount of PCBs in buildings
 in Spokane, and Mr. Coghlan did not do any further estimates beyond what LimnoTech estimated. In fact,
 neither LimnoTech nor Mr. Coghlan have any data on PCBs in building sealants in Spokane, nor did they
 do a comprehensive inventory of the types of buildings in Spokane, the years they were built, whether PCB-
 containing sealants were used, or if any such sealants were removed. In addition, neither Mr. Coghlan nor
 LimnoTech compared the types of buildings and industries present in Spokane with those in either Chicago
 or Toronto. In summary, Mr. Coghlan's use of the values in Table 4 from LimnoTech (2016a) is baseless.

 7.5     Rebuttal to Dr. Carpenter

 Several of the statements made by the City's expert David Carpenter in his report (Carpenter, 2019), which
 I detail below, are misleading or inaccurate.

 Statement 1: "…PCBs can exist in environmental media for many years. For example, Lake et al. (1992)
 estimated the half-life of PCB 153 to be 18.8 years" (Carpenter, 2019, p. 10).

 Although it is true that PCBs can persist for years in the environment, they can also degrade within only
 weeks or months. Table 4.3 of my report lists estimated PCB degradation half-lives in air and soil/sediment
 (Mackay et al., 1992, Table 4.5; Paasivirta and Sinkkonen, 2009, Table 1). In air, PCBs with five or fewer
 chlorine atoms have an estimated degradation half-life of at most 130 days. A major reason for the rapid
 degradation of atmospheric PCBs is photodegradation, which Dr. Carpenter does not discuss (addressed
 further below).


                                                                                                           64


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 87
Case 2:15-cv-00201-SMJ             ECF No. 373-1         filed 01/28/20       PageID.13571 Page 77 of 249




 The single half-life that Dr. Carpenter provides (for PCB 153, a hexachlorobiphenyl) is not representative
 of PCB degradation rates more broadly. PCB 153 is heavily chlorinated and has a half-life that is many
 factors larger than that of lighter congeners (see Table 4.3). In fact, Dr. Carpenter's source for this value
 (Lake et al., 1992, as cited in Carpenter, 2019) reports shorter half-lives for two pentachlorobiphenyls, PCB
 105 (4.4-7.5 years) and PCB 118 (6.8 years). Moreover, the reported half-life for PCB 153 applies only to
 estuarine sediments (Lake et al., 1992, Table 3, as cited in Carpenter, 2019). As shown in Lake et al.'s
 Table 1, degradation is an order of magnitude slower for hexachlorobiphenyls in soil/sediment (where
 biodegradation predominates) than in air (where photodegradation predominates).

 Statement 2: "While this process [aerobic biodegradation] can result [in] …degradation of PCBs, it is
 limited because most sediments are not aerobic..." (Carpenter, 2019, p. 10).

 It is true that most sediments are anaerobic at depth and are only aerobic near the water-sediment interface.
 However, once released to the environment, PCBs accumulate at the aerobic water-sediment interface and
 mix only slowly (on the order of years) into deeper, anaerobic sediments (WA Ecology, 2001). In the years
 immediately following a PCB release, more PCBs will be subject to aerobic degradation than anaerobic
 degradation.

 Statement 3: "…[A]erobic bacterial degradation occur[s] only in those congeners with a 2,3 (ortho-meta)
 position of the chlorines…" (Carpenter, 2019, p. 10).

 This is entirely incorrect. The 2,3-dioxygenase pathway by which aerobic degradation occurs targets the
 ring between its ortho and meta positions. The "2,3" designation has nothing whatsoever to do with the
 arrangement of chlorine atoms around the ring. Contrary to Dr. Carpenter's statement, all light PCB
 congeners are degraded by aerobic bacteria (Abramowicz, 1990, Section II.B; NRC, 2001, Appendix E).

 Statement 4: "Anaerobic bacteria… act to partially dechlorinate PCBs, rather than breaking the
 molecule… removing chlorines from the meta and para positions… Anerobic bacteria cannot… [attack]…
 chlorines at the ortho positions" (Carpenter, 2019, p. 10).

 This statement is false and misleading for three reasons. Firstly, contrary to Dr. Carpenter's statement,
 anaerobic bacteria can fully (not just partially) dechlorinate PCBs to biphenyl when chlorines are in the
 meta or para positions (NRC, 2001, Appendix E). Secondly, although meta and para anaerobic
 dechlorination is more widely observed than ortho dechlorination, ortho dechlorination is possible (NRC,
 2001, Appendix E). Thirdly, this statement is misleading because it places undue focus on the inability of
 anaerobic bacteria to "break" the biphenyl ring. As stated by Abramowicz (1990, p. 246), "[t]he end result
 of [anaerobic degradation]… is the conversion of the more highly chlorinated PCBs into congeners of low
 toxicity that are degraded by a large number of aerobic bacteria." All that is required for complete
 degradation of an anaerobically degraded PCB is environmental migration into an aerobic setting.
 Migration is likely because light (i.e., dechlorinated) congeners are far more mobile in the environment
 than their heavy precursors (NRC, 2001, Appendix E).

 Beyond these misleading and inaccurate statements, Dr. Carpenter does not mention photodegradation,
 which is not only a major PCB degradation pathway but also occurs at a faster rate than biodegradation in
 the atmosphere and pristine surface waters (Paasivirta and Sinkkonen, 2009, pp. 1192-1193). Also,
 interestingly, although it is true (as indicated by Dr. Carpenter) that anaerobic degradation of ortho chlorines
 is rarely observed, photodegradation occurs more quickly for ortho chlorines than for meta or para
 chlorines (Paasivirta and Sinkkonen, 2009, pp. 1193).




                                                                                                              65


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 88
Case 2:15-cv-00201-SMJ           ECF No. 373-1        filed 01/28/20      PageID.13572 Page 78 of 249




  References


  Abramowicz, DA. 1990. "Aerobic and anaerobic biodegradation of PCBs: A review." Crit. Rev.
  Biotechnol. 10(3):241-251.

  Agency for Toxic Substances and Disease Registry (ATSDR). 1990. "Preliminary Health Assessment for
  General Electric (Spokane Shop), Spokane, Washington (CERCLIS No. WAD001865450)." 15p., June 1.

  Alta Geosciences, Inc. 1997. "Draft Completion Report, Removal Action Construction, Spokane Junkyard
  and Associated Properties Superfund Site, Spokane, Washington." Report to Spokane Junkyard Cleanup
  Committee. 126p., January.

  Anderson, WC. 2002. "A history of environmental engineering in the United States." In Proceedings of the
  Environmental and Water Resources History Sessions at ASCE Civil Engineering Conference and
  Exposition 2002, Washington, DC, November 3-7. (Eds.: Rogers, JR; Fredrich, AJ), American Society of
  Civil Engineers. p1-12. doi: 10.1061/40650(2003)1.

  Anezaki, K; Kannan, N; Nakano, T. 2014. "Polychlorinated biphenyl contamination of paints containing
  polycyclic- and Naphthol AS-type pigments." Environ. Sci. Pollut. Res. Int. doi: 10.1007/s11356-014-
  2985-6.

  Anezaki, K; Nakano, T. 2013. "Polychlorinated biphenyl contamination in polycyclic-type pigments and
  silicone-based glues." Organohalogen Compounds 75:517-520.

  Anezaki, K; Nakano, T. 2014. "Concentration levels and congener profiles of polychlorinated biphenyls,
  pentachlorobenzene, and hexachlorobenzene in commercial pigments." Environ. Sci. Pollut. Res. Int.
  21(2):998-1009. doi: 10.1007/s11356-013-1977-2.

  Anezaki, K; Nakano, T. 2015. "Unintentional PCB in chlorophenylsilanes as a source of contamination in
  environmental samples." J. Hazard. Mater. 287:111-117. doi: 10.1016/j.jhazmat.2015.01.026.

  Armour, JA; Burke, JA. 1970. "Method for separating polychlorinated biphenyls from DDT and its
  analogs." J. Assoc. Off. Anal. Chem. 53(4):761-768.

  Arnold, T. [Spokane, Washington, Wastewater Management]. 2000. Email to L. Hendron, et al. (Spokane,
  Washington) [re: Wastewater Facility Plan (WWFP) approval status]. 1p., January 11.

  Bagley, GE; Reichel, WL; Cromartie, E. 1970. "Identification of polychlorinated biphenyls in two bald
  eagles by combined gas-liquid chromatography-mass spectrometry." J. Assoc. Off. Anal. Chem. 53(2):251-
  261.

  Baker, RA; ed. 1980. Contaminants and Sediments - Volume 1: Fate and Transport, Case Studies,
  Modeling, Toxicity. Ann Arbor Science Publishers, Ann Arbor, MI. 558p.

  Balistrieri, LS. 1998. "Preliminary estimates of benthic fluxes of dissolved metals in Coeur d'Alene Lake,
  Idaho." US Geological Survey (USGS). USGS Open-File Report 98-793. 40p.




                                                                                                          66


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 89
Case 2:15-cv-00201-SMJ           ECF No. 373-1        filed 01/28/20      PageID.13573 Page 79 of 249



 Bevenue, A; Ogata, JN. 1970. "A note on the use of Florisil adsorbent for the separation of
 polychlorobiphenyls from chlorinated pesticides." J. Chromatogr. 50:142-144.

 Borgias, A; Krapas, D. 2014. Emails between A. Borgias (WADOE) and D. Krapas (Inland Empire Paper
 Co.), et al. re: PCB TSCA Reform Coalition Agenda_102814. October 28, November 4.

 Bovay Northwest, Inc. 1994. "Combined Sewer Overflow Reduction Plan." Report to Spokane,
 Washington, Dept. of Public Works, Engineering Division. 455p., January.

 Breivik, K; Sweetman, A; Pacyna, JM; Jones, KC. 2002. "Towards a global historical emission inventory
 for selected PCB congeners - A mass balance approach. 2. Emissions." Sci. Total Environ. 290(1-3):199-
 224. doi: 10.1016/S0048-9697(01)01076-2.

 Breivik, K; Sweetman, A; Pacyna, JM; Jones, KC. 2007. "Towards a global historical emission inventory
 for selected PCB congeners - A mass balance approach. 3. An update." Sci. Total Environ. 377(2-3):296-
 307. doi: 10.1016/j.scitotenv.2007.02.026.

 Broadhurst, MG. 1972. "Use and replaceability of polychlorinated biphenyls." Environ. Health Perspect.
 2:81-102.

 Brown, JF; Bedard, DL; Brennan. 1987. "Polychlorinated Biphenyl Dechlorination in Aquatic Sediments."
 Science 236:709(4).

 Burger, EJ. 1976. "A case study: Polychlorinated biphenyls." J. Int. Soc. Technol. Assess. 2:29-36.

 Cairns, T; Siegmund, EG. 1981. "PCBs: Regulatory history and analytical problems." Anal. Chem.
 53(11):1183A-1191A.

 Callahan, MAA; Hammerstrom, KA; Schweer, G. 1983. "Present PCB uses and their potential for release
 to the environment." In Proceedings, PCB-Seminar held September 28-30, Scheveningen, The Hague, The
 Netherlands. (Eds.: Barros, MC; Koeneman, H; Visser, R), Netherlands, Ministry of Housing, Physical
 Planning and Environment. p152-172.

 Capozzi, SL; Jing, R; Rodenburg, LA; Kjellerup, BV. 2019. "Positive Matrix Factorization analysis shows
 dechlorination of polychlorinated biphenyls during domestic wastewater collection and treatment."
 Chemosphere 216:289-296. doi: 10.1016/j.chemosphere.2018.10.151.

 Cargill, D. [WA Ecology]. 2014. "PCBs from Building Materials and Other Sources in the Urban
 Environment." Presented at the 2014 Salish Sea Ecosystem Conference, Seattle, WA. 20p., April 30.

 Carpenter, DO. 2019. "Expert Report of David O. Carpenter, M.D., City of Spokane v. Monsanto Company,
 et al." 25p., August 12.

 CH2M HILL. 2014. "Integrated Clean Water Plan (Final)." Report to Spokane, Washington. 282p.,
 December 31.

 Christie, R. 2016. "Inadvertent PCB formation from a pigment chemistry perspective (GCE307)."
 Presented at the 20th Annual ACS Green Chemistry & Engineering Conference. 22p., June 16




                                                                                                       67


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 90
Case 2:15-cv-00201-SMJ           ECF No. 373-1         filed 01/28/20      PageID.13574 Page 80 of 249



 Christie, RM. [Heriot-Watt University]. 2013. "Alternatives for Elimination of Polychlorinated Biphenyls
 (PCBs) in Pigments Used for Printing Inks and Architectural Paints." Presented at the National Pollution
 Prevention Roundtable "Advancing Green Chemistry: PCBs in Pigments" Webinar. 21p., June 27.

 Clark, FM. [General Electric Co.]. 1933. "Diesel Materials for Electrical Devices." US Patent 1,931,455.
 9p., October 17.

 Clark, GM; Mebane, CA. 2014. "Sources, Transport, and Trends for Selected Trace Metals and Nutrients
 in the Coeur d'Alene and Spokane River Basins, Northern Idaho, 1990-2013." US Geological Survey
 (USGS). USGS Scientific Investigations Report 2014-5204. 74p.

 Coghlan, KM. 2019a. "Videotaped deposition of Kevin M. Coghlan [re: City of Spokane vs. Monsanto Co.,
 et al.]." Submitted to US District Court, Eastern District of Washington. 108p., October 30.

 Coghlan, KM. [Environmental Health & Engineering, Inc.] 2019b. "Assessment of Sources of
 Polychlorinated Biphenyls in the Environment in and Around the City of Spokane, Washington." Report
 to Baron & Budd. 96p., October 11.

 Commission for Environmental Cooperation (CEC). 1996. "Status of PCB Management in North
 America." 158p.

 Condon, D. [Spokane, Washington]. 2019. "Written Testimony of Mayor David Condon 'The Clean Water
 State Revolving Fund: How Federal Infrastructure Investment Can Help Communities Modernize Water
 Infrastructure and Address Affordability Challenges.'" Submitted to US House of Representatives,
 Transportation and Infrastructure Committee, Subcommittee on Water Resources & Environment. 8p.,
 March 7.

 Cristol, SJ. [University of Colorado]. 1983. "Organic Chemical Processes Leading to Generation of
 Incidental Polychlorinated Biphenyls." Report to US EPA, Office of Toxic Substances. 6p., February 10.

 Cui, S; Qi, H; Liu, LY; Song, WW; Ma, WL; Jia, HL; Ding, YS; Li, YF. 2013. "Emission of unintentionally
 produced polychlorinated biphenyls (UP-PCBs) in China: Has this become the major source of PCBs in
 Chinese air?" Atmos. Environ. 67:73-79. doi: 10.1016/j.atmosenv.2012.10.028.

 Davies, H; Delistraty, D. 2016. "Evaluation of PCB sources and releases for identifying priorities to reduce
 PCBs in Washington State (USA)." Environ. Sci. Pollut. Res. Int. 23(3):2033-2041. doi: 10.1007/s11356-
 015-4828-5.

 Davis, M. [Spokane, Washington]. 2019. "30 (B) (6) videotaped deposition of Marcia Davis [re: City of
 Spokane vs. Monsanto Co., et al.]. Volumes I-II." Submitted to US District Court, Eastern District of
 Washington. No.: 2:15-cv-00201-0. 371p., September 10, 11.

 De Voogt, P; Wells, DE; Reutergardh, L; Brinkman, UAT. 1990. "Biological activity, determination and
 occurrence of planar, mono- and di-ortho PCBs." Int. J. Environ. Anal. Chem. 40(1-4):1-46. doi: 10.1080/
 03067319008030516.

 Diamond, ML; Melymuk, L; Csiszar, SA; Robson, M. 2010. "Estimation of PCB stocks, emissions, and
 urban fate: Will our policies reduce concentrations and exposure?" Environ. Sci. Technol. 44(8):2777-2783.
 doi: 10.1021/es9012036.




                                                                                                           68


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 91
Case 2:15-cv-00201-SMJ          ECF No. 373-1        filed 01/28/20      PageID.13575 Page 81 of 249



 Dilks, D. [LimnoTech]. 2019. "Expert Report of David Dilks, Ph.D. in the Matter of City of Spokane v.
 Monsanto Co., et al." 55p., October 10.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2012. "2011 Annual Summary of RPWRF
 Toxics Monitoring." 114p., March 9.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2013. "2012 Annual Summary of RPWRF
 Toxics Monitoring." 80p., August 20.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2014. "2013 Annual Summary of RPWRF
 Toxics Monitoring." 89p., April 9.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2015. "2014 Annual Summary of RPWRF
 Toxics Monitoring." 71p., September 9.

 Dvorak, P; Gunther, M; Zorn, U; Catsch, A. 1971. "Metabolisches verhalten von kolloidalem
 ferrihexacyanoferrat(II) = Metabolic behaviour of colloidal ferrihexacyanoferrate(II)." Naunyn
 Schmiedebergs Arch. Pharmakol. 269:48-56.

 Ecology and Environment, Inc. (E&E). 1988. "Site Inspection Report for Spokane Junkyard and Associated
 Sites, Spokane, Washington." Submitted to US EPA Region X. 64p.

 Ecology and Environment, Inc. (E&E). 1991. "Final On-Scene Coordinator Report for Spokane Junkyard
 Removal, Spokane, Washington." Submitted to US EPA Region X. 64p., September.

 Ecology and Environment, Inc. (E&E). 1998. "Potentially Responsible Party Search for the Spokane
 Junkyard and Associated Sites, Spokane, Washington." Report to Jacobs Engineering Group Inc. 160p.

 Electric Power Research Institute (EPRI). 1999. "The PCB Information Manual, Volume I: Production,
 Uses, Characteristics, and Toxicity of PCBs (Final)." EPRI TR-114091-V1. 124p., December.

 Environmental Defense Fund; Natural Resources Defense Council (NRDC); Chemical Manufacturers
 Association. 1983. "Recommendation of the Parties for a Final EPA Rule on Inadvertent Generation of
 PCBs." 61p., April 13.

 Environmental Systems Research Institute (ESRI). 2019a. "World Imagery: Aerial imagery web mapping
 service." April 24. Accessed at https://www.arcgis.com/home/item.html?id=10df2279f9684e4a9f6a7f08
 febac2a9.

 Environmental Systems Research Institute (ESRI). 2019b. "World Topographic Map." August 8. Accessed
 at https://www.arcgis.com/home/item.html?id=30e5fe3149c34df1ba922e6f5bbf808f.

 Erickson, MD. 1997. Analytical chemistry of PCBs (Second Edition). CRC Lewis Publishers, Boca Raton,
 FL. 667p.

 Erickson, MD; Kaley, RG II. 2011. "Applications of polychlorinated biphenyls." Environ. Sci. Pollut. Res.
 Int. 18(2):135-151.

 Esvelt & Saxton; Bovay Engineers, Inc. 1972. "Spokane Wastewater Study." 96p., July.




                                                                                                        69


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 92
Case 2:15-cv-00201-SMJ          ECF No. 373-1        filed 01/28/20      PageID.13576 Page 82 of 249



 Esvelt Environmental Engineering. 2016. "Engineering Report: NPDES Permit (WA-0000825) Item S5,
 Treatment Technology Selection and Implementation to Meet Water Quality Based Effluent Limits."
 Report to Inland Empire Paper Co. 66p., October.

 Feist, M. [Spokane, Washington]. 2019. "30 (B) (6) videotaped deposition of Marlene Feist [re: City of
 Spokane vs. Monsanto Co., et al.]. Volumes I-IV." Submitted to US District Court, Eastern District of
 Washington. Case No. 15-cv-00201-SMJ. 944p., July 16, 17, September 16, 17.

 Fishmeal Information Network (FIN). 2008. "FIN Dossier 2008: Annual Review of the feed grade fish
 stocks used to produce fishmeal and fish oil for the UK market." 77p., May.

 Frame, GM; Cochran, JW; Bowadt, SS. 1996. "Complete PCB congener distributions for 17 Aroclor
 mixtures determined by 3 HRGC systems optimized for comprehensive, quantitative, congener-specific
 analysis." J. High Resolut. Chromatogr. 19(12):657-668.

 GeoEngineers, Inc. 2009. "Final Cleanup Action Report, City Parcel Site, Spokane, Washington." Report
 to Washington State Dept. of Ecology (WA Ecology), Eastern Regional Office. 24p., October 5.

 GeoEngineers, Inc.; Hubbard Gray Consulting, Inc.; HDR Engineering, Inc. 2011. "Spokane River
 Watershed Nonpoint Source Phosphorus Reduction Plan (Final)." 451p., December.

 Golder Associates Inc. 1990. "Phase 5 Remedial Action Work Plan, East 4323 Mission Avenue, Spokane,
 Washington." Report to General Electric Co. 62p., May 16.

 Gravity Consulting, LLC. 2015. "2014 Spokane River Field Sampling Report, Spokane River Regional
 Toxics Task Force, Washington and Idaho." Report to Spokane River Regional Toxics Task Force
 (SRRTTF). 236p., January.

 Gravity Consulting, LLC. 2016. "Draft Final - 2015 Spokane River Field Sampling Report, Spokane River
 Regional Toxics Task Force, Washington and Idaho." Report to Spokane River Regional Toxics Task Force
 (SRRTTF). 73p., July.

 Guo, J; Capozzi, SL; Kraeutler, TM; Rodenburg, LA. 2014. "Global distribution and local impacts of
 inadvertently generated polychlorinated biphenyls in pigments." Environ. Sci. Technol. 48:8573-8580. doi:
 10.1021/es502291b.

 Gustafson, CG. 1970. "PCB's - prevalent and persistent." Environ. Sci. Technol. 4(10):814-819.
 doi: 10.1021/es60045a008.

 Hammond, PB; Nisbet, ICT; Sarofim, AF. 1972. "Polychlorinated biphenyls - environmental impact. A
 review by the Panel on Hazardous Trace Substances, March 1972." Environ. Res. 5(3):249-362.

 Hart Crowser, Inc. 1991. "Letter Report to P. Blau (Kaiser Aluminum & Chemical Corp.) re: Interim PCB
 Cleanup Report, Kaiser Trentwood Works, Spokane, Washington." Submitted to Washington State Dept.
 of Ecology (WA Ecology) 25p., June 26.

 Hart Crowser, Inc. 2012a. "Final Site-Wide Groundwater Remedial Investigation, Kaiser Trentwood
 Facility, Spokane Valley, Washington [Volumes I-II, Plates, and Appendices A-F]." Report to Kaiser
 Aluminum Washington, LLC. May.




                                                                                                        70


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 93
Case 2:15-cv-00201-SMJ          ECF No. 373-1        filed 01/28/20     PageID.13577 Page 83 of 249



 Hart Crowser, Inc. 2012b. "Final Feasibility Technical Memorandum, Kaiser Trentwood Facility, Spokane
 Valley, Washington." Report to Kaiser Aluminum Washington, LLC. 641p., May.

 Hart Crowser, Inc. 2012c. "Final Site-Wide Soil Remedial Investigation, Kaiser Trentwood Facility,
 Spokane Valley, Washington [Volumes I-II and Appendices A-C]." Report to Kaiser Aluminum
 Washington, LLC. May.

 HDR Engineering, Inc. 2009. "Biosolids Management Plan (Final)." Report to Spokane County,
 Washington, Division of Utilities. 117p., September.

 HDR, Inc. 2010. "2010 Wastewater Facilities Plan Amendment (Final)." Report to Spokane County,
 Washington, Division of Utilities. 103p., June 16.

 Hendron, L. [Spokane, Washington]. 2019. "30 (B) (6) videotaped deposition of Lars Hendron [re: City of
 Spokane vs. Monsanto Co., et al.]." Submitted to US District Court, Eastern District of Washington. Case
 No. 15-cv-00201-SMJ. 378p., June 7.

 Hess, AD; Keener, GG Jr. 1947. "The effectiveness of DDT residual house sprays in controlling Anopheles
 quadrimaculatus." Am. J. Hyg. 45(2):133-143.

 Hill, K. 2019. "Millions of gallons of untreated runoff entered the Spokane River after major May
 rainstorm, report says." Spokesman-Review July 13. Accessed at https://www.spokesman.com/stories/
 2019/jul/13/millions-of-gallons-of-untreated-runoff-entered-th.

 Hu, D; Hornbuckle, KC. 2010. "Inadvertent polychlorinated biphenyls in commercial paint pigments."
 Environ. Sci. Technol. 44(8):2822-2827. doi: 10.1021/es902413k.

 Huang, J; Gao, J; Yu, G; Yamazaki, N; Deng, S; Wang, B; Weber, R. 2015. "Unintentional formed PCDDs,
 PCDFs, and DL-PCBs as impurities in Chinese pentachloronitrobenzene products." Environ. Sci. Pollut.
 Res. 22(19):14462-14470. doi: 10.1007/s11356-014-3507-2.

 Hubbard, HL. [Monsanto Co.; Industry]. 1964. "Chlorinated biphenyl and related compounds." In Kirk-
 Othmer Encyclopedia of Chemical Technology (Second Edition). Volume 5. Wiley & Sons, New York.
 p289-297.

 Humphrey, J. 2014. "Snowmelt causes sewage to seep into Spokane River." KXLY.com February 12.
 Accessed at https://www.kxly.com/news/local-news/spokane/snowmelt-causes-sewage-to-seep-into-
 spokane-river_20161121082903958/177623170.

 Idaho Dept. of Fish and Game (IDFG). 2013. "Fisheries Management Plan, 2013-2018: A Comprehensive
 Guide to Managing Idaho's Fisheries Resources." 367p.

 Idaho Fish and Game. 2017. "Historical Stocking Records." Accessed at https://idfg.idaho.gov/ifwis/
 fishingPlanner/stocking/?region=1.

 Inland Empire Paper Co. (IEP). 2013. "Inland Empire effluent, process water, and product sample results
 (2002-2013)." 2235p.

 Inland Empire Paper Co. (IEP). 2015a. "Inland Empire Paper Company NPDES Permit No. WA-000082-
 5 Permit Condition S6.A: Polychlorinated Biphenyl Source Identification Study." 60p., October 30.




                                                                                                       71


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 94
Case 2:15-cv-00201-SMJ          ECF No. 373-1         filed 01/28/20      PageID.13578 Page 84 of 249



 Inland Empire Paper Co. (IEP). 2015b. "Inland Empire effluent sample results (August 2015)." 8p.

 Inland Empire Paper Co. (IEP). 2016a. "Inland Empire Paper Company NPDES Permit No. WA-000082-
 5 Permit Condition S6.B: Polychlorinated Biphenyls Best Management Practices Plan Update, 2016
 Report." 24p., November 1.

 Inland Empire Paper Co. (IEP). 2016b. "Inland Empire effluent sample results (2014-2016)." 776p.

 Inland Empire Paper Co. (IEP). 2016c. "Inland Empire effluent sample results (December 2015 and January
 2016)." 14p.

 Inland Empire Paper Co. (IEP). 2016d. "Inland Empire effluent sample results (August 2016)." 14p.

 Inland Empire Paper Co. (IEP). 2017a. "Inland Empire effluent sample results (July 2017)." 10p.

 Inland Empire Paper Co. (IEP). 2017b. "Inland Empire Paper Company (IEP) 2017 Q1 PCB results." March
 14.

 Interdepartmental Task Force on PCBs (ITF). 1972a. "Polychlorinated Biphenyls and the Environment."
 National Technical Information Service (NTIS). NTIS COM-72-10419. 192p., March.

 Interdepartmental Task Force on PCBs (ITF). 1972b. "Polychlorinated biphenyls and the environment
 (Excerpts)." Report to US Dept. of Agriculture; US EPA. National Technical Information Service (NTIS).
 NTIS COM-72-10419, p1-5, 44-45, 51-53, 75-81, May.

 International Agency for Research on Cancer (IARC). 2015. "IARC Monographs on the Evaluation of
 Carcinogenic Risks to Humans: Volume 107: Polychlorinated and Polybrominated Biphenyls."
 International Agency for Research on Cancer, Lyon, France; World Health Organization (WHO), Geneva,
 Switzerland. IARC Monograph No. 107, 513p.

 International Programme on Chemical Safety (IPCS). 1976. "Environmental Health Criteria 2:
 Polychlorinated biphenyls and terphenyls [First edition]." Report to World Health Organization (WHO);
 United Nations Environment Programme; International Labour Organisation. 67p.

 Ishikawa, Y; Noma, Y; Yamamoto, T; Mori, Y; Sakai, SI. 2007. "PCB decomposition and formation in
 thermal treatment plant equipment." Chemosphere 67(7):1383-1393. doi: 10.1016/j.chemosphere.2006.10.
 022.

 Jaward, FM; Farrar, NJ; Harner, T; Sweetman, AJ; Jones, KC. 2004. "Passive air sampling of PCBs,
 PBDEs, and organochlorine pesticides across Europe." Environ. Sci. Technol. 38(1):34-41.

 Jiang, X; Liu, G; Wang, M; Zheng, M. 2015. "Formation of polychlorinated biphenyls on secondary copper
 production fly ash: Mechanistic aspects and correlation to other persistent organic pollutants." Sci. Rep.
 5:13903. doi: 10.1038/srep13903.

 Kahle, SC; Bartilino, JR. 2007. "Hydrogeologic Framework and Ground-Water Budget of the Spokane
 Valley-Rathdrum Prairie Aquifer, Spokane County, Washington, and Bonner and Kootenai Counties,
 Idaho." US Geological Survey (USGS). USGS Scientific Investigations Report 2014-5041. 60p.

 Kalmaz, EV; Kalmaz, GD. 1979. "Transport, Distribution, and Toxic Effects of Polychlorinated Biphenyls
 in Ecosystems: Review." Ecol. Modeling. 6:223(29).



                                                                                                         72


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 95
Case 2:15-cv-00201-SMJ            ECF No. 373-1          filed 01/28/20       PageID.13579 Page 85 of 249



 Kannan, N; Schulz-Bull, DE; Petrick, G; Duinker, JC. 1992. "High resolution PCB analysis of kanechlor,
 phenoclor and sovol mixtures using multidimensional gas chromatography." Int. J. Environ. Anal. Chem.
 47(3):201-215. doi: 10.1080/03067319208027029.

 Kim, KS; Hirai, Y; Kato, M; Urano, K; Masunaga, S. 2004. "Detailed PCB congener patterns in incinerator
 flue gas and commercial PCB formulations (Kanechlor)." Chemosphere 55(4):539-553. doi: 10.1016/
 j.chemosphere.2003.11.056.

 Krapas, DP. [Inland Empire Paper Co.]. 2016. Letter to P. Hallinan (Washington State Dept. of Ecology)
 re: Inland Empire Paper Company NPDES Permit No. WA 000082-5 renewal. 46p., April 29.

 Law, RJ. 1995. "3,3'-dichlorobenzidine: A candidate for inclusion in marine monitoring programmes?"
 Chemosphere 30(9):1791-1797. doi: 10.1016/0045-6535(95)00063-E.

 Leoni, V. 1971. "The separation of fifty pesticides and related compounds and polychlorobiphenyls into
 four groups by silica gel microcolumn chromatography." J. Chromatogr. 62:63-71.

 Li, Y; Harner, T; Liu, L; Zhang, Z; Ren, N; Jia, H; Ma, J; Sverko, E. 2010. "Polychlorinated biphenyls in
 global air and surface soil: Distributions, air-soil exchange, and fractionation effect." Environ. Sci. Technol.
 44(8):2784-2790.

 LimnoTech. 2015a. "Spokane River Regional Toxics Task Force Phase 2 Technical Activities Report
 (Draft)." Report to Spokane River Regional Toxics Task Force (SRRTTF). 36p., May 20.

 LimnoTech. 2015b. "Spokane River Regional Toxics Task Force Phase 2 Technical Activities Report:
 Identification of Potential Unmonitored Dry Weather Sources of PCBs to the Spokane River." Report to
 Spokane River Regional Toxics Task Force (SRRTTF). 62p., August 12.

 LimnoTech. 2016a. "2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the
 Spokane River." Report to Spokane River Regional Toxics Task Force. 125p., November 29.

 LimnoTech. 2016b. "Draft: Spokane River Regional Toxics Task Force 2015 Technical Activities Report:
 Continued Identification of Potential Unmonitored Dry Weather Sources of PCBs to the Spokane
 River." Report to Spokane River Regional Toxics Task Force (SRRTTF). 68p., June 30.

 LimnoTech. 2017. "Spokane River Regional Toxics Task Force 2016 Monthly Monitoring Report (Draft)."
 Report to Spokane River Regional Toxics Task Force (SRRTTF). 42p., May 4.

 LimnoTech. 2018. Memorandum to Spokane River Regional Toxics Task Force re: Comparison of
 Homolog-Patterns for Groundwater Well Data and Suspected Loads. 27p., January 22.

 LimnoTech. 2019a. "Spokane River Regional Toxics Task Force 2018 Technical Activities Report:
 Continued Identification of Potential Unmonitored Dry Weather Sources of PCBs to the Spokane River
 (Draft)." Report to Spokane River Regional Toxics Task Force (SRRTTF). 46p., February 20.

 LimnoTech. 2019b. "Spokane River Regional Toxics Task Force, 2018 Technical Activities Report:
 Continued Identification of Potential Unmonitored Dry Weather Sources of PCBs to the Spokane River."
 Report to Spokane River Regional Toxics Task Force. No: 124. 46p., March 27.




                                                                                                               73


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 96
Case 2:15-cv-00201-SMJ         ECF No. 373-1        filed 01/28/20      PageID.13580 Page 86 of 249



 Lippmann, M; Schlesinger, RB. 1979. Chemical Contamination in the Human Environment. Oxford
 University Press, New York, NY. 456p.

 Little, JC; Hodgson, AT; Gadgil, AJ. 1994. "Modeling emissions of volatile organic compounds from new
 carpets." Atmos. Environ. 28(2):227-234. doi: 10.1016/1352-2310(94)90097-3.

 Liu, W; Li, H; Tao, F; Li, S; Tian, Z; Xie, H. 2013a. "Formation and contamination of PCDD/Fs, PCBs,
 PeCBz, HxCBz and polychlorophenols in the production of 2,4-D products." Chemosphere 92(3):304-308.
 doi: 10.1016/j.chemosphere.2013.03.031.

 Liu, G; Zheng, M; Cai, M; Nie, Z; Zhang, B; Liu, W; Du, B; Dong, S; Hu, J; Xiao, K. 2013b. "Atmospheric
 emission of polychlorinated biphenyls from multiple industrial thermal processes." Chemosphere
 90(9):2453-2460. doi: 10.1016/j.chemosphere.2012.11.008.

 Mackay, D; Shiu, WY; Ma, KC. 1992. Illustrated Handbook of Physical-Chemical Properties and
 Environmental Fate for Organic Chemicals, Volume I: Monoaromatic Hydrocarbons, Chlorobenzenes,
 and PCBs. Lewis Publishers, Inc., Chelsea, MI. 697p.

 McLerran, DJ. [US EPA Region X]. 2015. Letter to A. Borgias (WA Ecology) [re: Water quality challenges
 presented by polychlorinated biphenyls]. 3p., February 24.

 Middleton, FM; Rosen, AA. 1956. "Organic contaminants affecting the quality of water." Public Health
 Rep. 71(11):1125-1133.

 Monsanto Co. (Monsanto). 1970. "Call Report [re: PRC Japanese Kanechlors]." Organic Division. 1p.,
 December 7.

 Monsanto Co. (Monsanto). 1971a. "Call Report [re: Sonneborn Building Products Aroclor inventory and
 purchase of Japanese 'Aroclor']." Organic Division. 1p., July 27.

 Monsanto Co. (Monsanto). 1971b. "Call Report [re: Polymeric Systems - Sonneborn purchases of
 Kanechlor]." Organic Division. 1p., November 17.

 Monsanto Co. (Monsanto). c. 1980. "Polychlorinated Biphenyls (PCB's): A Report on Uses, Environmental
 and Health Effects and Disposal." 28p.

 Monsanto. 1975. "Environmental Presence Polychlorinated Biphenyls (Draft)." 3p., July 29.

 Morrison, RD; Murphy, BL; eds. 2006. Environmental Forensics: Contaminant Specific Guide. Academic
 Press, Burlington, MA. 541p.

 Myriad Systems & Services, Inc. 1990. "Final Baseline Report, Spokane Transformer Site, Spokane,
 Washington." Report to US EPA. 61p., March 21.

 National Research Council (NRC). 2001. "A Risk Management Strategy for PCB-Contaminated
 Sediments." Commission on Life Sciences, Board on Environmental Studies and Toxicology, Committee
 on Remediation of PCB-Contaminated Sediments. National Academy Press, Washington, DC. 432p.

 Neely, WB. 1980. Chemicals in the Environment: Distribution, Transport, Fate, Analysis. Marcel Dekker
 Inc., New York, NY. 245p.




                                                                                                      74


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 97
Case 2:15-cv-00201-SMJ           ECF No. 373-1         filed 01/28/20      PageID.13581 Page 87 of 249



 New Scientist. 1966. "Report of a new chemical hazard [reporting on the work of Soren Jensen]."
 New Scientist 612.

 Nicholson, HP. 1959. "Insecticide pollution of water resources." J. Am. Water Works Assoc. 51(8):981-
 986.

 Office of the City Attorney. 2019. "Plaintiff's third supplement to plaintiff's second amended objections
 and responses to Pharmacia LLC's first amended special interrogatories [re: City of Spokane vs. Monsanto
 Co., et al.]. Set One." Spokane, WA. Submitted to US District Court, Eastern District of Washington. Case
 No.: 2:15-cv-00201-SMJ. 160p., July 2.

 Paasivirta, J; Sinkkonen, SI. 2009. "Environmentally relevant properties of all 209 polychlorinated
 biphenyl congeners for modeling their fate in different natural and climatic conditions." J. Chem. Eng. Data
 54(4):1189-1213.

 Paris, DF; Steen, WC; Baughman, GL. 1978. "Role of physico-chemical properties of Aroclors 1016 and
 1242 in determining their fate and transport in aquatic environments." Chemosphere 7(4):319-325.
 doi: 10.1016/0045-6535(78)90130-3.

 Parsons. 2007. "Spokane River PCB TMDL Stormwater Loading Analysis (Final Technical Report)."
 Report to US EPA Region X; Washington State Dept. of Ecology (WA Ecology). Publication No. 07-03-
 055. 52p., December.

 Patmont, CR. [Harper-Owes]. 1987. "The Spokane River Basin: Allowable Phosphorus Loading (Final
 Report)." Report to Washington State Dept. of Ecology (WA Ecology). 186p., September.

 Peakall, DB; Lincer, JL. 1970. "Polychlorinated biphenyls: Another long-life widespread chemical in the
 environment." Bioscience 20(17):958-964.

 Pearce, Greeley & Hansen Hydraulic and Sanitary Engineers (Pearce, Greeley & Hansen). 1933. "Spokane,
 Washington, Report on Sewage Disposal." Report to Spokane, Washington. 119p., July.

 Penning, CH. 1930. "Physical characteristics and commercial possibilities of chlorinated diphenyl." Ind.
 Eng. Chem. 22(11):1180-1182.

 Perdih, A; Jan, J. 1994. "Formation of polychlorobiphenyls in silicone rubber." Chemosphere 28(12):2197-
 2202. doi: 10.1016/0045-6535(94)90187-2.

 PTI Environmental Services. 1995. "Former Wastewater Treatment Plant Remedial Activities Report."
 Report to Pentzer Development Corp. 89p., September.

 Reisdorph, AJ; Wilson, GM. 1963. "Welcome to the City of Spokane, Sewage Treatment Plant." 13p.

 Robinson, JL. [Color Pigments Manufacturers Association, Inc. (CPMA)]. 2010. Letter to US EPA Docket
 re: Comments of the Color Pigments Manufacturers Association, Inc. on the Advanced Notice of Proposed
 Rulemaking Regarding Reassessment of Use Authorizations for Polychlorinated Biphenyls, 75 Fed. Reg.
 17645, April 7, 2010, Docket Control No. EPA-HQ-OPPT-2009-0757. EPA-HQ-OPPT-2009-0757. 43p.,
 August 18.




                                                                                                           75


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 98
Case 2:15-cv-00201-SMJ          ECF No. 373-1        filed 01/28/20      PageID.13582 Page 88 of 249



 Rodenburg, L. 2016. "PCB contamination from silicone rubber." August 24. Accessed at
 http://supersewers.blogspot.com/2016/08/pcb-contamination-from-silicone-rubber.html.

 Rodenburg, LA. [Rutgers University]. 2012. "Inadvertent PCB Production and Its Impact on Water
 Quality." Presented at the ECOS Annual Meeting, Colorado Springs, CO. 11p., August 28. Accessed at
 http://srrttf.org/wp-content/uploads/2012/08/Lisa-Rodenburg-Slideshow.pdf.

 Rodenburg, LA. [Rutgers University]. 2017. "PCBs: An Update." 67p., September 25.

 Rodenburg, LA. [Rutgers University]. 2018. "Videotape deposition of Lisa A. Rodenburg, Ph.D. [re: City
 of Hartford and Hartford Board of Education vs. Monsanto Co., et al.]." Submitted to US District Court,
 District of Connecticut. No. 3:15-CV-01544(RNC). 216p., February 7.

 Rodenburg, LA; Guo, J; Du, S; Cavallo, GJ. 2010. "Evidence for unique and ubiquitous environmental
 sources of 3,3'-dichlorobiphenyl (PCB 11)." Environ. Sci. Technol. 44(8):2816-2821. doi: 10.1021/
 es901155h.

 Rushneck, DR; Beliveau, A; Fowler, B; Hamilton, C; Hoover, D; Kaye, K; Berg, M; Smith, T;
 Telliard, WA; Roman, H; Ruder, E; Ryan, L. 2004. "Concentrations of dioxin-like PCB congeners in
 unweathered Aroclors by HRGC/HRMS using EPA Method 1668A [see notes field for correction notice]."
 Chemosphere 54(1):79-87. doi: 10.1016/S0045-6535(03)00664-7.

 Sankarasubramanian, A; Vogel, RM. 2003. "Hydroclimatology of the continental United States."
 Geophysical Res. Lett. 30(7):1363.

 Schipp, G. [Darwin Aquaculture Centre]. 2008. "Is the Use of Fishmeal and Fish Oil in Aquaculture Diets
 Sustainable?" Australia, Northern Territory Government, Dept. of Primary Industry and Resources.
 Technote No. 124. 15p., June.

 Schmidt, H; Schultz, G. 1881. "Ueber benzidin (alpha-diamidodiphenyl)." Justus Liebigs Ann. Chem.
 207(3):320-347. doi: 10.1002/jlac.18812070306.

 Schmidt, L. [Spokane, Washington, Wastewater Management]. 2014. "The Search for Inadvertently
 Produced PCBs." Presented at the Spokane River Forum 2014, Coeur D'Alene, Idaho. 31p.

 Schultz, G. 1881a. "Ueber diphenylbasen." Justus Liebigs Ann. Chem. 207(3):311-319. doi: 10.1002/
 jlac.18812070305.

 Schultz, G. 1881b. "Ueber die constitution der diphenylderivate." Justus Liebigs Ann. Chem. 207(3):361-
 368. doi: 10.1002/jlac.18812070308.

 Schultz, G; Schmidt, H; Strafser, H. 1881. "Ueber diphenylin (beta-diamidodiphenyl)." Justus Liebigs Ann.
 Chem. 207(3):348-360. doi: 10.1002/jlac.18812070307.

 Science Applications International Corp. (SAIC). 2002. "Final Remedial Investigation Work Plan, City
 Parcel Site, Spokane, Washington." Report to Washington State Dept. of Ecology (WA Ecology), Eastern
 Regional Office. 63p., February 1.




                                                                                                        76


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 99
Case 2:15-cv-00201-SMJ          ECF No. 373-1        filed 01/28/20     PageID.13583 Page 89 of 249



 Science Applications International Corp. (SAIC). 2003. "Final Report of Wastewater and Sludge Sampling
 at Inland Empire Paper Company, Spokane, Washington (Revision 1)." Report to Washington State Dept.
 of Ecology (WA Ecology). 74p., April 4.

 Shanahan, CE; Spak, SN; Martinez, A; Hornbuckle, KC. 2015. "Inventory of PCBs in Chicago and
 opportunities for reduction in airborne emissions and human exposure." Environ. Sci. Technol.
 49(23):13878-13888. doi: 10.1021/acs.est.5b00906.

 Shang, H; Li, Y; Wang, T; Wang, P; Zhang, H; Zhang, Q; Jiang, G. 2014. "The presence of polychlorinated
 biphenyls in yellow pigment products in China with emphasis on 3,3'-dichlorobiphenyl (PCB 11)."
 Chemosphere 98:44-50. doi: 10.1016/j.chemosphere.2013.09.075.

 Shifrin, NS; Toole, AP. 1998. "Historical perspective on PCBs." Environ. Eng. Sci. 15(3):247-257.

 Simmons, S. [Spokane, Washington, Dept. of Public Works]. 2017. Letter to A. Borgias (Washington State
 Dept. of Ecology, Eastern Regional Office) re: Administrative Order 14235, City of Spokane NPDES
 Permit WA 0024473. 2p., December 26.

 Sinkkonen, S; Paasivirta, J. 2000. "Degradation half-life times of PCDDs, PCDFs and PCBs for
 environmental fate modeling." Chemosphere 40(9-11):943-949. doi: 10.1016/S0045-6535(99)00337-9.

 Smoke, JA. [Monsanto Co.]. 1971. "Internal memorandum to W. Clark [re: Sonneborn Building Products
 use of PCBs]." 1p., August 13.

 Soltero, RA; Humphreys, LM; Sexton, LM. [Eastern Washington University]. 1990. "Impact of Combined
 Sewer/Storm-Water Overflows on the Spokane River, Washington." Report to Bovay Northwest Inc. 79p.,
 October.

 Song, S; Xue, J; Lu, Y; Zhang, H; Wang, C; Cao, X; Li, Q. 2018. "Are unintentionally produced
 polychlorinated biphenyls the main source of polychlorinated biphenyl occurrence in soils?"
 Environ. Pollut. 243(Pt. A):492-500. doi: 10.1016/j.envpol.2018.09.027.

 Spokane County, Washington, Public Works Dept. (SCPWD). 2015. "NPDES Permit Renewal
 Application, Spokane County Regional Water Reclamation Facility (Permit No. WA-0093317)." Utilities
 Division. Submitted to Washington State Dept. of Ecology (WA Ecology). 81p., October 1.

 Spokane County, Washington. 2017. "Parcel Boundary GIS File, Spokane County, WA."

 Spokane Daily Chronicle. 1938. "Coeur d'Alene City authorizes election on sewage disposal system
 bonds." Spokane Daily Chronicle 1p., August 6.

 Spokane River Regional Toxics Task Force (SRRTTF). 2015. "Hydroseed Pilot Project Summary Report."
 54p., July 31.

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2013. "2013 Annual Report: Adaptive
 Management Plan for Reducing PCBs in Stormwater Discharges (Reporting Period: May, 2012 to May,
 2013)." 52p., June.




                                                                                                      77


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 100
Case 2:15-cv-00201-SMJ          ECF No. 373-1        filed 01/28/20     PageID.13584 Page 90 of 249



 Spokane, Washington, Wastewater Management Dept. (SWWM). 2014. "2014 Annual Report: Adaptive
 Management Plan for Reducing PCBs in Stormwater Discharges (Reporting Period: May, 2013 to May,
 2014)." 53p., June.

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2015a. "City of Spokane Stormwater
 Management Program (SWMP) 2014." Permit No. WAR04-6505. 48p.

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2015b. "City of Spokane PCB Reduction
 Activities." 15p., June 8.

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2015c. "PCBs in Municipal Products
 (Revised)." 45p., July 21.

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2015d. "NPDES Permit Renewal
 Application, Riverside Park Water Reclamation Facility (Permit No. WA-002447-3)." Submitted to
 Washington State Dept. of Ecology (WA Ecology). 76p., December 21.

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2019. "Combined Sewer Overflow
 Annual Report - 2018." Submitted to Washington State Dept. of Ecology (WA Ecology). 45p., August 27.

 Spokane, Washington. 1977. "Facilities Planning Report for Sewer Overflow Abatement." Public Works
 Dept.. 118p.

 Spokane, Washington. 1999-2017. "Compilation of Combined Sewer Overflow (CSO) annual report data."
 31p.

 Spokane, Washington. 2011. "Six Year Comprehensive Wastewater Program, 2012-2017." Public Works
 Dept. 79p., September 13.

 Spokane, Washington. 2013. "Council action memorandum re: Final Reading Ordinance C35021 regarding
 low impact development." ORD C35021. 25p., September 3.

 Spokane, Washington. 2016. "Evaluation of Polychlorinated Biphenyls in Deicer (Draft)." Environmental
 Programs. 24p., May 11.

 Spokane, Washington. 2017a. "City of Spokane, WA Stormwater Outfalls, CSO Outfalls, MS4 Basins,
 CSO Basins, and Special Drainage Districts."

 Spokane, Washington. 2017b. "Riverside Park Water Reclamation Facility." Public Works and Utilities.
 Accessed at https://my.spokanecity.org/publicworks/wastewater/treatment-plant.

 Spokane, Washington. 2018. "Signals and lighting." Accessed at https://my.spokanecity.org/streets/signs-
 and-lights.

 Spokane, Washington. 2019. "Combined Sewer Overflow Annual Report - 2017." Riverside Park Water
 Reclamation Facility. Submitted to Washington State Dept. of Ecology (WA Ecology). 49p., September 28.

 Stemmler, I; Lammel, G. 2012. "Long-term trends of continental-scale PCB patterns studied using a global
 atmosphere-ocean general circulation model." Environ. Sci. Pollut. Res. 19(6):1971-1980. doi: 10.1007/
 s11356-012-0943-8.




                                                                                                       78


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 101
Case 2:15-cv-00201-SMJ         ECF No. 373-1        filed 01/28/20      PageID.13585 Page 91 of 249



 SURDEX Corp. 2007. "Aerial Image of the Spokane, WA area."

 Swann, RL; Eschenroeder, A; eds. 1983. Fate of Chemicals in the Environment: Compartmental and
 Multimedia Models for Predictions. American Chemical Society, Washington, DC. ACS Symposium
 Series 225. 330p.

 Takasuga, T; Nakano, T; Shibata, Y. 2014. "Identification of PCB congeners by unintentional formation."
 Organohalogen Compounds 76:1430-1433.

 Thibodeaux, LJ. 1979. Chemodynamics: Environmental Movement of Chemicals in Air, Water, and Soil.
 John Wiley & Sons, New York, NY. 522p.

 Thomson, CJ. 1990. "The market for fish meal and oil in the United States: 1960-1988 and future
 prospects." CalCOFI Rep. 31:124-131.

 Trapp, M; Bowdan, JE III. [Michael Baker International]. 2019. "FExpert [sic] Opinion Report of J.
 Michael Trapp and Joel E. Bowdan III, City of Spokane V. Monsanto Company, et al." 103p., October 11.

 US Census Bureau. 2015. "TIGER/Line® shapefiles and TIGER/Line® files."

 US Census Bureau. 2016a. "US County Boundaries."

 US Census Bureau. 2016b. "US State Boundaries."

 US Dept. of Agriculture (USDA). 1947. "Science in farming (excerpts)." In The Yearbook of Agriculture
 1943-1947. p616-669.

 US Dept. of Health, Education, and Welfare. 1958. "Statistical Summary of Sewage Works in the United
 States." Public Health Service. Public Health Service Publication No. 609. 43p.

 US Dept. of the Interior. 1942. "Recreational Development of Roosevelt Lake." Bureau of Reclamation.
 Columbia Basin Joint Investigations Problem 26. 113p.

 US EPA Region X. 1979. "Final Environmental Impact Statement, City of Spokane, Washington Combined
 Sewer Overflow Abatement Project." EPA-10-Wa-City 8 Co Spokane-CSO-79. 158p., July.

 US EPA Region X. 2011. "Five-Year Review, Spokane Junkyard and Associated Properties Superfund
 Site, Spokane, Washington." 16p., September 23.

 US EPA Region X. 2014. "Authorization to Discharge Under the National Pollutant Discharge Elimination
 System: Hayden Area Regional Sewer Board, 10789 North Atlas Road, Hayden, ID (Final)." Permit No.:
 ID0026590. 42p., September 30.

 US EPA. 1973. "Raw Sewage Bubbles Up Into the Spokane River from the Spokane City Treatment Plant
 About Five Miles West of the City." 548090; 412-DA-5603. 1p., May. Accessed at
 https://catalog.archives.gov/id/548090.

 US EPA. 1979. "Polychlorinated biphenyls (PCBs); Manufacturing, processing, distribution in commerce,
 and use prohibitions (Final rule)." Fed. Reg. 44(106):31514-31558. 40 CFR 761. May 31.




                                                                                                      79


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 102
Case 2:15-cv-00201-SMJ          ECF No. 373-1        filed 01/28/20      PageID.13586 Page 92 of 249



 US EPA. 1982a. "Polychlorinated biphenyls (PCBs); Manufacturing, processing, distribution and use in
 closed and controlled waste manufacturing processes (Proposed)." Fed. Reg. 47:24976-24989. June 8.

 US EPA. 1982b. "Methods of Analysis for By-Product PCBs - Literature Review and Preliminary
 Recommendations." Office of Toxic Substances. EPA-560/5-82-005. 137p., October.

 US EPA. 1983. "Polychlorinated biphenyls; Exclusions, exemptions and use authorizations
 (Proposed rule)." Fed. Reg. 48(237):55076-55098. 40 CFR 761. December 8.

 US EPA. 1984. "Toxic Substances Control Act; Polychlorinated biphenyls (PCBs) manufacturing,
 processing, distribution in commerce, and use prohibitions; Exclusions, exemptions and use authorizations
 (Final rule)." Fed. Reg. 49(133):28172-29066. 40 CFR 761, July 10.

 US EPA. 1985a. "Analytical Method: The Analysis of By-Product Chlorinated Biphenyls in Water,
 Revision 2." Office of Toxic Substances. EPA-560/5-85-012. 57p., April.

 US EPA. 1985b. "Analytical Method: The Analysis of By-Product Chlorinated Biphenyls in Commercial
 Products and Product Wastes, Revision 2." Office of Toxic Substances. EPA-560/5-85-010. 60p., April.

 US EPA. 1985c. "Analytical Method: The Analysis of By-Product Chlorinated Biphenyls in Air,
 Revision 2." Office of Toxic Substances. EPA-560/5-85-011. 65p., April.

 US EPA. 1997a. "Management of Polychlorinated Biphenyls in the United States." Office of Pollution
 Prevention and Toxics. 56p., January 30.

 US EPA. 1997b. "EPA Method 1668: Toxic polychlorinated biphenyls by isotope dilution high resolution
 gas chromatography/high resolution mass spectrometry (Draft)." Office of Water. EPA 821-R-97-001;
 NTIS PB99-149213. 67p., March.

 US EPA. 1999. "EPA Method 1668, Revision A: Chlorinated Biphenyl Congeners in Water, Soil,
 Sediment, and Tissue by HRGC/HRMS." Office of Water. EPA 821-R-00-002. 133p., December.

 US EPA. 2017a. "Discharge Monitoring Report (DMR) Pollutant Loading Tool."

 US EPA. 2017b. "USGS Discharge Monitoring Report (DMR) Site Locations, Spokane and Upper
 Columbia River Watersheds (WA and ID)." In Enforcement and Compliance History Online (ECHO)
 Water Pollutant Loading Tool: Water Pollution Search. Office of Enforcement and Compliance Assurance.
 Accessed at https://echo.epa.gov/trends/loading-tool/water-pollution-search.

 US EPA. 2017c. "Frequent Questions about the Polychlorinated Biphenyl (PCB) Guidance
 Reinterpretation." August 10. Accessed at https://www.epa.gov/pcbs/frequent-questions-about-
 polychlorinated-biphenyl-pcb-guidance-reinterpretation.

 US EPA. 2018a. "Overview of identifying and restoring impaired waters under Section 303(d) of the
 CWA." September 13. Accessed at https://www.epa.gov/tmdl/overview-identifying-and-restoring-
 impaired-waters-under-section-303d-cwa.

 US EPA. 2018b. "National Primary Drinking Water Regulations." March 22. Accessed at
 https://www.epa.gov/ground-water-and-drinking-water/national-primary-drinking-water-regulations.




                                                                                                        80


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 103
Case 2:15-cv-00201-SMJ         ECF No. 373-1        filed 01/28/20     PageID.13587 Page 93 of 249



 US EPA. 2019. "List of Approved Polychlorinated Biphenyl (PCB) Commercial Storage and Disposal
 Facilities." June 10. Accessed at https://www.epa.gov/pcbs/list-approved-polychlorinated-biphenyl-pcb-
 commercial-storage-and-disposal-facilities.

 US Geological Survey (USGS). 1980. "Aerial Image of the Spokane, WA area." July 21.

 US Geological Survey (USGS). 2003. "Occurrence and Transport of Cadmium, Lead, and Zinc in the
 Spokane River Basin, Idaho and Washington, Water Years 1999-2001." Water-Resources Investigations
 Report 02-4183. 45p.

 US Geological Survey (USGS). 2018. "USGS stream gauge locations for the Spokane River, Washington."
 In National Water Information System Web Interface: USGS Water Data for the Nation. Accessed at
 https://waterdata.usgs.gov/usa/nwis.

 US Navy. 1944. "Manual on DDT Insecticide." Bureau of Medicine and Surgery. NAVMED 292. 19p.

 US Tariff Commission. 1950. "Synthetic Organic Chemicals, United States Production and Sales, 1949
 (Excerpts)." Report No. 169, Second Series. p1-7.

 US Tariff Commission. 1952. "Synthetic Organic Chemicals, United States Production and Sales, 1951."
 Report No. 175, Second Series. 95p.

 US Tariff Commission. 1953. "Synthetic Organic Chemicals, United States Production and Sales, 1952
 (Excerpts)." p57, 60-77, 122-125, 132-163.

 US Tariff Commission. 1954. "Synthetic Organic Chemicals, United States Production and Sales, 1953."
 Report No. 194. Second Series. 202p.

 US Tariff Commission. 1955. "Synthetic Organic Chemicals, United States Production and Sales , 1954."
 Report No. 196, Second Series. 204p.

 US Tariff Commission. 1956. "Synthetic Organic Chemicals, United States Production and Sales, 1955."
 Report No. 198, Second Series. 218p.

 US Tariff Commission. 1957. "Synthetic Organic Chemicals, United States Production and Sales, 1956
 (Excerpts)." Report No. 200, Second Series. p62-81, 128-131, 138-173.

 US Tariff Commission. 1958. "Synthetic Organic Chemicals, United States Production and Sales, 1957."
 Report No. 203, Second Series. 218p.

 US Tariff Commission. 1959. "Synthetic Organic Chemicals, United States Production and Sales, 1958
 (Excerpts)." Report No. 205, Second Series. p58-77, 122-125, 132-173.

 US Tariff Commission. 1960. "Synthetic Organic Chemicals, United States Production and Sales , 1959
 (Excerpts)." Report No. 206, Second Series. p1-7, 10-14, 45-46, 50-57, 62-83, 130-131, 140-182.

 US Tariff Commission. 1963. "Synthetic Organic Chemicals, United States Production and Sales, 1962
 (Excerpts)." TC Publication 114. p64-91, 150-151, 166-221.

 US Tariff Commission. 1964. "Synthetic Organic Chemicals, United States Production and Sales, 1963
 (Excerpts)." TC Publication 143. p10-13, 44-45, 53-59, 91-115, 152-154, 170-223.



                                                                                                     81


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 104
Case 2:15-cv-00201-SMJ          ECF No. 373-1        filed 01/28/20     PageID.13588 Page 94 of 249



 US Tariff Commission. 1965. "Synthetic Organic Chemicals, United States Production and Sales, 1964
 (Excerpts)." TC Publication 167. p64-91, 152-155, 172-227.

 US Tariff Commission. 1968. "Synthetic Organic Chemicals, United States Production and Sales, 1966
 (Excerpts)." TC Publication 248. p65-91, 144-147, 162-213.

 Various. 1987-2019. "Spokane stormwater improvements document directory."

 Versar, Inc. 1976. "PCBs in the United States: Industrial Use and Environmental Distribution. Task I
 (Final)." Report to US EPA, Office of Toxic Substances. National Technical Information Service (NTIS)
 NTIS PB-252012, EPA 560/6-76-005, 494p., February 25.

 Vorkamp, K. 2016. "An overlooked environmental issue? A review of the inadvertent formation of PCB-
 11 and other PCB congeners and their occurrence in consumer products and in the environment." Sci. Total
 Environ. 541:1463-1476. doi: 10.1016/j.scitotenv.2015.10.019.

 Washington State Dept. of Ecology (WA Ecology). 1972. Letter to Mayor and Spokane, Washington City
 Council [re: Notice of violation, Docket No. DE 72-186). 5p., November 10.

 Washington State Dept. of Ecology (WA Ecology). 1984. Potential Hazardous Waste Site Preliminary
 Assessment Summary Memorandum re: General Electric Co. (Spokane Apparatus Service Shop), E. 4323
 Mission Avenue, Spokane, WA. 10p., September 7.

 Washington State Dept. of Ecology (WA Ecology). 1993. "Final Cleanup Action Plan, Former General
 Electric Spokane Shop, E. 4323 Mission Avenue, Spokane, WA." Toxics Cleanup Program. 44p.,
 March 29.

 Washington State Dept. of Ecology (WA Ecology). 1995. "Department of Ecology 1993-94 Investigation
 of PCBs in the Spokane River." Publication No. 95-310. 88p., February.

 Washington State Dept. of Ecology (WA Ecology). 1996. "Spokane River PCB Source Monitoring Follow-
 up Study, November and December 1995." Publication No. 96-331. 32p., July.

 Washington State Dept. of Ecology (WA Ecology). 2001. "The Use of Sediment Cores to Track Persistent
 Pollutants in Washington State: A Review." Environmental Assessment Program. Publication No. 01-03-
 001. 52p., January.

 Washington State Dept. of Ecology (WA Ecology). 2002. "Spokane Area Point Source PCB Survey, May
 2001." Publication No. 02-03-009. 94p., March.

 Washington State Dept. of Ecology (WA Ecology). 2003. "Periodic Review, General Electric/Spokane
 Site, 1997-2002." 30p., March 20.

 Washington State Dept. of Ecology (WA Ecology). 2004. "Draft Cleanup Action Plan, City Parcel Site,
 Spokane, Washington." Eastern Regional Office, Toxics Cleanup Program. 68p., July.

 Washington State Dept. of Ecology (WA Ecology). 2006. "Persistent Organic Pollutants in Feed and
 Rainbow Trout from Selected Trout Hatcheries." Environmental Assessment Program. Publication No. 06-
 03-017. 52p., April.




                                                                                                       82


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 105
Case 2:15-cv-00201-SMJ         ECF No. 373-1        filed 01/28/20      PageID.13589 Page 95 of 249



 Washington State Dept. of Ecology (WA Ecology). 2008. "Second Periodic Review, General Electric
 Spokane Site, Spokane, WA." 34p., April.

 Washington State Dept. of Ecology (WA Ecology). 2010. "Spokane River and Lake Spokane Dissolved
 Oxygen Total Maximum Daily Load: Water Quality Improvement Report." Publication No. 07-10-073.
 399p., February.

 Washington State Dept. of Ecology (WA Ecology). 2011a. "Spokane River PCB Source Assessment, 2003-
 2007." Publication No. 11-03-013, 156p., April.

 Washington State Dept. of Ecology (WA Ecology). 2011b. "National Pollutant Discharge Elimination
 System Waste Discharge Permit No. WA-002447-3, City of Spokane Riverside Park Water Reclamation
 Facility and Combined Sewer Overflows (CSOs)." 67p., July 1.

 Washington State Dept. of Ecology (WA Ecology). 2012. "Spokane River Urban Waters Source
 Investigation and Data Analysis Progress Report (2009-2011): Source Tracing for PCB, PBDE,
 Dioxin/Furan, Lead, Cadmium, and Zinc." Publication No. 12-04-025. 92p.

 Washington State Dept. of Ecology (WA Ecology). 2013. "Third Periodic Review (Draft Final), General
 Electric Spokane Site." 60p., March.

 Washington State Dept. of Ecology (WA Ecology). 2014a. "State of Washington Current Water Quality
 Assessment (2014); 303(d) and 305(b)."

 Washington State Dept. of Ecology (WA Ecology). 2014b. "Polychlorinated Biphenyls (PCBs) in General
 Consumer Products." Publication No. 14-04-035. 64p., June.

 Washington State Dept. of Ecology (WA Ecology). 2014c. "Alternatives for Elimination of Polychlorinated
 Biphenyls (PCBs) in Pigments Used for Printing Inks and Architectural Paints." Publication No. 14-07-
 005. 39p., February.

 Washington State Dept. of Ecology (WA Ecology). 2015a. "Periodic Review: Spokane River Upriver Dam
 and Donkey Island PCB Sediment Site." 24p., December.

 Washington State Dept. of Ecology (WA Ecology). 2015b. "Water Quality Combined Financial Assistance
 Agreement between the State of Washington Department of Ecology and City of Spokane." WQC-2016-
 Spokan-00030. 11p., July 1.

 Washington State Dept. of Ecology (WA Ecology). 2016a. "Polychlorinated Biphenyls in Consumer
 Products." Publication no. 16-04-014. 61p., November.

 Washington State Dept. of Ecology (WA Ecology). 2016b. "National Pollutant Discharge Elimination
 System Waste Discharge Permit: City of Spokane Riverside Park Water Reclamation Facility and
 Combined Sewer Overflows (CSOs), 4401 N. Aubrey L. White Parkway, Spokane, WA (Draft)." Permit
 No. WA-0024473. 71p., June 30.

 Washington State Dept. of Ecology (WA Ecology). 2016c. "Quality Assurance Project Plan: Spokane and
 Troutlodge Fish Hatchery PCB Evaluation." Publication No. 16-03-104. 45p., March.

 Washington State Dept. of Ecology (WA Ecology). 2017a. "Rivers and Watersheds (Washington State)."




                                                                                                      83


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 106
Case 2:15-cv-00201-SMJ          ECF No. 373-1         filed 01/28/20      PageID.13590 Page 96 of 249



 Washington State Dept. of Ecology (WA Ecology). 2017b. "Dams (Washington State)."

 Washington State Dept. of Ecology (WA Ecology). 2017c. "Tribal Lands (Washington State)."

 Washington State Dept. of Ecology (WA Ecology). 2017d. "Administrative order [In the matter of
 Riverside Park Water Reclamation Facility, 440 I N. Aubrey Parkway, Spokane. WA 99205]."
 Administrative Order Docket No. 14235. 5p., June 20.

 Washington State Dept. of Ecology (WA Ecology). 2017e. "Spokane River and Lake Spokane Dissolved
 Oxygen Total Maximum Daily Load: 2010-2016 Implementation Report." Water Quality Program. 199p.,
 September.

 Washington State Dept. of Ecology (WA Ecology). 2017f. "Environmental Information Management
 (EIM) database."

 Washington State Dept. of Ecology (WA Ecology). 2017g. "Cleanup site search details." Toxics Cleanup
 Program.

 Washington State Dept. of Ecology (WA Ecology). 2017h. "Underground Injection Control (UIC)
 Database (Version 2.1.0)." Underground Injection Control Program.

 Washington State Dept. of Ecology (WA Ecology). 2018. "Water Quality Permitting and Reporting System
 (PARIS)."

 Washington State Dept. of Ecology (WA Ecology). 2019a. "Water quality standards for surface waters of
 the State of Washington: Toxic substances." WAC 173-201A-240. 8p. Accessed at https://apps.leg.wa.gov/
 WAC/default.aspx?cite=173-201A-240.

 Washington State Dept. of Ecology (WA Ecology). 2019b. "Sediment cleanup levels based on protection
 of the benthic community in freshwater sediment." WAC 173-204-563. 6p. Accessed on November 11,
 2019 at https://apps.leg.wa.gov/WAC/default.aspx?cite=173-204-563.

 Washington State Dept. of Ecology (WA Ecology). 2019c. "River & Stream Water Quality Monitoring:
 Parameter, unit, and data-qualifier descriptions." Accessed at https://fortress.wa.gov/ecy/eap/riverwq/
 parameters_ref.html.

 Washington State Dept. of Ecology (WA Ecology). 2019d. "Eastern Washington Phase II Municipal
 Stormwater Permit." 57p., July 1.

 Washington State Dept. of Ecology (WA Ecology). c. 1991. "Fact Sheet - Application for National
 Pollutant Discharge Elimination System (NPDES) Permit to Discharge Pollutants to State Waters [Renewal
 of Permit WA-000095-7]." 36p.

 Washington State Dept. of Fish and Wildlife (WDFW). 2018. "Catchable Trout Plant Reports."

 Washington State Legislature. 2014. "Preference - Products and products in packaging that does not contain
 polychlorinated biphenyls - Limitations - Products and products in packaging containing polychlorinated
 biphenyls." RCW 39.26.280. Accessed at https://app.leg.wa.gov/rcw/default.aspx?cite=39.26.280.

 Webb, RG; McCall, A. 1972. "Identities of polychlorinated biphenyl isomers in Aroclors." J. Assoc. Off.
 Anal. Chem. 55(4):746-752.



                                                                                                         84


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 107
Case 2:15-cv-00201-SMJ          ECF No. 373-1         filed 01/28/20     PageID.13591 Page 97 of 249



 Windsor, SK. [Spokane, Washington]. 2019. "Videotaped 30 (B) 6 deposition of Scott K. Windsor [re: City
 of Spokane vs. Monsanto Co., et al.]." Submitted to US District Court, Eastern District of Washington. No.
 15-cv-00201-SMJ. 117p., September 13.




                                                                                                         85


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 108
Case 2:15-cv-00201-SMJ       ECF No. 373-1      filed 01/28/20   PageID.13592 Page 98 of 249




   Figures




   Gradient


  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 109
                                                                                                        Case 2:15-cv-00201-SMJ                                                                     ECF No. 373-1                filed 01/28/20          PageID.13593 Page 99 of 249




   p                                                                                                                                                                                                                                                                                                                                                                             Spirit Lake




                                                                                                                                                                                                                                                                                                                                                              WA SH ING TON
                                                                                                                                                                                                                                                                                                                                                               IDA HO
                                                                                                         STEVENS COUNTY




                                                                                                                                                                                                                                                                                                         k
                                                                                                                                                                                                                                                                                                   ree
                                                                                                                                                                                                                                                                                                Deer C
                                                                                                                                                                                                                                                                            er
                                                                                                                                                                                                                                       Drago




                                                                                                                                                                                                                                                                        e R iv
                                                                                                                                                                                                                                                                                                                                                                                   Twin Lakes




                                                                                                                                                                                                                                                                      kan
                                                                                                                                                                                                                                             on C
                                                                  Spokane




                                                                                                                                                                                                                                                                  Sp o
                                                                 Reservation




                                                                                                                                                                                                                                             reek
                                                                                        Litt
                                                                                               le C




                                                                                                                                                                                                                                                                 t le
                                                                                                      ham




                                                                                                                                                                                                                                                              Lit
                                     Spokane                                                              oka
                                                                                                              n   e C re
                                                                                                                           ek
                                     River Arm
        R iv e r




                                                                                                                                                     Long Lake                                                                                                              SPOKANE COUNTY
     b ia




                                                                                                                                                                                                      r                                                                                                                                                                       City of Rathdrum
                                                                                                                                                     Dam                                            ve
    l um




                                                                                                                                                                                                  Ri
                   Franklin D                                                                                                                   ®                                             e
   Co




                                                                                                                                                                                           an




                                                                                                                   ®
                   Roosevelt Lake                                                                                          Little Falls                                               ok                                                                                                                                                    Newman                                                                               Lake
                                                                                                                                                                                    Sp                  Long Lake                                                                                                                                                                                                              Hayden




                                                                                                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                                                                     e   e                     Lake
                                                                                                                           Dam                                                                                                                                                                                    Cr
                                                                                                                                                                                                                                                                                                             an
                                                                                                                                                                                                                                                                                                     m                                                                                                            City of
                                                                                                                                                                                                                                                                                                   ad
                                                                                                                                                                                                          Nine Mile Dam Gage                                                                    De                                                                                      City of Hauser            Post Falls
                                                                                                                                                                                                                                 "
                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                 ®
                          Ha




                                                                                                                                                                                                              Nine Mile Dam                              City of Spokane
                             wk




                                                                                                                                                                                                                    Nine Mile                                                                                                                                                                                                  City of
                             Creek




                                                                                                                                                                                                                    Reservoir                                                                                                                                                                                                  Coeur d'Alene
                                                                                                                                                                                                                                                                                 Greene Street                                                         Post Falls Gage
                                                                                                                                                                                k                                                                                                Bridge Gage                                         Trent Street
                                                                                                                                                                             ee
                                                                                                                                                                        Cr                                                                                                                                                           Bridge Gage




                                                                                                                                                                                                                                                                                                                                                                                             ®
                                                                                                                                                                    e                                                                                                                                                                                                                   "
                                                                                                                                                                                                                                                                                                                                                                                        )
                                                                                                                                                             u   le                                                                                                                       Upriver
                                                                                                                                                          Co
                                                                                                                                                                                                                                                                                          Dam                        "
                                                                                                                                                                                                                                                                                                                     )                                                                            Post Falls Dam           "
                                                                                                                                                                                                                                                                                                                                                                                                                           )




                                                                                                                                                                                                                                                                                   ®
                                                                                                                                                                                                                                                                                                                                               "
                                                                                                                                                                                                                                                                                                                                               )
                                                         LINCOLN COUNTY                                                                                                                                                                                                 "
                                                                                                                                                                                                                                                                        )                                                                                                                      Lake Coeur d'Alene
                                                                                                                                                                                                                            Spokane Gage                                                                     Barker Road                                                                              Outlet Gage




                                                                                                                                                                                                                                                        ®
                                                                                                                                                                                                                                                        ®
                                                                                                                                                                                                                                                                                                             Bridge Gage                                                      City of Liberty Lake
                                                                                                                                                                                                                                                    "
                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                              Latah (Hangman) Creek Gage            "
                                                                                                                                                                                                                                                    )       Upper




                                                                                                                                                                                                          k
                                                                                                                                                                                                       ee
                                                                                                                                                                                                                                                            Falls Dam                                                                                                                                 Coeur d'Alene Lake




                                                                                                                                                                                                   Cr
    LEGEND




                                                                                                                                                                                                  ep
                                                                                                                                                                                                                                                           Monroe                                                                                                        Liberty Lake




                                                                                                                                                                                              De
           "
           )           Stream Gage Location                                                                                                                                                                                                                Street Dam

                                                                                                                                                                                                                                                                                                                                     City of Spokane Valley
           ®




                       Dam                                                                                                                              City of Medical Lake
                                                                                                                                                                                                                                                                                                                                                                                            KOOTENAI COUNTY
                                                                                                    reek




                       Spokane River
                                                                                                  bC
                                                                                                 Cr a




                       Spokane River Watershed
                       Boundary

                       Spokane City Boundary

                       Other City Boundary                                                                                                                                                                                                                                                                   Rock C
                                                                                                                           WASHINGTON




                                                                                                                                                                                                                                                                                                                             ree




                                                                                                                                                                                                                                                                                 Ha
                                                                                                                                                                                    0                  21        42                                                                                                              k




                                                                                                                                                                                                                                                                                  ng
                                                                                                                                        IDAHO




                                                                                                                                                                                                                                                                                     m
                       County Boundary                                                                                                                                                                              Miles




                                                                                                                                                                                                                                                                                      an
                                                                                                                                                                                                                                                                                         Cre
                                                                                                                                                                   MONTANA




                                                                                                                                                                                                                                                                                            e
                                                                                                                                                                    IDAHO




                                                                                                                                                                                                                                                                                           k
                       State Boundary

                       Spokane Reservation                             Spokane
                                                                    Reservation

    NOTES:
    1) All site features and locations are approximate.                                          Hauser                                             Rathdrum
    2) The original figure was produced in color. Significant                             Liberty Lake                                              Post Falls
    information will be lost if copied in black and white.
                                                                                      Spokane

    SOURCES:
                                                                                                                                                     Coeur d'Alene
    1) USGS, 2018.
    2) LimnoTech, 2015a.                                                       Medical Lake                                                                                                                                                                                                                                                                                                               BENEWAH COUNTY
    3) US Census Bureau, 2015.
    4) US Census Bureau, 2016a,b.                                                 Spokane Valley
    5) WA Ecology, 2017a-c.
                                                                                                                                                                                                                                                                                                                                                                                                                                FIGURE
                   0           2.5          5                                                                                                                                                                                                                                                                                                                                  Spokane River Watershed
                                                 Miles
                                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                            Spokane, Washington                Date: 11/13/2019

Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 110
                                                                                                        Case 2:15-cv-00201-SMJ                                                    ECF No. 373-1            filed 01/28/20    PageID.13594 Page 100 of
                                                                                                                                                                                                         249




   p                                                                                                                                                                                                                                                                                                                                                 Spirit Lake




                                                                                                                                                                                                                                                                                                                                    WA SH ING TON
                                                                                                                                                                                                                                                                                                                                     IDA HO
                                                                                                    STEVENS COUNTY




                                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                                         ree
                                                                                                                                                                                                                                                                      Deer C
                                                                                                                                                                                                                Drago
                                                                                                                                                                                                                                                                                                                                                                         Twin Lakes




                                                                                                                                                                                                                      on C
                                                                                                                                                                                                                      ree
                                                                                  L it t
                                                                                        le C




                                                                                                                                                                                                                         k
                                                                                               ham
                                     Spokane                                                      ok a
                                                                                                         ne C




                                                                                                                                                                                                                                            R iv e r
                                                                                                              reek
                                     River Arm
        R iv e r




                                                                                                                                                                                                                                               ane
                                                                                                                                                                                                                                      l e Spok
                                                                                                                                                                                                                                                                                                                                                                                   City of Rathdrum
                                                                                                                                  Long Lake
     b ia




                                                                                                                                                                                 r
                                                                                                                                  Dam                                          ve
    l um




                                                                                                                                                                             Ri




                                                                                                                                                                                                                                    Lit t
                   Franklin D                                                                                                 ®                                          e
   Co




                                                                                                                                                                      an




                                                                                                           ®
                   Roosevelt Lake                                                                              Little Falls                                      ok                                                                                                                                              Newman                                                                           Lake
                                                                                                                                                               Sp                 Long Lake                                                                                                                                                                                                     Hayden




                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                           e   e                    Lake
                                                                                                               Dam                                                                                                                                                                      Cr
                                                                                                                                                                                                                                                                                   an
                                                                                                                                                                                                                                                                           m                                                                                                       City of
                                                                                                                                                                                                                                                                        ad
                                                                                                                                                                                                                                                                      De                                                                                   City of Hauser          Post Falls
                                                                                                                                                                                                           ®
                          Ha




                                                                                                                                                                                       Nine Mile Dam                         City of Spokane
                             wk




                                                                                                                                                                                             Nine Mile                                                                                                                                                                                           City of
                             Creek




                                                                                                                                                                                             Reservoir                                                                                                                                                                                           Coeur d'Alene

                                                                                                                                                           k
                                                                                                                                                      ee
                                                                                                                                                 Cr




                                                                                                                                                                                                                                                                                                                                                              ®
                                                                                                                                            ee
                                                                                                                                          ul                                                                                                                   Upriver
                                                                                                                                     Co
                                                                                                                                                                                                                                                               Dam                                                                                                 Post Falls Dam
     LEGEND




                                                                                                                                                                                                                                                         ®
                                                                                                                                                                                                                                                                                                                                                      City of
           ®




                       Dam
                                                                                                                                                                                                                                                                                                                                                      Liberty Lake




                                                                                                                                                                                                                             ®
                                                                                                                                                                                                                             ®
                                                                                                                                                                                                                                 Upper




                                                                                                                                                                                   k
                       Spokane River Watershed




                                                                                                                                                                                 ee
                                                                                                                                                                                                                                                                                                                       Liberty                                         Coeur d'Alene Lake
                                                                                                                                                                                                                                 Falls Dam




                                                                                                                                                                              Cr
                       Boundary
                                                                                                                                                                                                                                                                                                                         Lake




                                                                                                                                                                             ep
                                                                                                                                                                                                                               Monroe




                                                                                                                                                                         De
                       Spokane City Boundary                     LINCOLN COUNTY                                                                                                                                                Street Dam

                                                                                                                                                                                                                                                                                                           City of Spokane Valley
                       Other City Boundary
                                                                                                                                    City of Medical Lake
                                                                                                                                                                                                                                                                                                                                                              KOOTENAI COUNTY
                                                                                               re e k




                       County Boundary
                                                                                           bC
                                                                                         Cr a




                       State Boundary

     303(d) Category

                       Category 4A (Water that has a
                       TMDL)
                                                                                                                                                                                                                                                                                   Rock C
                                                                                                                                                                                                                                                                                                   ree




                                                                                                                                                                                                                                                       Ha
                                                                                                                                                                                                                                                                                                       k
                       Category 4B (Water that has a




                                                                                                                                                                                                                                                         ng
                                                                                                                                                                                                                                                         ma
                       pollution control program)




                                                                                                                                                                                                                                                            n Cr
                                                                                                                                                                                                                                                                 ee
                       Category 4C (Water that is




                                                                                                                                                                                                                                                                k
                       impaired by a non-pollutant)

                       Category 5 (Water that requires a                                reek
                                                                              Ro ck C
                       TMDL or other WQI project)
                                                                                                                                                                                                         SPOKANE COUNTY
     NOTES:
     1) All site features and locations are approximate.
     2) The original figure was produced in color. Significant
     information will be lost if copied in black and white.


     SOURCES:
     1) WA Ecology, 2014a.                                                                                                                                                                                                                                                                                                                                                  BENEWAH COUNTY
     2) US Census Bureau, 2015.
     3) US Census Bureau, 2016a,b.
     4) WA Ecology, 2017a,b.
                                                                                                                                                                                                                                                                                                                                                     303(d) Impaired Waters                       FIGURE
                   0           2.5          5                                                                                                                                                                                                                                                                                                            for Non-PCBs
                                                 Miles                                                                                                                                                                                                                                                                                              Spokane River Watershed
                                                                                                                                                                                                                                                                                                                                                                                                       2
                                                                                                                                                                                                                                                                                                                                                             Spokane, Washington                 Date: 11/12/2019

Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 111
                                                             Case 2:15-cv-00201-SMJ                               ECF No. 373-1                filed 01/28/20                    PageID.13595 Page 101 of
                                                                                                                                             249




   p                        Coule
                                  e Cre




                                 De
                                    ep
                                          ek




                                         Cr
                                            ee
                                               k




                                                            Rifle Club
                                                                              Nine Mile




                                                                                               Rifle Club

                                                                                                                                                                                                                                                                               LEGEND

                                                                                                                         Kiernan                                                                                                                                                              Stormwater Outfall

                                                                                               Hollywood
                                                                                                                     CSO 06                                                                                                                                                                   Dam




                                                                                                                                                                                                                                                                                  ®
                                                                                                                                                                                                                                  Upriver Dam
                                                                                                                                                                                                                                                                               CSO Outfalls
                                                                                                                                                      Cochran                                           N Greene                                S p o ka
                                                                                                                                                                                                                                                           ne Ri
                                                                                 ##
                                                                                 *                                                                                                                                                                                 ver
                                                                                                                                                                                                                                                                                 #
                                                                                                                                                                                                                                                                                 *            Controlled
                                                                                              #
                                                          Riverside Park                          #       Glass                Meenach
                                                                                                                                                                                        Ralph
                                                        Advanced WWTP                                                                                                                                                                                                                         Uncontrolled




                                                                                                                                                                                                                              ®
                                                                                                  #                            Ramp 1                           N Center           Haven                              Cuba
                                                                                                                                                                                                                                                                                 #
                                                                                                                              Meenach         Pearl
                                                             Spokane River
                                                                                                                              Ramp 2                       Mission                                                                                                                            Spokane River Watershed
                                                                                              Riverview                                                                                                                                                                                       Boundary
                                                                                                               #
                                                                                                               *
                                                                                                                                        Washington
                                                                                                                                                                                        # #             #             #
                                                                                                                                                                                                                      *
                                                                                                            Pettet                                                             #
                                                                                                                                                                               *                        Fiske                                                                                 MS4 Basin
                                                                                                                     #   Upper Falls Dam                    Superior                                                         Langley
                                                                                                                                                                                                                SCC
                                                                                                                      Howard                                         Astor
                                                                         Ft George                                        Lincoln                                               Riverton                                                                                                      CSO Basin
                                                                                                                                                                                             Springfield   S Greene
                                                                           Wright                         Monroe Street Dam
                                                                                                               N Maple                                                                         Spokane Falls
                                                                                                           #                                                                                                                                                                                  Spokane City Boundary
                                                                                                              Falls




                                                                                                                                                   ®
                                                                                                                                                                                                Union
                                                                                                                                                                         ##




                                                                                                                                         ®
                                                                                                      Lower Crossing
                                                                                                             #              # # # S Maple                                        Erie
                                                                                                                                                                                                                                                                                              Other City Boundary

                                                                                Government
                                                                                                              ##
                                                                                                              *                Elm
                                                                                                                                         Water CSO 26                                Front                                                                                     Special Drainage District
                                                                                                                                             S Maple Ramps
                                                                                             Sunset                                                                                                                                                                                           Five-Mile Prairie
                                                                                                                     #
                                                                                                                     *        7th Ave          I90 7th
                                                                                                                                                                           Trent Bridge
                                                                                                                                                                                                   CSO 34
                                                                                       F Street
                                                                                                                                                                          SW Gonzaga                                                                                                          Moran Prairie
                                                                                                                                        11th Ave

                                                                                     Azalea                                                                                                                                                                                                   Injection, Infiltration, and
                                                                                                                                          13th Ave
                                                                                                                                                                                                                                                                                              Evaporation
                                                                                                                                                                          CSO 33B
                                                                                                                                                                                                                                                                               NOTES:
                                                                                                                                                                                                                                                                               1) Special drainage districts are areas that manage
                                                                                                                                              CSO 24A                                                                                                                          stormwater by evaporation.
                                                                                                                                                                                                                                                                               2) All site features and locations are approximate.
                                                                                                                                                                                                                                                                               3) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                                               information will be lost if copied in black and white.


                                                                                                                                         #                                                                                                                                     SOURCES:
                                                                                                                                                                                                                                                                               1) Spokane, Washington, 2017a.
                                                                                                                                                                                                                                                                               2) WA Ecology, 2017a,b.
                                                                                                                                                                                                                                                                               3) Spokane County, Washington, 2017.
                                                                                                                                                                                                                                                                               4) SWWM, 2015a.
                                                                                                                                                                                                                                                                               5) US Census Bureau, 2015.


                                                                                                                                                                                                                                                                                          0          3,250         6,500
                                                                                                                                                                                                                                                                                                                        Feet
                                                                                                                                                          Han
                                                                                                                                                             gm




                                                                                                                                                                                                                                                                                                                            FIGURE
                                                                                                                                                               an




                                                                                                                                                                                                                                                          City of Spokane
                                                                                                                                                                                                                                                                                                                                   3
                                                                                                                                                                Cre




                                                                                                                                                                                                                                                  Stormwater Conveyance Overview
                                                                                                                                                                    ek




                                                                                                                                                                                                                                                                         Spokane, Washington                              Date: 11/12/2019


Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 112
                                                             Case 2:15-cv-00201-SMJ                       ECF No. 373-1              filed 01/28/20                 PageID.13596 Page 102 of
                                                                                                                                   249




   p                        Coule




                                De
                                  ep
                                    e Cree




                                       Cr
                                          k



                                          e   ek




                                                                                     CSO 02                     CSO 06
                                                                                                                                                                                                              Upriver Dam
                                                                                              CSO03B                                                                                                                        S p o ka
                                                                                                                                                                                                                                       ne Ri
                                                                            CSO02   *#
                                                                                    #                                                                                                                                                          ver
                                                                                          #            CSO07
                                                           Riverside Park                     #




                                                                                                                                                                                                        ®
                                                                                                                                                                                 CSO 41
                                                         Advanced WWTP
                                                                             CSO06            #               CSO 07
                                                                                                                         CSO 10                                     CSO40
                                                                                                                                       CSO 25
                                                                                                                                                                             # #
                                                                                                                                                               CSO39
                                                                                                  CSO10
                                                                                                          #
                                                                                                          *                  I04
                                                                                                                                                                                          #       * CSO42
                                                                                                                                                                                                  #
                                                                                                                                         CSO26                 CSO38
                                                                                                   CSO12       #                                                       #
                                                                                                                                                                       *                       CSO41                                                       LEGEND
                                                                                                                                         Monroe Street Dam                            CSO 40
                                                                                           CSO 14                   CSO 12




                                                                                                                                                                                                                                                               ®
                                                                                                                                              Upper                               CSO 39                    CSO 42                                                        Dam
                                                                                                                                              Falls Dam                        CSO 38
                                                                                                                     CSO 23                                                                                                                                CSO Outfalls
                                                                                                    #                                                                  CSO34




                                                                                                                                           ®
                                                                                         CSO14                CSO 15
                                                                                                                                                               ##




                                                                                                                                   ®
                                                                                                                                                 I06
                                                                                                                                                                                                                                                             #
                                                                                                                                                                                                                                                             *            Controlled
                                                                                                                       # # #
                                                                                         CSO15                  CSO23                                                  CSO33A-D
                                                                                                       #                                                               I07
                                                                                         CSO18
                                                                                                        *#
                                                                                                        #                                CSO 26
                                                                                                                                                                       CSO 33D
                                                                                                                                                                                                                                                             #            Uncontrolled
                                                                                                   CSO16                        CSO24A/B & CSO25
                                                                                                                              CSO22                                    CSO 33C                                                                                            Spokane River Watershed
                                                                                                        CSO19    #
                                                                                                                 * CSO 24B                                      CSO 33A
                                                                                                                                                                                                                                                                          Boundary

                                                                                                                                                                                 CSO 34                                                                                   CSO Basin
                                                                                                           CSO 19
                                                                                     CSO 16
                                                                                                                                                               CSO 33B                                                                                                    Spokane City Boundary


                                                                                                                                         CSO 24A                                                                                                                          Other City Boundary


                                                                                                                                                                                                                                                           NOTES:
                                                                                                                                                                                                                                                           1) All site features and locations are approximate.
                                                                                                                                                                                                                                                           2) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                           information will be lost if copied in black and white.

                                                                                                                    CSO20          #                                                                                                                       SOURCES:
                                                                                                                                                                                                                                                           1) Spokane, Washington, 2017a.
                                                                                                                                                  CSO 20                                                                                                   2) WA Ecology, 2017a,b.
                                                                                                                                                                                                                                                           3) Spokane County, Washington, 2017.
                                                                                                                                                                                                                                                           4) US Census Bureau, 2015.


                                                                                                                                                                                                                                                                      0          3,250         6,500
                                                                                                                                                                                                                                                                                                    Feet
                                                                                                                                                  Han
                                                                                                                                                     g
                                                                                                                                                    ma
                                                                                                                                                       n




                                                                                                                                                                                                                                                                                                        FIGURE
                                                                                                                                                         Cre
                                                                                                                                                          ek




                                                                                                                                                                                                                                                     CSO System
                                                                                                                                                                                                                                                                                                               4
                                                                                                                                                                                                                                                     Spokane, Washington                              Date: 11/12/2019

Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 113
                                                                                                                                     Case 2:15-cv-00201-SMJ                         ECF No. 373-1                    filed 01/28/20                                                 PageID.13597 Page 103 of
                                                                                                                                                                                                                   249




                                                                                                                                                                                                                                                                                                                                WAS HIN GTO N
   p
                                                                                                                                                                                                      Eloika




                                                                                                                                                                                                                                                                                                                                                IDA HO
                                                                                                           k
                                                                                                    Cree                                                                                                                                                                                                                                                                    BONNER COUNTY
                                                                                             an e                                                                                                      Lake
                                                                                        ok




                                                                                   am
                                                                                Ch
                                                                                                                                          STEVENS COUNTY




                                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                    ree
                                                                                                                                                                                     Drag o




                                                                                                                                                                                                                                                                 Deer C
                                                                                                                                                                                            on C
                                                                                                                                                                                            ree
                                                     Spokane Tribal                                                                                                                                                                                                                                                                                                                               KOOTENAI COUNTY
                                      Lit




                                                                                                                                                                                               k
                                            tl e      Fish Hatchery
               Spokane                             Ch
                                                     am
                                                                                                      $
                                                                                                      +          Ford State
               River Arm                               ok
                                                          a
                                                                                             $
                                                                                             +
                                                              ne
                                                                   Cree                                          Fish Hatchery                                                                                                                                                                                                                                Twin Lakes




                                                                                                                                                                                                                                 ne R iv er
                                                                          k

                                                                                                                                                                                                                                                   SPOKANE COUNTY




                                                                                                                                                                                                                       l e Spoka
                                                                                                               Long Lake
                                                                                                               Dam




                                                                                                                                                                                                                     L itt
                                                                                                                                                            Sp
                                Little Falls Dam                                                                                                               ok
                                                                                                                                                                                                                                                                                                                                                                                                                                     Lake




                                                                                                                                                                an
                                                                                                     ®
                                                                      ®




                                                                                                                                                                   e
                                                                                                                                                                                                                                                                                                            Newman                                                                                                                   Hayden




                                                                                                                                                                    Ri
                                                                                                                                                                       ve
                                                                                                                                                                                                                                                                                                               Lake




                                                                                                                                                                                                                                                                                      k
                                                                                                                                           Long Lake                                                                                                                                      e




                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                      e
                                                                                                                                                                                          Nine Mile                                                                                Cr
                                                                                                                                                                                                                                                                              an
                                                                                                                                                                                          Dam (SR1)                                                                    m
                                                                                                                                                                                                                                                                    ad                                                                                                                        $
                                                                                                                                                                                                                                                                                                                                                                                              +
                                                                                                                                                                                                                                                                  De                                                                                                Hayden Area WWTP
                                                                                                                                                 Nine Mile Dam
                                                                                                                                                                                #
                                                                                                                                                                                *
                                                                                                                                                                                ®
                                                                                                                                                                                                                                                                                                                    Post Falls
                                                                                                                                                             Nine Mile                                                                                                                                          WWTP (SR11)                                                                                      Hayden Area
                                                                                                                                                                                                                                                                                                Inland Empire                                                                                                    WWTP (Outfall 001)
                                                                                                                                                             Reservoir                                                                                   Avista Corp
                                                                                                                                                                                                                                                                                                Paper (SR6)
                                                                                                                                                                                                                                                         Beacon
                                                                                                                                                                                                                                                         Storage Yard                              Trent Bridge/
                                                                                                                                 k                                                                                                                                                                 Plante’s Ferry (SR7)                                             $
                                                                                                                                                                                                                                                                                                                                                                    +                                              Coeur d'Alene




                                                                                                                                                                                                                                                                                                                                                                        ®
                                                                                                                               ee
                                                                                                                        ee
                                                                                                                             Cr
                                                                                                                                                                   Riverside Park
                                                                                                                                                                                                                                                              Upriver                                                 Kaiser Aluminum                               #
                                                                                                                                                                                                                                                                                                                                                                    *                         $
                                                                                                                                                                                                                                                                                                                                                                                              +                    Advanced
                                                                                                                      ul                                                                             Greene Street                                            Dam                                                     (SR8)                                                                                        WWTP (SR14)
                                                                                                                 Co                                         Advanced WWTP (SR2)
                                                                                                                                                                                                     Bridge (SR4)
                                                                                                                                                                                                                                                                                    #
                                                                                                                                                                                                                                                                                    *                                                                                     Post Falls Dam          #
                                                                                                                                                                                                                                                                                                                                                                                                  *$
                                                                                                                                                                                                                                                                                                                                                                                                   +
                                                                                                                                                                                                   $
                                                                                                                                                                                                   +                                                             $
                                                                                                                                                                                                                                                                 +                               $
                                                                                                                                                                                                                                                                                                 +                                                                      Post Falls (SR12)




                                                                                                                                                                                                                                                     ®
                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                              (                                                #
                                                                                                                                                                                                                                                                                               *                 #
                                                                                                                                                                                                                                                                                                                 *       $
                                                                                                                                                                                                                                                                                                                         +




                                                                                                                                                               k
                                                                                                                                                                                                                             #
                                                                                                                                                                                                                             *$                          !!
                                                                                                                                                                                                                                                         ((




                                                                                                                                                            ee
                                                                                                                                                                                    Monroe                                     +                                                                                                                         Liberty Lake Sewer




                                                                                                                                                    Cr
                                                                                                                                                        p                                                                      !
                                                                                                                                                                                                                               (                                                          Mirabeau                                                       & Water District (SR10)
                                                                                                                                                 De
                                                                                                                                                    e                           Street Dam                                            $
                                                                                                                                                                                                                                      +                                                                                                                                            Lake Coeur




                                                                                                                                                                                                               ®
                                                                                                                                                                                                                                                                                          Point (SR8a)




                                                                                                                                                                                                               ®
                                                                                                                                                                                                      #
                                                                                                                                                                                                      *                                                                       Avista Corp,                                                                Greenacres/           d’Alene (SR15)
                                                                                                                                                                       Spokane Gage (SR3)
                                                                                                                                                                                                                                                                              N Elizabeth St                                                              Barker Rd. (SR9) Coeur d'Alene Lake
                                                                                                                                                                                                                                                                              Avista Corp                        Liberty Lake
                     LINCOLN COUNTY                                                                                                                                                                                                                                           Dollar Rd
                                                                                                                                                                                                                                                                                                                                                             LEGEND                                         NOTES:
                                                                                                                                                                                         Upper                                                                                                                                                                                                              1) Total PCBs are calculated by the summation of 209
                                                                                                                                                                                     Falls Dam                                                               Spokane County                                                                                                                                 congeners. If the congener results are not available, then




                                                                                                                                                                                                                                                                                                                                                                ®
                                                                                                                                                                                                                                                                                                                                                                        Dam                                 total PCBs are calculated by the summation of Aroclors
                                                                                                                                                                                                                                                             RWRF Discharge                                                                                                                                 (1016, 1221, 1232, 1242, 1248, 1254, 1260, 1262, and
                                                                                                                                                                                                                                                           GE Spokane Apparatus                                                                                                                             1268).
                                                          reek




                                                                                                                                                                                                                                                           Service Shop                                                                                                                                     2) For total PCBs congeners, sum of detected PCB
                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                               (        PCB Upland Site
                                                       bC




                                                                                                                                                                                                                                                                                                                                                                                                            congeners are displayed. If all congeners in the sum are
                                                                                                                                                                                                                                                         Spokane County                                                                                                                                     ND, the single highest MDL among the congeners
                                                      Cra




                                                                                                                                                                                                                                                         Regional WRF (SR5)                                                                                                                                 measured for the specific sample represents the total
                                                                                                                                                                                                                                                                                                                                                               $
                                                                                                                                                                                                                                                                                                                                                               +        NPDES Permitted Discharge           PCBs congeners value.
                                                                                                                                                                                                                                                                                                                                                                                                            3) For total PCBs Aroclors, the sum of detected PCB
                                                                                                                                                                                                                                                                                                                                                                                                            Aroclors are displayed. If all Aroclors in the sum are ND,
                                                                                                                                                                                                                                                                                                                                                               #
                                                                                                                                                                                                                                                                                                                                                               *        Meets Water Quality Standard        the single highest MDL among the Aroclors measured for
                                                                                                                                                                                                                                                                                                                                                                                                            the specific sample represents the total PCBs Aroclors
                                                                                                                                                                                                                                                                                                                                                                                                            value.
                                                                                                                                                                                                                                                                                                                                                                        Does Not Meet Water Quality
                                                                                                                                                                                                                                                                                              Rock
                                                                                                                                                                                                                                                                                                                                                               #
                                                                                                                                                                                                                                                                                                                                                               *        Standard
                                                                                                                                                                                                                                                                                                                                                                                                            4) PCB concentrations are from 2014-2016 Task Force
                                                                                                                                                                                                                                                                                                                                                                                                            data set.




                                                                                                                                                                                                                                              Ha
                                                                                                                                                                                                                                                                                                     Cr                                                                                                     5) All site features and locations are approximate.




                                                                                                                                                                                                                                                  ng
                                                                                                                                                                                                                                                                                                          ee
                                                                                                                                                                                                                                                                                                             k                                                                                              6) The original figure was produced in color. Significant




                                                                                                                                                                                                                                                     m
                                                                                                                                                                                                                                                                                                                                                                        Spokane River Watershed




                                                                                                                                                                                                                                                    an
                                                                                                                                                                                                                                                                                                                                                                                                            information will be lost if copied in black and white.




                                                                                                                                                                                                                                                       Cr
                                                                                                                                                                                                                                                                                                                                                                        Boundary




                                                                                                                                                                                                                                                          ee
                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                                                                                                                                                            SOURCES:
                                                                                                                                                                                                                                                                                                                                                                        Spokane City Boundary               1) US EPA, 2017a,b.
                                                                   Rock C                                                                                                                                                                                                                                                                                                                                   2) US Census Bureau, 2015.
                                                                              ree                                                                                                                                                                                                                                                                                                                           3) US Census Bureau, 2016a,b.
                                                                                    k                                                                                                                                                                                                                                                                                   Other City Boundary                 4) WA Ecology, 2017a,b,f,g.
                                                                                                                                                                                                                                                                                                                                                                                                            5) US EPA Region X, 2014.
                                                                                                                                                                                                                                                                                                                                                                                                            6) LimnoTech, 2016a.
                                                                                                                                                                                                                                                                                                                                                                        County Boundary
         Lo
         rds




                                                                                                                                                                                                                                                                                                                                                                                                                         0            2.5            5
              Cr




                ek
                e




                                                                                                                                                                                                                                                                                                                                                                        State Boundary                                                                   Miles



                                                                                                                                                                                                                                                                                                                                                                                                                                                         FIGURE
                                                                                                                                                                                                                                                                                                                                                                                    Average PCB Concentrations at
                                                                                                                                                                                                                                                                                                                                                                                   Task Force Spokane River Stations                                             5
                                                                                                                                                                                                                                                                                                                                                                                                      Spokane, Washington                             Date: 11/13/2019

Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 114
                                                                                                                                                                 Case 2:15-cv-00201-SMJ                                           ECF No. 373-1                         filed 01/28/20                                                   PageID.13598 Page 104 of
                                                                                                                                                                                                                                                                      249




   p




                                                                                                                                                                                                                                                                                                                                                                                          WAS HIN GTO N
                                                                                                                                                                                                                                                         Eloika




                                                                                                                                                                                                                                                                                                                                                                                                          IDA HO
                                                                                                                                  k
                                                                                                                          Cree                                                                                                                                                                                                                                                                                                         BONNER COUNTY
                                                                                                                    ane                                                                                                                                   Lake
                                                                                                               ok




                                                                                                          am
                                                                                                                                                                                                                                                                        "
                                                                                                                                                                                                                                                                        )




                                                                                                       Ch
                                                                                                                                                                           STEVENS COUNTY
                                                                                                                                                                                                                                                                                                    "
                                                                                                                                                                                                                                                                                                    )

                                                                                                                                                                                                                                              _City of Deer Park
                                                                                                                                                                                                                                              ^




                                                                                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                                                                                         ree
                                                                                                                                                                                                                                      Drago




                                                                                                                                                                                                                                                                                                                     De er C
                                                                                                                                                                                                                                          on C
                                                                                                                                                                                                                                            reek
                                                                          Spokane Tribal                                                                                                                                                                                                                                                                                                                                                                         KOOTENAI COUNTY
                                                              Lit
                                                                 tl e      Fish Hatchery
                        Spokane                                         Ch
                                                                          am
                                                                                                                              $
                                                                                                                              +         Ford State
                        River Arm                                            ok
                                                                                a
                                                                                                                    $
                                                                                                                    +
                                                                                    ne C                                                Fish Hatchery                                                                                                                                                                                                                                                                  Twin Lakes




                                                                                                                                                                                                                                                                                      ane R iv er
                                                                                         reek
                                                                                                                                                                               "
                                                                                                                                                                               )
                "
                )                                                                                                                                                                                                                                                                                        SPOKANE COUNTY
                "
                )")                                                                                                                                                                 "
                                                                                                                                                                                    )




                                                                                                                                                                                                                                                                             l e Spok
                                                                                                                                                                                    "
                                                                                                                                                                                    )
                                                                                                                                      Long Lake
                                                                                                                                      Dam




                                                                                                                                                                                                                                                                            Litt
                                                                                                                                                                                                 Sp
                                                        Little Falls Dam                                       "
                                                                                                               )"
                                                                                                                )                                                  "
                                                                                                                                                                   )                       " ok
                                                                                          "
                                                                                          )                                                                                              ) )
                                                                                                                                                                                         "                                                                             "
                                                                                                                                                                                                                                                                       )
                                                                                                                                                        )")"                                                                                                                                                                                                                                                                                                                                   Lake




                                                                                                                                                                                                      an
                                                                                                                              ®                            )                                                                                     RRA 3 Dartford
                                                                                            ®                                                           "




                                                                                                                                                                                                        eR
                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                      (                                                                                                                       Newman                                                                                                                           Hayden




                                                                                                                                                                                                        i ve
                                                                                                                                                                                                             r
                                                                                                                                       "
                                                                                                                                       )"                                                                                                                                                                                                                        Lake




                                                                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                               Long Lake                                                                                                                                                       e
                                                                                                                                        )                                                                                                                                                                                               Cr
                                                                                                                                                                                                                                                                                                                                           e
                                                                                                                                                                                                             "
                                                                                                                                                                                                             ) "                                                       )
                                                                                                                                                                                                                                                                       "                                                           an
            !
            (               RRA 7                                                                                                                                                                              )                                                                                                          ea
                                                                                                                                                                                                                                                                                                                            dm
                                                                                                                                                                                                                                                                                                                                                                                                                                                             $
                                                                                                                                                                                                                                                                                                                                                                                                                                                             +
                                                                                                                                                                                                                                                                             "
                                                                                                                                                                                                                                                                             )                                        D                                                                                                       Hayden Area WWTP
                            Davenport                                                                                                                                                                                     ®        )"
                                                                                                                                                                                                                                  ""
                                                                                                                                                                                                                                  )  )"
                                                                                                                                                                                                                                      )")
                                                                                                                                                                                         Nine Mile Dam                                                        Spokane State
                                                                                                                                                                                                                         "
                                                                                                                                                                                                                         )                          ""
                                                                                                                                                                                                                                                    ))
                                                                                                                                                                                                                                                     $
                                                                                                                                                                                                                                                     +
                                                                                                                                                                                                  Nine Mile              "
                                                                                                                                                                                                                         )                                    Fish Hatchery
                                                                                                                                                                                                  Reservoir                       "
                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                  )                                                                                  RRA 6 Trentwood                                                  Post Falls WWTP
                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                             k                                                                        "
                                                                                                                                                                                                                                      )                                                                  BNSF Freya Site                                                  Spokane                                             $
                                                                                                                                                                                                                                                                                                                                                                                                                              +"
                                                                                                                                                                                                                                                                                                                                                                                                                               )




                                                                                                                                                                                                                                                                                                                                                                                                                                   ®
                                                                                                                                                        ee                                                                                                                             !
                                                                                                                                                                                                                                                                                       (                                                                                                                                                                                     Coeur d'Alene
                                                                               RRA Reardon                                                            Cr               NIKE 87                                                                                                                                                                                            Industrial Park                                            "
                                                                                                                                                                                                                                                                                                                                                                                                                                     )                                       Advanced WWTP
                                                                                                                                                  e
                                                                                                                                               le                                                                                                                                                                                                                                                                     "
                                                                                                                                                                                                                                                                                                                                                                                                                      )
                                                                                                                                            ou                         Spokane (Control)                                                                          Upriver              !
                                                                                                                                                                                                                                                                                       (   ")
                                                                                                                                                                                                                                                                                           )                                                                                                                                   Post Falls Dam
                                                                                                                                        C                                                                                                                                                                                                                                                    "
                                                                                                                                                                                                                                                                                                                                                                                             )                                                                   $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 +
                                                                                                                                                                                                                                                                                    )"
                                                                                                                                                                                                                                                                                     )   ) "
                                                                                                                          !
                                                                                                                          (                                                                                                                                         Dam           "
                                                                                                                                                                                                                                                                                  ))"
                                                                                                                                                                                                                                                                                   "
                                                                                                                                                                   !
                                                                                                                                                                   (                                                                                $
                                                                                                                                                                                                                                                    +                       !!   "
                                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                                 "
                                                                                                                                                                                                                                                                                 )"
                                                                                                                                                                                                                                                                                  )    $"
                                                                                                                                                                                                                                                                                       + "
                                                                                                                                                                                                                                                                                         )                                                           ( !
                                                                                                                                                                                                                                                                                                                                                     !  (                         "
                                                                                                                                                                                                                                                                                                                                                                                  )                                Liberty




                                                                                                                                                                                                                                                                                                           ®
                                                                                                                                                                                                                                                                            (( "
                                                                                                                                                                                                                                                                               ))
                                                                                                                                                                                                                                                                                "
                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                ""
                                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                              )"
                                                                                                                                                                                                                                                                               )                                                                      !
                                                                                                                                                                                                                                                                                                                                                      (                           $
                                                                                                                                                                                                                                                                                                                                                                                  +                                Lake WWTP Coeur d'Alene Lake




                                                                                                                                                                                                 ek
                                                                                                                                                                                                                                                                        )"
                                                                                                                                                                                                                                                                         ) )  "
                                                                                                                                                                                                                                                                       )"  "!




                                                                                                                                                                                               e
                                                                                                                                                                                                                                 Monroe                                "



                                                                                                                                                                                            Cr
                                                                                                                                                                                            ep
                                                                                                                                                                                               Spokane                                                                 "
                                                                                                                                                                                                                                                                       )     ( !
                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                             Street Dam                                  ($+
                                                                                                 City of
                                                                                                                                                                                         DeInternational                                                              "
                                                                                                                                                                                                                                                                      ) !!




                                                                                                                                                                                                                                                                  ®
                                                                                                                                                                                                                                                                   "
                                                                                                                                                                                                                                                                   )!    (




                                                                                                                                                                                                                                                                  ®
                                                                                                Reardan
                                                                                                               _
                                                                                                               ^              NIKE 87 Spokane                                                    Airport                                                            "
                                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                                    ("
                                                                                                                                                                                                                                                                     )"
                                                                                                                                                                                                                                                                      )                                                                                                                                              LEGEND                                            NOTES:
                                                                                                                                      (Launch)                             !
                                                                                                                                                                           (                                                                             "
                                                                                                                                                                                                                                                         )            Upper
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1) Total PCBs are calculated by the summation of 209
                                                                                                                                                                                    Airway Heights                                                                                                                                                                                                                                                                     congeners. If the congener results are not available, then
                                                                                                                                                                                                                                                                      Falls Dam




                                                                                                                                                                                                                                                                                                                                                                                                                          ®
                                                                                                                                                                                            WWTP                                                                                                                                                                                                                                   Dam                                 total PCBs are calculated by the summation of Aroclors

                                 LINCOLN COUNTY
                                                                                                                                        City of Deep Creek                 _
                                                                                                                                                                           ^                                         $
                                                                                                                                                                                                                     +                                                                                                                                                     Liberty Lake                                                                                (1016, 1221, 1232, 1242, 1248, 1254, 1260, 1262, and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1268).
                                                                                                                                                                                             !
                                                                                                                                                                                             (                                    !
                                                                                                                                                                                                                                  (                                                                                                                                                                                                                                    2) For total PCBs congeners, sum of detected PCB
                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                          (        PCB Upland Site                     congeners are displayed. If all congeners in the sum are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ND, the single highest MDL among the congeners
                                                                                                                                                 NIKE 45 Medical                                                                                                                                                                                                                                                                                                       measured for the specific sample represents the total
                                                                                                                                                                                                                                                                                                                                                                                                                          $
                                                                                                                                                                                                                                                                                                                                                                                                                          +        NPDES Permitted Discharge           PCBs congeners value.
                                                                                                                                                   Lake (Launch)                                                     Fairchild Air                                                                                                                                        Mica Peak                                                                                    3) For total PCBs Aroclors, the sum of detected PCB
                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                               k




                                                                                                                                                                                    +!
                                                                                                                                                                                     (                                Force Base
                                                                              Cree




                                                                                                                                                                                    $                                                                                                                                                                                                                                Total PCBs Concentration (ppm) in                 Aroclors are displayed. If all Aroclors in the sum are ND,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the single highest MDL among the Aroclors measured for
                                                                                                                                                                                                                                                                                                                                                                                                                     Sediment Sample
                                                                               b




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the specific sample represents the total PCBs Aroclors
                                                                           Cra




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       value.
                                                                                                                                              Medical Lake                                                                                                                                                                                                                                                                                                             4) The figure displays the maximum total PCBs at each
                                                                                                                                                   WWTP                                                                                                                                                                                                                                                                   "
                                                                                                                                                                                                                                                                                                                                                                                                                          )        ND                                  sample location.
                                                                                                                                                                                                                                                                                                                                                                          Freeman School                                                                               5) The sediment PCB criteria is 0.11 ppm (WAC 173-204-
                                                                                                                                                                                                                                                                                                                                                                          District WWTP                                                                                563 Sediment Cleanup Objective).
                                                                                                                                                                                                                                                                                                                                                                  $
                                                                                                                                                                                                                                                                                                                                                                  +                                                       "
                                                                                                                                                                                                                                                                                                                                                                                                                          )        < 0.11                              6) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       7) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       information will be lost if copied in black and white.
                                                    BNSF Hillyard                                                                                                                   Kaiser Trentwood
                                                    Lead Soil Site                      !
                                                                                        (                                                                                                                                                                                                                                                          Rock                                                                   "
                                                                                                                                                                                                                                                                                                                                                                                                                          )        > 0.11




                                                                                                                                                                                                                                                                                                    Ha
                                                                                                                                                                                              Facility Cheney WWTP                                                                                                                                        Cr




                                                                                                                                                                                                                                                                                                      ng
                                                                                                                                      Upriver Dam                                                "
                                                                                                                                                                                                 )
                                                                                                                                                                                                 "
                                                                                                                                                                                                 )
                                                                                                                                                                                                 "
                                                                                                                                                                                                 )                        $
                                                                                                                                                                                                                          +
                                                                                                                                                                                                                                                                                                                                                             ee
                                                                                                                                                                                                                                                                                                                                                                  k                                                                                                    SOURCES:




                                                                                                                                                                                                                                                                                                         ma
          Riverside Park                                                                                                                                                                               "
                                                                                                                                                                                                       )                                                                                                                                                                                                                           Spokane River Watershed             1) US EPA, 2017a,b.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        +
                                                                                                                                )")




                                                                                                                                                                                                                                                                                                           nC
                                                                                                                              )""
                                                                                                                               )"
                                                                                                                                )                                                                                                                                                                                                                                                                                                  Boundary                            2) US Census Bureau, 2015.
          Advanced WWTP                        Spokane Metals                                                                )"
                                                                                                                             "                                                     "
                                                                                                                                                                                   "
                                                                                                                                                                                   )
                                                                                                                                                                                   )"
                                                                                                                                                                                    )




                                                                                                                                                                                                                                                                                                             re e
    $
    +                                                                                                                        )
                                                                                                                             "
                                                                                                                             "
                                                                                                                             )                                         $
                                                                                                                                                                       +           "
                                                                                                                                                                                   )
                                                                                                                                                                                   "
                                                                                                                                                                                   )                                                                                                                                                                                          $
                                                                                                                                                                                                                                                                                                                                                                              +                                                                                        3) US Census Bureau, 2016a,b.
                                                                                                                            "
                                                                                                                            )                                                                                            !
                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                 k
                                                                               !!
                                                                                (                                          )"
                                                                                                                           "
                                                                                                                           )
                                                                                                                           ")                                                                                                                                                                                                                                                                                                                                          4) WA Ecology, 2017a,b,f,g.
                                                                                                                          )"
                                                                                                                           )
                                      Spokane Junkyard and                     (                                         "
                                                                                                                         )
                                                                                                                               ®




                                                                                                                        "
                                                                                                                        "
                                                                                                                        )"
                                                                                                                        )"
                                                                                                                         )
                                                                                                                         )
                                                                                                                         "
                                                                                                                         )"                                                    Inland Empire Paper                                                                                                                                       Rockford WWTP                                                                             Spokane City Boundary               5) US EPA Region X, 2014.
                                       Associated Properties                                                          "
                                                                                                                      )                                                                                                                                                                                                                                                                                                                                                6) WA Ecology, 2019b.
     Spo kane River                                                                   Rock C                          "
                                                                                                                      )                                                                                                           !
                                                                                                                                                                                                                                  (
                                                                                                ree                  "
                                                                                                                     )                                                             Former Pentzer WWTP                                                                       $
                                                                                                                                                                                                                                                                             +
                                                                            )"
                                                                            " )
                                                                                                  "
                                                                                                  )
                                                                                                   k
                                                                                                                                                                                                                                                                                                        Spangle STP                                                                                                                Other City Boundary
                                                                   "
                                                                   )                                      !
                                                                                                          (               !
                                                                                                                          (                                                                                                                                                                                                                                                                                                                  $
                                                                                                                                                                                                                                                                                                                                                                                                                                             +
                           Upper                                   "
                                                                   )                                                                                                       The maximum PCB                                                                                                                                                                                                                                         County Boundary
            Lo




                       Falls Dam                                                            $
                                                                                            +
               r ds




                     Monroe                                   "
                                                              )
                                                              "
                                                              )                !!
                                                                                (                                                                                          concentrations behind                                                                                                                                                                                                                                                                                    0            2.5           5
                                                    "
                                                    )
                                                    "
                                                    )                          (
                    C




                                                ®
                   re




                 Street Dam
                                           ®




                                                                                                                                                                           Upriver Dam are from sampling
                      e




                                                        !"
                                                         )"
                        k




                                                        ( )                                                                    BNSF Parkwater                                                                                                                                                                                                                                                                                      State Boundary                                                                  Miles
                                                           "
                                                           )                                                                                                               that occurred prior to remediation
                             Schade Brewery                                                                                    Railyard
                  "
                  )                                                                                                                                                        of the Upriver Dam and
                        Ha




                               Inland Metals                                                                        GE, Service Shop
                            ng




                                                                                                                                                                           Donkey Island Site.                                                                                                                                                                                                                                                           $
                                                                                                                                                                                                                                                                                                                                                                                                                                                         +
                              ma




                                   Spokane Transformer/                                                                                                                                                                                                                                                                                                                                                                                                                                                              $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FIGURE
                                 n




                                   City Parcel                                                          Spokane County                                                                                                                                                                                                                                                                                                                                    Maximum Total PCBs
                                Cre




                                               Barrier Trust                                            Regional Water                                                                      0                    1            2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           6
                                     ek




                                               Property                                                 Reclamation Facility                                                                                                                                                                                                                                                                                                                             Sediment Concentrations
                                                                                                                                                                                                                                  Miles
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Spokane, Washington                             Date: 11/13/2019

Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 115
                                                                                                  Case 2:15-cv-00201-SMJ                                  ECF No. 373-1                 filed 01/28/20                  PageID.13599 Page 105 of
                                                                                                                                                                                      249




   p
                                                                                       Long Lake
                                                                                                                                                                                                                                                                                                      Newman
                                                                                                                                                                                                                                                                                                         Lake
                                                        Nine Mile Dam                                            Lit tle          ne Riv
                                                                                                                                        er
                                                                          ®                                                S p oka

                                                                                                                           !
                                                         Nine Mile
                                                                                                                           (
                                                                                                                                 Spokane State Fish Hatchery




                                                                                                                                                                                                                                                                                                                                                               WA SH ING TO N
                                                         Reservoir




                                                                                                                                                                                                                                                                                                                                                                        IDA HO
                                ek
                            Cre
                      lee
                   Cou
                                                                                                         6
                                                                                                         "
                                                                                                                                                                                              Dash Connector Technology
                                                                     Northside Landfill Pilot                                                         ""
                                                                                                                                                      66                               "
                                                                                                                                                                                       6
                                                                            Extraction Well                                                                       Darigold Spokane
                                                                                                                                  Mister Car Wash                                       6
                                                                                                                                                                                        "
                                                                                                                                                                   Leisure Concepts
                                                                                                                                                                                                                                     Inland Empire
                                                                                                                                                                                                              Upriver Dam            Paper                      Lloyd              American
                                                                                                                                                                                                                                                            Industries             On-Site Services
                                                                                                                                                                                                                                                                           "
                                                                                                                                                                                                                                                                           6                                                okane R iver
                                           ek                                                                                                                                                                                                                                      Northwest Waste                        Sp
                                    p   Cre                                                                       6
                                                                                                                  "                Spokane Metal Finishing
                                 Dee                                                                                                                                                                                                                                               Solutions
                                                                                                                                                                                                                               !
                                                                               Riverside Park Advanced WWTP
                                                                                                                                                                                                                               (
                                                                                                                                 EZ Loader Boat Trailers                                                                                     Novation




                                                                                                                                                                                                          ®
                                                                                                                                                                                                                                   6"
                                                                                                                                                                                                                                   "         Ecolite Manufacturing        6
                                                                                                                                                                                                                                                                          "                                              6
                                                                                                                                                                                                                                                                                                                         "      Liberty Lake
                                                                                                                                                                                                                                     6"
                                                                                                                                                                                                                                      6                                                Kemira Water                             WWTP
                                                                                                                                              WA State                                           6
                                                                                                                                                                                                 "            6
                                                                                                                                                                                                              "   Inland Empire Plating        Galaxy Compound                         Solutions, Inc.
                                                                                                                                             University                                                                                        Semiconductors
                                                                                                                                                                             ALSCO-Steiner                            Brenntag Pacific
                                                                                                Spokane County                                Spokane                                                             6
                                                                                                                                                                                                                  "   Spokane County
                                                                                                    Stormwater                                                                                                        Regional Water
                                                                                                                                                                                 ""
                                                                                                                                                                                 6 6
                                                                                                                                                                                                                      Reclamation Facility
                                                                                                                                               6
                                                                                                                                               "                  6 "
                                                                                                                                                                  "                                                                                      Spokane Valley City




                                                                                                                                                      ®
                                                                                                                                                                    6 "
                                                                                                                                                                      6                                                 Franz Family Bakery




                                                                                                                                                 ®
                                                                                                        Monroe Street                                         !
                                                                                                                                                              (                Triple Plate               6
                                                                                                                                                                                                          "                                       6
                                                                                                                                                                                                                                                  "
                                                                                                                Dam
                                                                                                                                                                   !
                                                                                                                                                                   (           Chrome                 Global Metal
                                                                                                                                                                                                      Technologies
                                                                                      Triumph
                                                                                      Composite                                                                      Spokane City Sewer
                                                                                      Systems                        Upper Falls                          6
                                                                                                                                                          "          Maintenance Dept
                                                                                                                           Dam
                                                                                                                                                              Providence Sacred
                                                                                                                                                              Heart Laundry                                                                                                                                                  Liberty Lake
                                  Airway Heights WWTP
                                                                               6
                                                                               "
           Fairchild Air                                 "
                                                         6
            Force Base                                                         Reliance Trailer
                                                         6
                                                         "                                          6
                                                                                                    "
                              6
                              "                                                       #
                                                                                      *
                                     Exotic Metals            Spokane International
                                                                                                                                                                                                                                                                         LEGEND
                                          Forming                           Airport                      6
                                                                                                         "
                                                                                                           Johanna Beverage                                                                                                                                               6
                                                                                                                                                                                                                                                                          "        Wastewater Treatment Plants                            Spokane River Watershed
                                                                                      6
                                                                                      "   International                                                                                                                                                                                                                                   Boundary
                                                                                          Aerospace Coatings
                                                                                                                                                                                                                                                                          6
                                                                                                                                                                                                                                                                          "        SIU Sites
                                                                                                                                                                                                                                                                                                                                          Spokane City Boundary

                                                                                                                                                                                                                                                                          6
                                                                                                                                                                                                                                                                          "        Municipal Stormwater Permits
                                                                          Goodrich Spokane-UTC                                                                                                                                                                                                                                            Other City Boundary
                                                                          Aerospace Systems
                                                                     6
                                                                     "                                                                                                                                                                                                             Other NPDES Permitted
                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                   Discharges                                             State Boundary
       6
       "           Medical Lake WWTP
                                                                                                                                                                                                                                                                          #
                                                                                                                                                                                                                                                                          *        Other Permitted Discharges              NOTES:
                                                                                                                                                                                                                                                                                                                           1) SIU = Significant Industrial User. These facilities are
                                                                                                                                                                                                                                                                                                                           permitted by the City to discharge waste directly to the
                                                                                                                                                                                                                                                                                   Dam                                     Riverside WWTP.




                                                                                                                                                                                                                                                                          ®
                                                                                                                                                                                                                                                                                                                           2) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                                                           3) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                                                   Interceptor Pipes                       information will be lost if copied in black and white.

                                                                                                                                                                                                                                                                                                                           SOURCES:
                                                                                                                                                                                                                                                                                                                           1) SCPWD, 2015.
                                                                                                                                                                                                                                                                                                                           2) SWWM, 2015d.
                                                                                                                                                                                                                                                                                                                           3) US Census Bureau, 2015.
                                                                                                                                                                                                                                                                                                                           4) US Census Bureau, 2016a,b.
                                                                                                                                                                                                                                                                               0           1             2                 5) WA Ecology, 2017a,b.
                                                                                                                                                                                                                                                                                                                           6) US EPA, 2017a,b.
                                                                                                                                                                                                                                                                                                             Miles

                                                                                                                                                                                                                                                        Freeman School            6
                                                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                          District WWTP
                                                                                                                                                                                              Ha




                                                                                                                                                                                                                                                                                                                                                                                 FIGURE
                                                                                                                                                                                                 ng
                                                                                                                                                                                                   ma




                                                                                                                                                                                                                                                                                                                       SIU Sites
                                                                                                                                                                                                                                                                                                                                                                                      7
                                                                                                                                                                                                   Cr n
                                                                                                                                                                                                     ee
                                                                                                                                                                                                     k




                                                                                                                                                                                                                                                                                                                     Spokane, Washington                                        Date: 11/13/2019


Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 116
                                                                                                    Case 2:15-cv-00201-SMJ                        ECF No. 373-1         filed 01/28/20             PageID.13600 Page 106 of
                                                                                                                                                                      249




                                                     N Evergreen Rd
   p
                                                                                                     ve
                                                                                            E Trent A



                                                                                                                                                                                                                                              Sp                                                              Site Location
                                                                                                                                                                                                                                                 o   ka
                                                                                                                                                                                                                                                          ne
                                                                                                                                                                                                                                                                      Ri
                                                                                                                                                                                                                                                                           ve
                                                                                                                                                                                                                                                                                r




                               Final Effluent to River
                               Max tPCB: 4.7 ppt
                               Average tPCB: 2.2 ppt                                                                                                Remelt/Hot Line Area Plume
                               Current NPDES PCB load: 780 ppm (max)                                                                                Extends more than 2,000 ft southwest
                               Proposed NPDES PCB load: 146 ppm (max),                                                                              tPCBs range from 3,400 ppt near
                               129 ppm (monthly avg)                                                                                                source to 25 ppt near river
                                                                                                                                                                                                                                                                                                                  0         2,000         4,000
                                                                                                                                                     RM-MW-9S                                                                                                                                                                                  Feet
                                                                                                            Remelt/Hot Line Area
                                                                  DC-1 Furnace                                                                      Induction                                               East Landfill
                                                                                                                                                    Furnace                                                     (Closed)                                                                   LEGEND
                                                                 DC-4 Furnace
                                                Remelt/Casting Area                                                                                         Former Oil House
                                                                                                                                        Soaking                                                                                                                                            Approximate Area of PCB Screening
                                                     (Approximate)                                                                                          UST Area




                                                                                                                                                                                                                                                      N Sullivan Rd
                                                                                                                                        Pits                                                                                                                                               Level Exceedance in Soil
                                                                                                                                                                    Tank Farm Kensol                                                                                                          Spokane
                                                                                                                                                                    Spill Area (Approximate)                                                                                               Industrial Park
                                                                                                                                                                                                                                                                                                    Near Surface
                                                                                                                             Truck House                                                                                     Old Inland Pit
                                                                                                                             Area                                                                                                                                                                        Deep Vadose Zone
                                West Landfill
                                 (Closed)                                   Oil Reclamation
                                                                                   Building                                                                                                      BPA
                                                                                                                     Oil House                                                                 Substation                                                                                                Smear Zone
                                                                                                          Drum Storage and
                                                                                                          French Drain Area                          Tank Farm                                                                                                                                           NPDES Active Outfall
                                                                                                                                                     Area
                                                                                           Former Oil House
                                                                                                Tank (UST)                                        IRM Areas                                                                                                                                              Municipal Drywell

                                                                                 Former Field    OH-MW-16
                                                                                                                                                                                                                                                                                                         Drainage Pathway
                                                                                 Constructed Tanks                     Oil House Area                                                                                  E Euclid Ave
                                                                                                                                                                            Former Transformer Yard
                                                                                                                                                                                                                                                                                                         PCB/Petroleum Groundwater
     Outfall 001     West Discharge                                                           Oil Reclamation                                                                                                                                                                                            Plume
                      Ravine Area                                                              Building Area
                                                                                                                              Cold Mill/                                                                                                                                                                 PCB Groundwater Plume
                             IRM Area                                                                                      Finishing Area
                                                                                                                                                                                                                                                                                                         Intermittent PCB Detections in
                                                Wastewater                            Former Hoffman
               Industrial Wastewater                                                                                                                                                                                                                                                                     Groundwater in This Area
                                                Treatment                             Tank
                    Treatment Plant                Area
                                                                                                                                                                                                                                                                                                         Site Building
                                                 Industrial Wastewater Lagoon
                                                                                                                                                                                                                                                                                                         Site Area

                                                                                                                                                                                                                                                                                                         Approximate Site Boundary

                                                                                                                                                         Oil House and Wastewater Treatment Areas Plumes
                                                                                                                                                         Co-located with free-phase petroleum hydrocarbons                                                                                 NOTES:
                                                                                                                                                                                                                                                                                           1) Site-specific Screening Levels developed according to
                                                                                                                                                         Oil House: tPCB up to 130,000 ppb                                                                                                 WA Ecology's MTCA. For unsaturated soil, SL = 0.272
                                                                                               South Landfill                                            Wastewater Treatment: tPCB up to 17,000 ppb                                                                                       ppm total PCBs. For saturated soil, SL = 0.014 ppm total
                                                                                               (Closed)                                                                                                                                                                                    PCBs (Hart Crowser, 2012b, p. 40).
                                                                                                                                                                                                                                                                                           2) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                           3) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                                                           information will be lost if copied in black and white.
   Areas with PCBs
   Oil House Area:              55,000 ft2                                                                        South Discharge
                                                                                                                    Ravine Area
   Remelt/Hot Line Area:       320,000 ft2                                                                                                                                                                                                                                                 SOURCES:
                                                                                                                                                                                                                                                                                           1) WA Ecology, 2018.
   West Discharge Ravine:        4,900 ft2                                                                                                                                                                                                                                                 2) WA Ecology, 2017h.
   South Discharge Ravine:       6,600 ft2           Sp
                                                                                                                                                                                                                                                                                           3) Spokane County, Washington, 2017.
                                                                                                                                                                                                                                                                                           4) Hart Crowser, 2012a-c.
   Wastewater Area:              4,800 ft2              o             ka
                                                                           ne                                                                                                                                                                                                              5) ESRI, 2019a,b.
   Cold Mill Area:              39,000 ft2                                      Riv
                                                                                      er                                                                                                                                                                                                             0           300           600
                                                                                                                                                                                                                                                                                                                                   Feet
   Shallow Soils with PCB Presence
   tPCB up to 2,900 ppm
   Mean = 71.2 ppm                                                                                                                                                                                                                                                                                                                    FIGURE
   Aroclor 1248: Highest concentrations and                                                                                                                                                                                                                                         Kaiser Aluminum
   most frequently detected                                                                                                                                                                             SIP Former                                                                                                                           8
   Aroclors 1254 and 1260: Also regularly detected                                                                                                                                                        WWTP
                                                                                                                                                                                                                                                                                     Spokane, Washington                             Date: 11/13/2019

Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 117
                                                                      Case 2:15-cv-00201-SMJ                                     ECF No. 373-1                   filed 01/28/20        PageID.13601 Page 107 of
                                                                                                                                                               249




   p                                 Fire Training
                                        Facility




                                                                                                                                              ailr
                                                                                                                                                     oad
                                                                                                                                                                                                                                                                  Spokane R
                                                                                                                                                                                                                                                                              iver




                                                                                                                                                                                                                                                                                                 Site Location



                                                                                                                                          R
                                                                                                                                     ific
                                                                                                                                 Pac
                                                                                                                            on
                                                                                                                         Uni                                                                                                                                                                                  0           500          1,000
                                                                                                                                                                                                                                                                                                                                            Feet




                                                                                                                                                                   125 E Mission LLC
                                                                                                                                                                    (Formerly Riley)                Sump S5
                                                                                                                   Avista                                                                                                     Dry Well S7
                                                                                                              (Formerly WWP)                                                                  E
                                                                                                                                                                    Dry Well S3                                                         Primary Steam-cleaning Location
                                                                                                                                                                                            E                                           On an outdoor concrete pad
                                                                                                                                                         North                                                                          Roof was added in 1962, and enclosed completely in 1967
                                                                                                                                                     Warehouse                   Sump S6
                                                                                                                                                                                                                                        Overflow drained to Unknown Sump 180 ft downgradient
                                                                                                                                                                        Dry Well                                                        1971 added steam cleaning at North Sump
                                                                                                                             Sump
                                                                                                                                                                        DW8
                                     4111 LLC                                                                                S2
                            (Formerly Lawton Converter)                                                          E                                                          North
                                                                                                                     E                    Sump S1                           Sump
                                                    Approximate Location of                                               Unknown
                                                 West Dry Well Drainage Field                                                                                                                                                               LEGEND
                                                                                                                          Sump                             E
                                                                                                                            West                               E                                                                              E      Sump                                             Site Building as of 1980
                                                                                                                         Dry Well                                                 Sump S8
                            Transformer Storage Areas                                                                                                                   E                                                                            Drywell                                          Site Area as of 1980
                            Transformers stored outside of shop along western,
                            southern, and northern sides                                                                                                   GE                          Service                                                       Municipal Drywell                                Approximate Site Boundary
                            Originally placed on gravel                                                                                                                                Shop
                            By 1975 placed on concrete pads                                                                                                                                                                                          Sewer Line                                       Parcel Boundary
                            Starting in 1967 or 1968, also stored in rooms at                                     Avista                                   E




                                                                                                                                                                                                                                NH
                                                                                                                                                           E                            South
                            the southwestern or western edges of the shop                                    (Formerly WWP)                                              Paved          Dry Well
                                                                                                                                                                                                                                                                                       NOTES:
                                                                                                                                                                                                                                                     Approximate Extent of Soil




                                                                                                                                                                                                                                 oug
                                                                                                                                                                                                                                                                                       1) Soil remediation area based on approximate extent of
                                                                                                                                                                          Area                                                                       Remediation                       PCB presence in soil greater than 1 ppm.




                                                                                                                                                                                                                                    h
                                                                                  City of Spokane N Havana




                                                                                                                                                                                                                                                                                       2) All site features and locations are approximate.
                                          Transformer Oil Spills




                                                                                                                                                                                                                                   St
                                                                                                                                                                                                                                                                                       3) The original figure was produced in color. Significant
                                          Storage prior to repairs, disassembly                                                                                                                                                                      Approximate Extent of PCB         information will be lost if copied in black and white.
                                                                                        St Right-of-Way




                                          and steam cleaning, and storage                                     Transformer            Tank S4                                       Sump S10                                                          Presence in Groundwater
                                                                                                                 Oil Tanks                                              Sump S9                                                                      (up to 3.6 ppb)
                                          of new and used transformer oils                                                                                                                                                                                                             SOURCES:
                                                                                                                                                                                                                                                                                       1) WA Ecology, 2018.
                                                                                                                                                                                                                                                     Approximate Steam-cleaning        2) WA Ecology, 2017h.
                                                                                                                                                                                                                                                                                       3) Spokane County, Washington, 2017.
                                                                                                                                                                                                                                                     Area                              4) WA Ecology, 2013.
                                                                                                                                                                                                                                                                                       5) WA Ecology, 2008.
                                                                                                                                          Avista                                                                                                     Approximate
                                                                                                                                                                                                                                                               e Transformer           6) WA Ecology, 2003.
                                                                                                                                     (Formerly WWP)                                                                                                        t Av
                                                                                                                                                                                                                                                        ren Area
                                                                                                                                                                                                                                                                                       7) WA Ecology, 1993.
                                                                                                                                                                                                                                                     Storage
                                                                                                                                                                                                                                                       T
                                                                                                                                                                                                                                                     E                                 8) ATSDR, 1990.
                                                                                                                                                                                                                                                                                       9) Golder Associates Inc., 1990.
                                                                                                                                                                                                                                                     Paved Area                        10) USGS, 1980.
                                                                                                                                                                                                                                                                                       11) ESRI, 2019a,b.



                                                            Sanitary Sewer                                                          E Mission Ave                                                                         r                                                                       0           50           100
                                                                                                                                                                                                                 e   we
                                                                                                                                                                                                         ar   yS                                                                                                                Feet
                                                                                                                                                                                                    ani t
                                                                                                                                                                                                  S

                                                                                                                                                                                                                                                                          GE Spokane Yard                                          FIGURE
                                                                                                                                                                                                                                                                         Historical Operations                                            9
                                                                                                                                                                                                                                                                                 Spokane, Washington                             Date: 11/13/2019


Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 118
                                                                           Case 2:15-cv-00201-SMJ                                    ECF No. 373-1                     filed 01/28/20        PageID.13602 Page 108 of
                                                                                                                                                                     249




   p
                                                                                                                                                                               Extent of PCB Presence
                                                                                                                                                                               Surface soils: Up to 27,000 ppm at
                                                                                                                                                                               southwest corner of the service shop                                                     Spokane R
                                                                                                                                                                                                                                                                                    iver
                                                                                                                                                                               Subsurface soils: Up to 21,400 ppm
                                                                                                                                                                               at 21.2 ft bgs near the West Dry Well,
                          Fire Training                                                                                                                                        up to 100 ft bgs
                             Facility                                                                                                                                          Sediments from dry wells: Up to 6,880 ppm
                                                                                                                                                                               Groundwater: Up to 3.6 ppb


                                                                                                                                                                                                                                                                                                       Site Location
                                                                                                                                                                     d
                                                                                                                                                                lroa
                                                                                                                                                        c   Ra i
                                                                                                                                                  ifi
                                                                                                                                              Pac
                                                                                                                                         on
                                                                                                                                      Uni

                                                                                                                                                                                                                                                                                                                     0           500          1,000
                                                                                                                                                                                                                                                                                                                                                   Feet




                                                                                                                         Avista                                          125 E Mission LLC
                                                                                                                    (Formerly WWP)                                        (Formerly Riley)                Sump S5
                                                                                                                                                                                                                                    Dry Well S7
                                                                                                                                                                                                    E
                                                                                                                             Sump S2                                      Dry Well S3
                                                                                                                               Unknown                                                             E
                                                                                                                               Sump                   North
                                                                                                                                                  Warehouse                            Sump S6
                                                                                                                                                                              Dry Well
                                                                                                                                                                              DW8
                                              4111 LLC
                                     (Formerly Lawton Converter)                                                        E                                                           Sump S1
                                                                                                                            E
                                                        Approximate Location of                                                                                                        North Sump
                                                                                                                                                                                                                                                  LEGEND
                                                     West Dry Well Drainage Field                                                                                E                       Tank S4
                                                                                                                                                                     E                  West Dry Well                                              E       Sump                                             Paved Area
                        Remediation: West Dry Well                                                                                                                                        Sump S8
                        Soil removal up to 55 ft bgs (water table)
                                                                                                                                                                              E                                                                            Drywell                                          Site Building as of 1980
                        Soils at 55-75 ft bgs were pressure-grouted                                                                                               GE                        Service Shop                                                   Municipal Drywell                                Site Area as of 1980
                        2,500 tons of soils and structural materials vitrified on-site

                                           Remediation: Remaining Site                                                   Avista                                    E                        South Dry Well                                                 Sewer Line                                       Approximate Site Boundary




                                                                                                                                                                                                                                      NH
                                                                                                                                                                   E
                                           Excavation and filling with clean fill                                   (Formerly WWP)                                             Paved




                                                                                                                                                                                                                                       oug
                                           materials on 4 parcels in 1997                                                                                                       Area                                                                       Approximate Extent of PCB                        Parcel Boundary
                                           27,400 tons of soils containing                                                                                                                                                                                 Presence in Groundwater




                                                                                                                                                                                                                                          h
                                                                                         City of Spokane N Havana




                                                                                                                                                                                                                                         St
                                                                                                                                                                                                                                                           (up to 3.6 ppb)
                                           PCBs were removed                                                                                                                                                                                                                                 NOTES:
                                                                                               St Right-of-Way




                                                                                                                     Transformer                                                         Sump S10                                                 Approximate Extent of PCB
                                                                                                                                                                                                                                                                                             1) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                             2) The original figure was produced in color. Significant
                                                                                                                        Oil Tanks                                             Sump S9                                                             Presence in Soil (ppm)                     information will be lost if copied in black and white.


                                                                                                                                                                                                                                                           > 1 - 10                          SOURCES:
                                                                                                                                                                                                                                                                                             1) WA Ecology, 2017h.
                                                                                                                                                                                                                                                                                             2) Spokane County, Washington, 2017.
                                                                                                                                           Avista                                                                                                          > 10 - 100e                       3) WA Ecology, 2013.
                                                                                                                                      (Formerly WWP)                                                                                                              t Av
                                                                                                                                                                                                                                                              ren
                                                                                                                                                                                                                                                                                             4) WA Ecology, 2008.
                                                                                                                                                                                                                                                           ET                                5) WA Ecology, 2003.
                                                                                                                                                                                                                                                           > 100 - 1,000                     6) WA Ecology, 1993.
                                                                                                                                                                                                                                                                                             7) Golder Associates Inc., 1990.
                                                                                                                                                                                                                                                                                             8) ESRI, 2019a,b.
                                                                                                                                                                                                                                                           > 1,000

                                                               Sanitary Sewer                                                         E Mission Ave
                                                                                                                                                                                                                           w   er                                                                       0            50           100
                                                                                                                                                                                                                       e
                                                                                                                                                                                                               ar   yS                                                                                                                 Feet
                                                                                                                                                                                                          ani t
                                                                                                                                                                                                        S

                                                                                                                                                                                                                                                                              GE Spokane Yard                                             FIGURE
                                                                                                                                                                                                                                                                           PCB Presence/Remediation                                            10
                                                                                                                                                                                                                                                                                       Spokane, Washington                              Date: 11/13/2019


Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 119
                                                                      Case 2:15-cv-00201-SMJ              ECF No. 373-1         filed 01/28/20                                                                 PageID.13603 Page 109 of
                                                                                                                              249




   p




                                                                                                                                                                                                                                                                     iv e r
                                                                                                                                                                                                                                                                                                                          Site Location




                                                                                                                                                                                                                                                                   ne R
                                                                                                                  DW4




                                                                                                                                                                  (Alleyway)




                                                                                                                                                                                                                                                                    ka
                                                                                           Gravel-surfaced




                                                                                                                                                                                                                                                                Spo
                                                                                            Parking Area
                                                                                                                        DW3




                                                                                                                                                                   City of Spokane Right-of-Way
                                                                                                                                                                                                                                                                                                                  0          1,000         2,000
                                                 N Cook St                                                                                                                                                                       Former Barrier
                                                                                                                                                                                                                                 Trust Property                                                                                                 Feet




                                                                                     North Addition



                                                                                                                                                                                                                                                                                          LEGEND
                                Sanitary Sewer




                                                                                                                                                                                                                                                                                                         Drywell
                                                                                                                    East Addition
                                                                  Office                   FD4                                                                                                                                                                                                           Floor Drain

                                                                                                                                                                                                                                                                                                         Municipal Drywell
                                                                                                                                                FD9
                                                                                                                                                                                                                                                                                                         Sewer Line

                                                                                                                                                                     DW2                                                                                                                                 Drainage Pathway
                                                                            ?         Original Building                 FD8
                                                             UST-3
                                                                                                                                                                                                                                                                                                         Site Building

                                                                                                                                                                                                                                                                                                         Site Area
                                                                                             FD5   FD7
                                                                                                                                                                                                                                                                                                         Approximate Site Boundary
                                                                     FD1                                                                   UST-2
                                                                                                 FD6
                                                                                                                                       UST-1                                                                                                                                                             Parcel Boundary
                                                                                                                                            DW1
                                                                  FD2                                                                                                                                                                                                                     NOTES:
                                                              Roof                   FD3                                                                                                                                                                                                  1) FD = Floor Drain.
                                                                                                                                                                                                                                                                                          2) DW = Drywell.
                                                              Drain                                                                                                                                                                                                                       3) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                          4) The original figure was produced in color. Significant
                                                                                                          Roof                                                                                                                                                                            information will be lost if copied in black and white.




                                                                                                                                                                                                                                                           er
                       Connected to MS4 location                                                          Drain




                                                                                                                                                                                                                                                         w
                                                                                                                                                                                                                                                       Se
                        in 1985/86; Disconnected                                                                                                                                                                           ad                                                             SOURCES:
                                                                                                                                                                                                                    ilro




                                                                                                                                                                                                                                                       m
                                from MS4 in 2011                                                                                                                                                            a                                                                             1) WA Ecology, 2017h.
                                                                                                                                                                                                         eR




                                                                                                                                                                                                                                                     or
                                                                                                                                                                                                                                                                                          2) Spokane County, Washington, 2017.
                                                                                                                                                                                                       aF




                                                                                                                                                                                                                                                  St
                                                                                                                                                                                                  nt                                                                                      3) GeoEngineers, Inc., 2009.
                                                                                                                                                                                    Sa                                                                            Storm Sewer
                                                                                                                                                                                                                                                                                          4) SURDEX Corp., 2007.

                                                                                                                                                             er   n&                                                                                                                      5) WA Ecology, 2004.
                                                                                                                                                                                                                                                                                          6) ESRI, 2019a,b.
                                                                                                                                                     o   rth
                                                                                                                                                nN
                                                                                                                                         g to                                                                                                                                                        0            15            30
        Storm Sewer                                                                                                                rl i n
                                                                 E Springfield Ave                                            Bu
                                                                                                                                                                                                                        o   ad                                                                                                     Feet
                                                                                                                                                                                                                     ilr
                                                                                                                                                                                                                   Ra
                                                                                                                                                                                                             fic
                                                                                                                                                                                                        ci                                                                                                                             FIGURE
                                                                                                                                                                                                      Pa                                                                             City Parcel
                                                                                                                                                                                       o          n
                                                                                                                                                                         U          ni                                                                                          Historical Operations                                       11
                                                                                                                                                                                                                                                                                    Spokane, Washington                              Date: 11/13/2019

Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 120
                                                                     Case 2:15-cv-00201-SMJ                ECF No. 373-1                      filed 01/28/20                                                         PageID.13604 Page 110 of
                                                                                                                                            249




   p                                                                                             4'
                                                                                                                                                3'




                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                                     Site Location




                                                                                                                                                                                                                                                                             Rive
                                                                                                                     DW4




                                                                                                                                                                                                                                                                            kane
                                                                                         Gravel-surfaced




                                                                                                                                                                                              (Alleyway)
                                                                                                                                                15'
                                                                                          Parking Area




                                                                                                                                                                                                                                                                           Spo
                                                                           3'                                        17'       DW3




                                                                                                                                                                 City of Spokane Right-of-Way
                                                                                                                                                                                                                                                                                                                             0          1,000         2,000
                                            N Cook St                                                                                                                                                                                 Former Barrier
                                                                                                                                                                                                                                      Trust Property                                                                                                       Feet


                                                                                                                                                                                                                                                                                                     LEGEND

                                                                                                                                                                                                                            Extent of PCB Presence                                                                  Drywell
                                                                                   North Addition                                                                                                                           Surface soils along Alleyway: Over 1,000 ppm
                                                                                                                                                                                                                            Surface soils along northern property line: Over 10,000 ppm                             Floor Drain
                                                                                                                                                                                                                            Floor drains sediments within building: Up to 64,600 ppm
                                                                                                                                                                                                                                                                                                                    Municipal Drywell
                                                               3'
                               Sanitary Sewer




                                                                                                                                                                                                                                                                                                                    Sewer Line
                                                                                                                                                                                        3'
                                                                                                                              East Addition                                                                                                                                                                         Drain Line
                                                               Office                    FD4
                                                                      3'                                                                                                                                                                                                                                            Site Building
                                                          8'
                                                                                                                                                     FD9
                                                                                                                        8'                                                                                                                                                                                          Site Area


                                                           3'                                                                                                                                                                                                                                                       Approximate Site Boundary
                                                                                                                                                                                 DW2
                                                                            ?       Original Building                          FD8                                                                                                                                                                                  Parcel Boundary
                                                        UST-3
                                                                                                                                                                                                                                                                                                     Excavation Areas
                                                                5'
                                                                                                                                                  13'-20'                                                                                                                                                           Excavate 1 foot below current
                                                                                           FD5    FD7                                                                                                                                                                                                               site grade

                                                                                                                                                     UST-2                                                                                                                                                          Excavate 2 feet below current
                                                                FD1                                                                                                                                                                                                                                                 site grade
                                                                                               FD6
                                                                                                                                                UST-1                                                                                                                                                               Excavate to approximate
                                                                                                                                                     DW1                                                                                                                                                            maximum depth shown
                                                             FD2
                                                         Roof                      FD3                                                                                                                                                                                                               NOTES:
                                                                                                                                                                                                                                                                                                     1) FD = Floor Drain.
                                                         Drain                                                                                                                                                                                                                                       2) DW = Drywell.
                                                                                                        Roof                                                                                                                                                                                         3) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                                     4) The original figure was produced in color. Significant
                       Connected to MS4 location                                                        Drain                                                                                                                                                                                        information will be lost if copied in black and white.




                                                                                                                                                                                                                                                                       er
                        in 1985/86; Disconnected




                                                                                                                                                                                                                                                                      w
                                                                                                                                                                                                                                                                    Se
                                from MS4 in 2011                                                                                                                                                                                                                                                     SOURCES:




                                                                                                                                                                                                                                                                  m
                                                                                                                                                                    ad                                                                                                                               1) WA Ecology, 2017h.
                                                                                                                                                                ilro




                                                                                                                                                                                                                                                                 or
                                                                                                                                                               a                                                                                                                                     2) Spokane County, Washington, 2017.




                                                                                                                                                                                                                                                               St
                                                                                                                                                             R
                                                                                                                                                        Fe                                                                                                                    Storm Sew er
                                                                                                                                                                                                                                                                                                     3) GeoEngineers, Inc., 2009.

                                                                                                                                                  nta
                                                                                                                                                                                                                                                                                                     5) WA Ecology, 2004.
                                                                                                                                                Sa                                                                                                                                                   4) ESRI, 2019a,b.
                                                                                                                                            &
                                                                                                                                      ern
                                                                                                                                rth                                                                                                                                                                             0            15            30
                                                                                                                              No
        Storm Sew er                                           E Springfield Ave                                          n
                                                                                                                       gto                                                                                                      ad                                                                                                            Feet
                                                                                                                    lin
                                                                                                                Bu
                                                                                                                  r
                                                                                                                                                                                                                           il ro
                                                                                                                                                                                                                     R   a
                                                                                                                                                                                                               fic
                                                                                                                                                                                                             ci                                                                                                                                   FIGURE
                                                                                                                                                                                                           Pa                                                                                   City Parcel
                                                                                                                                                                                                                                                                                                                                                       12
                                                                                                                                                                                         n
                                                                                                                                                                                      io
                                                                                                                                                                                    Un                                                                                                       Remediation Areas
                                                                                                                                                                                                                                                                                               Spokane, Washington                              Date: 11/13/2019


Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 121
                                                            Case 2:15-cv-00201-SMJ      ECF No. 373-1         filed 01/28/20       PageID.13605 Page 111 of
                                                                                                            249




   p
                                                                                                                                        E Gordon Ave


                                                                                                                                                                                                            Site Location
                                                                                                                                                                                     Cochran Basin
                                                                                                                                                                                     Sampling Location
                  E Gordon Ave
                                                                                                                                                                                   Cochran Basin
                                                                                                                                                                                   Discharge




                                                                                                                                                                                                                            r
                                                                                                                                                                                                                        ive
                                                                                                                                                                                                                         R
                                                                                                                                                                                                                      ne
                                                                                                                                                                                                                    oka
                                                                                                                                                                                                                  Sp
                                              N Cook St
                                                                                                                                                                                                                                 0            0.6           1.2
                                                                                                                                                                                                                                                               Miles
                                                            Wall Property
                     E Glass Ave




                                                                                                                   Spokane Metals
                                                                                                                     Company
     N Stone St




                                                                                                                                                                                                         LEGEND

                                                                                                                                                                                                                        Municipal Drywell

                                                                    Carbon Property                                                                                                                                     Sewer Line




                                                                                                                                                               N Regal St
                                                                                                                                                                                                                        Approximate Extent of PCB
                                                                                                                                                                                                                        Presence

                                                                                                                                                                                                                        1988 Excavation Area

                                                                                                                                                                                                                        1989 Excavation Area

                                                                                                                                                                                                                        Area Excavated During
                                                              Spokane Junkyard                                                                                                                                          Remediation

                                                                                                                                                                                                                        Approximate Site Boundary

                                                                                                                 Sources of PCBs                                                                                        Property Boundary
                     E Bridgeport Ave                                                                            Scrap metal items purchased from:
                                                                                                                  Kaiser Aluminum
                                                                                                                  Washington Water Power                                    E Bridgeport Ave             NOTES:
                                                                                                                                                                                                         1) All site features and locations are approximate.
                                                                                                                 Used transformers purchased from:                                                       2) The original figure was produced in color. Significant
                                                                                                                  Inland Power and Light                                                                 information will be lost if copied in black and white.
                                                                                                                  Coulee Dam
                                                                                                                  Bonneville Power Administration                                                        SOURCES:
                                                                                                                                                                                                         1) Spokane County, Washington, 2017.
                                                                                                                 Oil from used transformers:                                                             2) US EPA Region X, 2011.
                                                                                                                  Drained directly into the ground during removal                                        3) Alta Geosciences, Inc., 1997.
                                                                                                                                                                                                         4) E&E, 1991.
                                                                                                                  of copper coils                                                                        5) E&E, 1988.
                                                                                                                  Oil may have been sold to local farmers for use                                        6) USGS, 1980.
                                                                                                                                                                                                         7) ESRI, 2019a,b.
                                                                                                                  in road maintenance
                                                                                                                                                                                                                    0            90           180
                                                                                                                                                                                                                                                    Feet
                    E Liberty Ave
                                                                                                                  E Liberty Ave

                                                                                                                                                                                                Spokane Junkyard                                      FIGURE
                                                                                                                                                                                                                                                           13
                                                                                               N Lacey St




                                                                                                                                                                                                 Superfund Site
                                                                                                                                                                                                   Spokane, Washington                               Date: 11/12/2019


Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 122
                                                                                                                                                                        Case 2:15-cv-00201-SMJ                                    ECF No. 373-1                   filed 01/28/20                                      PageID.13606 Page 112 of
                                                                                                                                                                                                                                                                249




   p
                                                                                                                                         k
                                                                                                                                  Cree
                                                                                                                           an e                                                                                                                    Eloika                                                                                                                                                        BONNER COUNTY
                                                                                                                      ok




                                                                                                                 m
                                                                                                                                                                                                                                                    Lake




                                                                                                                  a
                                                                                                               Ch
                                                                                                      STEVENS COUNTY
                                                                                                                                                                                                                                              _Deer
                                                                                                                                                                                                                                              ^ City of




                                                                                                                                                                                                                                                                                                               k
                                          Li                                                                                                                                                                                                        Park




                                                                                                                                                                                                                                                                                                         ree
                                               t tl




                                                                                                                                                                                                                                      Drago
                                                      e




                                                                                                                                                                                                                                                                                                     De er C
                                                          Ch




                                                                                                                                                                                                                                                                             ver
                                                            am




                                                                                                                                                                                                                                        on C
                                                                 ok




                                                                                                                                                                                                                                                                             e Ri
                                                                    a




                                                                                                                                                                                                                                                                                                                                                                       WAS HIN GTO N
                                                                        ne                                                                                                                                                                                                                                                                                                                         Twin Lakes




                                                                                                                                                                                                                                            reek




                                                                                                                                                                                                                                                                          kan




                                                                                                                                                                                                                                                                                                                                                                                       IDA HO
                                                                           C   ree
               Spokane                                                               k                                                                  Ford State
                                                                                                                                                                                                                                                                                                                                                                                                                                                 KOOTENAI COUNTY




                                                                                                                                                                                                                                                                       Spo
               River Arm                                                                                                            $
                                                                                                                                    +                   Fish Hatchery
                                                                                                                          $
                                                                                                                          +




                                                                                                                                                                                                                                                                       tle
                                                                                                                                                                                                                                                                   L it
                                                                                                                                             Spokane Tribal
                                                                                                                                             Fish Hatchery


                                                                                                                                             Long Lake                                                                                                                        SPOKANE COUNTY
                                                                                                                                             Dam
                                                          Little Falls Dam                                            #
                                                                                                                      *                                                                          Sp
                                                                                                                                                                                                   ok
                                                                                                                             #
                                                                                                                             *®




                                                                                                                                                                                                    an
                                                                                                       ®                                                                                                                                                                                                                                                                                                                                                                     Lake




                                                                                                                                                                                                      eR
                                                                                                                                                                                                                                      ( RRA 3 Dartford
                                                                                                                                                                                                                                      !                                                                                                     Newman
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Hayden




                                                                                                                                                                                                        i ve
                                                                                                                                                                                                           r                                                                                                                 k
                                                                                                                                                                                     Long Lake                                                                                                                          ee                     Lake                                                                                        Hayden Area
                                                                                                                                                                                                                                                                                                                      Cr
                                                                                                                                                                                                                                                                                                                 an                                                                                                                        WWTP
                                                                                                                                                                                                                                                                                                          a    dm
           !
           (                                                                                                                                                                                                                                                                                           De                                                                                                                              $
                                                                                                                                                                                                                                                                                                                                                                                                                                       +
                                                                                                                                                                                             Nine Mile Dam                  #
                                                                                                                                                                                                                            *
                                                                                                                                                                                                                            #
                                                                                                                                                                                                                            *
                                                                                                                                                                                                                            ®                          Spokane State                                                                                                                                             Post Falls
                        RRA 7 Davenport                                                                                                                                                            Nine Mile                                       $
                                                                                                                                                                                                                                                   + Fish Hatchery                                                                                                                                               WWTP
                                                                                                                                                                                                   Reservoir                                                                                                                                              RRA 6
                                                                                                                                                                                                                                                                                                                                                          Trentwood
                                                                                                                                                                                                                                                                                     BNSF Freya Site                                                !
                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                      #                                                                                                                                                                  $
                                                                                                                                                                                                                                                                                                                                                                                                         +




                                                                                                                                                                                                                       ek
                                                                                                                                                                    k                                                                 *                                                                                                                  Spokane




                                                                                                                                                                                                                                                                                                                                                                                                             ®
                                                                                                                                                                                                                      e
                                                                                                                                                               ee                                                                                                                                                                                                                                                                                         Coeur d'Alene




                                                                                                                                                                                                                   Cr
                                                                                         RRA Reardon                                                         Cr                                                                                                              !
                                                                                                                                                                                                                                                                             (                                                                           Industrial Park                                 #
                                                                                                                                                                                                                                                                                                                                                                                                         *
                                                                                                                                                         e                                                        ep                                                                                                                                                                                                                                      Advanced WWTP
                                                                                                                                                   ou
                                                                                                                                                      le                         NIKE 87 Spokane               De                                           Upriver          !
                                                                                                                                                                                                                                                                             (                                        #                                                                   #
                                                                                                                                                                                                                                                                                                                                                                                          *
                                                                                                                              !
                                                                                                                              (                C                                 (Control)                                                                    Dam
                                                                                                                                                                                                                                                                                                                      *#
                                                                                                                                                                                                                                                                                                                       *                                                                                          Post Falls Dam            #
                                                                                                                                                                                                                                                                                                                                                                                                                                            *$
                                                                                                                                                                                                                                                                                                                                                                                                                                             +
                                                                                                                                                                           !
                                                                                                                                                                           (                                                    Upper              $
                                                                                                                                                                                                                                                   +                   !!                              $
                                                                                                                                                                                                                                                                                                       +                           ( !
                                                                                                                                                                                                                                                                                                                                   !   (                        #
                                                                                                                                                                                                                                                                                                                                                                *




                                                                                                                                                                                                                                                                                          ®
                                                                                                                                                                                                                                                                       ((            #
                                                                                                                                                                                                                                                                                     *
                                                                                                                                                                                                                            Falls Dam                                                                                              #
                                                                                                                                                                                                                                                                                                                                   *!(                  #
                                                                                                                                                                                                                                                                                                                                                        *        $
                                                                                                                                                                                                                                                                                                                                                                 +
                                                                                                                                                                                                                                 Monroe
                                                                                                                                                                                                                                                                             #
                                                                                                                                                                                                                                                                             *      ( !
                                                                                                                                                                                                                                                                                    ! (                                                                                                         Liberty Lake
                                                                                                                                   NIKE 87 Spokane                                                                                                                     ($+
                                                                                                            City of
                                                                                                                                                                                                                             Street Dam                                !                                                                                                                                          Coeur d'Alene Lake




                                                                                                                                                                                                                                                            ®
                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                       (                                                                                                                        WWTP




                                                                                                                                                                                                                                                            ®
                                                                                                           Reardan                         (Launch)                                                Spokane                                                     !
                                                                                                                                                                                                                                                               (
                                                                                                                      _
                                                                                                                      ^                                                          !
                                                                                                                                                                                 (      International Airport                                          ##
                                                                                                                                                                                                                                                       **
                                                                                                                                                                          City of
                                                                                                                                                                        Deep Creek    Airway Heights
                                                                                                                                                                                 _
                                                                                                                                                                                 ^             WWTP       $
                                                                                                                                                                                                          +
                                                                                                                                                                                                                                                                                                                                                        Liberty Lake
                                                                                                                                                                                               !
                                                                                                                                                                                               (                                  !
                                                                                                                                                                                                                                  (
                           LINCOLN COUNTY

                                                                                                                                                                    Fairchild Air
                                                                                              Creek




                                                                                                                                                                                                   NIKE 45 Medical                                                                                                                                      Mica Peak
                                                                                                                                                                     Force Base                    Lake (Launch)                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                        +!
                                                                                                                                                                                        $(
                                                                                                                                                                                                                                                                                                                                                                                                  LEGEND
                                                                                         Crab




                                                                                                                                                                                                                                                                                                                                                                                                     ®
                                                                                                                                                                                              Medical Lake                                                                                                                                                                                                     Dam                                                County Boundary
                                                                                                                                                                                              WWTP
                                                                                                                                                                                                                                                                                                                                                        Freeman School
                                                                                                                                                                                                                                                                                                                                                        District WWTP                                !
                                                                                                                                                                                                                                                                                                                                                                                                     (         PCB Upland Site                                    State Boundary
                                                                                                                                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                                                                                                                                +
                                                                                                                                                                                                                                                                                                                                                                                                    $
                                                                                                                                                                                                                                                                                                                                                                                                    +          NPDES Permitted Discharge            NOTES:
                                                      BNSF Hillyard                                                                                                                                                                                                                                                                                                                                                                                 1) All site features and locations are approximate.
                                                                                                                                                                                             Kaiser Trentwood                                                                                                                    Rock




                                                                                                                                                                                                                                                                                    Ha
                                                      Lead Soil Site                                   !
                                                                                                       (                                                                                                                                                                                                                                Cr                                                        PCB 11 in Surface Water Sample                    2) The original figure was produced in color. Significant




                                                                                                                                                                                                                                                                                      ng
                                                                                                                                             Inland Empire                                                                                                                                                                                 ee
                                                                                                                                                                                                # Facility
                                                                                                                                                                                                 *#
                                                                                                                                                                                                  *                         $
                                                                                                                                                                                                                            +                                                                                                                   k                                                                                                        Harrison
                                                                                                                                                                                                                                                                                                                                                                                                                                                    information         WWTP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  will be lost if copied in black and white.




                                                                                                                                                                                                                                                                                      ma
                                                                                                                                                     Paper                                                                                                                                                                                                                                                                                            $
                                                                                                                                                                                                                                                                                                                                                                                                                                                      +
                                                                                                                                                                                                                                                                                                                                                                                                    #
                                                                                                                                                                                                                                                                                                                                                                                                    *



                                                                                                                                                                                                                                                                                           nC
           Riverside Park                                                                                  Upriver                                                                                                                                                                                                                                                                                             Not Detected




                                                                                                                                                                                                                                                                                             re e
           Advanced WWTP                Spokane Metals                                                                                                                                                                                                                                                                                                                                                                                              SOURCES:
                                                                                                             Dam                                                                                                                                                                                                                                            $
                                                                                                                                                                                                                                                                                                                                                            +




                                                                                                                                                                                                                                                                                                 k
     $
     +                                                                                                                                                                                                                                                                                                                                                                                                                                              1) US EPA, 2017a,b.
                                                                                                                                                                               $
                                                                                                                                                                               +                                            !
                                                                                                                                                                                                                            (                                                                                                                                                                       #
                                                                                                                                                                                                                                                                                                                                                                                                    *
                              Spokane Junkyard and                                           (!
                                                                                             !(                                                                                                                                                                                                                                                                                                                Detected                             2) US Census Bureau, 2015.
                                                                                                                                       ®




                                                                                                                                                                                                                                                                                                                      Rockford WWTP
                                                                                                                                    #
                                                                                                                                    *                                                                                                                                                                                                                                                                                                               3) US Census Bureau, 2016a,b.

     Spo kane River
                               Associated Properties                                                                                                                                                                        #
                                                                                                                                                                                                                            *     !
                                                                                                                                                                                                                                  (                                     $
                                                                                                                                                                                                                                                                        +                                                                                                                                      Spokane River Watershed
                                                                                                                                                                                                                                                                                                                                                                                                                                                    4) WA Ecology, 2017a,b,f,g.
                                                                                                                                                BNSF Parkwater                                                                                                                                                                                                                                                           Worley WWTP                5) US EPA Region X, 2014.
                            Upper
                                                                                                       #
                                                                                                       *                                        Railyard
                                                                                                                                                                                                 Former Pentzer                                                                      Spangle STP                                                                                                               Boundary                             6) WA Ecology, 2019a.
                                                                                                                                   !
                                                                                                                                   (                                                                     WWTP                                                                                                                                                                                                             $
                                                                                                                                                                                                                                                                                                                                                                                                                          +
                        Falls Dam                                                                                     !
                                                                                                                      (                       GE, Service
                                                                                                                                                                                                                                                                                                                                                                                                               Spokane City Boundary
                   Monroe                                                                                  $
                                                                                                           +                                  Shop
               Street Dam                                                                                                                                                                                                                                                                                                                                                                                                                                         0            2.5            5
                                                                                              !!
                                                                                              ((                              Spokane County
                                         ®




                                                                                                                                                                                                                                                                                                                                                                                                               Other City Boundary
                                    ®




                                                           !
                                                           (                                                                  Regional Water                                                                                                                                                                                                                                                                                                                                                      Miles
                    #
                    *                                                      Inland                                             Reclamation Facility
               *#
               #*                                                          Metals
                                                                                                                                   Barrier Trust                                                                                                                                                                                                                                                                                                                                                          St Maries W
                                                                                                                                                                                                                                                                                                                                                                                                                                   $
                                                                                                                                                                                                                                                                                                                                                                                                                                   +
               Ha




                                                                         Schade                                                                                                                                                                                                                                                                                                                                                                                                                     $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    +
                                                                                                                                   Property                                                                                                                                                                                                                                                                                                                                                       FIGURE
                 ng




                                                                         Brewery                                                                                                                                                                                                                                                                                                                                                             PCB 11
                                                                                                                                                                                                                                                                                                                                                                                                                                       Plummer WWTP
                   ma




                                                                                                                                                                                             0                 1             2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      14
                      nC




                                                                                                                           Spokane Transformer/                                                                                                                                                                                                                                                                                    DetectedBENEWAH COUNTY
                                                                                                                                                                                                                                                                                                                                                                                                                                             in Surface   Water
                      r ee




                                                                                                                           City Parcel                                                                                           Miles
                          k




                                                                                                                                                                                                                                                                                                                                                                                                                                             Spokane, Washington                               Date: 11/13/2019

Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 123
Case 2:15-cv-00201-SMJ       ECF No. 373-1     filed 01/28/20    PageID.13607 Page 113 of
                                             249




  Attachment 1




                   Curriculum Vitae and Testimony Experience
                          of Kurt Herman, M.Eng., P.G.




 Gradient




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 124
Case 2:15-cv-00201-SMJ             ECF No. 373-1         filed 01/28/20        PageID.13608 Page 114 of
                                                       249




 Kurt Herman, M.Eng., P.G.
 Principal
 kherman@gradientcorp.com

 Areas of Expertise

          Contaminant fate and transport, environmental cost analysis, hydrogeology, site characterization and
          remediation strategy, historical waste practices, non-aqueous phase liquids (NAPLs), polycyclic aromatic
          hydrocarbons (PAHs), manufactured gas plants (MGPs).

 Education

          M.Eng., Civil and Environmental Engineering, Massachusetts Institute of Technology, 2002

          Graduate Coursework in Subsurface Hydrology, University of Arizona's Department of Hydrology and
          Water Resources, 2000-2001

          B.A., Double Major in Economics and Geology, Miami University (Ohio), 1997

          Professional Geologist No. 3288, Washington State

          Registered Professional Geologist No. G2184, Oregon

          OSHA 40-Hour Hazardous Waste Operations and Emergency Response (HAZWOPER) Certification; 8-
          Hour Refresher Certification

 Professional Experience

          2002 – Present GRADIENT, Cambridge, MA
          Principal. Operations Manager (2017-2019). Editor of Gradient's Trends newsletter (2011-2019). Technical
          Manager (2014-2016). Environmental Sciences Group Manager (2009-2014). GIS Group Manager (2012-
          2014).

          2000 – 2001     UNIVERSITY OF ARIZONA, Tucson, AZ
          Research Assistant for National Institute for Environmental Health Sciences (NIEHS) Superfund
          Colloquium. Surface water modeling (stream-groundwater interaction) of an acid mine drainage-impacted
          Arizona creek.

          1997 – 2000         SADAT ASSOCIATES, INC., Princeton, NJ
          Environmental Scientist. Responsible for the investigation and remediation of a wide range of hazardous
          waste sites (e.g., MGP, petroleum, chlorinated solvents, inorganics).

 Professional Activities and Affiliations

             Sigma Xi – Scientific and Engineering Honorary, MIT Chapter.
             American Bar Association. Vice Chair for the Environmental Disclosure Committee.
             American Society for Civil Engineers.
             Society for Environmental Toxicology and Chemistry (SETAC).


                                                                                                         5/13/2019



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 125
Case 2:15-cv-00201-SMJ            ECF No. 373-1          filed 01/28/20         PageID.13609 Page 115 of
                                                       249
 Kurt D. Herman, M.Eng., P.G.

            Society for Environmental Toxicology and Chemistry (SETAC) Sediment Advisory Group
             (SEDAG).
            Editorial Board of Remediation Journal
            Peer Reviewer:
              Soil and Sediment Contamination: An International Journal
              Environmental Forensics
              International Journal of Environmental Analytical Chemistry
              Remediation
            Session Chair:
              "NAPLs – Plume Characterization and Remediation Strategies," Battelle Seventh Annual
               Conference, Remediation of Chlorinated and Recalcitrant Compounds. 2010.
              "Performance Based Environmental Management," Battelle Tenth Annual Conference,
               Remediation of Chlorinated and Recalcitrant Compounds. 2016.
            Guest Lecturer:
              "NAPL Delineation and Mobility – Practical Considerations." MIT Course 1.34 (Waste
               Containment and Remediation Technology). 2013, 2014, 2015.
              "Overview of PAH Forensics at a Superfund Site." MIT Civil and Environmental Engineering
               (Course 1) Master of Engineering Program. 2014.


 Projects – Site Characterization/Remediation; Contaminant Fate & Transport

         Watershed PCB Fate and Transport: Evaluated PCB sources, fate, and transport for a watershed. Litigation
         context.

         NAPL Fate and Transport: Evaluated NAPL (tar, creosote, petroleum) fate and transport from potential
         sources (railyard, MGP, roofing plants, petroleum, tar refineries) in a previously industrialized area of
         Denver, Colorado.

         Landfill, KY: Performed remedy alternative analysis for addressing TENORM waste in a landfill.

         Watershed PCB Fate and Transport: Evaluated PCB sources, fate, and transport for a watershed. Litigation
         context.

         Commercial Facility, ND: Developed and implemented indoor air sampling protocol to evaluate PCE/TCE
         source and develop mitigation strategy.

         Former Manufactured Gas Plant, ND: Developed risk-based site characterization and remediation strategy
         for an MGP site in an urban residential/commercial area.

         Former Manufactured Gas Plants, CA: Performed technical peer review of site characterization program.

         Trade Association: Evaluated the feasibility of remediating MGP tar in fractured bedrock.

         Industrial Client, Portland, OR: Registered Geologist for RI/FS at an industrial site in Oregon. Petroleum
         hydrocarbon (LNAPL).

         Superfund Site, Dover, DE: Extensive multi-media (DNAPL, soil, groundwater, soil gas) investigation
         of PCE released in a downtown residential/commercial area.



                                                                                                                  2



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 126
Case 2:15-cv-00201-SMJ            ECF No. 373-1          filed 01/28/20         PageID.13610 Page 116 of
                                                       249
 Kurt D. Herman, M.Eng., P.G.

         Pharmaceutical Manufacturer, Argentina: Developed risk-based remediation strategy and conceptual
         design (dual-phase extraction) for soil and groundwater contamination (VOCs included acetone, toluene,
         and chlorinated solvents).

         Superfund Site, Clifton, NJ: Multi-media chlorinated solvent (DNAPL) investigation. Seepage pit
         closure.

         Box Maker, Clifton, NJ: Fuel oil UST closure. Site investigation (soil, groundwater) of gasoline UST
         release. Remediation of gasoline impacts by chemical oxidation/bioremediation.

         Former Manufactured Gas Plant, Hoboken, NJ: Expedited remedial investigation (soil, groundwater) of
         MGP site in urban area.

         Auto Body Shop, Central NJ: Planned and directed remediation (excavation and disposal) of chlorinated
         solvent-impacted soils. Implemented sampling protocol to confirm appropriateness of monitored natural
         attenuation as post-excavation groundwater remedy.

         Alloy Metal Distributor, Secaucus, NJ: Site investigation of fuel oil impacts (soil, groundwater).

         Industrial Client, NJ: Planned and directed multimedia (soil, groundwater, surface water, sediments,
         wetlands) investigation of an ammonia plume impacting a potable aquifer and discharging to surface
         water (lake and wetlands).

         Sediment Study, NY/NJ: Planned and directed sediment core study to assess chemical and physical
         feasibility of reusing sediments dredged from the Arthur Kill as stabilized soil cap at a Brownfields site.

         Brownfields Site, Woodbridge, NJ: Site investigation (soil, sediments, wetlands) for Brownfields
         redevelopment suitability determination at 290-acre historic fill and active rail facility site. Metals,
         pesticides, and herbicides.

         Prosthetic Limb Manufacturer, Meadowlands, NJ: Site investigation (overburden and bedrock soil and
         groundwater) of VOCs.

         Bulk Oil Storage Terminal, Staten Island, NY: Site investigation (soil, groundwater, LNAPL) of bulk oil
         storage terminal with extensive LNAPL (diesel, fuel oil, gasoline) contamination.

         Warehousing and Distribution Facility, Jersey City, NJ: Site investigation (soil, groundwater, LNAPL)
         of No. 6 fuel oil release.

         Rail Spur, Jersey City, NJ: Site investigation (soil, sediment, wetland) of rail spur/historical fill area.
         Herbicides, pesticides, and metals.

         Fragrance Manufacturer, Edison, NJ: Remedial investigation (soil, sediment, groundwater) of historical
         waste disposal operable units, including buried drums, seepage pits, and solid waste disposal areas.

         Landfill Investigation, Secaucus, NJ: Site characterization of former municipal landfill for potential
         Brownfields reuse.

         Large Chemical Plant, Elizabeth, NJ: Reviewed potential environmental liabilities for prospective
         purchaser redeveloping 100+ year chemical plant into a cogeneration facility. Evaluated pile design
         considerations to avoid contamination drag-down.


                                                                                                                   3



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 127
Case 2:15-cv-00201-SMJ           ECF No. 373-1           filed 01/28/20         PageID.13611 Page 117 of
                                                       249
 Kurt D. Herman, M.Eng., P.G.

         Beneficial Reuse Determination, Brooklyn, NY: Beneficial reuse determination (regulatory, physical,
         and chemical evaluation) of soils from various Newtown Creek industries as stabilized soil cap.

         Multiple Municipal, Commercial, and Industrial Facilities: Assessed potential environmental liabilities
         and evaluated baseline conditions at multiple properties pursuant to commercial real estate transactions
         (e.g., ASTM Phase I).

 Projects – Environmental Cost Analysis

         Environmental Damage Analysis: Rebuttal expert on environmental damages for a site in New Jersey.

         Remedial Design Cost Allocation: Sediment PAH forensics and remedial design cost allocation for an
         east coast water body.

         Landfill NCP Consistency Evaluation: Rebuttal expert on the NCP consistency of work performed at a
         municipal solid waste landfill in Illinois.

         Landfill Cost Allocation:    Rebuttal expert on cost allocation for a PCB-impacted landfill site in
         Massachusetts.

         Probabilistic Cost Analysis: Prepared environmental liability cost estimates for a portfolio of sites using
         probabilistic cost modeling tools, including stochastic (Monte Carlo) methods. Incorporated cash flow
         modeling. Estimates prepared for regulatory disclosure.

         Brazilian Mine Acquisition: Developed cost estimates for contingent environmental liabilities
         associated with a clay mine in Brazil.

         Sediment PAH Allocation: Sediment PAH forensics and allocation for an east coast water body

         NCP Consistency and Cost Allocation: Rebuttal expert on NCP consistency and cost allocation for a
         tar-impacted site in New York City.

         Confidential Client: Testifying expert to evaluate the appropriateness of response costs allegedly
         incurred at a waste oil recycling site in Indiana.

         Confidential Client: Served on an independent review panel to evaluate environmental reserve
         estimation procedures.

         Utility Company: Evaluated the need for and environmental liability costs associated with a US EPA-
         led time critical removal action for a former MGP site. Used probabilistic cost modeling techniques to
         develop a range of cost estimates for the proposed remedial actions in support of settlement negotiations.

         NCP Consistency Evaluation: Evaluated the NCP consistency of response actions performed at a
         groundwater NPL site.

         Confidential Client: Evaluated technical aspects of a cost allocation proposal and applied financial
         modeling incorporating uncertainty in support of settlement negotiations.

         Utility Company: Performed third-party review/critique of remediation cost estimates developed for a
         sediment Superfund site. Used in support of settlement negotiations.


                                                                                                                   4



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 128
Case 2:15-cv-00201-SMJ           ECF No. 373-1          filed 01/28/20         PageID.13612 Page 118 of
                                                      249
 Kurt D. Herman, M.Eng., P.G.

         Superfund Site Cost Allocation: Developed multiple PRP cost allocation involving former MGP and
         wood treating operations. Performed forensic evaluation of PAH/NAPL contaminant releases to
         sediment, including a source mixing model used for source apportionment.

         NCP Consistency Evaluation and Remedy Negotiation Support: Prepared comments on US EPA's
         proposed Superfund site remedy. Evaluated the basis for each major remedy element in the context of
         consistency with the NCP. Demonstrated that the proposed remedy did not comply with the NCP,
         whereas several remedial alternatives considered, but not selected, met the NCP requirements.

         NRD Settlement Analysis: Evaluated the basis for a proposed NRD settlement offer at a Great Lakes
         Superfund site. Used benchmarking analysis techniques to quantitatively compare the proposed offer to
         NRD settlements at other sediment sites.

         Superfund Site Cost Allocation: Provided technical support in evaluating cost allocation issues at an
         industrial site in Oregon. Analyzed information regarding the nature and extent of contamination within
         the site and assessed factors that could be evaluated to apportion costs among potentially responsible
         parties.



 Projects – Historical Operations and Waste Practices

         PRP Search (Chlorinated Solvent Sources): Multi-faceted research effort to identify potential sources of
         chlorinated solvents in Long Island, New York.

         PRP Search (Hydrocarbon Sources): Multi-faceted research effort to identify potential hydrocarbon
         sources, including tar and petroleum, in a previously industrialized area of Denver, Colorado.

         PRP Search (PAH Sources): Multi-faceted research effort to identify potential PAH sources in a
         commercial/industrial area of Fargo, North Dakota.

         Northeast Utility Company: Testified as a 30(b)(6) witness regarding historical (c. 1900-1975) MGP and
         power plant operations, including waste handling, byproduct disposition, and decommissioning.

         > 30 MGPs, Multiple Projects, Nationwide: Researched and reconstructed historical operations and
         release history (1850-1960) at multiple MGPs for insurance cost recovery claims.

         Flare Maker: Evaluated the standard of care for perchlorate handling from c. 1956-1985 in the context of
         regulations, waste handling practices, and analytical capabilities during that time frame.

         Glassmaking Plant: Evaluated potential releases of arsenic during historic glassmaking operations via a
         mass balance approach.

         Insurance Recovery for 260-acre Industrial Complex, MA: Researched historical operations and waste
         practices for insurance cost recovery at a 260-acre industrial complex including a former coke plant, tar
         refinery, and blast furnace.




                                                                                                                 5



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 129
Case 2:15-cv-00201-SMJ           ECF No. 373-1         filed 01/28/20        PageID.13613 Page 119 of
                                                     249
 Kurt D. Herman, M.Eng., P.G.

 Publications/Presentations

         Tuit, C; Herman, K. [Gradient]. 2019. "Diagenetic Magnification of Persistent Organic Pollutants from
         Combined Sewage Overflow Sources." Presented at Battelle Tenth International Conference on
         Remediation and Management of Contaminated Sediments Conference, New Orleans, LA, February 13.

         Herman, K; Tuit, C; Sharma, M; Kneeland, J. [Gradient]. 2019. "Quantitative Methods for Allocating
         Multiple Contaminant Types in Sediments." Presented at Battelle Tenth International Conference on
         Remediation and Management of Contaminated Sediments Conference, New Orleans, LA, February 14.

         Herman, K. 2019. "Editorial: Cost considerations at sediment sites." Gradient Trends - Risk Science &
         Application 74(Winter):6.

         Boroumand, A; Greenberg, G; Herman, K; Lewis, A. 2017. "Incorporating green and sustainable
         remediation analysis in coal combustion residuals (CCR) surface impoundment closure decision
         making." Remediation 27(4):29-38. doi: 10.1002/rem.21527.

         Boroumand, A; Herman, K. 2017. "Green and Sustainable Remediation Analysis: Coal Ash Surface
         Impoundment Closure." Presented at Battelle's Fourth International Symposium on Bioremediation and
         Sustainable Environmental Technologies, Miami, FL, May 24.

         Boroumand, A; Herman, K; Lewis, A. 2017. "Evaluating Worker and Community Safety in Coal Ash
         Surface Impoundment Closure Decision-Making." Presented at the 2017 World of Coal Ash Conference
         (WOCA), Lexington, Kentucky, May 8-11, 23p.

         Herman, K; Lewis, A; Bittner, AB; Dubé, E; Long, C; Hensel, B; Ladwig, K. 2016. "Framework for
         Evaluating Coal Ash Surface Impoundment Closure Options." Presented at the Battelle Tenth Annual
         Conference, Remediation of Chlorinated and Recalcitrant Compounds, May 26.

         Flewelling, S; Boroumand, A; Herman, K. 2016. "A Conceptual Framework for Feasibility of
         Remediating MGP Tar in Fractured Bedrock." Presented at the Battelle Tenth Annual Conference,
         Remediation of Chlorinated and Recalcitrant Compounds, May 23.

         Principal Investigator for Electric Power Research Institute (EPRI) Report 3002007543. 2016. "Relative
         Impact Framework for Evaluating Coal Combustion Residual Surface Impoundment Closure Options."
         May.

         Principal Investigator for Electric Power Research Institute (EPRI) Report 3002007542. 2016.
         "Qualitative Application of the Relative Impact Framework to Ten Tennessee Valley Authority Surface
         Impoundments." April.

         Herman, K; Flewelling, SA; Bittner, AB; Tymchak, MP; Swamy, M. 2015. "Alternate Endpoints for
         Remediating NAPL-Impacted Sites." 19p. Presented at EPRI/AWMA Env-Vision Conference, Crystal
         City, VA, May 14.

         Lewis, A; Bittner, AB; Herman, K; Dubé, E; Long, C; Hensel, B; Ladwig, K. 2015. "Framework for
         Evaluating Relative Impacts for Surface Impoundment Closure Options." Presented at the 2015 World of
         Coal Ash Conference, Nashville, TN, May 8.

         Bittner, AB. Lewis, A; Herman, K; Dubé, E; Long, CM; Kondziolka, K, Hensel, B; Ladwig, K. 2015
         "Groundwater Assessment Framework to Evaluate Relative Impacts of Surface Impoundment Closure
         Options." Presented at the 2015 World of Coal Ash Conference, Nashville, TN, May 7.

                                                                                                              6



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 130
Case 2:15-cv-00201-SMJ          ECF No. 373-1         filed 01/28/20        PageID.13614 Page 120 of
                                                    249
 Kurt D. Herman, M.Eng., P.G.

         Lemay, JC; Mayfield, DB; Herman, K; Verslycke, T. 2014. "PAH-Contaminated Sediments:
         Remediation Challenges." Presented at the Society of Environmental Toxicology and Chemistry
         (SETAC) North America 35th Annual Meeting, Vancouver, BC, November 9-13.

         Principal Investigator for Electric Power Research Institute (EPRI) Report 3002004104. 2014.
         "Feasibility of Remediating Manufactured Gas Plant Tar in Bedrock (Technical Update)." September.

         Herman, K. 2014. "Actuarial risk analysis to promote National Contingency Plan (NCP)-consistent
         remediation." Remediation Journal Summer.

         Herman, K. 2013. "Bridging the GAAP: Turning to environmental accounting guidance to interpret what
         constitutes a CERCLA response cost." American Bar Association Section of Environment, Energy, and
         Resources. Environmental Disclosure Committee Newsletter July.

         Herman, K. 2013. "Do More Harm than Good? Actuarial Risk Analysis to Support Informed Remedy
         Selection." Presented at the Second International Symposium on Bioremediation and Sustainable
         Remediation Technologies, Jacksonville, FL, June 12.

         Herman, K; Wannamaker, EJ; Jegadeesan, GB. 2012. "Sediment PAH allocation using parent PAH
         proportions and a least root mean squares mixing model." Environmental Forensics 13:3.

         Herman, K. 2012. "Environmental Liability Cost Estimation (ELCE) at MGP Sites." Presented to the
         MGP Consortium, Savannah, GA, January 25.

         Herman, K. 2011. "Chemical Profile: Molybdenum." Presented at EPRI P40 Summer Meeting,
         Asheville, NC, July 12.

         Principal Investigator for Electric Power Research Institute (EPRI) Report 2011815. 2011. "Chemical
         Constituents in Coal Combustion Products: Molybdenum."

         Herman, K. 2011. "Remedy sustainability: Is the cure worse than the disease?" Gradient Trends – Risk
         Science & Application 50:6.

         Herman, K; Bittner, AB. 2010. "How Much Tar is in the Mud? – Reducing Uncertainty in Characterizing
         the Distribution and Mass of DNAPL In Sediments." Presented at the EPRI MGP 2010 Symposium, San
         Antonio, TX, January 28.

         Wannamaker, EJ; Herman, K; Butler, EL; Petito Boyce, C; Jakubiak, J. 2010. "Subsurface LNAPL
         Behavior in a Tidal Zone: A Case Study." Presented at the Seventh International Battelle Conference,
         Remediation of Chlorinated and Recalcitrant Compounds, Monterey, CA, May 27.

         Herman, K. 2009. "Sediment DNAPL challenges." Gradient Trends – Risk Science & Application 45:5.

         Herman, K; Bittner, A. 2008. "Reducing Uncertainty in DNAPL Characterization." Presented at the 24 th
         Annual International Conference on Soils, Sediments, and Water, Amherst, MA, October 23.

         Wannamaker, EJ; Bittner, AB; Butler, EL; Herman, K; Jakubiak, J; Petito Boyce, C. 2009. "Mobility of
         Subsurface LNAPL in a Tidal Zone: A Case Study." Presented at the 2009 Geological Society of
         America Annual Meeting, Portland, OR, October 21.

         Herman, K. 2008. "A Standardized Method to Interpret Field Observations of MGP NAPL." Presented at
         the 18th Annual AEHS Conference, March 11.
                                                                                                             7



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 131
Case 2:15-cv-00201-SMJ          ECF No. 373-1         filed 01/28/20       PageID.13615 Page 121 of
                                                    249
 Kurt D. Herman, M.Eng., P.G.

         Herman, K. 2007. "Who pays for cleanup costs?" Gradient Trends – Risk Science & Application 38:1.

         Langseth, DE; Herman, K. 2006. "Liability estimation frameworks" Gradient Trends – Risk Science &
         Application 36:3.

         Herman, K. 2002. "Basin-scale Modeling of Nutrient Impacts in the Eel River Watershed, Plymouth,
         Massachusetts [Thesis]." Submitted to Massachusetts Institute of Technology, Dept. of Civil and
         Environmental Engineering.

         Herman, K. 2000. "Metal Removal in the Hyporheic Zone in a Mining Contaminated Stream in
         Arizona." Presented to NIEHS Superfund Colloquium, Tucson, AZ, December.




                                                                                                             8



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 132
Case 2:15-cv-00201-SMJ               ECF No. 373-1        filed 01/28/20      PageID.13616 Page 122 of
                                                        249

                                                                                          KURT HERMAN, p. 1



KURT HERMAN
Testimony Experience

Mr. Herman has provided testimony regarding environmental response actions, contaminant fate and
transport, environmental response costs, and historical industrial operations.


1.        Northern States Power Company v. Aegis Insurance Services, Inc., et al. (Case No. 3:15-cv-
          00106, US District Court, District of North Dakota). On behalf of plaintiff in an insurance cost
          recovery lawsuit, evaluated the nature and timing of historical releases associated with a former
          manufactured gas plant (MGP), as well as whether the response actions performed were
          reasonable, necessary, and cost-effective. Provided Expert and Rebuttal Reports and testified in
          deposition (2019).

2.        John DaRosa et al. v. City of New Bedford, v. Monsanto Company et al. (Commonwealth of
          Massachusetts Superior Court Department, Civil Action No. BRCV2008-01429A). On behalf of
          third party Defendants for a cost recovery lawsuit, developed a cost allocation for PCB-impacted
          landfill site characterization and remediation costs. Provided an Expert Report (2016).

3.        Allied Waste Transportation, Inc. versus Bellemead Development Corp., John Sexton Sand &
          Gravel Corp., Todd Sexton Daniels, and Arthur A. Daniels. (Case No. 13-CV-1029, US District
          Court, Northern District of Illinois). On behalf of Defendants for a CERCLA cost recovery
          lawsuit, evaluated whether landfill closure activities were performed consistent with the
          requirements of the National Contingency Plan (NCP). Provided an Expert Report and testified
          in deposition (2015).

4.        Northern States Power Company versus The City of Ashland, Wisconsin, et al. (Case No. 12-CV-
          602, US District Court, Western District of Wisconsin). On behalf of Plaintiff in a CERCLA cost
          recovery lawsuit, analyzed contribution of historical manufactured gas plant (MGP) and railroad
          operations to site contamination (PAHs and NAPLs). Performed contaminant fate and transport
          and mass loading analyses to evaluate PRP contributions to site contamination. Issued several
          Expert and Rebuttal Reports (2014) , and testified in deposition (2014) and trial (2015).

5.        BorgWarner Inc., and Kuhlman Corporation versus Kuhlman Electric Corporation (KEC) and
          KEC Acquisition Corporation (KAC) (Case No. 2010 L 8893, Circuit Court of Cook County,
          Illinois 1st Judicial District). On behalf of Defendants in a business transaction lawsuit, provided
          deposition testimony and an expert declaration (2014) regarding environmental response actions
          that were performed to address PCBs at a former transformer manufacturing facility.

6.        Queens West Development Corporation, AvalonBay Communities, Inc., Avalon Riverview
          North, LLC, f/k/a Avalon Riverview III, LLC versus Honeywell International, Inc. (Case No.
          3:10-cv-4876, US District Court, District of New Jersey). On behalf of plaintiffs for a CERCLA
          cost recovery lawsuit involving a DNAPL and PAH-impacted Site in New York City, performed
          NCP consistency evaluation and response cost analysis. Issued an expert rebuttal report (2013).
          Case settled prior to deposition.

7.        American International Specialty Lines Insurance Co. versus Bee Environmental Management,
          Inc. (Civil Action No. 49D07-0907-CT-031570, Superior Court, Indiana Superior Court, Marion
          County). In a cost recovery lawsuit on behalf of defendant evaluated whether costs allegedly
          incurred for decontaminating tanks containing PCB-contaminated oil were reasonable and
          necessary. Testified in deposition (2013). Case settled prior to trial.

     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 133
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20      PageID.13617 Page 123 of
                                                 249




                                                                                   KURT HERMAN, p. 2



8.    Donna M. Avila, et al. versus Willits Environmental Remediation Trust, et al. (Case No. C-99-
      3941-SI, US District Court, Northern District of California). On behalf of Defendants, performed
      geospatial analyses to evaluate alleged plaintiff exposures to chromium and TCE at a former
      chrome-plating facility in California. Issued an Expert Declaration (2012).

9.    OneBeacon America Insurance Company versus Narragansett Electric Company (Civil Action
      No. 05-3086-BLS-I, Superior Court, Massachusetts Superior Court, Suffolk County). On behalf
      of Defendant in an insurance cost recovery lawsuit, testified as a 30(b)6 witness regarding
      historical manufactured gas plant and electrical generation plant operations and contaminant
      releases, including PAHs, DNAPL, and PCBs. Multiple days of deposition testimony (2009;
      2010).




 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 134
Case 2:15-cv-00201-SMJ       ECF No. 373-1     filed 01/28/20    PageID.13618 Page 124 of
                                             249




 Attachment 2




   Summary of PCB Studies and Data in the Spokane River Watershed




 Gradient




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 135
Case 2:15-cv-00201-SMJ                    ECF No. 373-1            filed 01/28/20           PageID.13619 Page 125 of
                                                                 249


A2.1 WA Ecology Studies

In response to detections of polychlorinated biphenyls (PCBs) in fish tissue in the Spokane River, the
Washington State Department of Ecology (WA Ecology) initiated certain PCB sampling efforts and
analyses (PCB Source Assessment; WA Ecology, 2011a). A total maximum daily load (TMDL) was
proposed in 2006 but was not implemented due to the need for more accurate data on local fish consumption
(King County, Washington, 2016). In recent years, multiple studies have assembled PCB concentration
measurements within the Spokane River watershed – from the river itself, from tributaries, and from
effluent pipes – in an attempt to understand the total PCB load1 within the river and the potential major
PCB sources within the watershed. WA Ecology assembled measurements of PCBs in sediments, fish,
water, and suspended sediments in the Spokane River, as well as in effluent wastewater from both industrial
facilities and municipalities, and stormwater from certain City of Spokane conveyances from the period
between 2003 and 2007.

The WA Ecology (2011a) study also documented the historical PCB sampling efforts in the Spokane River
watershed, including studies led by WA Ecology and others (see Chart A2.1). While samples in fish tissue
were collected starting in 1980, WA Ecology did not perform surface water sampling in the Spokane River
until 1994 in a synoptic survey of fish tissue, sediment, surface water, and effluent concentration, and at
that time only two surface water samples were collected from the 112-mile-long Spokane River (WA
Ecology, 1995). Prior to the 2011 PCB Source Assessment, WA Ecology also performed two limited PCB
point source surveys in the Spokane River to attempt to identify potential major sources of PCB loading
(WA Ecology, 2001, 2002). However, the 2001 WA Ecology study (WA Ecology, 2001) suffered from
reported laboratory contamination issues, causing the majority of the results to be rejected.




1 The total PCB load within the river (mass/day) is a product of the PCB concentration in the water and the volumetric flow rate of
the river.

                                                                                                                              A2-1



    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 136
                  Case 2:15-cv-00201-SMJ         ECF No. 373-1      filed 01/28/20    PageID.13620 Page 126 of
                                                                  249




Chart A2.1 WA Ecology Activities in the Spokane River Watershed. PBDE = Polybrominated Diphenyl Ether; PCB = Polychlorinated Biphenyl;
TMDL = Total Maximum Daily Load; WA Ecology = Washington State Department of Ecology. Assembled from WA Ecology (2011a, 2012a, 2014a,b,
2016), WA Ecology and WADOH (2015), Donovan (2013, 2014, 2015).




                                                                                                                                   A2-2



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 137
    Case 2:15-cv-00201-SMJ               ECF No. 373-1            filed 01/28/20          PageID.13621 Page 127 of
                                                                249


A2.2 Spokane River Regional Toxics Task Force Studies

Following the WA Ecology PCB Source Assessment and additional WA Ecology studies, the Spokane
River Regional Toxics Task Force (Task Force) was established in 2012 (WA Ecology, 2012b). The Task
Force includes representatives from the City of Spokane, Washington State, citizen groups, and industrial
groups. All National Pollutant Discharge Elimination System (NPDES)-permitted dischargers in the
Spokane River are part of the Task Force per the revised 2011 NPDES permit's conditions (WA Ecology,
2011b).

The Task Force assembled a database of PCB sampling in the Spokane River from WA Ecology studies,
upland site investigations, and publicly available databases, as well as from multiple Task Force sampling
events, and issued its plan to reduce PCBs in the Spokane River in 2016 (LimnoTech, 2016a). The Task
Force performed additional sampling after the data used in the Comprehensive Plan were finalized in 2013.
In 2014 and 2015, the Task Force performed low-flow synoptic2 surveys in the Spokane River water as
well as in discharge pipes (LimnoTech, 2015, 2016b). These studies were used to identify potential
unmonitored dry-weather PCB sources, such as groundwater discharge or unmonitored effluent sources.
The Task Force performed additional monthly PCB sampling in 2016 in order to better understand seasonal
variability in the Spokane River (LimnoTech, 2017).

The Task Force also conducts studies that address PCB products used in the Spokane River watershed
(Chart A2.2). In 2015, the Task Force performed a study of the presence of PCBs in hydroseed – a slurry
of grass seed and mulch used to replant bare ground – with the goal of providing information to hydroseed
manufacturers to help them reduce PCBs in their products (SRRTTF, 2015).




Chart A2.2 Spokane River Regional Toxics Task Force PCB Activities. PCB = Polychlorinated Biphenyl;
SRRTTF = Spokane River Regional Toxics Task Force.




2The term "synoptic" refers to simultaneous (or near-simultaneous) sampling for concentration and river flow, which allows for a
point-in-time mass loading estimate.

                                                                                                                           A2-3



    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 138
Case 2:15-cv-00201-SMJ             ECF No. 373-1        filed 01/28/20      PageID.13622 Page 128 of
                                                      249


A2.3 Summary of PCB Data in the Spokane Watershed

I assembled a comprehensive database of PCB data collected in the Spokane River watershed. These data
come from multiple studies over the past several decades and include data from the following media:
surface water, groundwater, soil, sediment, stormwater, stormwater sediment, wastewater discharges,
combined sewer overflow (CSO) discharges, sludge/biosolids, landfill leachate, fish tissue, and municipal
and consumer products. These data were checked for quality, accuracy, and consistency and were compiled
into the database with a standardized set of units so my analyses could draw from a uniform database.

Total PCBs are calculated by the summation of the 209 congeners reported in the underlying dataset.
Non-detects are treated as zero in the summation. If all the congeners in the sum are not detected, then the
single highest MDL among the congeners measured is used for the total PCBs congener value. If the
congener results are not provided, but Aroclor concentrations are provided, then total PCBs is calculated
by the summation of Aroclors (1016, 1221, 1232, 1242, 1248, 1254, 1260, 1262, and 1268). If all Aroclors
in the sum are not detected, then the single highest MDL among the Aroclors measured for the sample is
used to represent the total PCBs Aroclors value.

I did not perform any additional blank correction beyond what is reported in the underlying studies. Blank
flags were preserved and blank-corrected data was used when it was provided in the underlying studies.

Table A2.1 summarizes the PCB data sources that were compiled into the database, including the number
of samples from each type of environmental media, the detection frequency, the availability of PCB
congener data, the date range of available samples, and the PCB concentration range in those samples.




                                                                                                        A2-4



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 139
Case 2:15-cv-00201-SMJ         ECF No. 373-1      filed 01/28/20     PageID.13623 Page 129 of
                                                249


 References

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2013. "2012 Annual Summary of RPWRF
 Toxics Monitoring." 80p., August 20.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2014. "2013 Annual Summary of RPWRF
 Toxics Monitoring." 89p., April 9.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2015. "2014 Annual Summary of RPWRF
 Toxics Monitoring." 71p., September 9.

 King County, Washington. 2016. "A Review of Select PCB Source Tracing Programs." Dept. of Natural
 Resources and Park, Water and Land Resources Division. Report to Washington State Dept. of Ecology
 (WA Ecology). 170p., July.

 LimnoTech. 2015. "Spokane River Regional Toxics Task Force Phase 2 Technical Activities Report:
 Identification of Potential Unmonitored Dry Weather Sources of PCBs to the Spokane River." Report to
 Spokane River Regional Toxics Task Force (SRRTTF). 62p., August 12.

 LimnoTech. 2016a. "2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the
 Spokane River." Report to Spokane River Regional Toxics Task Force. 125p., November 29.

 LimnoTech. 2016b. "Draft: Spokane River Regional Toxics Task Force 2015 Technical Activities Report:
 Continued Identification of Potential Unmonitored Dry Weather Sources of PCBs to the Spokane River."
 Report to Spokane River Regional Toxics Task Force (SRRTTF). 68p., June 30.

 LimnoTech. 2017. "Spokane River Regional Toxics Task Force 2016 Monthly Monitoring Report (Draft)."
 Report to Spokane River Regional Toxics Task Force (SRRTTF). 42p., May 4.

 Spokane River Regional Toxics Task Force (SRRTTF). 2015. "Hydroseed Pilot Project Summary Report."
 54p., July 31.

 Washington State Dept. of Ecology (WA Ecology). 1995. "Department of Ecology 1993-94 Investigation
 of PCBs in the Spokane River." Publication No. 95-310. 88p., February.

 Washington State Dept. of Ecology (WA Ecology). 2001. "Spokane River PCB and Source Survey, August
 2000." Publication No. 01-03-016. 35p., April.

 Washington State Dept. of Ecology (WA Ecology). 2002. "Spokane Area Point Source PCB Survey, May
 2001." Publication No. 02-03-009. 94p., March.

 Washington State Dept. of Ecology (WA Ecology). 2011a. "Spokane River PCB Source Assessment, 2003-
 2007." Publication No. 11-03-013, 156p., April.

 Washington State Dept. of Ecology (WA Ecology). 2011b. "Fact Sheet for NPDES Permit WA-0093317,
 Spokane County Regional Water Reclamation Facility (SCRWRF) (Final)." 65p., November 28.

 Washington State Dept. of Ecology (WA Ecology). 2012a. "Spokane River Toxics Reduction Strategy
 (Revised)." Publication No. 11-10-038. 33p., August.



                                                                                                 A2-5



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 140
Case 2:15-cv-00201-SMJ        ECF No. 373-1      filed 01/28/20     PageID.13624 Page 130 of
                                               249

Washington State Dept. of Ecology (WA Ecology). 2012b. "Spokane River Water Quality Improvement
Projects: Spokane River PCBs Project." December.

Washington State Dept. of Ecology (WA Ecology). 2014a. "Freshwater Fish Contaminant Monitoring
Program: 2012 Results." Environmental Assessment Program. Publication No. 14-03-020. 29p., May.

Washington State Dept. of Ecology (WA Ecology). 2014b. "Polychlorinated Biphenyls (PCBs) in General
Consumer Products." Publication No. 14-04-035. 64p., June.

Washington State Dept. of Ecology (WA Ecology). 2016. "Polychlorinated Biphenyls in Consumer
Products." Publication No. 16-04-014. 61p., November.

Washington State Dept. of Ecology (WA Ecology); Washington State Department of Health (WADOH).
2015. "PCB Chemical Action Plan." Publication No. 15-07-002. 223p., February.




                                                                                               A2-6



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 141
Case 2:15-cv-00201-SMJ       ECF No. 373-1     filed 01/28/20    PageID.13625 Page 131 of
                                             249




  Table




 Gradient




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 142
                                                                                Case 2:15-cv-00201-SMJ                 ECF No. 373-1            filed 01/28/20          PageID.13626 Page 132 of
                                                                                                                                              249
 Table A2.1 Summary of PCB Data in the Spokane River Watershed
                                                                                                                                                                                              Detection   Earliest  Latest Sample Minimum        Average       Maximum
 Author                                                                               Study Name                                                    Media        Locations Sampled Detected                                                                                    Units
                                                                                                                                                                                              Frequency Sample Date     Date     Concentration Concentration Concentration
 WA Ecology                               1203081 SRUW AXYS EDD MEL Amended                                                                      Stormwater         2        2        2         100%     3/26/2012    3/26/2012       0.077        0.090         0.102         µg/L
 WA Ecology                               1206085&1207107soil SRUW AXYS_40934PCB_MEL Amended                                                         Soil           1        1        1         100%     6/27/2012    6/27/2012     12913.620    12913.620     12913.620       µg/kg
 WA Ecology                               EDD 1004061 & 1004071 Spokane Source Testing Part VIII DxF and PCB                                         CSO            1        1        1         100%     4/22/2010    4/22/2010       0.039        0.039         0.039         µg/L
 WA Ecology                               EDD 1004061 & 1004071 Spokane Source Testing Part VIII DxF and PCB                                     Stormwater         1        1        1         100%     4/29/2010    4/29/2010       0.061        0.061         0.061         µg/L
 WA Ecology                               EDD PCB Spokane River Source Tracing 1009069                                                           Stormwater         2        2        2         100%      9/9/2010     9/9/2010       0.256        0.270         0.285         µg/L
 WA Ecology                               EDD PCB water 1107076 7086_revision 10‐30‐2012_all                                                         CSO            1        1        1         100%     7/13/2011    7/13/2011       0.006        0.006         0.006         µg/L
 WA Ecology                               EDD PCB water 1107076 7086_revision 10‐30‐2012_all                                                     Stormwater         1        1        1         100%     7/13/2011    7/13/2011       0.079        0.079         0.079         µg/L
 WA Ecology                               EDD Spokane R Source Tracing Part IV_PCB                                                               Stormwater         2        2        2         100%     10/2/2009    10/2/2009       0.058        0.090         0.121         µg/L
 WA Ecology                               EDD Spokane R Source Tracing Part V 0910065 ‐ PCB                                                      Stormwater         4        4        4         100%     10/14/2009   10/14/2009      0.012        0.016         0.025         µg/L
 WA Ecology                               EDD Spokane R Source Tracing Part VI_0910084_PCB                                                           CSO            2        2        2         100%     10/23/2009   10/23/2009      0.006        0.009         0.012         µg/L
 WA Ecology                               EDD Spokane R Source Tracing Part VI_0910084_PCB                                                       Stormwater         4        8        8         100%     10/23/2009   10/26/2009      0.005        0.012         0.031         µg/L
 WA Ecology                               EDD SRUW 1103073 PCB_MEL Amended                                                                       Stormwater         2        2        2         100%     3/29/2011    3/29/2011       0.002        0.045         0.089         µg/L
 WA Ecology                               EDD SRUW 1104074 5057 5066 PCB                                                                         Stormwater         5        5        5         100%     4/21/2011    5/16/2011       0.000        0.173         0.745         µg/L
 WA Ecology                               EDD SRUW 1201050 PCB 27Sep12, Revised by Dave Hope_MEL amended                                         Other Water        1        1        1         100%     1/30/2012    1/30/2012       0.000        0.000         0.000         µg/L
 WA Ecology                               Spokane River Urban Waters Source Trace Study                                                          Stormwater         2        2        2         100%     6/25/2009    6/25/2009       5.560       492.615       979.670        µg/kg
                                                                                                                                                  Sediment
 WA Ecology                              Spokane River PCBs, 1993‐1994                                                                               Fish            6      64       57          89%       7/7/1993     8/8/1994     6.000        347.200       2775.000       µg/kg
 WA Ecology                              Spokane River PCBs, 1993‐1994                                                                            Sediment           5      17       15          88%       7/1/1993     8/1/1994      3.600       442.353       3000.000       µg/kg
 WA Ecology                              PCBs in Spokane River Fish in 1996                                                                          Fish            4      20       20         100%      8/13/1996    8/14/1996     38.400       333.275       1870.000       µg/kg
 WA Ecology                              Spokane River Biological Effects                                                                         Sediment           7       7        5          71%     10/23/2000   10/25/2000     2.000        571.140       1431.000       µg/kg
 WA Ecology                              1999 Spokane River Fish and Crayfish PCBs and Metals                                                        Fish           5       69       67          97%      7/27/1999   10/14/1999     5.900        273.320       2170.000       µg/kg
 WA Ecology                              Background Assessment for Chemical Contaminants in Northeastern Washington Area Lakes                    Sediment           2       4        0           0%      9/15/2009    10/2/2009                                               µg/kg
 Exponent for DCO Management, LLC        Heglar Kronquist Landfill RI/FS, Mead, WA                                                               Groundwater         2       3        0           0%      5/17/2010    1/25/2011                                               µg/L
 Exponent for DCO Management, LLC        Heglar Kronquist Landfill RI/FS, Mead, WA                                                                  Other            1       1        1         100%      5/19/2010    5/19/2010      14.000       14.000         14.000       µg/kg
 ERM Prepared for BNSF                   BNSF Railway Black Tank Property ‐ Remedial Investigation/Feasibility Study                                 Soil           10      12       12         100%     10/14/2013   10/29/2013     308.700      1924.883      6966.000       µg/kg
 ERM Prepared for BNSF                   BNSF Railway Black Tank Property ‐ Remedial Investigation/Feasibility Study                                Water           11      15       15         100%      12/3/2013    4/12/2016      0.246        46.410        278.100       µg/L
 WA Ecology                              Spokane River Toxics Preliminary Monitoring 2012 Through 2013 ‐ In Support of the Long‐term Toxics       Sediment           2       4        4         100%      10/9/2012     2/1/2013      17.443       24.858         28.751       µg/kg
                                         Monitoring Strategy
 WA Ecology                              Spokane River Toxics Preliminary Monitoring 2012 Through 2013 ‐ In Support of the Long‐term Toxics      Surface Water      5        10       9         90%      10/24/2012    5/23/2013      0.000        0.000         0.000         µg/L
                                         Monitoring Strategy
 WA Ecology                              Lake Spokane PCBs in Carp                                                                                    Fish          1       15       15         100%     9/28/2014    9/29/2014      227.000      613.846       1350.720       µg/kg
 WA Ecology                              Spokane River PCBs and Other Toxics: Long‐term Monitoring at the Spokane Tribal Boundary                  Sediment          1       5        5         100%      4/29/2015    1/26/2016      8.150        14.466        29.337        µg/kg
 WA Ecology                              Spokane River PCBs and Other Toxics: Long‐term Monitoring at the Spokane Tribal Boundary                    Water           1       2        2         100%      1/26/2016    1/26/2016      0.000         0.000         0.000        µg/L
 WA Ecology                              1989 BWMP Fish Tissue and Sediment                                                                        Sediment          1       1        0           0%      1/18/1990    1/18/1990                                               µg/kg
 Parsons for WA Ecology, US EPA Region X Spokane River PCB TMDL Stormwater Analysis                                                               Stormwater        14      46       44          96%      5/2/2007     6/5/2007       0.000         0.023         0.280        µg/L
 Landau Associates                       Deadman Creek ‐ City of Mead, Spokane County ‐ Sediment Sampling                                          Sediment         13      15        9          60%     11/10/2010   11/11/2010      3.060        197.006      1110.000       µg/kg
 WA Ecology                              Spokane River Sediment Bioassays and Chemical Analyses                                                    Sediment          3       9        3          33%      8/7/1994     8/7/1994      21.000       1518.667      4500.000       µg/kg
 WA Ecology                              Pilot Study to Evaluate the Performance of a Prototype Stormwater Particulate Sampling Device            Stormwater         1       2        2         100%      1/31/2012     3/2/2012     166.447       178.732       191.018       µg/kg
                                                                                                                                                   Sediment
 WA Ecology                               1992 Lakes Toxics Screening Survey                                                                          Fish          1        3        1          33%     8/26/1992     8/26/1992     724.000      724.000       724.000        µg/kg
 WA Ecology                               1992 Lakes Toxics Screening Survey                                                                       Sediment         2        3        0           0%      6/9/1992      6/9/1992                                               µg/kg
 WA Ecology                               Spokane River PCB Source Assessment 2003‐2007 (formerly Spokane River PCB TMDL)                             CSO           1       1        1          100%     6/10/2004     6/10/2004     0.083         0.083         0.083         µg/L
 WA Ecology                               Spokane River PCB Source Assessment 2003‐2007 (formerly Spokane River PCB TMDL)                             Fish          5       15       15         100%     9/15/2003     7/14/2004      0.873        75.544       253.091        µg/kg
 WA Ecology                               Spokane River PCB Source Assessment 2003‐2007 (formerly Spokane River PCB TMDL)                         Other Water       4       16        7          44%     10/21/2003    4/27/2004      0.000         0.002         0.007        µg/L
 WA Ecology                               Spokane River PCB Source Assessment 2003‐2007 (formerly Spokane River PCB TMDL)                          Sediment         12      34       34         100%     10/20/2003     6/9/2004      1.897        82.750       1000.000       µg/kg
 WA Ecology                               Spokane River PCB Source Assessment 2003‐2007 (formerly Spokane River PCB TMDL)                         Stormwater        3       3        3          100%     6/10/2004     6/10/2004     0.005         0.029         0.062         µg/L
 WA Ecology                               Spokane River PCB Source Assessment 2003‐2007 (formerly Spokane River PCB TMDL)                        Surface Water      3        3        2          67%     10/20/2003    11/3/2003      0.000         0.001         0.001        µg/L
 WA Ecology                               Spokane River PCB Source Assessment 2003‐2007 (formerly Spokane River PCB TMDL)                         Wastewater        2        7        6          86%     10/21/2003    4/26/2004      0.000         0.001         0.003        µg/L
 WA Ecology                               Persistent Organic Pollutants in Feed and Rainbow Trout from Selected Trout Hatcheries                      Fish          3        3        2          67%      4/4/2005     6/15/2005     11.700        11.750        11.800        µg/kg
 WA Ecology                               Persistent Organic Pollutants in Feed and Rainbow Trout from Selected Trout Hatcheries                   Sediment         2        2        1          50%      4/4/2005      4/4/2005     16.400        16.400        16.400        µg/kg

GRADIENT
                                                                                                                                                                                                                                                                             Page 1 of 3


    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 143
                                                                                 Case 2:15-cv-00201-SMJ                ECF No. 373-1          filed 01/28/20              PageID.13627 Page 133 of
                                                                                                                                            249

                                                                                                                                                                                                Detection   Earliest  Latest Sample Minimum        Average       Maximum
 Author                                                                                Study Name                                                     Media        Locations Sampled Detected                                                                                    Units
                                                                                                                                                                                                Frequency Sample Date     Date     Concentration Concentration Concentration
 WA Ecology                                PCBs, PBDEs, and Selected Metals in Spokane River Fish, 2005                                                 Fish          9       53       52          98%     8/22/2005     11/3/2005     15.500       247.396       3000.000   µg/kg
 GeoEngineers, Inc. report to WA Ecology   Riverfront Park Spokane                                                                                      Soil          5        5        2          40%       4/5/2016   11/29/2016     11.000        21.000        31.000    µg/kg
 GeoEngineers, Inc. report to WA Ecology   Riverfront Park Spokane                                                                                 Surface Water       1       1         0          0%     11/23/2016   11/23/2016                                           µg/L
 US EPA Region X                           US EPA 2005 Phase 1 Fish Tissue Sampling: RI/FS Upper Columbia River/Lake Roosevelt                          Fish           1      25        25        100%      9/14/2005   10/22/2005      6.300         43.763       154.000   µg/kg
 WA Ecology                                EPA: Lake Roosevelt Assessment of Dioxins, Furans, and PCBs in Fish Tissue 1994                              Fish         12       13       13         100%     7/11/1994     7/13/1994     2.600         11.485        24.100    µg/kg
 WA Ecology                                Freshwater Fish Contaminant Monitoring Program 2013                                                          Fish          1        3        3         100%     10/8/2013    10/8/2013      6.700         53.233       118.000    µg/kg
 Hart Crowser for Kaiser Aluminum          Kaiser Trentwood Remedial Investigation, Spokane, WA                                                    Groundwater       103     1962      925         47%      1/23/2006   10/27/2016      0.001         0.311        28.000    µg/L
 Hart Crowser for Kaiser Aluminum          Kaiser Trentwood Remedial Investigation, Spokane, WA                                                         Soil          99     520       299         58%       2/8/2006    11/7/2013      2.200       15332.181    650000.000 µg/kg
 GeoEngineers, Inc. report to WA Ecology   City Parcel                                                                                                  Soil         120     197       144         73%      6/29/2009    7/18/2014     41.500      166505.992   17000000.000 µg/kg
 Kennedy/Jenks Consultants                 BNSF Parkwater Railyard, Spokane, WA                                                                    Groundwater         4       4         0          0%      10/7/2008    10/8/2008                                           µg/L
 Kennedy/Jenks Consultants                 BNSF Parkwater Railyard, Spokane, WA                                                                         Soil          15      31         4         13%      12/3/2009     2/9/2010     54.800       140.950        200.000   µg/kg
 Not Stated                                FUDS Fairchild Nike 87                                                                                       Soil          4        4        4         100%     6/11/1999     6/11/1999     21.900       135.475       240.000    µg/kg
 Maul Foster & Alongi Inc.                 Hutton Settlement, 521 East Sprague, Spokane, WA                                                             Soil          2        2        0          0%       5/7/2014     5/8/2014                                            µg/kg
 WA Ecology, General Electric              General Electric Co., Spokane                                                                           Groundwater        13     325       126         39%       1/4/1994    2/19/2003      0.003         0.264         2.075    µg/L
 WA Ecology                                Little Spokane River PCBs in Fish Tissue Verification Study                                                  Fish          3        7        7         100%     10/22/2014   10/22/2014      3.990        35.470        62.892    µg/kg
 WA Ecology                                Little Spokane River PCBs in Fish Tissue Verification Study                                               Sediment          6       7         7        100%     10/21/2014   10/21/2014      0.584         2.174         3.951    µg/kg
 WA Ecology                                Spokane Fish Hatchery PCB Evaluation                                                                         Fish          2        8        8         100%     4/12/2016     9/23/2016      4.042        14.066        28.711    µg/kg
 WA Ecology                                Spokane Fish Hatchery PCB Evaluation                                                                      Sediment          3       7         7        100%      4/12/2016   10/11/2016      3.825        29.942        94.979    µg/kg
 WA Ecology                                Spokane Fish Hatchery PCB Evaluation                                                                        Water          2        9        9         100%     4/12/2016    10/11/2016      0.000         0.000         0.001    µg/L
 WA Ecology                                Evaluation of Candidate Freshwater Sediment Reference Sites                                               Sediment         6        6        1          17%      8/19/2008    8/21/2008      3.500         3.500         3.500    µg/kg
 City of Spokane                           PCBs in Municipal Products                                                                                 Product          1      50        49         98%      9/19/2011    4/24/2015      0.064        57.731       2509.513   µg/kg
 City of Spokane                           Evaluation of PCBs in Deicer and Evaluation of PCBs in Traffic Marking Paint                              Unknown           1      34        34        100%      1/20/2016    10/4/2016      0.000         0.146         1.745    µg/L
 WA Ecology                                West Medical Lake PCBs, Dioxins and Furans in Fish, Sediment, and Wastewater Treatment Plant Effluent        Fish          2        6        6         100%     4/11/2008    4/11/2008      12.000        24.333        44.000    µg/kg
 WA Ecology                                West Medical Lake PCBs, Dioxins and Furans in Fish, Sediment, and Wastewater Treatment Plant Effluent    Other Water       2        6        6         100%     2/13/2008    10/28/2008      0.000         0.000         0.000    µg/L
 WA Ecology                                West Medical Lake PCBs, Dioxins and Furans in Fish, Sediment, and Wastewater Treatment Plant Effluent     Sediment         7        8        8         100%      4/2/2008      4/3/2008      9.000        13.575        19.000    µg/kg
 WA Ecology                                Metals and PCBs in Long Lake Fish                                                                            Fish          2       47       40         85%      6/18/2001    6/19/2001      31.000       106.206       393.000    µg/kg
 WA Ecology                                Spokane River PCB and Source Survey, August 2000                                                         Other Water        1       4        4         100%      8/14/2000    8/15/2000      0.002         0.006         0.012    µg/L
 WA Ecology                                Spokane River PCB and Source Survey, August 2000                                                        Surface Water       6      12        12        100%      8/13/2000    8/13/2000      0.001         0.003         0.023    µg/L
 WA Ecology                                Spokane Area Point Source PCB Survey, May 2001                                                           Other Water        5       9         9        100%       5/1/2001     5/2/2001      0.002         0.005         0.010    µg/L
 WA Ecology                                Spokane Area Point Source PCB Survey, May 2001                                                            Sediment          2       4         3         75%       5/2/2001     5/2/2001     118.000      198.667        283.000   µg/kg
 WA Ecology                                Spokane River Sediments October 2000                                                                      Sediment          7       7         5         71%     10/23/2000   10/25/2000      2.000       570.740       1429.000   µg/kg
 WA Ecology                                Ecology PCBs Investigation Spokane River                                                                  Sediment         22      27       23          85%      7/26/1993    8/10/1994      3.600       605.939       4500.000   µg/kg
 LimnoTech for Task Force                  Spokane River Regional Toxics Task Force 2014 Synoptic Dry Weather Survey and Confidence                 Wastewater         5      23        23        100%      8/13/2014    8/21/2014      0.000         0.003         0.023    µg/L
                                           Testing for PCBs in Surface Water
 LimnoTech for Task Force                  Spokane River Regional Toxics Task Force 2014 Synoptic Dry Weather Survey and Confidence                   Water           7        65      65         100%      5/13/2014    8/24/2014      0.000        0.000         0.002         µg/L
                                           Testing for PCBs in Surface Water
 LimnoTech for Task Force                  Spokane River Regional Toxics Task Force 2015 Synoptic Dry Weather Survey                               Wastewater         3       12       12         100%      8/18/2015    8/22/2015      0.000        0.002          0.004        µg/L
 LimnoTech for Task Force                  Spokane River Regional Toxics Task Force 2015 Synoptic Dry Weather Survey                                  Water           5       33       33         100%      8/18/2015    8/22/2015      0.000        0.000          0.000        µg/L
 LimnoTech for Task Force                  Spokane River Regional Toxics Task Force 2016 Monthly Monitoring                                           Water           6       35       35         100%      3/24/2016   12/13/2016      0.000        0.000          0.001        µg/L
 WA Ecology                                Spokane River Urban Waters‐Liberty Lake Pilot Project                                                   Other Water        4        5        5         100%      2/13/2009    2/19/2009      0.002        0.006          0.013        µg/L
 WA Ecology                                Spokane River Urban Waters‐Liberty Lake Pilot Project                                                   Stormwater         4       4        4          100%      11/7/2008    11/7/2008      0.001        0.005         0.009         µg/L
 WA Ecology                                Spokane River Urban Waters‐Liberty Lake Pilot Project                                                   Stormwater         3       3        3          100%     10/30/2008   10/30/2008      5.203        8.774         14.344        µg/kg
                                                                                                                                                    Sediment
 WA Ecology                                Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and                 CSO            3        7        7         100%      6/8/2009     7/13/2011      0.006        0.033         0.063         µg/L
                                           Dioxin/Furan Contamination
 WA Ecology                                Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and               Landfill         1        1        0          0%       2/3/2010     2/3/2010                                                µg/L
                                           Dioxin/Furan Contamination                                                                               Leachate
 WA Ecology                                Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and             Other Water        6       10       10         100%      6/8/2009     8/29/2013      0.000        0.009         0.039         µg/L
                                           Dioxin/Furan Contamination
 WA Ecology                                Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and               Sediment         26       32      31         97%       2/3/2010     8/29/2013      2.440       150.471       2988.100       µg/kg
                                           Dioxin/Furan Contamination

GRADIENT
                                                                                                                                                                                                                                                                               Page 2 of 3


    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 144
                                                                                         Case 2:15-cv-00201-SMJ                    ECF No. 373-1            filed 01/28/20           PageID.13628 Page 134 of
                                                                                                                                                          249

                                                                                                                                                                                                           Detection   Earliest  Latest Sample Minimum        Average       Maximum
 Author                                                                                         Study Name                                                         Media      Locations Sampled Detected                                                                                    Units
                                                                                                                                                                                                           Frequency Sample Date     Date     Concentration Concentration Concentration
 WA Ecology                            Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and                              Stormwater       25      52       51         98%       6/8/2009     5/13/2013      0.001        0.587         24.669        µg/L
                                       Dioxin/Furan Contamination
 WA Ecology                            Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and                              Stormwater       6        8        8         100%      6/25/2009    6/27/2012      4.630       1821.017     12917.600       µg/kg
                                       Dioxin/Furan Contamination                                                                                                Sediment
 WA Ecology                            Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and                              Wastewater       1        1        1         100%      6/7/2011     6/7/2011       0.000        0.000         0.000         µg/L
                                       Dioxin/Furan Contamination
 WA Ecology                            Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and                                 Water         1        1        0          0%       2/11/2010    2/11/2010                                               µg/L
                                       Dioxin/Furan Contamination
 WA Ecology                            Upriver Dam PCB Sediments Site                                                                                           Sediment         34      43       27          63%       9/3/2003    10/7/2004      2.300        42.333       330.000        µg/kg
 LFR Inc.                              Stockland Livestock Exchange, Spokane, WA                                                                               Groundwater        1       1        1         100%     10/24/2006   10/24/2006      0.193         0.193         0.193        µg/L
 LFR Inc.                              Stockland Livestock Exchange, Spokane, WA                                                                                   Soil          18      21        4          19%     10/23/2006     4/6/2007      6.810        34.045        61.000        µg/kg
 LFR Inc.                              Appleway Chevrolet Inc., Sales Lot (Facility Site No. 28314355 and VCP No. EA0148), Spokane, WA                         Groundwater        4      16        0           0%      6/10/2008    12/9/2010                                               µg/L
 The Riley Group                       Martins Auto Service Trent Walgreens, Millwood, WA                                                                          Soil          23      23       1            4%       4/5/2007    4/18/2007     184.000       184.000      184.000        µg/kg
 GeoEngineers, Inc.                    Atlas Mine and Mill Supply Inc., Spokane, WA                                                                                Soil          58      58       19          33%      11/4/2005     2/1/2007     34.700       5495.147     29140.000       µg/kg
 GeoEngineers, Inc.                    Columbia Paint & Coatings, Spokane, WA                                                                                      Soil          3       3        0            0%     11/5/1993     11/5/1993                                               µg/kg
 Environmental Management Services LLC City Ramp Garage UST 5015 Phase II ESA and Remediation, Spokane, WA                                                         Soil           2       2       1           50%     10/15/2008   10/15/2008     600.000      600.000       600.000        µg/kg
 Sierra Piedmont                       United Parcel Service, Spokane, WA                                                                                          Soil           2       2        0           0%      7/28/2010    7/28/2010                                               µg/kg
 Fulcrum Environmental Consulting      Custer Commercial Center Soil Remediation, Spokane, WA                                                                      Soil          3       4        0           0%       8/3/2012     8/3/2012                                                µg/kg
 Budinger and Associates               Spokane Convention Center Completion Project, Spokane, WA                                                                   Soil          6       6        0            0%     6/21/2013    6/26/2013                                                µg/kg
 Budinger and Associates               CSO 33‐2 (KAR BRITE), Spokane, WA                                                                                       Other Water        1       1        0           0%      9/10/2014    9/10/2014                                               µg/L
 Budinger and Associates               CSO 33‐2 (KAR BRITE), Spokane, WA                                                                                           Soil           3       3        0           0%      9/10/2014    10/2/2014                                               µg/kg
 Budinger and Associates               CSO 33‐2 (KAR BRITE), Spokane, WA                                                                                       Stormwater         1       3        0           0%      2/23/2016    8/23/2016                                               µg/L
 Budinger and Associates               Cheney Super Stop Lots 8 & 9, Cheney, WA                                                                                Groundwater        4       8        0           0%       4/9/2015     7/8/2015                                               µg/L
 WA Ecology                            WSPMP 1993 Pesticides in Fish Tissue                                                                                        Fish          1       2        2          100%     7/27/1993    7/27/1993      720.000      975.000       1230.000       µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2001                                                     Fish          1       2        2          100%     11/8/2001     11/8/2001      39.000       39.000        39.000        µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2002                                                     Fish           1       2       2          100%     10/23/2002   10/23/2002      36.000       36.000        36.000        µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2003                                                     Fish           3      19       10          53%      9/17/2003   10/23/2003       2.100        9.410        33.000        µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Pre‐QAPP Trend Monitoring                                                       Fish           1      25       25         100%      9/16/2003    9/16/2003       9.697       28.751        74.516        µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2005                                                     Fish           2       7        4          57%      8/23/2005   10/11/2005      10.159       17.480        24.800        µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2006                                                     Fish          1       8        4           50%     9/27/2006    9/27/2006       2.400        4.296         6.192         µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2008                                                     Fish          1       4        4          100%     11/18/2008   11/18/2008       1.010        1.193         1.375        µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2009                                                     Fish          2       5        0            0%     10/12/2009   10/14/2009                                               µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2012                                                     Fish           7      91       84          92%      9/19/2012    11/5/2012     11.000        91.595       370.000        µg/kg
 Notes:
 CSO = Combined Sewer Overflow; PCB = Polychlorinated Biphenyl; Task Force = Spokane River Regional Toxics Task Force; WA Ecology = Washington State Department of Ecology.




GRADIENT
                                                                                                                                                                                                                                                                                          Page 3 of 3


    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 145
Case 2:15-cv-00201-SMJ       ECF No. 373-1     filed 01/28/20    PageID.13629 Page 135 of
                                             249




  Attachment 3




                           Background on Byproduct PCBs




 Gradient




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 146
Case 2:15-cv-00201-SMJ                      ECF No. 373-1               filed 01/28/20             PageID.13630 Page 136 of
                                                                      249


 Table of Contents

                                                                                                                                         Page


 A3.1       Introduction ................................................................................................................... A3-1

 A3.2       Processes Associated with Byproduct PCBs .................................................................. A3-3
            A3.2.1 Pigments ............................................................................................................ A3-3
                   A3.2.1.1           Organic Pigments..................................................................... A3-5
                   A3.2.1.2           Inorganic Pigments .................................................................. A3-6
            A3.2.2 Metallic Titanium ............................................................................................... A3-6
            A3.2.3 Silicone Products and Precursors....................................................................... A3-7
            A3.2.4 Synthesis of Various Organic Chemicals ............................................................ A3-9
                   A3.2.4.1           Halogenated Solvents ............................................................ A3-13
                   A3.2.4.2           Pesticides ............................................................................... A3-13
                   A3.2.4.3           Chlorinated Paraffins ............................................................. A3-13
            A3.2.5 Combustion ...................................................................................................... A3-13

 A3.3       Byproduct PCBs in Products ......................................................................................... A3-16
            A3.3.1 Byproduct PCBs in Paint Pigments ................................................................... A3-16
            A3.3.2 Byproduct PCBs in Consumer Products ........................................................... A3-17
            A3.3.3 Byproduct PCBs in Washington State and City of Spokane Products .............. A3-18

 References ............................................................................................................................... A3-23




                                                                                                                                            A3-i



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 147
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20     PageID.13631 Page 137 of
                                                 249


 List of Tables

 Table A3.1     Byproduct PCB Congeners in Organic and Inorganic Pigments

 Table A3.2     Byproduct PCB Congeners Related to Non-pigment Processes

 Table A3.3     Chemicals with a High Potential to Generate Byproduct PCBs During Their Production, as
                Determined by US EPA*

 Table A3.4     Levels of PCBs in Pigments from the US and Other Countries*

 Table A3.5     Detection Frequency of Congeners in Paint Pigments*

 Table A3.6     PCB 11 Concentration in Products Containing Paint Pigments*

 Table A3.7     Summary of Byproduct PCB Congeners Measured in New Products*

 Table A3.8     Examples of Chemicals Associated with Byproduct PCB Production*

 Table A3.9     Comparison of Total PCBs Measured in Road Paint and Striping by WA Ecology and the
                City of Spokane*


 *Embedded in text.




                                                                                                  A3-ii



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 148
Case 2:15-cv-00201-SMJ          ECF No. 373-1       filed 01/28/20     PageID.13632 Page 138 of
                                                  249


 List of Charts

 Chart A3.1      Congeners Associated with Various Byproduct PCB Processes

 Chart A3.2      Congeners Associated with Various Pigment Production Processes

 Chart A3.3      Congeners Associated with Silicone and Silicone Precursor Production

 Chart A3.4      Congeners Associated with the Production of Industrial Chemicals Such as Halogenated
                 Solvents and Pesticides

 Chart A3.5      Congeners Associated with Combustion

 Chart A3.6      PCB Congener Distribution Measured in White and Yellow Road Paint



 *All Charts are embedded in the text.




                                                                                                 A3-iii



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 149
Case 2:15-cv-00201-SMJ                   ECF No. 373-1            filed 01/28/20           PageID.13633 Page 139 of
                                                                249


A3.1 Introduction


Byproduct polychlorinated biphenyls (PCBs) (also referred to as "inadvertently generated" PCBs) are PCBs
that are produced as a byproduct during certain industrial processes, particularly in pigment production, but
also a variety of other industrial processes that combine carbon, chlorine, and high temperatures. Recent
studies have drawn attention to the presence of byproduct PCBs in consumer products (Rodenburg et al.,
2010; Hu and Hornbuckle, 2010), as well as in various environmental media (Hu et al., 2008; Guo et al.,
2014), including at remote locations (Pizzini et al., 2017).

The presence of PCBs in pigments was known at the time the Toxic Substances Control Act (TSCA) was
promulgated in 1979 (US EPA, 1979a) and shortly thereafter, the United States Environmental Protection
Agency (US EPA) identified around 200 chemical synthesis processes that had the potential to create PCBs
as a byproduct. These chemical synthesis processes combined carbon, chlorine, and high temperatures (US
EPA, 1983) and were not only used to produce various industrial chemicals (e.g., chlorinated methanes and
ethanes) and precursors (e.g., silanes used to manufacture silicone), but also chemicals that are ingredients
in consumer products (e.g., glycerol). As a result, products that may contain byproduct PCBs include not
only inks, paints, and dyes, but also agricultural chemicals, plastics, and detergent bars (US EPA, 2011).
Byproduct PCBs can also be formed during combustion through various pathways, including direct
chlorination, radical coupling, and/or de novo synthesis1 (Ballschmiter et al., 1987; Jiang et al., 2015). At
least 142 individual PCB congeners have been associated with these various processes, as depicted in Chart
A3.1.

In the Final Rule dealing with exemptions for byproduct PCBs in products, published in 1984 (US EPA,
1984), US EPA subsequently established allowable concentration limits for byproduct PCBs in products
manufactured or imported in the US2 (<50 parts per million [ppm] maximum, <25 ppm annual average), as
well as emission limits at the point of release to water and air. The limits are for total PCBs, calculated
based on the individual congener concentrations, after division by factors of 50 and 5 for mono- and
dichloro- congeners, respectively (US EPA, 1983). These discounting factors were proposed based on
evidence that mono- and dichloro- PCB congeners were not found in adipose tissue and were less persistent
and bioaccumulative than the higher chlorinated congeners (US EPA, 1983).

Similar allowances for byproduct PCBs exist internationally. For example, both the European Union (EU)
and Canada established a limit of 50 ppm for the sum of PCBs in pigments, but without any discounting
factors (US EPA, 2008; Rodenburg et al., 2015). In addition, Canada also specifies a yearly average of 25
ppm per pigment that a person may manufacture, export, import, offer for sale, sell, process, or use (US
EPA, 2008).




1
  De novo synthesis is a term used to describe the formation of complex molecules from very simple starting materials. In the case
of PCBs, this refers to formation from carbon and chlorine, as opposed to more complex precursors such as chlorobenzene.
2
  Consumer products with a high exposure potential (specifically detergent bars) have an allowable limit of 5 ppm.

                                                                                                                             A3-1



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 150
                             Case 2:15-cv-00201-SMJ                                  ECF No. 373-1                    filed 01/28/20                       PageID.13634 Page 140 of
                                                                                                                    249

Homolog Group Individual Congeners
    mono       1    2    3
      di       4    5    6    7    8    9    10   11   12   13   14   15
      tri      16   17   18   19   20   21   22   23   24   25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
     tetra     40   41   42   43   44   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59   60   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75   76   77   78   79   80   81
    penta      82   83   84   85   86   87   88   89   90   91   92   93   94   95   96   97   98   99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127
     hexa     128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169
    hepta     170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193
     octa     194 195 196 197 198 199 200 201 202 203 204 205
     nona     206 207 208
     deca     209

Chart A3.1 Congeners Associated with Various Byproduct PCB Processes. PCB = Polychlorinated Biphenyl. Congeners are grouped by homolog
group. Blue highlighting = Detection of congener in connection to at least one byproduct PCB process. Sources: Hu and Hornbuckle (2010);
Anezaki et al. (2014); Anezaki and Nakano (2013, 2014, 2015); WA Ecology (2014a); Perdih and Jan (1994); Law (1995); Shang et al. (2014);
Huang et al. (2015); Liu et al. (2013a); Liu et al. (2013b); Ishikawa et al. (2007); Jiang et al. (2015); Kim et al. (2004); Takasuga et al. (2014).




                                                                                                                                                                                                                                 A3-2



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 151
Case 2:15-cv-00201-SMJ                    ECF No. 373-1            filed 01/28/20            PageID.13635 Page 141 of
                                                                 249


A3.2 Processes Associated with Byproduct PCBs


Byproduct PCBs are associated with the production of organic pigments,3 the production of the inorganic
pigment titanium oxide, and numerous other chemical manufacturing and combustion processes. A variety
of industrial processes that combine carbon, chlorine, and heat have the potential to produce PCB
byproducts (e.g., production processes of numerous organic chemicals, notably glycerol, silicone
derivatives, and various chlorinated organics [US EPA, 1983]; iron sintering; iron, steel, and copper
production [Munoz, 2007]); however, there is significantly less information available on the specific
congener distribution and concentrations associated with these other processes. Byproduct PCBs associated
with the production of organic and inorganic pigments, other chemical manufacturing and combustion
processes, and the studies that have analyzed them, are discussed in the following sections.

A3.2.1         Pigments

Pigment production has been identified as a source of byproduct PCBs due to use of certain chlorine-
containing raw materials or chlorinated solvents. A wide variety of congeners have been detected in
pigments or linked to their production processes; this variability may be due to differences in starting
materials and/or manufacturing conditions. Table A3.1 illustrates detected congeners by pigment category
and Chart A3.2 summarizes the congener detections grouped by homolog group. The remainder of this
section summarizes the scientific understanding of the sources of these congeners in organic pigments
(Section A3.2.1.1) and inorganic pigments (Section A3.2.1.2).




3
 Pigment is a colored substance that is used in the coloration of paints, printing inks, and plastics, and other substrates including
but not limited to paper, textiles, cosmetics, and building materials. Unlike dyes, pigments are insoluble in their application
medium. Pigments are used in paints and, because organic pigments have stronger coloring power, blending ratios are lower for
organic pigments relative to inorganic pigments (Anezaki et al., 2014).

                                                                                                                                A3-3



    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 152
                             Case 2:15-cv-00201-SMJ                                  ECF No. 373-1                    filed 01/28/20                       PageID.13636 Page 142 of
                                                                                                                    249

Homolog Group Individual Congeners
mono           1    2    3
di             4    5    6    7    8    9    10   11   12   13   14   15
tri            16   17   18   19   20   21   22   23   24   25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
tetra          40   41   42   43   44   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59   60   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75   76   77   78   79   80   81
penta          82   83   84   85   86   87   88   89   90   91   92   93   94   95   96   97   98   99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127
hexa          128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169
hepta         170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193
octa          194 195 196 197 198 199 200 201 202 203 204 205
nona          206 207 208
deca          209

Chart A3.2 Congeners Associated with Various Pigment Production Processes. Congeners are grouped by homolog group. Blue highlighting =
Congener detected in at least one pigment sample. Sources: See Table A3.1.




                                                                                                                                                                                                                                 A3-4



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 153
Case 2:15-cv-00201-SMJ                   ECF No. 373-1           filed 01/28/20           PageID.13637 Page 143 of
                                                               249


A3.2.1.1      Organic Pigments

PCB 11 (3,3'-dichlorobiphenyl) is commonly cited as a pigment-related congener (e.g., Vorkamp, 2016 and
references within). PCB 11 is associated with the manufacturing of diarylide pigments (typically yellow)
and is thought to originate from the use of 3,3'-dichlorobenzidine (dichlorobenzene [DCB]) as a precursor
(Herbst et al., 2004; Hu and Hornbuckle, 2010; WA Ecology, 2014b). Other congeners commonly
associated with diarylide pigments include PCBs 52 and 77 (Anezaki and Nakano, 2014). Alternatives for
diarylide pigments have been evaluated not only due to concerns over PCB byproduct formation, but also
because of the toxicity of the DCB precursor. DCB requires special handling during the manufacturing
process (WA Ecology, 2014b) and may also be produced and released from pigments during high
temperature applications (e.g., in thermoplastics) due to degradation (Christie, 2013, 2016; Rodenburg et
al., 2015). Diarylide pigments have been the dominant pigments used for yellow colors in printing inks for
nearly a century, and there is currently little evidence of PCB-free pigment alternatives that can match their
color and transparency requirements (Christie, 2013; WA Ecology, 2014b).

A variety of congeners have also been detected in other azo-type pigments, such as Napthol AS; these
azo-type pigments are a class of pigments made using di- and trichlorinated anilines as starting materials
(WA Ecology, 2014b; Anezaki et al., 2014; Table A3.1). The dominant congeners in these pigments are
the tetra- and hexachlorinated congeners such as PCBs 52, 146, 149, or 153, and the substitution pattern on
these congeners (i.e., 2 or 3 chlorine atoms on each ring) suggests that the PCBs are produced though radical
coupling reactions4 of the di- and trichlorinated aniline precursors (Anezaki et al., 2014). Azo pigments
include certain red pigments that are used in printing inks, paints, and plastics, and there are currently no
inorganic or organic pigment substitutes that are of comparable performance and cost (Christie, 2013).
Options for reducing the amount of PCBs in the pigments include selective extraction with solvents or
degradation of PCBs from the pigment matrix, but according to industry patents, these processes are not
feasible because they affect pigment properties (Rieper, 1993). Instead, industry patents indicate that the
most feasible option for minimizing the amount of PCBs created would be to make changes to the synthesis
process (Rieper, 1993), but it is not clear if these changes have been implemented by the industry.

Penta- and hexachlorinated biphenyls have also been identified in phthalocyanine blue and have been linked
to the use of chlorobenzene as a solvent during synthesis (Uyeta et al., 1976). Highly chlorinated PCBs
such as nona- or decachlorinated congeners have been identified in phthalocyanine green, which is obtained
by the perchlorination of phthalocyanine blue (Uyeta et al., 1976; Hu and Hornbuckle, 2010).
Phthalocyanine blue and green are widely used in paints, printing inks, and plastics due to their excellent
color and technical performance, and they do not appear to have comparable alternatives (WA Ecology,
2014b). Alternative manufacturing methods have been proposed for phthalocyanine using chlorine-free
solvents or a solvent-free dry-bake process (WA Ecology, 2014b), but the process involving chlorobenzene
as a solvent appears to be the most frequently used worldwide (Vorkamp, 2016). Similarly, chlorine-free
green pigments are being investigated, but the current alternatives (chromium oxide, dye complex pigment)
are not comparable in performance to phthalocyanine green (Christie, 2013).

Several mono- through tetrachlorinated congeners have been detected in samples of dioxazine pigments
and diketopyrrolopyrrole pigments. The use of o-dichlorobenzene as a solvent during the manufacturing
of certain dioxazine pigments was linked to production of di- and tetrachloro- congeners with chlorine
atoms on opposite rings (e.g., PCBs 5, 12, 40, 56, and 77 [Anezaki and Nakano, 2013]). Similarly, the use
of the chlorinated precursor p-chlorobenzonitrile is thought to be involved in the production of byproduct


4
  "Radical coupling reaction" is a term used to describe the combination of two unstable radical species to form a stable larger
molecule. In the context of PCB formation, the radical species are chlorinated species with one benzene ring, which couples to
form the two-benzene PCB molecules.

                                                                                                                           A3-5



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 154
 Case 2:15-cv-00201-SMJ                    ECF No. 373-1             filed 01/28/20           PageID.13638 Page 144 of
                                                                   249

PCBs associated with diketopyrrolopyrrole pigments (e.g., PCBs 4, 6, 8, 11, 13, and 15 [Anezaki and
Nakano, 2013).

A variety of PCB congeners have been linked to the manufacturing of other organic pigments with
unspecified or unknown structures. For example, PCBs 11, 35, 77, and 126 have been identified in effluent
wastewater streams from pigment factories (Litten et al., 2002), and PCBs 11 and 36 have been identified
in sediments downstream of pigment production plants (Law, 1995). In addition, over 40 congeners were
detected in a survey of commercial proprietary pigments used in consumer paints (Table A3.1; Hu and
Hornbuckle, 2010).

A3.2.1.2       Inorganic Pigments

The production of titanium oxide via the chloride process involves the reactions of chlorine and carbon at
high temperatures and is, therefore, believed to produce highly chlorinated congeners such as PCBs 206,
208, and 209. Praipipat et al. (2013) found evidence that the presence of these three congeners in Delaware
River sediments originated from the operations of a titanium chloride plant. WA Ecology (2014a) has
measured PCB 209 in a commercial titanium oxide colorant sample at 1.26 ppb and found evidence for the
presence of PCBs 206 and 208, but their levels were very close to the method detection limit of 0.044 ppb.
PCB 209 has been measured at concentrations of 0.2-0.25 ppb in white traffic paint (SWWM, 2015),
although PCB 209 was below detection in the white pigment samples investigated by Hu and Hornbuckle
(2010), despite both studies having similar detection limits. WA Ecology (2016) also detected several
lower-molecular-weight congeners, such as PCBs 1, 2, 3, 7, 9, 11, 12/13, 14, 44/47/65, 79, and 80 (Table
A3.1), in other samples of white paint.

Recently, a variety of other congeners were detected at concentrations of 9.4-843 ppb in white titanium
dioxide-based pigment (Ctistis et al., 2016; Table A3.1). Congeners with higher degrees of chlorination
and ortho- substitutions were found to be more abundant. In the same study, the authors also measured
PCB levels in titanium dioxide nanoparticles, which are used in pigments and inks, as well as in cosmetics,
food additives, fibers, and rubber (Ctistis et al., 2016). The authors suggested that PCBs may be present in
titanium dioxide nanoparticles, but the exact concentrations could not be quantified5 (Ctistis et al., 2016).

Titanium oxide can also be manufactured via the sulfate process (as opposed to the chloride process), and
this route has not been associated with byproduct PCB generation. However, the chloride process is
preferred in the pigment industry and accounted for 60% of the market in 2014 (Gazquez et al., 2014).

A3.2.2         Metallic Titanium

Like titanium dioxide production, the production of metallic titanium also involves the reaction of chlorine
and coke at high temperatures, and therefore has the potential to produce byproduct PCBs. Chlorination
transforms metals from titanium ore into metal chlorides, which can then be separated from the titanium
chloride by condensation. The metal chloride byproducts can contain byproduct PCBs and can be sold for
other applications. For example, ferric chloride reportedly used as a flocculent in wastewater treatment
was the suspected source of PCB 209 detected in the New York/New Jersey Harbor (Panero et al., 2005)
and in the Philadelphia region of the Delaware River (Du et al., 2008). Magnesium chloride is also a
common byproduct of titanium production that has been found to contain PCBs (Vorkamp, 2016).
Magnesium chloride is used as a deicer and dust suppressant in the City of Spokane; however, the salt used

5
  Ctistis et al. (2016) report results as "less than" for all PCBs measured in nanoparticles, but the authors state that their results
show that PCBs were present in titanium nanoparticles. Thus, it is not clear how the PCB results should be interpreted – if PCBs
are less than the detection limit or if they were present but could not be confidently quantified.

                                                                                                                                 A3-6



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 155
    Case 2:15-cv-00201-SMJ              ECF No. 373-1           filed 01/28/20         PageID.13639 Page 145 of
                                                              249

in the Spokane municipal products is sourced from naturally occurring minerals in the Great Salt Lake and
does not appear to contain highly chlorinated PCBs6 (SWWM, 2015).

A3.2.3        Silicone Products and Precursors

Byproduct PCBs have also been detected in silicone-based glues (Anezaki and Nakano, 2013), silicone
rubbers (Perdih and Jan, 1994), and silicone tubing (Cargill, 2014; Rodenburg, 2012, 2016). Congener
patterns in silicone-based glues are dominated by PCBs 2 and 3, but PCB 1 has also been detected, along
with several dichlorinated congeners (i.e., PCBs 4, 6, 11, 13, and 15 [Anezaki and Nakano, 2013, 2015]).
Additional details on congeners detected in silicone products and silicone precursors are presented in Table
A3.2. The source of the detected congeners in silicone products and their precursors is believed to be the
dimerization of chlorobenzene (Anezaki and Nakano, 2015), which is one possible precursor for silicone-
based glues. Although chloromethane can also be used instead of chlorobenzene to make methyl-silicones
(instead of phenyl-silicones), byproduct PCBs are expected to be associated mainly with silicones made
using chlorobenzene (i.e., phenylsilanes) instead of chloromethane (Anezaki and Nakano, 2015).




6In the Spokane municipal products study, magnesium chloride (i.e., DustGuard) had total PCBs of 3.574 ppb, and the PCB load
was made up of mostly PCBs 50 and 53.

                                                                                                                       A3-7



    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 156
                             Case 2:15-cv-00201-SMJ                                  ECF No. 373-1                    filed 01/28/20                       PageID.13640 Page 146 of
                                                                                                                    249

Homolog Group Individual Congeners
mono           1    2    3
di             4    5    6    7    8    9    10   11   12   13   14   15
tri            16   17   18   19   20   21   22   23   24   25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
tetra          40   41   42   43   44   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59   60   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75   76   77   78   79   80   81
penta          82   83   84   85   86   87   88   89   90   91   92   93   94   95   96   97   98   99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127
hexa          128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169
hepta         170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193
octa          194 195 196 197 198 199 200 201 202 203 204 205
nona          206 207 208
deca          209

Chart A3.3 Congeners Associated with Silicone and Silicone Precursor Production. Congeners are grouped by homolog group. Blue highlighting
= Congener detected in at least one sample. Sources: See Table A3.2.




                                                                                                                                                                                                                                 A3-8



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 157
Case 2:15-cv-00201-SMJ                  ECF No. 373-1           filed 01/28/20          PageID.13641 Page 147 of
                                                              249

The presence of byproduct PCBs in phenylchlorosilanes was known as early as 1979, when one of the
manufacturers petitioned the US EPA for an exemption that would allow the manufacturer to continue
manufacturing phenylchlorosilanes with PCB impurities greater then 50 ppm (US EPA, 1979b). According
to the same document, phenylchlorosilane is a precursor used for manufacturing high-performance silicone
products for various industrial, aerospace, and defense applications (US EPA, 1979b).

Although similar congener distribution patterns were found in organotins (e.g., chlorophenyltin,
trichlorophenyltin), which are catalysts used in manufacturing silicone-based glues (Anezaki and Nakano,
2013), the congener levels were significantly lower in the organotin than in the silicone-based glues
(Anezaki and Nakano, 2013). As a result, organotin compounds were not considered to be the likely source
of the detected byproduct PCBs in silicone-based glues.

The congeners most frequently associated with silicone tubing include PCBs 44 and 457 (Cargill, 2014;
Rodenburg, 2012; Leidos, 2016), but also PCB 68 (Rodenburg, 2016; Leidos, 2016). In a separate
investigation by Perdih and Jan (1994), who tried to understand the mechanism of byproduct PCB
formation, a variety of congeners were detected in silicone rubber samples, including PCBs 8, 4/10, 33, 18,
16, 17 and 47/48/49. This latter set of congeners is believed to be produced from the use of the crosslinker
bis(2,4-dichlorobenzoyl)peroxide, but the exact mechanism is not known (Perdih and Jan, 1994).

A3.2.4        Synthesis of Various Organic Chemicals

According to the Chemical Manufacturers Association, "PCBs can be generated from virtually any starting
hydrocarbon structure," and "PCB formation appears to be possible whenever chlorine and carbon are
present in a reaction vessel at elevated temperatures" (US EPA, 1982).

During the rulemaking process regarding exemptions for byproduct PCBs, US EPA identified
approximately 200 chemical products or chemical compound classes with the potential for byproduct PCB
generation (Cristol, 1983). Out of these, over 70 chemicals were ranked to have high potential for byproduct
PCB generation (Table A3.3), including both halogenated compounds (such as chlorinated benzenes,
chlorinated or brominated ethanes and ethylenes, aluminum chloride) and compounds that lack halogen
atoms (e.g., glycerol, ethylene diamine). Some of the chemical products identified in Table A3.3 are used
in consumer products (e.g., glycerol), while many are chemical intermediates (e.g., epichlorohydrin, which
is used in the production of epoxy resins) or industrial solvents (e.g., chlorinated ethylenes). There are little
data available on the concentration or congener distributions of PCBs in the resulting chemicals (Callahan
et al., 1983).




7 When using SPB® columns for analytical separation of PCBs, the congeners PCB 44 and PCB 45 correspond to the pairs PCB

47/44/65 and PCB 51/45 due to coelutions (Rodenburg, 2016). SPB® columns are one type of chromatography column that can
be used when analyzing PCBs. The choice of column ultimately impacts the separation of the congeners into individual peaks and
presence of coelution pairs.

                                                                                                                         A3-9



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 158
Case 2:15-cv-00201-SMJ           ECF No. 373-1           filed 01/28/20          PageID.13642 Page 148 of
                                                       249

              Table A3.3 Chemicals with a High Potential to Generate Byproduct PCBs
              During Their Production, as Determined by US EPA
                                     Compounds or Compound Classes
               Allyl Alcohol                        Chlorinated Fluorinated Methanes
               Allyl Amines                         Chlorinated Methanes:
               Aluminum Chloride                       Carbon Tetrachloride
               Aminochlorobenzotrifluoride             Chloroform
               Aminoethylethanolamine                  Methyl Chloride
               Benzene Phosphorus Dichloride           Methylene Chloride
               Benzophenone                         Chlorinated Naphthalenes
               Benzotrichloride                     Chlorinated Pesticides
               Benzoyl Peroxide                     Chlorinated Pigments/Dyes
               Carbon Tetrabromide                  Chlorinated Propanediols
               Carbon Tetrafluoride                 Chlorinated Propanols:
               Chlorendic Acid/Anhydride/Esters        Dichlorohydrin
               Chlorinated Acetophenones               Propylene Chlorohydrin
               Chlorinated Benzenes:                Chlorinated Propylenes
                  Dichlorobenzenes                  Chlorinated Unsaturated Paraffins
                  Hexachlorobenzenes                Chlorobenzaldehyde
                  Monochlorobenzene                 Chlorobenzoic Acid/Esters
                  Pentachlorobenzene                Chlorobenzoyl Peroxide
                  1,2,4,5-Tetrachlorobenzene        Chlorobenzyl Hydroxyethyl Sulfide
                  Trichlorobenzene                  Chlorobenzyl Mercaptan
               Chlorinated Benzotrichlorides        bis (2-Chloroisopropyl) Ether
               Chlorinated Benzotrifluorides        Dimethoxy Benzophenone
               Chlorinated Benzylamines             Dimethyl Benzophenone
               Chlorinated Brominated Ethylenes     Diphenyl Oxide
               Chlorinated Brominated Methanes      Epichlorohydrin
               Chlorinated Ethanes:                 Ethylene Diamine
                  1,1-Dichloroethane                Glycerol
                  1,2-Dichloroethane                Hexachlorobutadiene
                  Hexachloroethane                  Hexachlorocyclohexane
                  Monochloroethane                  Hexachlorocyclopentadiene
                  1,1,2,2-Tetrachloroethane         Linear Alkyl Benzenes
                  1,1,1-Trichloroethane             Methallyl Chlorides
                  1,1,2-Trichloroethane             Pentachloronitrobenzene
               Chlorinated Ethylenes:               Phenylchlorosilanes
                  1,1-Dichloroethylene              o-Phenylphenol
                  1,2-Dichloroethylene              Phosgene
                  Monochloroethylene                Propylene Oxide
                  Tetrachloroethylene               Tetrachloronaphtalic Anhydride
                  Trichloroethylene                 Tetramethylethylene Diamine
               Chlorinated Fluorinated Ethanes      Trichlorophenoxy Acetic Acid
               Chlorinated Fluorinated Ethylenes
              Notes:
              PCB = Polychlorinated Biphenyl; ppm = Parts Per Million; US EPA = United States
              Environmental Protection Agency.
              Shaded Chemicals = Those identified to contain more than 50 ppm PCB concentration at
              the point of manufacture based on petitions submitted to US EPA (Callahan et al., 1983).
              Adapted from Callahan et al. (1983).



                                                                                                         A3-10



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 159
Case 2:15-cv-00201-SMJ            ECF No. 373-1       filed 01/28/20      PageID.13643 Page 149 of
                                                    249

Out of the 200 chemical products with the potential to produce byproduct PCBs, multiple were identified
to contain more than 50 ppm PCB concentration at the point of manufacture (Table A3.3). This was
determined by the US EPA based on exemption petitions submitted by companies after TSCA PCB action
in 1979, which allowed byproduct PCB production less than 50 ppm but required a petition application
when concentrations in products exceeded 50 ppm. These chemicals are shaded grey in Table A3.3
(Callahan et al., 1983). Other specific products for which exemption petitions were filed include
polysiloxane intermediate and silicone diffusion pump fluids, phthalocyanine blue and green pigments,
diarylide yellow and orange pigments, and alkylated dichlorobenzene (Callahan et al., 1983).

There is limited information available on the congener fingerprints associated with the majority of the
processes identified by the US EPA as having a potential to produce byproduct PCBs (Table A3.3).
Although some research groups have measured PCBs in some of these chemicals, the analyses have been
mostly focused on dioxin-like PCBs (dl-PCBs) or homologs. When available, congener and homolog
sampling information from these chemicals is summarized in Table A3.2 and in Chart A3.4. The following
sections summarize the information available in the scientific literature on selected chemical categories
linked to byproduct PCB production.




                                                                                                    A3-11



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 160
                             Case 2:15-cv-00201-SMJ                                  ECF No. 373-1                    filed 01/28/20                       PageID.13644 Page 150 of
                                                                                                                    249

Homolog Group Individual Congeners
mono           1    2    3
di             4    5    6    7    8    9    10   11   12   13   14   15
tri            16   17   18   19   20   21   22   23   24   25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
tetra          40   41   42   43   44   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59   60   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75   76   77   78   79   80   81
penta          82   83   84   85   86   87   88   89   90   91   92   93   94   95   96   97   98   99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127
hexa          128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169
hepta         170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193
octa          194 195 196 197 198 199 200 201 202 203 204 205
nona          206 207 208
deca          209

Chart A3.4 Congeners Associated with the Production of Industrial Chemicals Such as Halogenated Solvents and Pesticides. Congeners are
grouped by homolog group. Blue highlighting = Congener detected in at least one sample. Sources: See Table A3.2.




                                                                                                                                                                                                                                 A3-12



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 161
Case 2:15-cv-00201-SMJ              ECF No. 373-1         filed 01/28/20        PageID.13645 Page 151 of
                                                        249


A3.2.4.1     Halogenated Solvents

Some early studies (Erickson et al., 1988) reported that mono- and dichlorinated congeners were present in
samples of vinyl chloride monomer, and that nona- and decachlorobiphenyl were identified in still bottoms
from the manufacturing of tetrachloroethenes. A more-recent study (Liu et al., 2004) investigated PCB
levels in p-dichlorobenzene, a compound widely used in mothballs, room deodorizers, and urinal and toilet
blocks. This study measured dl-PCBs and total PCBs as homologs and found that mono- through
pentachlorinated PCBs were present in the purified p-dichlorobenzenes, as well as in other chemicals
produced through the same process (e.g., o-dichlorobenzene and 1,2,4-trichlorobenzene) (Liu et al., 2004).
The presence of PCBs in the chlorinated benzenes was understandable given that (1) the production process
of PCBs is very similar to that of chlorinated benzenes (i.e., involves progressive chlorination of the
hydrocarbon substrate in the presence of a ferric chloride catalyst), and (2) the purification process can
remove other inadvertently produced compounds such as polychlorinated dibenzodioxins (PCDDs), but is
minimally effective at removing the byproduct PCBs (Liu et al., 2004).

A3.2.4.2     Pesticides

PCBs have also been measured in selected agricultural chemicals, such as the fungicides
pentachloronitrobenzene (Huang et al., 2015) and chloranil (Liu et al., 2012), the herbicides 2,4-D acid and
2,4-D butyl ester (Liu et al., 2013a; Masunaga et al., 2001), and five other pesticides (Table A3.2; Masunaga
et al., 2001). These investigations focused on dl-PCBs, which were all typically detected (Table A3.2).
For pentachloronitrobenzene, Huang et al. (2015) also reported homolog profiles, which were dominated
by penta- through nonachlorinated homologs and detections of a few indicator PCBs, such as PCBs 194,
206, and 209. In addition to its use as a fungicide, chloranil is also used as a chemical intermediate for the
synthesis of pharmaceuticals, pesticides, and dyes (Liu et al., 2012).

A3.2.4.3     Chlorinated Paraffins

Byproduct PCBs were also linked to the production of chlorinated paraffins, which are used as coolants and
lubricants in metal forming and cutting and as plasticizers and flame retardants in rubbers, plastics, sealants,
and other materials. Takasuga et al. (2012) reported that the homolog fingerprint of PCBs in chlorinated
paraffins was dominated by lower chlorinated homologs (mono-, di-, and trichlorobiphenyls), but did not
report any congener-level analyses (Table A3.2).

A3.2.5       Combustion

PCBs can also be formed inadvertently during combustion, alongside other chemicals, such as PCDDs and
polychlorinated dibenzofurans (PCDFs), chlorinated naphthalenes, and polybrominated dibenzo-p-dioxins
and dibenzofurans. Historically, research has focused on characterizing the emissions to air of PCDD/Fs
and more recently dl-PCBs, with the goal of establishing emission factors on a toxicity equivalent basis.
As such, dl-PCBs have been measured in emissions and fly ash from waste incinerators (Sakai et al., 1994),
iron ore sintering (Tian et al., 2012; Li et al., 2017), coke ovens (Cui et al., 2013), cement kilns, and primary
and secondary metal processing (Takasuga et al., 2014). All dl-PCBs were above detection limits in these
studies, and PCBs 77, 105, and 118 appear to be the dominant dl-PCBs (Li et al., 2017; Cui et al., 2013;
Liu et al., 2013b).




                                                                                                           A3-13



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 162
                             Case 2:15-cv-00201-SMJ                                  ECF No. 373-1                    filed 01/28/20                       PageID.13646 Page 152 of
                                                                                                                    249

Homolog Group Individual Congeners
mono           1    2    3
di             4    5    6    7    8    9    10   11   12   13   14   15
tri            16   17   18   19   20   21   22   23   24   25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
tetra          40   41   42   43   44   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59   60   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75   76   77   78   79   80   81
penta          82   83   84   85   86   87   88   89   90   91   92   93   94   95   96   97   98   99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127
hexa          128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169
hepta         170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193
octa          194 195 196 197 198 199 200 201 202 203 204 205
nona          206 207 208
deca          209

Chart A3.5 Congeners Associated with Combustion. Congeners are grouped by homolog group. Blue highlighting = Congener detected in at
least one study. Sources: See Table A3.2.




                                                                                                                                                                                                                                 A3-14



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 163
    Case 2:15-cv-00201-SMJ                ECF No. 373-1            filed 01/28/20           PageID.13647 Page 153 of
                                                                 249

The formation of PCBs and other chlorinated compounds is believed to occur mainly in the cooling zone
of combustors and smelters, via heterogeneous catalysis on the fly ash surface (Jiang et al., 2015). PCB
formation may occur through multiple pathways, including direct chlorination, radical coupling, and/or de
novo synthesis8 (Ballschmiter et al., 1987; Jiang et al., 2015). PCBs from combustion sources can also
originate from incomplete combustion of PCBs in the feed materials, which can occur at lower combustion
temperatures (<800ºC [Kim et al., 2004]).

The formation of PCBs is favored by the presence of carbon, chlorine-containing compounds, and certain
metals such as copper or iron. These factors have been shown to influence the distribution of congeners
that are produced from combustion. For example, higher chlorine content or the presence of copper or iron
in the feed has been correlated with an increase in octa- through decachlorinated biphenyls in stack gases
(Liu et al., 2013b; Ishikawa et al., 2007). The homolog distribution formed by various processes can be
variable nonetheless (Table A3.2), and stack emissions can ultimately be influenced by the specific air
pollution control technologies employed.

While other congeners may also be formed during combustion, the majority of studies have targeted
dl-PCBs in sampling (Table A3.2). Some studies have found dl-PCBs to be more abundant than other
congeners (Kim et al., 2005; Takasuga et al., 1994); this is thought to be because the formation of non-
ortho and mono-ortho PCBs is favored during combustion due to steric hindrance9 (Sakai et al., 1994).

A variety of other congeners besides dl-PCBs have been detected in flue gases from waste incinerators,
cement kilns, and other thermal sources (Kim et al., 2004; Takasuga et al., 2014). Kim et al. (2004) reported
that, with the exception of PCB 112, all 209 congeners were detected in flue gases from eight incinerators
from Japan. The type of waste incinerated included municipal waste, medical waste, plastic waste, sludge,
saw dust, waste solvent, and wastewater sludge; however, the authors did not measure PCB levels in any
of the feed materials. Combustion-specific congeners include the non-ortho dl-PCBs 77, 81, 126, and 169,
as well as other congeners such as PCBs 38, 40/57, 170, and 206 (Kim et al., 2004), as well as several
mono- and dichlorinated congeners such as PCBs 2, 3, 12/13, 14, and 11 (Takasuga et al., 2014).

The production of dl-PCBs has also been associated with fumes produced from cooking beef (Dong et al.,
2011). The production of PCBs was enhanced by the presence of sucralose or chloropropanols in the raw
beef, which are common food additives that contain chlorine atoms in their structure. The byproduct PCBs
were mostly associated with the fumes, and levels of dl-PCBs decreased in the cooked relative to uncooked
beef (Dong et al., 2011). Only 12 dl-PCBs were quantified in this study, and PCBs 77, 105, 118, 126, and
157 were the most abundant dl-PCBs in oil fumes (Dong et al., 2011) .

Chlorination of wastewater is another possible source of byproduct PCBs, as suggested by studies of the
chlorination of biphenyl in wastewater treatment conditions (Ontario Ministry of the Environment, 1975).
However, Ontario Ministry of the Environment (1975) and subsequent studies (Vorkamp, 2016) have
shown that the formation of PCBs from chlorination of biphenyl is inhibited by the presence of ammonia
and that sorption and degradation of biphenyl are also expected to reduce reaction rates.




8 De novo synthesis is a term used to describe the formation of complex molecules from very simple starting materials. In the case
of PCBs, this refers to formation from carbon and chlorine, as opposed to more complex precursors such as chlorobenzene.
9
  Steric hindrance occurs when large atoms are found in close proximity to each other during the formation of a chemical product.
One such example is when two or more chlorine atoms are present at the ortho positions of two biphenyl rings. Due to steric
hindrance, the formation of PCBs with several chlorine atoms at the ortho position may be less favorable than other configurations.

                                                                                                                             A3-15



    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 164
Case 2:15-cv-00201-SMJ            ECF No. 373-1        filed 01/28/20      PageID.13648 Page 154 of
                                                     249


A3.3 Byproduct PCBs in Products


Several recent studies have focused on sampling finished consumer and municipal products to determine
whether byproduct PCBs are present therein. Literature studies (Rodenburg et al. 2010, Guo et al. 2014)
on consumer products found total PCB concentrations ranging from <1 to 100s of ppb. Two additional
studies have focused on consumer products used in Washington State (WA Ecology, 2014a, 2016), and
other studies targeted municipal products used in the Spokane area (SWWM, 2015; SRRTTF, 2015). While
some of the studies discussed below focused on linking the PCB detections to certain ingredients in the
products, others were limited to measuring bulk product concentration and fingerprint analysis.

Although pigments were most often the likely ingredient responsible for the measured PCBs, other sources
such as silicones, polychlorinated napthalenes, or other organic chemicals, were also suspected.

A3.3.1      Byproduct PCBs in Paint Pigments

Multiple studies have investigated the presence of byproduct PCBs in commercial paint pigments purchased
in the US as well as overseas. The concentrations of total PCBs varied by several orders of magnitude
(Table A3.4). In the US study, Hu and Hornbuckle (2010) found PCBs in 15 out of the 33 analyzed pigment
samples and total PCB levels in samples with detections ranged from 2 to 198.3 ppb. PCB detections were
more frequently associated with organic pigments (as opposed to inorganic pigments such as titanium oxide,
iron oxide, raw umber, or carbon black [Hu and Hornbuckle, 2010 ]). Across all pigment samples, the
congeners with more than a 40% detection frequency, ordered by detection frequency from higher to lower
were: PCBs 11, 8, 6, 4, 12/13, 1, and 2 (Table A3.5). The most frequently detected congener in the US
pigments (Hu and Hornbuckle, 2010) was PCB 11, which accounted for approximately 7.3% on average
(12.1%, if detected) of the total PCB mass (range of 0-62%, median of 1.07%; median of 5.6%, if detected).

PCB levels measured in pigments from Japan, China, and Europe appeared to be higher relative to those in
the US study and spanned several orders of magnitude (3-919,000 ppb; Table A3.4). In 2012, the Japanese
Ministry of Environment Trade and Industry (METI) surveyed over 500 pigment samples and identified
seven pigments with total PCB concentrations greater than 50 ppm (50,000 ppb [METI et al., 2012]). Two
of these seven pigments were used in painting materials, while the others were used in pens, pencils, fabric
colorants, and printing ink (METI, 2013). METI subsequently prohibited the manufacturing, import, and
shipment of these pigments (METI, 2013).

PCBs were also found in pigments from Canada but at levels that are comparable to that of the US study.
As reported in Environment Canada and Health Canada (2014), levels of PCBs in diarrylide yellow
pigments from Canada were 20-9,000 ppb, but no congener-level information was available.




                                                                                                       A3-16



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 165
Case 2:15-cv-00201-SMJ                 ECF No. 373-1           filed 01/28/20         PageID.13649 Page 155 of
                                                             249

Table A3.4 Levels of PCBs in Pigments from the US and Other Countries
                                  Number of             PCB 11             Total PCB
 Country Where Pigments
                                 Samples with        Concentration       Concentration               Reference
 Were Purchased
                                Detection/Total          (ppb)                (ppb)
 US                                 15/33             <MDL-16.38          <MDL-198.3        Hu and Hornbuckle (2010)
 Japan                              35/46            <MDL-14,000         <MDL-740,000       Anezaki and Nakano (2014)
 Japan                              15/15                 3-25              17-6,500        Anezaki and Nakano (2013)
 Japan, Italy, UK, France,          31/31              <MDL-2.7            1.9-29,000          Anezaki et al. (2014)
 The Netherlands
 China                               14/14            41.7-918,000        50.7-919,000a         Shang et al. (2014)
Notes:
MDL = Method Detection Limit; PCB = Polychlorinated Biphenyl; ppb = Parts Per Billion; UK = United Kingdom.
(a) Only 20 PCB congeners were measured.



                                      Table A3.5 Detection Frequency of
                                      Congeners in Paint Pigments
                                       Congener            Detection Frequency
                                       PCB 11                      87%
                                       PCB 8                       80%
                                       PCB 6                       73%
                                       PCB 4                       67%
                                       PCB 12/13                   53%
                                       PCB 1                       40%
                                       PCB 2                       40%
                                      Notes:
                                      PCB = Polychlorinated Biphenyl.
                                      Source: Hu and Hornbuckle (2010).



A3.3.2       Byproduct PCBs in Consumer Products

PCBs in consumer products such as printed paper, cardboard packaging, plastic bags, and fabric materials
were measured by Rodenburg et al. (2010) and Guo et al. (2014). Both studies focused on PCB 11, and
the results of these studies are summarized in Table A3.6 and discussed in more detail in the following
paragraphs.

         Table A3.6 PCB 11 Concentration in Products Containing Paint Pigments
                                                                                                     PCB 11
          Study                                                  Materials
                                                                                                      (ppb)
          Rodenburg et al. (2010)      Paper products (US, N = 16): Manilla envelopes,               ND-6.6
                                       printed and unprinted cardboard, plain white paper
                                       Yellow plastic bags (US, N = 2)                                3.4-38
          Guo et al. (2014)            Printed materials (non-US, N = 28)                             1.5-86
                                       Printed fabric materials (US,a N = 6)                          2.5-79
                                       Dyed fabric materials (US,a N = 10)                           0.27-3.1
         Notes:
         ND= Not Detected.
         Source: Hu and Hornbuckle (2010).
         (a) Purchased in the US, but produced outside the US.



                                                                                                                      A3-17



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 166
 Case 2:15-cv-00201-SMJ                  ECF No. 373-1            filed 01/28/20          PageID.13650 Page 156 of
                                                                249

In the Rodenburg et al. (2010) study, which focused on products purchased in the US, PCB 11 was detected
in black and white printed newspaper, brown unprinted cardboard, color newspaper and magazines, as well
as in various yellow products – e.g., cereal boxes, plastic bags, and sticky notes. This congener was not
detected in plain white copy paper and was below the method detection limit of 0.25 ppb in two manila
envelope samples and one sample of yellow sticky notes. The highest concentration of PCB 11 (38 ppb)
was measured in a yellow plastic bag. All other products had concentrations between 0.45 and 6.6 ppb.
The detection of PCB 11 was mostly attributed to pigments, as PCB 11 was the most dominant congener
detected in the colored products.10

The Guo et al. (2014) study expanded the list of products to include printed and non-printed fabric materials,
as well as paper products from other countries. The printed materials from other countries had PCB 11
concentrations between 1.5-86 ppb, and included paper from magazines, advertisements, maps, postcards,
and brochures. The authors also measured PCB 11 concentrations in textile clothing and found higher
levels of PCB 11 in fabrics with printed designs (2.5-79 ppb) relative to fabrics without such designs (0.27-
3.1 ppb). The presence of PCB 11 in printed fabric was attributed to the use of pigments in these designs.
The presence of PCB 11 in the dyed (i.e., non-printed) fabrics was not attributed to the dye, as
dichlorobenzidine-base dyes such as diarylide yellow are no longer used in clothing due to the potential
leaching of DCB. The authors hypothesized that the low levels of PCB 11 measured in the dyed fabric
were instead coming from cross-contamination during the production of the cloth or the garment.

A3.3.3        Byproduct PCBs in Washington State and City of Spokane Products

The Washington State Department of Ecology (WA Ecology) performed two studies to evaluate the
presence of PCBs in a variety of consumer products (WA Ecology, 2014a, 2016). In the first study,
WA Ecology (2014a) characterized the levels of only a few byproduct PCB congeners (i.e., PCBs 11, 206,
208, and 209) in packaging, paper products, paints, colorants, caulks,11 printer inks, and food samples
(although full congener data from this study was later made available on the WA Ecology website;
WA Ecology, 2019). PCB 11 was detected in 66% of the samples, and its concentration ranged from 1 to
45 ppb. PCB 209 was only detected in 10% of the samples, and PCBs 206 and 208 were detected only in
phthalocyanine green-based colorant.

In the second study, WA Ecology (2016) expanded the list of products to include caulks, children's products,
clothing, comic books, containers/boxes, cosmetics, labels, office products, paints/colorants/dyes,
pesticides, lawn care products, plastics, printed material, and road paints. A total of 216 samples were
collected from 201 products. The total PCBs detected in each product category are summarized in Table
A3.7. PCBs were detected in 89% of the samples, and the highest concentrations (1,000-2,320 ppb) were
found in yellow sidewalk chalk, cereal packaging, and "yellow foam office product."12 The majority of the
products had either a single or 2-5 PCB congener profile. PCBs 11, 209, and 12/13 accounted for the
majority of single congener detects. The most frequently detected congeners were PCBs 11, 52,
61/70/74/76, and 31; these detections were attributed to the presence of dyes and pigments in the products.
The study also noted that some products contained a broad range of congeners (from PCB 8 to PCB 197),
but that the pattern did not resemble Aroclors.
10 The authors also constructed loadings of PCBs for the New York/New Jersey Harbor, as well as the Delaware River, which
provided evidence that (1) PCB 11 was not a likely product of reductive dechlorination, and (2) its presence was widespread even
in watersheds without impacts from the discharges of pigment manufacturers. The authors concluded that wastewater plant
effluents and stormwater effluents were the main conveyance of PCB 11 to the Delaware River, which originated from consumer
goods, and that PCB 11 could be an obstacle for implementing PCB TMDLs in other US watersheds.
11 Caulks were investigated in the City of Spokane study because they are known to contain polychlorinated paraffins, and

byproduct PCBs are associated with production of polychlorinated paraffins (SWWM, 2015).
12 WA Ecology (2016) also refers to this product as "Yellow Glitter Foam Sheet," which appears to be an arts and crafts product

with glitter and a peel-and-stick back.

                                                                                                                          A3-18



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 167
                   Case 2:15-cv-00201-SMJ                 ECF No. 373-1           filed 01/28/20          PageID.13651 Page 157 of
                                                                                249

          Table A3.7 Summary of Byproduct PCB Congeners Measured in New Products
                                              Number of                        <1      1 to <10    10 to <100     ≥100      Min.       Max.         Avg.
           Category                                           No. < MRL
                                               Samples                                                           ppb
           Caulka                                  8               7            0          0           0            1       0.04       390.0        N/A
           Children's Products                    14               2            4          5           2            1       <0.08     1,060.0      79.6
           Clothing                                5               0            0          3           2            0        1.3        16.6        8.5
           Comic Books                            10               0            0         10           0            0        1.1         5.0        2.7
           Containers/Boxes                       31               0            0          4           24           3        2.7       226.0       47.5
           Cosmetics/Body Care                    11               0            8          3           0            0        0.1         7.8        1.4
           Labels                                 35               0            0         13           21           1        3.8       138.0       17.2
           Misc.a                                  2               0            2          0           0            0       0.05         0.2        N/A
           Office                                 17               4            2          6           3            2        0.2       2310.0      108.1
           Paints/Colorants/Dyes                  24               4            5          9           5            1       0.06       339.0       22.0
           Lawn & Road Care                       19               4           10          5           0            0       0.03         7.0        1.1
           Plastics                               17               1            3          9           3            1         2       2,320.00     144.4
           Printed Materials/Newsprint            12               0            0          8           4            0        2.4        53.5       16.5
           Road Paints                            11               1            3          5           2            0       <0.08      102.0       14.9
           Total Count                           216              23           37         80           66          10
           Total Percentage                      99.9            10.6         17.1        37          30.6         4.6
          Notes:
          MRL = Method Reporting Limit; ppb = Parts Per Billion.
          Source: WA Ecology (2016).
          (a) For those categories for which only one sample contained PCBs, the "Min." and "Max." in this instance, are the minimum and maximum levels for
          that single sample. No "Avg." can be calculated and therefore is assigned "N/A" for "Not Applicable."




                                                                                                                                                              A3-19



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 168
 Case 2:15-cv-00201-SMJ                      ECF No. 373-1            filed 01/28/20           PageID.13652 Page 158 of
                                                                    249

The City of Spokane also investigated PCBs in municipal products that are commonly used in road and
facility maintenance, such as road paint, asphalt sealers, pesticides, and deicers (SWWM, 2015). The
products were chosen based on potential associations with byproduct PCB-containing chemicals, such as
pigments and chlorinated paraffins (Table A3.8), as well as on the potential for stormwater discharge.
Products identified to have a high potential for stormwater discharge included motor oils and petroleum
products. Samples of some of these products were also sent to WA Ecology for analysis and included in
the WA Ecology (2016) study.

Table A3.8 Examples of Chemicals Associated with Byproduct PCB Production
 Chemical                                                                Associated Products
 Ethylenediamine                          Surfactants, fungicides, fuel additives, ethylenediaminetetraacetic acid (EDTA),
                                          hair car products, soaps
 Ethylene dichloride                      Polyvinyl chloride (PVC), solvents
 Phenylchlorosilanes                      Silicones: lubricants, adhesives, coatins, hoses
 Chlorinated benzidines                   Pigments
 Chlorinated paraffins                    Flame retardants in plastics, paints, adhesives, sealants, and caulks
 Glycerol/glycerin (synthesized           Toothpaste, numerous personal care products, antifreeze, resins
 by epichlorohydrine)
Notes:
PCB = Polychlorinated Biphenyl.
Source: SWWM (2015).

In order of decreasing detection frequency, PCBs 52/69, 11, and 28 were the most frequently detected
congeners in the 41 municipal products analyzed in the Spokane study (SWWM, 2015). PCBs were also
identified in pesticides (e.g., Portfolio 4F had total PCBs of 6.89 ppb, which was made up of mostly PCB
64/72) and in magnesium chloride (e.g., DustGuard had total PCBs of 3.574 ppb, which was made up of
mostly PCBs 50 and 53), but the sources of the detected congeners were not clear. The congeners detected
in more than half of the sampled products were PCBs 11, 8, 28, 52/69, 95, 101, and 153.

The highest total PCB concentration in the Spokane municipal products study (SWWM, 2015) was
measured in hydroseed (2,509 ppb). In a follow-up study, the Spokane River Regional Toxics Task Force
(referred to herein as the "Task Force"; SRRTTF, 2015) further evaluated the presence of PCBs in
hydroseed products from three different manufacturers, including the one represented in the Spokane study.
The Task Force study found concentrations in the hydroseed products that were much lower than those
measured by SWWM (2015). Only one out of the four products investigated had concentrations above the
laboratory reporting limit. The measured total PCBs in this product was 4.65 ppb and consisted entirely of
PCB 29. Other congeners were detected when the individual ingredients were tested separately, such as
PCB 209 in the dye (0.6-2.1 ppb), PCB 15 in the base material (0.513 ppb in one product), and a broad
mixture of PCBs resembling Aroclor 1242 in the tackifier (5.56 ppb quantified as Aroclor 1242).

From the studies mentioned above, two studies specifically measured the concentrations of PCBs in road
paint and striping13 (SWWM, 2015; WA Ecology, 2016), and according to SWWM (2015), both studies
measured the same samples. Table A3.9 shows the results of these two studies side by side. The average
of all the measurements in Table A3.9 is 12.3 ppb and the range is 0.28-102 ppb. Consistent with evidence
from literature studies of paint pigments, the congener profile of these paints, plotted using the WA Ecology
(2016) measurements, are dissimilar to that of PCB Aroclors (Chart A3.6). The yellow road paint is
dominated by PCBs 11, 35, and 77, while white paint is dominated by PCB 209. As discussed in the
following sections, PCB 77 is also present in Aroclors at levels up to 0.52%, but the presence of PCB 77 in
the yellow paint is not accompanied by the other Aroclor congeners.

13   Road striping is a thermoadhesive material used to mark roads in order to create elevation and recession patterns.

                                                                                                                          A3-20



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 169
Case 2:15-cv-00201-SMJ               ECF No. 373-1           filed 01/28/20     PageID.13653 Page 159 of
                                                           249


      Table A3.9 Comparison of Total PCBs Measured in Road Paint and Striping by WA Ecology
      and the City of Spokane
                                    Total PCBs as Reported in            Total PCBs as Reported in
       Sample
                                       WA Ecology (2016)                       SWWM (2015)
       Yellow Road Striping                 5.45 ppb                             10.78 ppb
       White Road Striping                  2.45 ppb                              3.33 ppb
       Yellow Road Paint               Product 1: 102 ppb          Product A: 0.73, 2.69 ppb (2 replicates)
                                      Product 2: 1.44 ppb               Dried Product A: 0.565 ppb
                                                                           Product B: 64.88 ppb
       White Road Paint                Product 1: 0.58 ppb         Product A: 0.4, 0.41 ppb (2 replicates)
                                       Product 2: 0.3 ppb                Dried Product A: 0.38 ppb
                                                                            Product B: 0.28 ppb
      Notes:
      PCB = Polychlorinated Biphenyl; ppb = Parts Per Billion.




                                                                                                              A3-21




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 170
                                                                                                                                                                                                                                                                                    % of Total PCBs




                                                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                                                     10
                                                                                                                                                                                                                                                                          20
                                                                                                                                                                                                                                                                               30
                                                                                                                                                                                                                                                                                    40
                                                                                                                                                                                                                                                                                          50
                                                                                                                                                                                                                                                                                                60
                                                                                                                                                                                                                                                                                                      70
                                                                                                                                                                                                                                                                                                           80
                                                                                                                                                                                                                                                                                                                90
                                                                                                                                                                                                                                                                                                                     100




                                                                                                                                                                                                                                                       PCB 001
                                                                                                                                                                                                                                                       PCB 004
                                                                                                                                                                                                                                                       PCB 007
                                                                                                                                                                                                                                                       PCB 010
                                                                                                                                                                                                                                                       PCB 014
                                                                                                                                                                                                                                                       PCB 017
                                                                                                                                                                                                                                                   PCB 020/028
                                                                                                                                                                                                                                                       PCB 023
                                                                                                                                                                                                                                                   PCB 026/029
                                                                                                                                                                                                                                                       PCB 032
                                                                                                                                                                                                                                                       PCB 036
                                                                                                                                                                                                                                                       PCB 039
                                                                                                                                                                                                                                                   PCB 043/073
                                                                                                                                                                                                                                                       PCB 046
                                                                                                                                                                                                                                                   PCB 050/053
                                                                                                                                                                                                                                                                                                                                   Case 2:15-cv-00201-SMJ




                                                                                                                                                                                                                                                       PCB 055
                                                                                                                                                                                                                                                       PCB 058
                                                                                                                                                                                                                                           PCB 061/070/074/076
                                                                                                                                                                                                                                                       PCB 066
                                                                                                                                                                                                                                                       PCB 072
                                                                                                                                                                                                                                                       PCB 079
                                                                                                                                                                                                                                                       PCB 082
                                                                                                                                                                                                                                               PCB 085/116/117
                                                                                                                                                                                                                                                                                                                                   ECF No. 373-1




                                                                                                                                                                                                                                                       PCB 089




                                                                                                                                                                                                                White Road Paint # 1
                                                                                                                                                                                                                                       PCB 093/095/098/100/102
                                                                                                                                                                                                                                                                                                                           249




                                                                                                                                                                                                                                                       PCB 103
                                                                                                                                                                                                                                                       PCB 106
                                                                                                                                                                                                                                                       PCB 112
                                                                                                                                                                                                                                                       PCB 120
                                                                                                                                                                                                                                                       PCB 123
                                                                                                                                                                                                                                                   PCB 128/166
                                                                                                                                                                                                                                                                                                                             filed 01/28/20




                                                                                                                                                                                                                                                       PCB 131
                                                                                                                                                                                                                White Road Paint # 2


                                                                                                                                                                                                                                                   PCB 134/143




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 171
                                                                                                                                                                                                                                                       PCB 137
                                                                                                                                                                                                                                                       PCB 142
                                                                                                                                                                                                                                                       PCB 146
                                                                                                                                                                                                                                                       PCB 150
                                                                                                                                                                                                                                                       PCB 155
                                                                                                                                                                                                                                                       PCB 159
                                                                                                                                                                                                                                                       PCB 164
                                                                                                                                                                                                                                                       PCB 169
                                                                                                                                                                                                                                                       PCB 172
                                                                                                                                                                                                                                                       PCB 176
                                                                                                Chart A3.6 PCB Congener Distribution Measured in White and Yellow Road Paint. PCB = Polychlorinated Biphenyl.




                                                                                                                                                                                                                                                       PCB 179
                                                                                                                                                                                                                                                       PCB 182
                                                                                                                                                                                                                                                                                                                                   PageID.13654 Page 160 of




                                                                                                                                                                                                                                                       PCB 186
                                                                                                                                                                                                                                                       PCB 189
                                                                                                                                                                                                                                                       PCB 192
                                                                                                                                                                                                                                                       PCB 196
                                                                                                                                                                                                                                                       PCB 201
                                                                                                                                                                                                                                                       PCB 204
                                                                                                                                                                                                                                                       PCB 207
                                                                                        A3-22
Case 2:15-cv-00201-SMJ          ECF No. 373-1       filed 01/28/20      PageID.13655 Page 161 of
                                                  249


 References


 Anezaki, K; Kannan, N; Nakano, T. 2014. "Polychlorinated biphenyl contamination of paints containing
 polycyclic- and Naphthol AS-type pigments." Environ. Sci. Pollut. Res. Int. 22(19):14478-14488.
 doi: 10.1007/s11356-014-2985-6.

 Anezaki, K; Nakano, T. 2013. "Polychlorinated biphenyl contamination in polycyclic-type pigments and
 silicone-based glues." Organohalogen Compounds 75:517-520.

 Anezaki, K; Nakano, T. 2014. "Concentration levels and congener profiles of polychlorinated biphenyls,
 pentachlorobenzene, and hexachlorobenzene in commercial pigments." Environ. Sci. Pollut. Res. Int.
 21(2):998-1009. doi: 10.1007/s11356-013-1977-2.

 Anezaki, K; Nakano, T. 2015. "Unintentional PCB in chlorophenylsilanes as a source of contamination
 in environmental samples." J. Hazard. Mater. 287:111-117. doi: 10.1016/j.jhazmat.2015.01.026.

 Ballschmiter, K; Niemczyk, R; Schafer, W; Zoller, W. 1987. "Isomer-specific identification of
 polychlorinated benzenes (PCBz) and -biphenyls (PCB) in effluents of Municipal waste incineration."
 Fresenius Z. Anal. Chem. 328(7):583-587. doi: 10.1007/BF00468973.

 Buchta, RC; Wyles, HF; Hensler, CJ; Van Lenten, FJ; Westerberg, RB; Williams, LA. 1985.
 "Determination of polychlorinated biphenyls in copper phthalocyanine pigments." J. Chromatogr. A
 325:456-461. doi: 10.1016/S0021-9673(00)96057-6.

 Callahan, MAA; Hammerstrom, KA; Schweer, G. 1983. "Present PCB uses and their potential for release
 to the environment." In Proceedings, PCB-Seminar held September 28-30, Scheveningen, The Hague, The
 Netherlands. (Eds.: Barros, MC; Koeneman, H; Visser, R), Netherlands, Ministry of Housing, Physical
 Planning and Environment. p152-172.

 Cargill, D. [Washington State Dept. of Ecology (WA Ecology)]. 2014. "PCBs from Building Materials
 and Other Sources in the Urban Environment." Presented at the 2014 Salish Sea Ecosystem Conference,
 Seattle, WA. 20p., April 30.

 Christie, RM. [Heriot-Watt University]. 2013. "Alternatives for elimination of polychlorinated biphenyls
 (PCBs) in pigments used for printing inks and architectural paints." Presented at the National Pollution
 Prevention Roundtable "Advancing Green Chemistry: PCBs in Pigments" Webinar. 21p., June 27.

 Christie, R. 2016. "Inadvertent PCB formation from a pigment chemistry perspective (GCE307)."
 Presented at the 20th Annual ACS Green Chemistry & Engineering Conference. 22p., June 16.

 Cristol, SJ. [University of Colorado]. 1983. "Organic Chemical Processes Leading to Generation of
 Incidental Polychlorinated Biphenyls." Report to US EPA, Office of Toxic Substances. 6p., February 10.

 Ctistis, G; Schon, P; Bakker, W; Luthe, G. 2016. "PCDDs, PCDFs, and PCBs co-occurrence in TiO2
 nanoparticles." Environ. Sci. Pollut. Res. 23(5):4837-4843. doi: 10.1007/s11356-015-5628-7.




                                                                                                     A3-23



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 172
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20      PageID.13656 Page 162 of
                                                 249

Cui, S; Qi, H; Liu, LY; Song, WW; Ma, WL; Jia, HL; Ding, YS; Li, YF. 2013. "Emission of
unintentionally produced polychlorinated biphenyls (UP-PCBs) in China: Has this become the major
source of PCBs in Chinese air?" Atmos. Environ. 67:73-79. doi: 10.1016/j.atmosenv.2012.10.028.

Dong, S; Wu, J; Liu, G; Zhang, B; Zheng, M. 2011. "Unintentionally produced dioxin-like
polychlorinated biphenyls during cooking." Food Control 22(11):1797-1802. doi: 10.1016/j.foodcont.
2011.04.022.

Du, S; Belton, TJ; Rodenburg, LA. 2008. "Source apportionment of polychlorinated biphenyls in the
tidal Delaware River." Environ. Sci. Technol. 42(11):4044-4051. doi: 10.1021/es703047a.

Environment Canada; Health Canada. 2014. "Screening Assessment: Aromatic Azo and Benzidine-based
Substance Grouping; Certain Diarylide Yellow Pigments." 116p., October.

Erickson, MD; Stanley, JS; Turman, JK; Going, JE; Redford, DP; Heggem, DT. 1988. "Determination of
byproduct polychlorobiphenyls in commercial products and wastes by high-resolution gas
chromatography/electron impact mass spectrometry." Environ. Sci. Technol. 22(1):71-76. doi: 10.1021/
es00166a007.

Gazquez, MJ; Bolivar, JP; Garcia-Tenorio, R; Vaca, F. 2014. "A review of the production cycle of
titanium dioxide pigment." Mater. Sci. Appl. 5:441-458. doi: 10.4236/msa.2014.57048.

Guo, J; Capozzi, SL; Kraeutler, TM; Rodenburg, LA. 2014. "Global distribution and local impacts of
inadvertently generated polychlorinated biphenyls in pigments." Environ. Sci. Technol. 48:8573-8580.
doi: 10.1021/es502291b.

Herbst, W; Hunger, K; Wilker, G; Ohleier, H; Winter, R. 2004. "Azo Pigments." In Industrial Organic
Pigments: Production, Properties, Applications (Third Edition). Wiley-VCH Verlag GmbH & Co. KGaA,
Weinheim, Germany. p183-419.

Hu, D; Hornbuckle, KC. 2010. "Inadvertent polychlorinated biphenyls in commercial paint pigments."
Environ. Sci. Technol. 44(8):2822-2827. doi: 10.1021/es902413k.

Hu, D; Martinez, A; Hornbuckle, KC. 2008. "Discovery of non-Aroclor PCB (3,3'-dichlorobiphenyl) in
Chicago air." Environ. Sci. Technol. 42(21):7873-7877.

Huang, J; Gao, J; Yu, G; Yamazaki, N; Deng, S; Wang, B; Weber, R. 2015. "Unintentional formed
PCDDs, PCDFs, and DL-PCBs as impurities in Chinese pentachloronitrobenzene products." Environ. Sci.
Pollut. Res. 22(19):14462-14470. doi: 10.1007/s11356-014-3507-2.

Ishikawa, Y; Noma, Y; Yamamoto, T; Mori, Y; Sakai, SI. 2007. "PCB decomposition and formation in
thermal treatment plant equipment." Chemosphere 67(7):1383-1393. doi: 10.1016/j.chemosphere.2006.
10.022.

Japan, Ministry of Economy, Trade and Industry (METI); Japan, Ministry of Health, Labour and Welfare
(MHLW); Japan, Ministry of the Environment (MOE). 2012. "Summarized Results of the Second
Investigation into the Presence of Polychlorinated Biphenyls (PCBs) as By-products in Organic Pigments
(Joint Press Release)." August 30. Accessed at https://web.archive.org/web/20130106183204/
http://www.meti.go.jp/english/press/2012/0830_01.html.




                                                                                                    A3-24



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 173
Case 2:15-cv-00201-SMJ          ECF No. 373-1        filed 01/28/20      PageID.13657 Page 163 of
                                                   249

Japan, Ministry of Economy, Trade and Industry (METI). 2013. "Administrative Guidance on
Manufacture, Import, etc. of Organic Pigments that can Unintentionally Contain Polychlorinated
Biphenyls (Sixth Report) (Press Release)." March 22. Accessed at https://web.archive.org/web/
20130409004204/http://www.meti.go.jp/english/press/2013/0322_03.html.

Jiang, X; Liu, G; Wang, M; Zheng, M. 2015. "Formation of polychlorinated biphenyls on secondary
copper production fly ash: Mechanistic aspects and correlation to other persistent organic pollutants."
Sci. Rep. 5:13903. doi: 10.1038/srep13903.

Kim, KS; Hirai, Y; Kato, M; Urano, K; Masunaga, S. 2004. "Detailed PCB congener patterns in
incinerator flue gas and commercial PCB formulations (Kanechlor)." Chemosphere 55(4):539-553.
doi: 10.1016/j.chemosphere.2003.11.056.

Kim, SC; Hwang, SR; Kim, KH; Lee, JH; Choi, JW. 2005. "Emission characteristics of coplanar PCBs in
stationary thermal sources." Organohalogen Compounds 67:2008-2010.

Law, RJ. 1995. "3,3'-dichlorobenzidine: A candidate for inclusion in marine monitoring programmes?"
Chemosphere 30(9):1791-1797. doi: 10.1016/0045-6535(95)00063-E.

Leidos. 2016. Technical Memorandum: Potential for PCB Contamination from Sampling Equipment
Tubing Materials. 6p., November 23.

Li, S; Liu, G; Zheng, M; Liu, W; Li, J; Wang, M; Li, C; Chen, Y. 2017. "Unintentional production of
persistent chlorinated and brominated organic pollutants during iron ore sintering processes." J. Hazard.
Mater. 331:63-70. doi: 10.1016/j.jhazmat.2017.02.027.

Litten, S; Fowler, B; Luszniak, D. 2002. "Identification of a novel PCB source through analysis of 209
PCB congeners by US EPA modified method 1668." Chemosphere 46(9-10):1457-1459. doi: 10.1016/
S0045-6535(01)00253-3.

Liu, W; Li, H; Tao, F; Li, S; Tian, Z; Xie, H. 2013a. "Formation and contamination of PCDD/Fs, PCBs,
PeCBz, HxCBz and polychlorophenols in the production of 2,4-D products." Chemosphere 92(3):304-
308. doi: 10.1016/j.chemosphere.2013.03.031.

Liu, G; Zheng, M; Cai, M; Nie, Z; Zhang, B; Liu, W; Du, B; Dong, S; Hu, J; Xiao, K. 2013b. "Atmospheric
emission of polychlorinated biphenyls from multiple industrial thermal processes." Chemosphere
90(9):2453-2460. doi: 10.1016/j.chemosphere.2012.11.008.

Liu, W; Tao, F; Zhang, W; Li, S; Zhang, M. 2012. "Contamination and emission factors of PCDD/Fs,
unintentional PCBs, HxCBz, PeCBz and polychlorophenols in chloranil in China." Chemosphere
86(3):248-251. doi: 10.1016/j.chemosphere.2011.09.034.

Liu, W; Zheng, M; Wang, D; Xing, Y; Zhao, X; Ma, X; Qian, Y. 2004. "Formation of PCDD/Fs and PCBs
in the process of production of 1,4-dichlorobenzene." Chemosphere 57(10):1317-1323. doi: 10.1016/
j.chemosphere.2004.09.024.

Masunaga, S; Takasuga, T; Nakanishi, J. 2001. "Dioxin and dioxin-like PCB impurities in some Japanese
agrochemical formulations." Chemosphere 44(4):873-875. doi: 10.1016/S0045-6535(00)00310-6.




                                                                                                     A3-25



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 174
Case 2:15-cv-00201-SMJ          ECF No. 373-1        filed 01/28/20      PageID.13658 Page 164 of
                                                   249

Munoz, G. 2007. "Processes that inadvertently produce PCBs." In Optimizing Contaminant Trackdown:
Focusing on Wastewater Treatment Plants and Related Systems. A Compendium for Practitioners of
Contaminant Trackdown Efforts. New York Academy of Sciences, New York, NY, p208-223.

Ontario Ministry of the Environment. 1975. "The Aqueous Chlorination of Biphenyl - Possibilities for
PCB Production in Sewage Treatment Plants." Laboratory Services Branch, OTC Report 7901. 28p.

Panero, M; Boehme, S; Munoz, G. 2005. "Pollution Prevention and Management Strategies for
Polychlorinated Biphenyls Aromatic Hydrocarbons in the New York/New Jersey Harbor." 110p.,
February.

Perdih, A; Jan, J. 1994. "Formation of polychlorobiphenyls in silicone rubber." Chemosphere
28(12):2197-2202. doi: 10.1016/0045-6535(94)90187-2.

Pizzini, S; Sbicego, C; Corami, F; Grotti, M; Magi, E; Bonato, T; Cozzi, G; Barbante, C; Piazza, R. 2017.
"3,3'-dichlorobiphenyl (non-Aroclor PCB-11) as a marker of non-legacy PCB contamination in marine
species: Comparison between Antarctic and Mediterranean bivalves." Chemosphere 175:28-35.
doi: 10.1016/j.chemosphere.2017.02.023.

Praipipat, P; Rodenburg, LA; Cavallo, GJ. 2013. "Source apportionment of polychlorinated biphenyls in
the sediments of the Delaware River." Environ. Sci. Technol. 47(9):4277-4283. doi: 10.1021/es400375e.

Rieper, W. [Hoechst Aktiengesellschaft]. 1993. "Preparation of Azo Pigments with Low PCB Content by
Coupling in the Presence of Olefins." US Patent 5,243,032. 8p., September 7.

Rodenburg, LA. [Rutgers University]. 2012. "Inadvertent PCB production and its impact on water
quality." Presented at the ECOS Annual Meeting, Colorado Springs, CO. 11p., August 28. Accessed at
http://srrttf.org/wp-content/uploads/2012/08/Lisa-Rodenburg-Slideshow.pdf.

Rodenburg, L. 2016. "PCB contamination from silicone rubber." August 24. Accessed at
http://supersewers.blogspot.com/2016/08/pcb-contamination-from-silicone-rubber.html.

Rodenburg, LA; Guo, J; Du, S; Cavallo, GJ. 2010. "Evidence for unique and ubiquitous environmental
sources of 3,3'-dichlorobiphenyl (PCB 11)." Environ. Sci. Technol. 44(8):2816-2821. doi: 10.1021/
es901155h.

Rodenburg, L; Guo, J; Christie, R. 2015. "Polychlorinated biphenyls in pigments: Inadvertent production
and environmental significance." Coloration Technol. 131(5):353-369. doi: 10.1111/cote.12167.

Sakai, S; Hiraoka, M; Takeda, N; Shiozaki, K. 1994. "Formation and emission of non-ortho CBs and
mono-ortho CBs in municipal waste incineration." Chemosphere 29(9-11):1979-1986. doi: 10.1016/0045-
6535(94)90364-6.

Shang, H; Li, Y; Wang, T; Wang, P; Zhang, H; Zhang, Q; Jiang, G. 2014. "The presence of
polychlorinated biphenyls in yellow pigment products in China with emphasis on 3,3'-dichlorobiphenyl
(PCB 11)." Chemosphere 98:44-50. doi: 10.1016/j.chemosphere.2013.09.075.

Sistovaris, N; Donges, U; Dudek, B. 1990. "Determination of traces of polychlorinated biphenyls in
pigments." J. High Resolut. Chromatogr. 13(8):547-549. doi: 10.1002/jhrc.1240130804.




                                                                                                     A3-26



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 175
Case 2:15-cv-00201-SMJ          ECF No. 373-1       filed 01/28/20      PageID.13659 Page 165 of
                                                  249

Spokane River Regional Toxics Task Force (SRRTTF). 2015. "Hydroseed Pilot Project Summary
Report." 54p., July 31.

Spokane, Washington, Wastewater Management Dept. (SWWM). 2015. "PCBs in Municipal Products
(Revised)." 45p., July 21.

Takasuga, T; Inoue, T; Ohi, E; Umetsu, N; Ireland, P; Takeda, N. 1994. "Characterization of PCBs formed
during thermal processes." Organohalogen Compounds 19:173-176.

Takasuga, T; Nakano, T; Shibata, Y. 2012. "Unintentional POPs (PCBs, PCBz, PCNs) contamination in
articles containing chlorinated paraffins and related impacted chlorinated paraffin products."
Organohalogen Compounds 74:1437-1441.

Takasuga, T; Nakano, T; Shibata, Y. 2014. "Identification of PCB congeners by unintentional formation."
Organohalogen Compounds 76:1430-1433.

Tian, B; Huang, J; Wang, B; Deng, S; Yu, G. 2012. "Emission characterization of unintentionally
produced persistent organic pollutants from iron ore sintering process in China." Chemosphere 89(4):409-
415. doi: 10.1016/j.chemosphere.2012.05.069.

US EPA. 1979a. "Polychlorinated biphenyls (PCBs); Manufacturing, processing, distribution in
commerce, and use prohibitions (Final rule)." Fed. Reg. 44(106):31514-31558. 40 CFR 761. May 31.

US EPA. 1979b. "Polychlorinated biphenyls (PCBs); Proposed rulemaking for PCB manufacturing
exemptions (Proposed PCB exemption rule; Notice of informal hearing)." Fed. Reg. 44(106):31564-
31567. May 31.

US EPA. 1982. "Polychlorinated biphenyls (PCBs); Manufacturing, processing, distribution and use in
closed and controlled waste manufacturing processes (Proposed)." Fed. Reg. 47:24976-24989. June 8.

US EPA. 1983. "Polychlorinated biphenyls; Exclusions, exemptions and use authorizations (Proposed
rule)." Fed. Reg. 48(237):55076-55098. 40 CFR 761. December 8.

US EPA. 1984. "Toxic Substances Control Act; Polychlorinated biphenyls (PCBs) manufacturing,
processing, distribution in commerce, and use prohibitions; Exclusions, exemptions and use
authorizations (Final rule)." Fed. Reg. 49(133):28172-29066. 40 CFR 761. July 10.

US EPA. 2008. "TSCA Section 13 Import Compliance Checklist." Office of Pollution Prevention and
Toxics. EPA 740-B-08-001. 14p., April.

US EPA. 2011. "PCB TMDL Handbook." Office of Wetlands, Oceans and Watersheds. EPA 841-R-11-
006. 33p., December.

Uyeta, M; Taue, S; Chikazawa, K. 1976. "Polychlorinated biphenyls in the phthalocyanine pigments."
Bull. Environ. Contam. Toxicol. 16(4):417-421. doi: 10.1007/BF01686155.

Vorkamp, K. 2016. "An overlooked environmental issue? A review of the inadvertent formation of PCB-
11 and other PCB congeners and their occurrence in consumer products and in the environment." Sci.
Total Environ. 541:1463-1476. doi: 10.1016/j.scitotenv.2015.10.019.




                                                                                                    A3-27



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 176
Case 2:15-cv-00201-SMJ          ECF No. 373-1        filed 01/28/20      PageID.13660 Page 166 of
                                                   249

Washington State Dept. of Ecology (WA Ecology). 2014a. "Polychlorinated Biphenyls (PCBs) in General
Consumer Products." Publication No. 14-04-035. 64p., June.

Washington State Dept. of Ecology (WA Ecology). 2014b. "Alternatives for elimination of
polychlorinated biphenyls (PCBs) in pigments used for printing inks and architectural paints." Publication
no. 14-07-005. 39p., February.

Washington State Dept. of Ecology (WA Ecology). 2016. "Polychlorinated Biphenyls in Consumer
Products." Publication no. 16-04-014. 61p., November.

Washington State Dept. of Ecology (WA Ecology). 2019. "EIM Search: Environmental Information
Management System." Accessed at https://apps.ecology.wa.gov/eim/search/Default.aspx.




                                                                                                      A3-28



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 177
Case 2:15-cv-00201-SMJ       ECF No. 373-1     filed 01/28/20    PageID.13661 Page 167 of
                                             249




  Tables




 Gradient




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 178
                    Case 2:15-cv-00201-SMJ            ECF No. 373-1         filed 01/28/20          PageID.13662 Page 168 of
                                                                          249


Table A3.1 Byproduct PCB Congeners in Organic and Inorganic Pigmentsa
                                          Homologs (# of Chlorine)
 Pigment Types          Colors                                                             Detected PCB Congeners                               References
                                  1   2    3 4 5 6 7 8 9             10
 Titanium dioxide via   White                                                18/30, 44/47/65, 52, 196, 198/199, 203, 206, 207,              WA Ecology (2014a)
 chloride process                                                                                   208, 209b
                                                                                                  206, 208, 209c                             SWWM (2015)
                                                                           1, 2, 3, 7, 9, 11, 12/13, 14, 44/47/65, 79, 80, 111, 127,        WA Ecology (2016)
                                                                                                  153/168, 209b
                                                                              101, 138, 153, 180, 105, 118, 156, 157, 167, 189              Ctistis et al. (2016)
 Azo-type from          Yellow,                                                             2, 11, 35, 52,77, 101, 153                     Anezaki and Nakano
 chlorinated            orange,                                                                                                                    (2014)
 benzidines (includes     red                                                   1, 2, 3, 4, 6, 8, 11, 12/13, 52, 90/100/113, 95            Hu and Hornbuckle
 diarrylide yellow)                                                                                                                                (2010)
                                                                            11, 28, 52, 77, 81, 101, 105, 114, 118, 123, 126, 138,          Shang et al.(2014)
                                                                                    153, 156, 157, 167, 169, 180, 189, 209d
                                                                                                        11, 52                             Sistovaris et al. (1990)
 Phthalocyanine         Blue,                                                    Penta and hexa-chlorinated congeners, 209                   Uyeta et al. (1976)
                        green                                                Penta, hexa, and septa-chlorinated congeners, 209              Buchta et al. (1985)
                                                                             1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12/13, 15, 18/30, 20/28,         Hu and Hornbuckle
                                                                              21/33, 31, 40/41/71, 52, 56, 61/70/74/76, 66, 77,                    (2010)
                                                                             86/87/97/109/119/125, 90/100/113, 95, 106, 108,
                                                                            110/115, 114, 118, 123, 129/138/163, 132, 135/151,
                                                                           142, 146, 147/149, 153/168, 160, 161, 187, 206, 207,
                                                                                                       208, 209
                                                                             2, 4, 5/8, 6, 11, 12/13, 15, 93/95/98, 101, 194, 196,         Anezaki and Nakano
                                                                                  198, 199, 202, 203, 205, 206, 207, 208, 209                    (2014)
 Dioxazine and           Red,                                              1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 15, 16, 20/33, 40, 56,   Anezaki and Nakano
 diketopyrrolopyrrole   green,                                                                            77                                     (2014)
 pigments               violet                                             1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 10, 12, 13, 15, 16, 20/33, 31,   Anezaki and Nakano
                                                                                                    35, 40, 56, 77                               (2013)
                                                                           1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 18, 20/33,   Anezaki et al. (2014)
                                                                                               26, 31, 35, 40, 56, 77
                                                                                                           –                               Sistovaris et al. (1990)




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 179
                       Case 2:15-cv-00201-SMJ              ECF No. 373-1           filed 01/28/20         PageID.13663 Page 169 of
                                                                                 249

                                            Homologs (# of Chlorine)
Pigment Types              Colors                                                                 Detected PCB Congeners                              References
                                      1   2 3 4 5 6 7 8 9                   10
Azo-type (Napthol-          Red                                                    4, 6, 8, 9, 13, 15, 17, 18, 20/33, 25, 26, 28, 30, 31, 49,    Anezaki et al. (2014)
AS from di- and tri-                                                                        52, 70, 84, 86, 92, 93/95/98, 101, 153
chloroanilines)                                                                   1, 2, 3, 5, 6, 9, 11, 12, 17, 18, 20/33, 22, 23, 24, 25, 26,   Anezaki et al. (2014)
                                                                                  28, 29, 31, 35, 37, 45, 48, 52, 56, 59, 63, 64, 67, 70, 74,
                                                                                   77, 83, 84, 90, 91, 92, 95, 97, 99, 101, 102, 109, 110,
                                                                                  118, 120, 135, 136, 146, 149, 153, 172, 174, 176, 178,
                                                                                               179, 180, 183, 187, 194, 199, 203
                                                                                                                 52                              Sistovaris et al. (1990)
Unspecified pigment       Various                                                                         11, 35, 77, 126                          Litten et al. (2002)
production                                                                                                     11, 36                                  Law (1995)
                                                                                  1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12/13, 15, 16, 18/30, 20/28,      Hu and Hornbuckle
                                                                                   21/33, 31, 40/41/71, 52, 56, 61/70/74/76, 66, 77, 78,                 (2010)
                                                                                    86/87/97/109/119/125, 90/101/113, 95, 106, 108,
                                                                                   110/115, 114, 118, 123, 129/138/163, 132, 135/151,
                                                                                   142, 146, 147/149, 153/168, 160, 161, 187, 206, 207,
                                                                                                              208, 209
Notes:
PCB = Polychlorinated Biphenyl.
(a) Detected in organic and inorganic pigments or linked to pigment production.
(b) From raw data associated with the report and downloaded from the WA Ecology website (WA Ecology, 2019).
(c) Full congener not available in the report.
(d) Only these congeners were measured.




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 180
                           Case 2:15-cv-00201-SMJ             ECF No. 373-1           filed 01/28/20   PageID.13664 Page 170 of
                                                                                    249


Table A3.2 Byproduct PCB Congeners Related to Non-pigment Processes
 Process/Chemical                                                                    Homologs (# of Chlorine)
                             Product/Industry         Matrix Measured                                                Detected PCB Congeners               Reference
 Substance                                                                  1   2    3 4 5 6 7 8 9              10
 Silicone and its               Tubing, glues        Silicone-based glues                                             1, 2, 3, 4, 6, 7, 8, 9, 11,     Anezaki and Nakano
 precursors                                                                                                                     13, 15                      (2013)
                                                      Organochlorotins                                               1, 2, 3, 4, 5, 6, 7, 8, 9, 10,   Anezaki and Nakano
                                                                                                                         11, 12, 13, 14, 15                 (2013)
                                                       Silicone tubing                                                          44, 45                   Cargill (2014)
                                                                                                                                44, 45                 Rodenburg (2012)
                                                                                                                        44/47/65, 45/51, 68              Leidos (2016)
                                                                                                                        44/47/65, 45/51, 68            Rodenburg (2016)
                                                       Silicone rubber                                               4/10, 6, 7/9, 8, 16/32, 17,        Perdih and Jan
                                                                                                                     18, 19, 24, 25, 26, 28, 33,            (1994)
                                                                                                                       40, 42/37, 44, 45, 46,
                                                                                                                       47/48/49, 51/22, 52,
                                                                                                                       56/60, 66, 68, 70, 74
                                                     Silicone-based glues                                            1, 2, 3, 4, 6, 8, 11, 13, 15     Anezaki and Nakano
                                                                                                                                                            (2015)
                                                     Chlorophenylsilanes                                              1, 2, 3, 4, 6, 8, 9, 11, 13,    Anezaki and Nakano
                                                                                                                     15, 16, 17, 18, 20/33, 25,             (2015)
                                                                                                                     26, 28, 31, 32, 37, 41, 44,
                                                                                                                       47/58, 49, 52, 53, 64,
                                                                                                                            65/75, 66, 74
 Chlorobenzenes               Mothballs, room         Reaction product                                                    77, 81, 105, 118a             Liu et al. (2004)
 production through           deodorizers, and       containing various
 chlorination of benzene      urinal and toilet          amounts of
                               blocks (p-DCB)           p-/o-DCB and
                                                      1,2,4-/1,2,3-TCB
 Chlorinated paraffins      Caulk, metal-working       PUF and rubber                                                             –b                    Takasuga et al.
                                fluids, flame             materials                                                                                         (2012)
                            retardants for plastic
                                  materials
 Cooking of beef with or             N/A              Cooked and raw                                                   All dl-PCBs detectedc           Dong et al. (2011)
 without chlorinated                                   beef, oil fumes
 additives (sucralose,
 1,3-dichloropropane-
 2-ol)




      Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 181
                          Case 2:15-cv-00201-SMJ             ECF No. 373-1          filed 01/28/20   PageID.13665 Page 171 of
                                                                                  249

Process/Chemical                                                                  Homologs (# of Chlorine)
                            Product/Industry        Matrix Measured                                               Detected PCB Congeners            Reference
Substance                                                                 1   2   3 4 5 6 7 8 9              10
Synthesis of chloranil          Fungicide;         Chloranil from three                                             All dl-PCBs detectedc        Liu et al. (2012)
                             intermediate for           different
                               production of          manufacturing
                           medicines (diuretics      plants, different
                            and antisterones),           purities
                           pesticides, and dyes
Synthesis of pesticides         Herbicides,        PCP, CNP, nitrofen,                                              All dl-PCBs detectedc        Masunaga et al.
                                 fungicides           chlorothalonil,                                                                               (2001)
                                                       MCPA, 2,4-D
2,4-D products                 Herbicides          2,4-D acid and 2,4-D                                             All dl-PCBs detectedc        Liu et al. (2013a)
                                                        butyl ester
Pentachloronitrobenzene         Fungicide               Raw active                                                 77, 81, 118, 123, 126,      Huang et al. (2015)
(also known as                                          ingredient,                                               156, 167, 169,189, 194,
quintozene, terrachlor)                                formulations                                                      206, 209d
                                                    containing 20-40%
                                                     active ingredient
Manufacturing of          Industrial chlorinated       Still bottoms                                                         NM                Erickson et al. (1988)
tetrachloroethenes              solvents
Vinyl chloride                     N/A                Vinyl chloride                                                         NM                Erickson et al. (1988)
                                                        monomer
Combustion                 Cement kiln, steel          Exhaust gas                                                 2, 3, 12/13, 14, 11, 15,       Takasuga et al.
                           sintering furnace,                                                                     38, 35, 20/33, 21, 37, 77,          (2014)
                               secondary                                                                          78, 79, 81, 126, 105, 127,
                           production of zinc,                                                                    118, 114, 122, 169, 156,
                           waste incineration                                                                     157, 167, 129, 189, 170,
                                                                                                                  172, 194, 195, 196, 205,
                                                                                                                             206
Combustion                  Iron ore sintering,      Stack gas from                                                28, 52, 101, 138, 153,        Liu et al. (2013b)
                           electric arc furance         23 plants                                                   180, 118, All dl-PCBse
                             for steel making,
                          municipal solid waste
                          incineration, medical
                                solid waste
                             incineration and
                               cement kilns




      Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 182
                               Case 2:15-cv-00201-SMJ                  ECF No. 373-1          filed 01/28/20          PageID.13666 Page 172 of
                                                                                            249

 Process/Chemical                                                                           Homologs (# of Chlorine)
                                  Product/Industry         Matrix Measured                                                          Detected PCB Congeners               Reference
 Substance                                                                         1    2   3 4 5 6 7 8 9                     10
 Combustion                     Sintering, smelting,      Stack gas from nine                                                          Dominant congeners:            Kim et al. (2005)
                                 waste incineration             facilities                                                                 105, 118, 126b
                                 Iron ore sintering             Flue gas                                                               All dl-PCBs detectedc         Tian et al. (2012)
                                Thermal treatment              Flue gas,                                                              All dl-PCBs detected in      Ishikawa et al. (2007)
                                 plant (automobile           intermediate                                                            final exhaust gas; Other
                                   shredder fuel,               streams                                                                dominant congeners:
                                refuse-derived fuel)                                                                                12/13, 35, 77, 126 (using
                                                                                                                                    refuse derived fuel); 170,
                                                                                                                                     189, 194, 195, 206, 209
                                                                                                                                        (using automobile
                                                                                                                                           shredder fuel)
                                 Waste incinerators         Fly ash, flue gas                                                          All dl-PCBs detectedc         Sakai et al. (1994)
                                  Coking industry               Stack gas                                                              All dl-PCBs detectedc          Cui et al. (2013)
                                 Iron ore sintering         Stack gas, fly ash                                                         All dl-PCBs detectedc           Li et al. (2017)
                                 Secondary copper           Outlet gas from                                                            28, 52, 101, 118, 138,        Jiang et al. (2015)
                                      smelting               simulated SeCu                                                         180, All dl-PCBs detectede
                                                                 process
                                 Waste incinerators             Flue gas                                                               All congeners except           Kim et al. (2004)
                                 (solid waste, liquid                                                                                PCB 112 were detected;
                                  waste, municipal                                                                                    Combustion-"specific"
                                        waste)                                                                                      congeners identified from
                                                                                                                                     PCA: 38, 40/57, 77, 81,
                                                                                                                                     107/108, 126, 129, 157,
                                                                                                                                     169, 171, 172/192, 170,
                                                                                                                                     189, 203/196, 194, 206
Notes:
2,4-D = 2,4-Dichlorophenoxyacetic (acid or ester); CNP = Chloronitrofen; DCB = Dichlorobenzene; dl-PCBs = Dioxin-like PCBs Defined as Congeners; MCPA = 2-Methyl-4-chlorophenoxyacetic Acid;
N/A = Not Applicable; NM = Not Measured; PCA = Principal Component Analysis; PCB = Polychlorinated Biphenyl; PCP = Pentachlorophenol; PUF = Polyurethane Foam; SeCu = Selenium Copper;
TCB = Trichlorobenzene.
(a) dl-PCBs congeners and homologs measured.
(b) Full congener analysis performed but quantification results not reported.
(c) dl-PCBs congeners only measured.
(d) Study only measured dl-PCBs, 13 other congeners (PCBs 3, 8, 28, 52, 101, 114, 118,138,153,180, 194, 206, 209) and homologs.
(e) Study only measured dl-PCBs, 7 indicator congeners (PCBs 28, 52, 101, 138, 153, 180, 118) and homologs.




         Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 183
Case 2:15-cv-00201-SMJ       ECF No. 373-1     filed 01/28/20    PageID.13667 Page 173 of
                                             249




  Attachment 4




                             PCB Data Availability Tables




 Gradient




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 184
                                                                        Case 2:15-cv-00201-SMJ            ECF No. 373-1        filed 01/28/20       PageID.13668 Page 174 of
                                                                                                                             249

Table A4.1 Matrix of Available Total PCB Data
 River Site or                            River
                       Location                   2018   2017   2016   2015   2014   2013   2012   2011   2010   2009   2008   2007   2006   2005    2004   2003   2002   2001   2000   1999   1998   1997   1996   1995   1994   1993   1992   1991     1990
 Discharger                               Mile
 WWTP                 City of Spokane     67.4    No     Yes*   Yes    Yes*   Yes    Yes    Yes    Yes    Yes    No     No      No    No     No       No    No     No     Yes    No     No     No     No     No     No     No     No     No     No        No
                      WWTP Influent
                      City of Spokane     67.4    No     Yes*   Yes    Yes*   Yes    Yes    Yes    Yes    Yes    No     No      No    No     No      Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No        No
                      WWTP Effluent
                      City of Spokane     67.4    No     Yes*   Yes    Yes*   Yes*   Yes    Yes    Yes    No     No     No      No    No     No       No    No     No     No     No     No     No     No     No     No     No     No     No     No        No
                     WWTP Biosolids
 Discharger       Coeur d'Alene WWTP      111.0   No     No     No     No     Yes    No     No     No     No     No     No      No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                     Post Falls WWTP      102.0   No     No     No     No     Yes    No     No     No     No     No     No      No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                   Liberty Lake WWTP      92.7    No     No     No     No     Yes    No     No     No     No     No     No      No    No     No      Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No        No
                     Kaiser Aluminum      86.0    No     No     Yes    Yes    Yes    Yes    Yes    Yes    No     No     No      No    No     Yes     Yes    Yes    No     Yes    Yes    No     No     No     No     Yes    Yes    No     No     No        No
                  Inland Empire Paper     82.5    Yes    Yes    Yes    Yes    Yes    Yes    Yes    Yes    Yes    No     No      No    No     No      Yes    Yes    Yes    Yes    No     No     No     No     No     No     No     No     No     No        No
                 Spokane County WWTP      78.0    Yes    No     No     Yes    Yes    No     No     No     No     No     No      No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                     Hangman Creek        72.8    Yes    No     Yes    No     Yes    No     No     No     No     No     No      No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                 City of Spokane WWTP     67.4    Yes    No     Yes    No     Yes    Yes    Yes    Yes    Yes    No     No      No    No     No      Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No        No
                   Little Spokane River   56.3    No     No     No     No     No     No     No     No     No     No     No      No    No     No      Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
 River           Lake Coeur d'Alene, ID   111.0   No     No     Yes    No     Yes    No     No     No     No     No     No      No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                        Post Falls, ID    102.0   No     No     No     No     Yes    No     No     No     No     No     No      No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                          Stateline       96.1    No     No     No     No     No     Yes    Yes    No     No     No     No      No    No     No      Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
                          Harvard         92.7    No     No     No     No     No     No     No     No     No     No     No      No    No     No      No     Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
                   Greenacres/Barker      90.5    Yes    No     Yes    Yes    Yes    No     No     No     No     No     No      No    No     No      No     No     No     No     Yes    No     No     No     No     No     No     No     No     No        No
                      Mirabeau Point      86.5    Yes    No     No     Yes    Yes    No     No     No     No     No     No      No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                        Trent Bridge      84.3    Yes    No     Yes    Yes    Yes    No     No     No     No     No     No      No    No     No      No     Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
                        Upriver Dam       80.3    Yes    No     No     No     No     Yes    Yes    No     No     No     No      No    No     No      Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
                    Green Street Gage     78.0    Yes    No     Yes    Yes    Yes    No     No     No     No     No     No      No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                  Monroe Street Gage      74.8    No     No     No     No     No     No     No     No     No     No     No      No    No     No      Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
                       Spokane Gage       72.9    Yes    No     Yes    Yes    Yes    No     No     No     No     No     No      No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                      Sandifur Bridge     72.6    No     No     No     No     No     Yes    Yes    No     No     No     No      No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                     Hangman Creek        72.2    Yes    No     Yes    Yes    Yes    No     No     No     No     No     No      No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                      Nine Mile Dam       63.6    Yes    No     Yes    No     Yes    Yes    Yes    No     No     No     No      No    No     No      Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
                         Long Lake        38.4    No     No     No     No     No     No     No     No     No     No     No      No    No     No      Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
                     Tribal Boundary/     32.5    No     No     Yes    No     No     Yes    Yes    No     No     No     No      No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                        Chamokane
 MS4/CSOa                     7th                 No     No     No     No     No     No     No     No     No     No     No     Yes    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                           Clarke                 No     No     No     No     No     No     No     No     No     No     No     Yes    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                          Cochran                 No     No     No     No     Yes    Yes    Yes    No     No     Yes    No     Yes    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                             Erie                 No     No     No     No     No     No     Yes    Yes    Yes    Yes    No     Yes    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                           Greene                 No     No     No     No     No     No     No     No     No     Yes    No     Yes    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                      Howard Bridge               No     No     No     No     No     No     No     No     No     No     No     Yes    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                          H Street                No     No     No     No     No     No     No     No     No     No     No     Yes    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                          HWY291                  No     No     No     No     No     No     No     No     No     No     No     Yes    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                           Lincoln                No     No     No     No     No     No     No     No     No     No     No     Yes    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                          Mission                 No     No     No     No     No     No     No     No     No     No     No     Yes    No     No      Yes    No     No     No     No     No     No     No     No     No     No     No     No     No        No
                          Riverton                No     No     No     No     No     No     No     Yes    No     No     No     Yes    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                          Superior                No     No     No     No     No     No     No     No     No     Yes    No     Yes    No     No      Yes    No     No     No     No     No     No     No     No     No     No     No     No     No        No
                            Union                 No     No     No     No     No     Yes    Yes    Yes    Yes    Yes    No     Yes    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                        Washington                No     No     No     No     No     Yes    No     No     No     No     No     Yes    No     No      Yes    No     No     No     No     No     No     No     No     No     No     No     No     No        No



                                                                                                                                                                                                                                                       A4-1



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 185
                                                                                 Case 2:15-cv-00201-SMJ                 ECF No. 373-1           filed 01/28/20          PageID.13669 Page 175 of
                                                                                                                                              249

 River Site or                                River
                         Location                      2018    2017    2016    2015    2014    2013     2012    2011    2010    2009    2008    2007     2006    2005    2004    2003    2002    2001    2000     1999    1998    1997    1996    1995    1994     1993     1992   1991     1990
 Discharger                                   Mile
 Interceptor/        Airway Heights                     No      No      No      No      No      No      Yes      Yes     Yes     No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
 SIU               Avon and Crestline                   No      No      No      Yes     Yes     No      No       No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                      Fairchild AFB                     No      No      No      No      No      Yes     Yes      Yes     Yes     No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                 NE Spokane Interceptor                 No      No      No      No      Yes     Yes     No       No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                     North Spokane                      No      No      Yes     Yes     Yes     Yes     Yes      Yes     Yes     No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                       Interceptor
                      North Valley                      No      No      No      No      No      Yes     Yes      Yes     Yes     No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                    Regal and Grace                     No      No      No      Yes     Yes     No      No       No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                      South Valley                      No      No      No      No      No      Yes     Yes      Yes     Yes     No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                    Broad and Green                     No      No      Yes     Yes     No      No      No       No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                       Interceptor
                  Lacross and Crestline                 No      No      Yes     Yes     No       No      No      No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                       Interceptor
                   Hartson and Fiske                    No     Yes*     Yes     No      No       No      No      No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                       Interceptor
                  North Erie Interceptor                No     Yes*     Yes     No      No      No       No      No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                       West Plains                      No      No      No      No      Yes     Yes      No      No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                 Spokane Industrial Park                No      No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      Yes      No      No      No      No      No      No      No          No   No     No        No
Notes:
AFB = Air Force Base; CSO = Combined Sewer Overflow; MS4 = Municipal Separated Storm Sewer System; PCB = Polychlorinated Biphenyl; Riverside WWTP = Riverside Park Water Reclamation Facility; SIU = Significant Industrial User; WWTP = Wastewater Treatment Plant.
Yellow highlighted cells and * = Data reported as collected but not publicly available.
Data Sources: See Reference list.
(a) Only sampled MS4/CSO basins are listed in the table.




                                                                                                                                                                                                                                                                                          A4-2



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 186
                                                                        Case 2:15-cv-00201-SMJ           ECF No. 373-1          filed 01/28/20      PageID.13670 Page 176 of
                                                                                                                              249

Table A4.2 Matrix of Available Congener-specific PCB Data
River Site or                            River
                      Location                   2018   2017   2016   2015   2014   2013   2012   2011   2010   2009   2008    2007   2006   2005    2004   2003   2002   2001   2000   1999   1998   1997   1996   1995   1994   1993   1992   1991     1990
Discharger                               Mile
WWTP                 City of Spokane     67.4    No     Yes*   Yes    Yes*   Yes    Yes    Yes    Yes    Yes    No     No       No    No     No      No     No     No     Yes    No     No     No     No     No     No     No     No     No     No       No
                     WWTP Influent
                     City of Spokane     67.4    No     Yes*   Yes    Yes*   Yes    Yes    Yes    Yes    Yes    No     No       No    No     No      Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No       No
                     WWTP Effluent
                     City of Spokane     67.4    No     Yes*   Yes    Yes*   Yes*   Yes    Yes    Yes    No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                    WWTP Biosolids
Discharger       Coeur d'Alene WWTP      111.0   No      No    No      No    Yes    No     No     No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                    Post Falls WWTP      102.0   No      No    No      No    Yes    No     No     No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                  Liberty Lake WWTP      92.7    No      No    No      No    Yes    No     No     No     No     No     No       No    No     No      No     No     No     Yes    No     No     No     No     No     No     No     No     No     No       No
                    Kaiser Aluminum      86.0    No      No    No      Yes   Yes    No     No     No     No     No     No       No    No     Yes     Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No       No
                 Inland Empire Paper     82.5    Yes     Yes   Yes     Yes   Yes    Yes    Yes    Yes    Yes    No     No       No    No     No      Yes    Yes    Yes    Yes    No     No     No     No     No     No     No     No     No     No       No
                Spokane County WWTP      78.0    Yes     No    No      Yes   Yes    No     No     No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                    Hangman Creek        72.8    Yes     No    Yes     No    Yes    No     No     No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                City of Spokane WWTP     67.4    Yes    Yes*   Yes    Yes*   Yes    Yes    Yes    Yes    Yes    No     No       No    No     No      Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No       No
                  Little Spokane River   56.3    No      No    No      No    No     No     No     No     No     No     No       No    No     No      Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No       No
River           Lake Coeur d'Alene, ID   111.0   No      No    Yes     No    Yes    No     No     No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                       Post Falls, ID    102.0   No      No    No      No    Yes    No     No     No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         Stateline       96.1    No      No    No      No    No     Yes    Yes    No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         Harvard         92.7    No      No    No      No    No     No     No     No     No     No     No       No    No     No      No     Yes    No     No     No     No     No     No     No     No     No     No     No     No       No
                  Greenacres/Barker      90.5    Yes     No    Yes     Yes   Yes    No     No     No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                     Mirabeau Point      86.5    Yes     No    No      Yes   No     No     No     No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                       Trent Bridge      84.3    Yes     No    Yes     Yes   Yes    No     No     No     No     No     No       No    No     No      No     Yes    No     No     No     No     No     No     No     No     No     No     No     No       No
                       Upriver Dam       80.3    Yes     No    No      No    No     Yes    Yes    No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                   Green Street Gage     78.0    Yes     No    Yes     Yes   Yes    No     No     No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                 Monroe Street Gage      74.8    No      No    No      No    No     No     No     No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                      Spokane Gage       72.9    Yes     No    Yes     Yes   Yes    No     No     No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                     Sandifur Bridge     72.6    No      No    No      No    No     Yes    Yes    No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                    Hangman Creek        72.2    Yes     No    Yes     Yes   Yes    No     No     No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                     Nine Mile Dam       63.6    Yes     No    Yes     No    Yes    Yes    Yes    No     No     No     No       No    No     No      No     Yes    No     No     No     No     No     No     No     No     No     No     No     No       No
                        Long Lake        38.4    No      No    No      No    No     No     No     No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                    Tribal Boundary/     32.5    No      No    Yes     No    No     Yes    Yes    No     No     No     No       No    No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                       Chamokane
MS4/CSOa                     7th                 No     No     No     No     No     No     No     No     No     No     No       Yes   No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                          Clarke                 No     No     No     No     No     No     No     No     No     No     No       Yes   No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         Cochran                 No     No     No     No     Yes    Yes    Yes    No     No     Yes    No       Yes   No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                            Erie                 No     No     No     No     No     No     Yes    Yes    No     Yes    No       Yes   No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                          Greene                 No     No     No     No     No     No     No     No     No     Yes    No       Yes   No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                     Howard Bridge               No     No     No     No     No     No     No     No     No     No     No       Yes   No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         H Street                No     No     No     No     No     No     No     No     No     No     No       Yes   No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         HWY291                  No     No     No     No     No     No     No     No     No     No     No       Yes   No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                          Lincoln                No     No     No     No     No     No     No     No     No     No     No       Yes   No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         Mission                 No     No     No     No     No     No     No     No     No     No     No       Yes   No     No      Yes    No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         Riverton                No     No     No     No     No     No     No     Yes    No     No     No       Yes   No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         Superior                No     No     No     No     No     No     No     No     No     Yes    No       Yes   No     No      Yes    No     No     No     No     No     No     No     No     No     No     No     No     No       No
                           Union                 No     No     No     No     No     Yes    Yes    Yes    Yes    Yes    No       Yes   No     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                       Washington                No     No     No     No     No     Yes    No     No     No     No     No       Yes   No     No      Yes    No     No     No     No     No     No     No     No     No     No     No     No     No       No



                                                                                                                                                                                                                                                  A4-3



    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 187
                                                                                    Case 2:15-cv-00201-SMJ                 ECF No. 373-1           filed 01/28/20         PageID.13671 Page 177 of
                                                                                                                                                 249

River Site or                                 River
                         Location                      2018    2017    2016     2015    2014    2013     2012    2011    2010     2009    2008    2007     2006    2005    2004     2003    2002    2001     2000    1999    1998     1997    1996    1995     1994    1993   1992   1991     1990
Discharger                                    Mile
Interceptor/         Airway Heights                     No      No       No      No      No       No      Yes     Yes     Yes      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
SIU                    Interceptor
                   Avon and Crestline                   No      No       No      Yes     Yes      No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                      Fairchild AFB                     No      No       No      No      No      Yes      Yes     Yes     Yes      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                      NE Spokane                        No      No       No      No      Yes     Yes      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                     North Spokane                      No      No      Yes      Yes     Yes     Yes      Yes     Yes     Yes      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                      North Valley                      No      No       No      No      No      Yes      Yes     Yes     Yes      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                    Regal and Grace                     No      No       No      Yes     Yes      No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                      South Valley                      No      No       No      No      No      Yes      Yes     Yes     Yes      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                    Broad and Green                     No      No      Yes      Yes     No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                  Lacross and Crestline                 No      No      Yes      Yes     No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                   Hartson and Fiske                    No     Yes*     Yes      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                  North Erie Interceptor                No     Yes*     Yes      No      No      No       No      No       No      No      No       No      No      No       No      No      No      No       No      No       No      No      No       No      No     No     No     No       No
                 West Plains Interceptor                No      No      No       No      Yes     Yes      No      No       No      No      No       No      No      No       No      No      No      No       No      No       No      No      No       No      No     No     No     No       No
                 Spokane Industrial Park                No      No      No       No      No      No       No      No       No      No      No       No      No      No       No      No      No      Yes      No      No       No      No      No       No      No     No     No     No       No
Notes:
AFB = Air Force Base; CSO = Combined Sewer Overflow; MS4 = Municipal Separated Storm Sewer System; PCB = Polychlorinated Biphenyl; Riverside WWTP = Riverside Park Water Reclamation Facility; SIU = Significant Industrial User; WWTP = Wastewater Treatment Plant.
Yellow highlighted cells and * = Data reported as collected but not publicly available.
Data Sources: See Reference list.
(a) Only sampled MS4/CSO basins are listed in the table.




                                                                                                                                                                                                                                                                                       A4-4



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 188
                                                                          Case 2:15-cv-00201-SMJ         ECF No. 373-1        filed 01/28/20     PageID.13672 Page 178 of
                                                                                                                            249

Table A4.3 Matrix of Available Total PCB and Flow Data (i.e., Load Data)
 River Site or                            River
                       Location                   2018   2017   2016    2015    2014   2013    2012    2011   2010   2009   2008   2007   2006   2005   2004   2003   2002   2001   2000   1999   1998   1997   1996   1995   1994   1993   1992   1991   1990
 Discharger                               Mile
 Discharger       Coeur d'Alene WWTP       111    No     No      No      No     Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                     Post Falls WWTP       102    No     No      No      No     Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                   Liberty Lake WWTP      92.7    No     No      No      No     Yes     No      No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No
                     Kaiser Aluminum       86     No     No      No      Yes    Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                  Inland Empire Paper     82.5    Yes    Yes     Yes     Yes    Yes     Yes     Yes    Yes    Yes    No     No     No     No     No     Yes    Yes    Yes    Yes    No     No     No     No     No     No     No     No     No     No     No
                 Spokane County WWTP       78     Yes    No      No      Yes    Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                     Hangman Creek        72.8    No     No      Yes     No     Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                 City of Spokane WWTP     67.4    Yes    No      No      No     Yes     No      No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No
                   Little Spokane River   56.3    No     No      No      No     No      No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
 River           Lake Coeur d'Alene, ID    111    Yes    No      Yes     No     Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                        Post Falls, ID     102    Yes    No      No      No     Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                          Stateline       96.1    No     No      No      No     No     Maybe   Maybe   No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                          Harvard         92.7    No     No      No      No     No      No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                   Greenacres/Barker      90.5    Yes    No      No     Maybe   Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                      Mirabeau Point      86.5    Yes    No      No      No     No      No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                        Trent Bridge      84.25   Yes    No      Yes     Yes    Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                        Upriver Dam       80.3    Yes    No      No      No     No      No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                    Green Street Gage      78     Yes    No      Yes     Yes    Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                  Monroe Street Gage      74.8    No     No      No      No     No      No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                       Spokane Gage       72.9    Yes    No      Yes     Yes    Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                      Sandifur Bridge     72.6    No     No      No      No     No      No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                     Hangman Creek        72.2    No     No      Yes     Yes    Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                      Nine Mile Dam       63.6    Yes    No      Yes     No     Yes     No      No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No
                         Long Lake        38.4    No     No      No      No     No      No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                     Tribal Boundary/     32.5    No     No     Maybe    No     No     Maybe   Maybe   No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                        Chamokane
 MS4/CSOa                     7th                 No     No      No      No     No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                           Clarke                 No     No      No      No     No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                          Cochran                 No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                             Erie                 No     No      No      No     No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                           Greene                 No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                      Howard Bridge               No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                          H Street                No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                         HWY 291                  No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                           Lincoln                No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                          Mission                 No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                          Riverton                No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                          Superior                No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                            Union                 No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No
                        Washington                No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No




                                                                                                                                                                                                                                                   A4-5



         Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 189
                                                                                      Case 2:15-cv-00201-SMJ                 ECF No. 373-1          filed 01/28/20          PageID.13673 Page 179 of
                                                                                                                                                  249

 River Site or                                River
                         Location                      2018    2017     2016       2015     2014      2013      2012     2011     2010    2009    2008    2007    2006    2005    2004     2003    2002    2001    2000    1999    1998     1997    1996    1995       1994   1993   1992   1991   1990
 Discharger                                   Mile
 Interceptor/        Airway Heights                     No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
 SIU                   Interceptor
                   Avon and Crestline                   No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                      Fairchild AFB                     No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                 NE Spokane Interceptor                 No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                     North Spokane                      No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                      North Valley                      No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                    Regal and Grace                     No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                      South Valley                      No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                    Broad and Green                     No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                  Lacross and Crestline                 No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                   Hartson and Fiske                    No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                  North Erie Interceptor                No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                 West Plains Interceptor                No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                 Spokane Industrial Park                No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
Notes:
AFB = Air Force Base; CSO = Combined Sewer Overflow; MS4 = Municipal Separated Storm Sewer System; PCB = Polychlorinated Biphenyl; Riverside WWTP = Riverside Park Water Reclamation Facility; SIU = Significant Industrial User; WWTP = Wastewater Treatment Plant.
Maybe = Sampling was indicated to have occurred but analytical results were not identified.
Data Sources: See Reference list.
(a) Only sampled MS4/CSO basins are listed in the table.




                                                                                                                                                                                                                                                                                            A4-6



       Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 190
Case 2:15-cv-00201-SMJ          ECF No. 373-1       filed 01/28/20      PageID.13674 Page 180 of
                                                  249


 References

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2012. "2011 Annual Summary of RPWRF
 Toxics Monitoring." 114p., March 9.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2013. "2012 Annual Summary of RPWRF
 Toxics Monitoring." 80p., August 20.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2014. "2013 Annual Summary of RPWRF
 Toxics Monitoring." 89p., April 9.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2015. "2014 Annual Summary of RPWRF
 Toxics Monitoring." 71p., September 9.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2016. "2015 Annual Summary of RPWRF
 Toxics Monitoring." 59p., September 8.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2017. "2016 Annual Summary of RPWRF
 Toxics Monitoring." 67p., September 11.

 Inland Empire Paper Co. (IEP). 2013. "Inland Empire effluent, process water, and product sample results
 (2002-2013)." 2235p. [IEP_SPO_TP0000000624 - IEP_SPO_TP0000002858]

 Inland Empire Paper Co. (IEP). 2015a. "Inland Empire effluent sample results (August 2015)." 8p.
 [IEP_SPO_TP0000005930 - IEP_SPO_TP0000005937]

 Inland Empire Paper Co. (IEP). 2015b. "Inland Empire Paper Company NPDES Permit No. WA-000082-
 5 Permit Condition S6.A: Polychlorinated Biphenyl Source Identification Study." 60p., October 30.

 Inland Empire Paper Co. (IEP). 2016a. "Inland Empire effluent sample results (2014-2016)." 776p.
 [IEP_SPO_TP0000004870 - IEP_SPO_TP0000005645]

 Inland Empire Paper Co. (IEP). 2016b. "Inland Empire effluent sample results (December 2015 and
 January 2016)." 14p. [IEP_SPO_TP0000005938 - IEP_SPO_TP0000005951]

 Inland Empire Paper Co. (IEP). 2016c. "Inland Empire effluent sample results (August 2016)." 14p.
 [IEP_SPO_TP0000005966 - IEP_SPO_TP0000005979]

 Inland Empire Paper Co. (IEP). 2016d. "Inland Empire effluent sample results (December 2016)." 8p.
 [IEP_SPO_TP0000005980 - IEP_SPO_TP0000005987]

 Inland Empire Paper Co. (IEP). 2016e. "Inland Empire Paper Company NPDES Permit No. WA-000082-
 5 Permit Condition S6.B: Polychlorinated Biphenyls Best Management Practices Plan Update, 2016
 Report." 24p., November 1.

 Inland Empire Paper Co. (IEP). 2017a. "Inland Empire effluent sample results (March 2017)." 14p.
 [IEP_SPO_TP0000005952 - IEP_SPO_TP0000005965]

 Inland Empire Paper Co. (IEP). 2017b. "Inland Empire effluent sample results (July 2017)." 10p.



                                                                                                    A4-7



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 191
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20     PageID.13675 Page 181 of
                                                 249

Inland Empire Paper Co. (IEP). 2017c. "Inland Empire Paper Company (IEP) 2017 Q1 PCB results." March
14.

LimnoTech. 2016. "2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the
Spokane River." Report to Spokane River Regional Toxics Task Force. 125p., November 29.

LimnoTech. 2017. Memorandum to Spokane River Regional Toxics Task Force re: Review Draft:
Homolog-Specifics PCB Mass Balance for the Spokane River. 22p., July 19.

Parsons. 2007. "Spokane River PCB TMDL Stormwater Loading Analysis (Final Technical Report)."
Report to US EPA Region X; Washington State Dept. of Ecology (WA Ecology). Publication No. 07-03-
055. 52p., December.

Science Applications International Corp. (SAIC). 2003. "Final Report of Wastewater and Sludge Sampling
at Inland Empire Paper Company, Spokane, Washington (Revision 1)." Report to Washington State Dept.
of Ecology (WA Ecology). 74p., April 4.

Spokane County Environmental Services Dept.; Washington State Dept. of Ecology (WA Ecology). 2017.
"SVRP Aquifer PCB Characterization Sampling Results (Final Report)." Report to Spokane River
Regional Toxics Task Force. 78p., May.

Spokane, Washington, Wastewater Management Dept. (SWWM). 2014. "2014 Annual Report: Adaptive
Management Plan for Reducing PCBs in Stormwater Discharges (Reporting Period: May, 2013 to May,
2014)." 53p., June.

Washington State Dept. of Ecology (WA Ecology). 2001-2014. "River and Stream Water Quality
Monitoring Reports, Water Years 2000-2013."

Washington State Dept. of Ecology (WA Ecology). 2002. "Spokane Area Point Source PCB Survey, May
2001." Publication No. 02-03-009. 94p., March.

Washington State Dept. of Ecology (WA Ecology). 2010. "PCBs, Dioxins, and Furans in Fish, Sediment,
and Wastewater Treatment Plant Effluent from West Medical Lake." Environmental Assessment Program,
Toxics Studies Unit. Publication No. 10-03-038. 51p., September.

Washington State Dept. of Ecology (WA Ecology). 2011. "Spokane River PCB Source Assessment, 2003-
2007." Publication No. 11-03-013, 156p., April.

Washington State Dept. of Ecology (WA Ecology). 2012a. "Spokane River Urban Waters Source
Investigation and Data Analysis Progress Report (2009-2011): Source Tracing for PCB, PBDE,
Dioxin/Furan, Lead, Cadmium, and Zinc." Publication No. 12-04-025. 92p.

Washington State Dept. of Ecology (WA Ecology). 2012b. "Liberty Lake Source Trace Study Regarding
PCB, PBDE, Metals, and Dioxin/Furan: A Pilot Project for Spokane Basin Source Tracing (Revised)."
Publication No. 10-04-027. 68p., October.

Washington State Dept. of Ecology (WA Ecology). 2013. "Quality Assurance Project Plan, Spokane River
Toxics Fish Tissue and Preliminary Monitoring in Fiscal Year 2013 in Support of the Long-term Toxics
Monitoring Strategy." Publication No. 13-03-103. 36p., January.




                                                                                                  A4-8



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 192
Case 2:15-cv-00201-SMJ        ECF No. 373-1      filed 01/28/20     PageID.13676 Page 182 of
                                               249

Washington State Dept. of Ecology (WA Ecology). 2017. "Spokane River PCBs and Other Toxics at the
Spokane Tribal Boundary: Recommendations for Developing a Long-Term Monitoring Plan." Publication
No. 17-03-019. 59p., December.

Washington State Dept. of Ecology (WA Ecology). 2018a. "Evaluation of Fish Hatcheries as Sources of
PCBs to the Spokane River." Environmental Assessment Program, Toxics Studies Unit. Publication No.
18-03-014. 44p., April. Accessed at https://fortress.wa.gov/ecy/publications/documents/1803014.pdf.

Washington State Dept. of Ecology (WA Ecology). 2018b. "Study Data Summary: Spokane River Urban
Waters - Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and Dioxin/Furan
Contamination (SRUW-Spokane)." Environmental Information Management System (EIMS). Accessed at
https://fortress.wa.gov/ecy/eimreporting/Detail/Detail.aspx?DetailType=Study&SystemProjectId=564655
45.

Washington State Dept. of Ecology (WA Ecology). 2019. "Evaluation of Low-Level Field Sampling
Methods for PCBs and PBDEs in Surface Waters." Environmental Assessment Program, Toxics Studies
Unit. Publication No. 19-03-002. 70p., January.




                                                                                               A4-9



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 193
Case 2:15-cv-00201-SMJ       ECF No. 373-1     filed 01/28/20    PageID.13677 Page 183 of
                                             249




  Attachment 5




               Upland PCB Sites in the Spokane River Watershed




 Gradient




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 194
Case 2:15-cv-00201-SMJ                    ECF No. 373-1               filed 01/28/20             PageID.13678 Page 184 of
                                                                    249


 Table of Contents

                                                                                                                                       Page


 A5.1     Introduction ................................................................................................................... A5-1

 A5.2     Upland PCB Site Identification and Research Methodology ......................................... A5-5

 A5.3     Summary of Results of Upland PCB Site Research ...................................................... A5-10

 References Reviewed and Relied Upon ................................................................................... A5-11




                                                                                                                                          A5-i



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 195
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20     PageID.13679 Page 185 of
                                                 249


  List of Tables

  Table A5.1     Information Sources Used to Identify PCB Sites

  Table A5.2     Permitted Dischargers Search Criteria and Results*

  Table A5.3a    Results of Upland PCB Site Research – Releases

  Table A5.3b    Results of Upland PCB Site Research – Permitted Dischargers

  Table A5.3c    Results of Upland PCB Site Research – Users

  Table A5.3d    Results of Upland PCB Site Research – Disposal


  *Embedded in text.




                                                                                           A5-ii



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 196
Case 2:15-cv-00201-SMJ          ECF No. 373-1       filed 01/28/20   PageID.13680 Page 186 of
                                                  249


  List of Charts

  Chart A5.1      Upland Site Categories

  Chart A5.2      Upland Sites: Release Sites

  Chart A5.3      Upland Sites: Permitted Discharger Sites

  Chart A5.4      Upland Sites: User Sites

  Chart A5.5      Upland Sites: Disposal Sites


  All Charts are embedded in the text.




                                                                                          A5-iii



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 197
Case 2:15-cv-00201-SMJ          ECF No. 373-1       filed 01/28/20   PageID.13681 Page 187 of
                                                  249


  List of Figures

  Figure A5.1    Upland PCB Sites Overview

  Figure A5.2a   Upland Sites PCB Sites Overview – Releases

  Figure A5.2b   Upland Sites PCB Sites Overview – Permitted Dischargers

  Figure A5.2c   Upland Sites PCB Sites Overview – Disposal


  All Figures are appended at the end of the Attachment.




                                                                                          A5-iv



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 198
Case 2:15-cv-00201-SMJ                    ECF No. 373-1             filed 01/28/20           PageID.13682 Page 188 of
                                                                  249


A5.1 Introduction


This attachment summarizes the approach used to identify sites where polychlorinated biphenyls (PCBs)
were used and/or released within the Spokane River watershed. This work was performed to understand
the relative significance of those sites as a source of PCBs within the watershed, the PCB release
mechanism(s) at those sites, and PCB source types (e.g., byproduct PCB, closed source).

Over the last two decades, several organizations have worked on identifying the most significant sources
of PCBs in the Spokane River watershed. The Washington State Department of Ecology (WA Ecology)
conducted their first point source surveys in the early 1990s (WA Ecology, 1995) and has performed a
series of PCB-related studies that continue through current day. The United States Environmental
Protection Agency (US EPA) and WA Ecology have been the lead agencies identifying and responding to
PCB releases at certain sites (e.g., General Electric [GE] Spokane Yard, Spokane Junkyard). In 2012, the
Spokane River Regional Toxics Task Force (referred to as the Task Force herein) was established, with the
goal of developing a comprehensive plan for reducing the PCB load in the Spokane River through a
partnership between the following entities (WA Ecology, 2012a):

         Federal, state and municipal government agencies, including US EPA, WA Ecology, Spokane
          County, and the City of Spokane;
         Non-governmental organizations, including the Spokane Riverkeeper and the Lands Council; and
         Private companies that discharge to the Spokane River, including Kaiser Aluminum and the Inland
          Empire Paper Company (IEP).

Participation in the Task Force is required by WA Ecology for all permitted industrial and municipal
wastewater dischargers to the Spokane River (WA Ecology, 2012a).

The PCB site research described herein builds on, but is not limited to, the work of groups including
US EPA, WA Ecology, and the Task Force.

I identified and categorized potential sites of interest into four categories, shown in Chart A5.1: 1 Release,
Permitted Discharger, User, and Disposal sites. The following charts indicate the main information sources
used to identify potential sites (top rows) and the outcome of this research (shown in the bottom row).




1
 Note that some sites may fall into several categories, e.g., a site such as Kaiser Aluminum, with historical releases of PCBs to soil
and groundwater that also discharges PCB-containing wastewater directly to the Spokane River.

                                                                                                                                 A5-1



    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 199
Case 2:15-cv-00201-SMJ           ECF No. 373-1       filed 01/28/20     PageID.13683 Page 189 of
                                                   249




Chart A5.1 Upland Site Categories. PCB = Polychlorinated Biphenyl; NPDES = National Pollutant Discharge
Elimination System; SIU = Significant Industrial User; WA Ecology = Washington State Department of
Ecology; WWTP = Wastewater Treatment Plant.

Release: This category includes sites where sampling confirms that PCBs have been released into soil
and/or groundwater at the site, with subsequent potential transport (e.g., stormwater runoff) into the
Spokane River. The purpose of identifying such sites is to understand which sites have contributed to
historical and ongoing PCB loads in the watershed.




Chart A5.2 Upland Sites: Release Sites. PCB = Polychlorinated Biphenyl; Task Force = Spokane River
Regional Toxics Task Force; US EPA = United States Environmental Protection Agency; WA Ecology =
Washington State Department of Ecology. n = Number of sites identified at each step. Potential sources
are listed in Table A5.1. (a) Includes sites with suspected PCB concentrations above relevant screening
levels.




                                                                                                   A5-2



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 200
Case 2:15-cv-00201-SMJ                 ECF No. 373-1          filed 01/28/20         PageID.13684 Page 190 of
                                                            249

Permitted Discharger: This category includes sites that are permitted to discharge wastewater and/or
stormwater to the Spokane River or its tributaries under the National Pollutant Discharge Elimination
System (NPDES) permitting program administered primarily by WA Ecology and US EPA2 or to the City
of Spokane wastewater treatment plant (WWTP) under the Significant Industrial User (SIU) permitting
program.3 The discharges from these sites represent an ongoing PCB load to the Spokane River – directly,
in the case of NPDES-permitted discharges, and indirectly, in the case of the SIU-permitted discharges.
The purpose of identifying these sites is to understand their potential PCB mass loading to the Spokane
River.




Chart A5.3 Upland Sites: Permitted Discharger Sites. DMR = Discharge Monitoring Report; NPDES =
National Pollutant Discharge Elimination System; PCB = Polychlorinated Biphenyl; SIU = Significant
Industrial User. n = Number of sites identified at each step. Potential sources are listed in Table A5.1.

User: This category includes sites with documented historical or current PCB uses, but with no reported
releases, discharges, or documented on-site impacts. These sites demonstrate that PCBs may be used
without any identified environmental release or on-site impacts at the facilities or their surrounding areas.
Facilities in this category were identified using US EPA-maintained databases associated with PCB use and
compliance under the Toxic Substances Control Act (TSCA). Additional facilities were identified using
Monsanto Customer Records and Invoices.




2 WA Ecology administers the NPDES program in Washington, excluding the tribal reservations. US EPA has administered the

NPDES program in Idaho, but is currently transitioning the administration of these permits to the Idaho Department of
Environmental Quality (IDDEQ).
3 While the SIU permits are issued by the City of Spokane Wastewater Management Department (SWWM), these permits are

included in the City's NPDES application, which is administered by WA Ecology (SWWM, 2015a).

                                                                                                                   A5-3



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 201
Case 2:15-cv-00201-SMJ            ECF No. 373-1        filed 01/28/20      PageID.13685 Page 191 of
                                                     249




Chart A5.4 Upland Sites: User Sites. ECHO = Enforcement and Compliance History Online; FTTS = Federal
Insecticide, Fungicide, and Rodenticide Act (FIFRA)/TSCA Tracking System; ICIS = Integrated Compliance
Information System; PCB = Polychlorinated Biphenyl; TSCA = Toxic Substances Control Act; US EPA =
United States Environmental Protection Agency. Potential sources are listed in Table A5.1. (a) Also known
as the Notifications for PCB Activity Database (PADS) or the PCB Waste Handlers database.

Disposal: This category consists of disposal sites (e.g., landfills) where PCB-containing wastes may have
historically been or are currently placed for disposal. This category also includes locations where PCB-
containing WWTP biosolids (sludge) has been placed for agricultural use. Facilities in this category were
identified using US EPA-maintained databases associated with PCB disposal and state inventories of solid
waste disposal facilities. Additional disposal sites have been identified through research on known release
sites.




Chart A5.5 Upland Sites: Disposal Sites. ID = Idaho; PCB = Polychlorinated Biphenyl; US EPA = United
States Environmental Protection Agency; WA = Washington. n = Number of sites identified at each step.
Potential sources are listed in Table A5.1. (a) Also known as the Notifications for PCB Activity Database
(PADS) or the PCB Waste Handlers database.

The methodology for identifying sites within each category is described in Section A5.2. The summary of
the results of this site identification research are presented in Section A5.3.




                                                                                                       A5-4



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 202
Case 2:15-cv-00201-SMJ                   ECF No. 373-1            filed 01/28/20           PageID.13686 Page 192 of
                                                                249


A5.2 Upland PCB Site Identification and Research
     Methodology


In order to identify and research upland PCB sites falling into one or more of the categories described in
Section A5.1, I relied upon the following information types: (1) prior work on this topic performed by the
Task Force and by WA Ecology, including the Task Force's groundwater memo (SRRTTF, 2015) and the
three Point Source Surveys of the Spokane River conducted by WA Ecology (WA Ecology, 1995, 2001,
2002); (2) publicly available information and reports obtained via literature searches; and (3) documents
obtained through the discovery process in this case. Once the relevant sites were identified, additional
information was obtained to further understand each site's operational history, PCB uses/sources, the nature
and extent of the PCBs' presence, and any remediation activities conducted. This information was also
used to assess the potential magnitude of PCB releases to the watershed from these sites. These information
sources are described in Table A5.1.

The resources listed in Table A5.1 were used to identify upland PCB sites for each of the four categories,
as described below.

Release: This category includes current and historically impacted sites, including those with suspected
releases. WA Ecology maintains the Cleanup Site Details and the Confirmed and Suspected Contaminated
Sites List (CSCSL) (WA Ecology, 2017a,b), which included information about the chemicals present and
the exposed media.4 Eighty-one sites with PCB or halogenated organics5 present above screening levels in
any media were listed. If only halogenated organics were identified on the list, then the site documents
were reviewed further to determine if PCBs were present. This approach was used to identify several of
the Formerly Used Defense Sites (FUDS). Overall, 34 sites with PCBs in soils and/or groundwater above
screening levels were identified on WA Ecology-maintained lists.

Additional sites were also identified using the following sources.

         The Task Force's "Assessment of PCBs in Spokane Valley Groundwater" (SRRTTF, 2015): All
          the sites identified in this report were included in the Releases category. Information related to the
          potential impacts associated with some of these sites is not publically available; thus, the status of
          some sites has not been independently verified.
         Additional information on some sites was reported in the PCB point source surveys conducted by
          WA Ecology (1995, 2001, 2002).
         If in the course of researching sites under the other categories, a PCB release was identified, then
          the site was also added to the Releases category. For example, one Release site (BNSF's 6401 N
          Freya Street Site) was identified during the search for PCBs Users using the US EPA's Enforcement
          and Compliance History Online database (ECHO; US EPA, 2019a).



4
  This list includes "sites where Ecology has confirmed contamination actually exists or are sites where Ecology strongly suspects
contamination is present (e.g., buried drums), even though [Ecology] may not yet have actual test results of contamination"
(WA Ecology, 2009).
5
  The halogenated organics category includes volatile organic compounds (VOCs), semivolatile organic compounds (SVOCs),
organochlorine pesticides, PCBs, dioxins, and furans.

                                                                                                                             A5-5



    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 203
    Case 2:15-cv-00201-SMJ                    ECF No. 373-1            filed 01/28/20           PageID.13687 Page 193 of
                                                                     249

The Releases category includes 44 sites with suspected or confirmed PCB impacts.

Permitted Discharger: This category includes regulatory-permitted discharges, in which PCBs may be
present or regulated in some way (e.g., monitoring requirements, mass loading limits, or through best
management practices). Facilities in this category were identified using information gathered for NPDES-
permitted discharges. NPDES permit holders were identified using the US EPA's Discharge Monitoring
Report (DMR) Pollutant Loading Tool (US EPA, 2017a). In addition, sites with SIU permits and
discharging into the Riverside Park Water Reclamation Facility (Riverside WWTP) or the Spokane County
Regional Water Reclamation Facility (SCRWRF) were also included in this category. These sites were
identified using the NPDES permit applications for the two water reclamation facilities (SWWM, 2015a;
SCPWD, 2015), as well as through the City of Spokane's response to special interrogatories (Spokane,
Washington, 2017a). A total of 31 unique SIU sites were identified; 14 are listed in the Riverside WWTP
NPDES permit, 8 are listed in the Spokane County NPDES permit, and 8 were identified by the City of
Spokane from their historical records search.6 In addition, the Spokane Industrial Park currently discharges
its industrial (and sanitary) wastewater to the Riverside WWTP via the City of Spokane sewer system,
which began in 1993 (WA Ecology, c. 1991, 1996; PTI Environmental Services, 1995).

The City of Spokane WWTP and the City's combined sewer overflow (CSO) and municipal separated storm
sewer system (MS4) sewer conveyance systems and discharge points are included in the Permitted
Dischargers category.

The DMR lists 205 NPDES permits issued within the Spokane River watershed, including the two Spokane
water reclamation facilities (US EPA, 2017a). However, PCB concentrations are not reported in the DMR
for any of the facilities (US EPA, 2017a). In order to identify facilities in which PCBs may be present or
regulated in some way, and therefore included in the Permitted Dischargers category, the permits were
reviewed to identify:

           All permits related to water treatment plants (designated as a publicly owned treatment works
            [POTW] in the DMR or with related facility names, including WWTP, water treatment plant
            [WTP], or sewage treatment plant [STP]);
           All permits related to MS4s (also labeled as "Municipal SW Phase II" in Washington); and
           Any site-specific permit stating that PCBs are regulated in some way.

In Washington State, WA Ecology issues both general use permits (permit numbers begin with WAG,
WAL, or WAR) and site-specific permits (permit numbers begin with WA0) (US EPA Region X, 2014a).
A majority of the permits issued by WA Ecology are publically available (only 4 out of 105 permits were
not found in the Water Quality Permitting and Reporting System [PARIS] database; WA Ecology, 2018a).
The seven permits related to WTPs had site-specific permits (WA0); of these, only four have PCB-related
requirements. The four permits related to MS4 systems are regulated under the general Municipal
Stormwater Phase II (WAR) permit. WA Ecology issued a revised draft general permit for Eastern
Washington in August 2019 and it includes no PCB-specific requirements. The only total maximum daily
loads (TMDLs) established for the river and Lake Spokane (with the City of Spokane limits) are for
phosphorus, ammonia, carbonaceous biological oxygen demand (CBOD), and flow rates (WA Ecology,
2014a, 2018b, 2019). The general permits issued for sand and gravel (WAG); construction stormwater
(WAR); and industrial stormwater (WAR) were not individually reviewed, as PCB-related information is
not included in these general permits (WA Ecology, 2015a, 2017e, 2018c). The three fish hatcheries are
covered by two permits that include PCB-related requirements; Spokane State Hatchery is regulated by a

6   Mica Landfill has been included under both facilities' permits; the landfill is categorized under Disposal.

                                                                                                                  A5-6



     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 204
Case 2:15-cv-00201-SMJ                 ECF No. 373-1          filed 01/28/20        PageID.13688 Page 194 of
                                                            249

WA Ecology permit (WAG137007), while the Spokane Tribal and Ford State hatcheries are covered under
a US EPA Region X permit (WAG130000, WAG130009, WAG130019) (WDFW, 2015a; US EPA Region
X, 2016). The remaining (non-POTW) site-specific permits were reviewed: two permits are inactive and
two are industrial permits (IEP and Kaiser Aluminum) that have PCB-related requirements (IEP: WA
NPDES, WA0000825 [WA Ecology, 2011a] and Kaiser Aluminum: WA NPDES, WA0000892 [WA
Ecology, 2014b]).

In Idaho, US EPA has issued all of the general (permit number begins with IDL, IDR, or IDS) and site-
specific permits (permit number begins with ID0) (IDDEQ, 2016, 2017). US EPA is currently transitioning
administration of these permits to IDDEQ. To date, no new permits have been issued by IDDEQ, and the
expired US EPA permits have been administratively extended in the meantime (Idaho Administrative Code
and IDDEQ, 2019; IDDEQ, 2019). A majority of the permits issued by US EPA in Idaho are available
publically (only 3 out of 100 permits were not found on the US EPA-administered Idaho NPDES Permits
database; US EPA, 2018a). All of the IDL permit locations also have site-specific permits, which were
reviewed. The general permits issued for construction stormwater (IDR) were not individually reviewed,
as PCB-related information is not included in these general permits. The MS4 permits (IDS) were all
reviewed: two facilities also had a site-specific permit (Coeur d' Alene and Post Falls WWTP), two permits
did not include PCB-related requirements, and one permit did (Post Falls ID Transportation, District 1).
The site-specific permits were issued either for forestry or mining operations (7 permits) or for WTPs (12
permits). Only three of the site-specific WTP permits (Hayden, Post Falls, and Coeur d' Alene) and one
MS4 permit (IDS) include PCB-related requirements and are therefore included in the Permitted
Dischargers group.

Based on the review of the permitted discharges, 49 locations in Washington state and 20 locations in Idaho
were identified in which PCBs may be present or are regulated, and are therefore included in the Permitted
Dischargers group.

Table A5.2 Permitted Dischargers Search Criteria and Results
 Discharger Type                                 Washington                                       Idaho
 SIU                          31 facilities discharging into the Riverside Park   Not evaluated
                              Water Reclamation Facility (Riverside WWTP)
                              or the Spokane County Regional Water
                              Reclamation Facility (SCRWRF)
 Water Treatment Plant        9 permits (3 with PCB-related requirements)         12 permits (3 with PCB-related
                                                                                  requirements)
 MS4                          4 permits                                           5 permits (3 unique facilities)
 Others with PCB-related      5 permits (3 fish hatcheries, Kaiser Aluminum       4 permits (fish hatchery, 2 mines
 requirements                 and IEP)                                            and Potlach Corp.)
Notes:
IEP = Inland Empire Paper Company; MS4 = Municipal Separate Storm Sewer Systems; PCB = Polychlorinated Biphenyl; SIU =
Significant Industrial User; WWTP = Wastewater Treatment Plant.

User: This category includes sites with documented historical or current PCB uses, but with no reported
releases, discharges, or documented on-site PCB impacts. Sites in this category were identified using
US EPA-maintained databases associated with PCB use and compliance under TSCA (see below), as well
as Monsanto Customer Records and Invoices (Monsanto Co., 1977a,b), and the LimnoTech PCB reduction
report (LimnoTech, 2016). I considered both sites with current and historical PCB uses. If the sites
identified in these databases and other sources were found to also have releases or discharges, or to have
disposed of PCBs, they were assigned to the Releases, Permitted Dischargers, or Disposal categories,




                                                                                                                  A5-7



  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 205
Case 2:15-cv-00201-SMJ                   ECF No. 373-1           filed 01/28/20          PageID.13689 Page 195 of
                                                               249

respectively, instead of the Users category. US EPA maintains four lists of facilities with current TSCA-
permitted PCB uses:

        US EPA's PCB National Report (US EPA, 2017b): Also known as the Notifications for PCB
         Activity Database (PADS) or the PCB Waste Handlers database. This report identifies and
         classifies sites by the type of PCB activity (generator, storer, transporter, disposer, research facility,
         and/or smelter7) and was last updated in 2017. All sites present within Spokane or Kootenai County
         were reviewed.
             If the sites were identified as a generator, storer, transporter, or research facility, and were not
              included in the other categories (namely Releases, Permitted Discharger, or Disposal), the sites
              were added to the Users category. The disposer and smelter categories were added to the
              Disposal category.
        US EPA's Regulated Transformers (US EPA, 2015a): All transformers that have PCBs present
         at greater than 500 parts per million (ppm) in transformer oils are required to be registered;
         additional transformers with lower concentrations may also be included. This database was last
         updated in 2015. All sites present within Spokane or Kootenai County were added to the Users
         category.
        US EPA's Approved PCB Commercial Storage and Disposal Facilities (US EPA, 2018b): List
         of facilities that are permitted by US EPA to store PCB waste prior to proper disposal. This
         database was last updated in 2018. No facilities were identified within Spokane or Kootenai
         County. (The one facility marked as a "storer" in the PADS list is not included in this database.)
        US EPA's TSCA Facility List: Identified manufacturers and importers of substances that are
         included on the TSCA Chemical Substance Inventory list; PCBs are included on the Inventory List.
         I obtained this list from the EDR reports (EDR, 2017a,b), which are current as of the end of 2012,
         when US EPA stopped updating the list. None of the sites identified in the EDR reports were
         manufacturers or importers of PCBs; thus, no additional facilities were identified from this source.

In addition, multiple platforms have been used by US EPA over time to track information about historical
PCB regulation under TSCA:

        US EPA's PCB National Reports from 2009, 2010, and 2011 (US EPA, 2009, 2010, 2011):
         These versions identified and classified facilities using the same approach that is currently used.
         The 2009 and 2010 versions only includes facilities in Washington State, while the 2011 version
         includes all of US EPA Region X. No additional sites were identified.
        US EPA's Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) and TSCA Tracking
         System (FTTS): Identified all facilities that underwent a "Section 6 PCB Federal Inspection"
         under TSCA. The inspectors assessed if the facility met annual documentation requirements;
         complied with marking, storage, transport, and disposal regulations of PCB-containing equipment;
         and used PCBs under a use authorization (US EPA, 2004). The inspection may have involved
         sampling to prove a potential violation or to determine the extent of the potential violation
         (US EPA, 2004). I obtained this list from the EDR reports, which are current as of 2012, when



7 Generator: User, owner, or processor of PCBs or PCB items and maintains storage facilities for PCBs; Storer: Commercial
storage facility that accepts PCB wastes generated by others; Transporter: Conducts any transport of PCBs; Research Facility:
Conducts research into PCB disposal technologies or conduct treatability studies; Disposer: Holds a US EPA permit to dispose of
PCBs in concentrations exceeding 50 ppm; Smelter: Uses a scrap metal recovery oven/smelter and high efficiency boilers to
dispose of PCBs (US EPA, 2008).

                                                                                                                          A5-8



    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 206
Case 2:15-cv-00201-SMJ             ECF No. 373-1        filed 01/28/20        PageID.13690 Page 196 of
                                                      249

        US EPA stopped updating the list (EDR, 2017a,b). Inspections reported in the EDR reports were
        conducted between 1985 and 2000.
           All previously identified facilities in other categories (namely Releases or Permitted
            Dischargers), remained in those categories.
           Newly identified facilities were added to the Users category, if they had no reported violations
            or if further research into the nature of the violation revealed that no release was likely to have
            occurred. The majority of the violations recorded were reporting or labeling violations.
       US EPA's Integrated Compliance Information System (ICIS): US EPA migrated the FTTS
        database to ICIS in 2007 (Hindin, 2006), and ICIS is now managed within the US EPA's
        Envirofacts data system. I did not identify any additional sites using the ICIS database or
        Envirofacts (US EPA, 2019b).
       US EPA's Enforcement and Compliance History Online (ECHO) Database: This database
        was used to identify all facilities with violations that resulted in enforcement actions under TSCA
        Section 6 (US EPA, 2019a). I identified three additional sites from the ECHO database.

In addition, potential additional PCB users were identified using Monsanto Customer Records and
Monsanto Invoices, which were provided to me in the course of this litigation. The Monsanto Customer
Records appear to be a partial listing of national customers from 1959 to 1977 (Monsanto Co., 1977a). The
Monsanto Invoices are limited to customers within Washington State (Monsanto Co., 1977b). All facilities
with shipping addresses within the Spokane River watershed were identified and compared to the known
sites list. If facilities were not already included on the Releases or Permitted Dischargers list, then they
were assumed to have no known releases or discharges from the site and were thus included in the Users
category. I identified seven additional sites from the Monsanto records.

Lastly, the LimnoTech PCB reduction report (LimnoTech, 2016) was used to supplement information about
utility companies and their transformers located within the Spokane River watershed. LimnoTech's
estimates in the PCB reduction report are based on direct communication with the utilities. I have not
identified the original source information; one additional User was identified based on this report.

Disposal: This category consists of disposal sites (e.g., landfills) where PCB-containing wastes may
currently be or have historically been disposed. US EPA's Approved PCB Commercial Storage and
Disposal Facilities database identifies facilities that are approved under TSCA to accept and/or dispose of
PCB waste (US EPA, 2018b). US EPA's PCB National Report identifies sites with scrap metal smelters or
high-efficiency boilers that may be used to dispose of PCBs in the watershed (US EPA, 2017b). One site
was identified from these US EPA-maintained databases.

In addition, WA Ecology and IDDEQ maintain state inventories of solid waste disposal facilities. Specific
disposal locations have also been identified through research on the Release sites. For example, Pentzer
WWTP biosolids was disposed of at the Mica Landfill (WA Ecology, c. 1991).

This category also includes locations where PCB-containing WWTP biosolids has been placed for
agricultural use (HDR Engineering, Inc., 2009; HDR, Inc., 2010; Spokane, Washington, 2017b).




                                                                                                           A5-9



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 207
Case 2:15-cv-00201-SMJ            ECF No. 373-1       filed 01/28/20      PageID.13691 Page 197 of
                                                    249


A5.3 Summary of Results of Upland PCB Site Research


Overall, 198 sites were identified from the information sources described above (Figures A5.1 and 5.2a-c).
Some sites are included in two categories, such that there are:

       Releases: 44 sites;
       Permitted Dischargers: 69 sites;
       Users: 77 sites; and
       Disposal: 8 sites.

The sites identified by this research methodology, as well as the basis for their identification and
categorization are described in Tables A5.3a-d and shown in Figures A5.2a-c. These tables provide a high-
level summary and several organizational groupings of the information collected for each site:

       Site Identification: Site name, data sources used to identify the site, and site identification
        numbers assigned from various databases;
       Location Information: Geographic location, including municipality (e.g., City of Spokane) and
        sewer basin (when applicable);
       On-site PCB Use: Description of the nature of PCB-related operations, whether PCBs have been
        detected on-site, and a description of the PCB impacts (when available);
       Discharge Type: Sewer basin and other discharge-related information; and
       Permitted Discharges: Additional information on NPDES or SIU permits, including PCB-related
        requirements and measurements that have been made in the effluent wastewater.




                                                                                                     A5-10



 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 208
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20     PageID.13692 Page 198 of
                                                 249


 References Reviewed and Relied Upon


 ADM Milling Co. 2014. "Notice of Intent, Industrial Stormwater General Permit, ADM Milling Co., 2301
 E Trent Ave., Spokane, WA." Submitted to Washington State Dept. of Ecology (WA Ecology). 4p.,
 May 13.

 Agency for Toxic Substances and Disease Registry (ATSDR). 1990. "Preliminary Health Assessment for
 General Electric (Spokane Shop), Spokane, Washington (CERCLIS No. WAD001865450)." 15p., June 1.

 Agency for Toxic Substances and Disease Registry (ATSDR). 1994. "Preliminary Public Health
 Assessment, Spokane Junkyard, Spokane, Spokane County, Washington (CERCLIS No.
 WAD981767296)." 52p., March 17.

 Agency for Toxic Substances and Disease Registry (ATSDR). 1995. "Site Review and Update, General
 Electric Company (Spokane Shop), Spokane, Spokane County, Washington (CERCLIS No.
 WAD001865450)." 16p., July 14.

 Agency for Toxic Substances and Disease Registry (ATSDR). 2014. "Health Consultation: Evaluation of
 PCBs Associated with the Former Radio Relay Station Area, Former Fort Morrow, and Other Former Use
 Areas, Port Heiden, Alaska." 108p., September 18.

 Agency for Toxic Substances and Disease Registry (ATSDR); Washington State Dept. of Health
 (WADOH). 2005. "Health Consultation: BNSF Hillyard Lead Site, Spokane, Spokane County,
 Washington." 23p., March 11.

 Agency for Toxic Substances and Disease Registry (ATSDR); Washington State Dept. of Health
 (WADOH). 2009. "Health Consultation: Trichloroethylene (TCE) Contaminated Groundwater, Euclid and
 Woods Roads Area, Spokane County, Washington." DOH 334-202. 17p., January 9.

 Alaska Community Action on Toxics (ACAT). 2006. "Formerly Used Defense Sites in the Norton Sound
 Region: Location, History of Use, Contaminants Present, and Status of Clean-Up Efforts." 47p., July 1.

 Alaska Dept. of Environmental Conservation (ADEC). 2018. "CSP Database Contaminated Sites Search."
 Spill Prevention and Response (SPAR). 1p. Accessed at http://dec.alaska.gov/Applications/SPAR/
 PublicMVC/CSP/Search.

 Alta Geosciences, Inc. 1997. "Draft Completion Report, Removal Action Construction, Spokane Junkyard
 and Associated Properties Superfund Site, Spokane, Washington." Report to Spokane Junkyard Cleanup
 Committee. 126p., January.

 Andresen, WD. [Inland Empire Paper Co.]. 2005. Letter to J. Roland (Washington State Dept. of Ecology)
 re: Comments to PCB sedimentation in the Spokane River. 3p., April 20.

 Avista Corp. 2010. "Upper Falls and Nine Mile Reservoir Rainbow Trout Stocking Plan: 2010 Annual
 Report (License Article 405)." Report to Federal Energy Regulatory Commission (FERC). 5p.,
 September 27.



                                                                                                  A5-11



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 209
Case 2:15-cv-00201-SMJ         ECF No. 373-1        filed 01/28/20     PageID.13693 Page 199 of
                                                  249

Avista Corp.; Washington State Dept. of Fish and Wildlife (WDFW). 2013. "Revised Lake Spokane
Fishery Enhancement and Creel Survey Plan (License Article 406)." Report to Federal Energy Regulatory
Commission (FERC). 28p., March 15.

Barrett, G. [Washington State Dept. of Ecology (WA Ecology)]. 1997. Letter to D. Bender (Washington
Water Power) re: Waukon Radio Relay Annex #2 no further action decision. 2p., March 12.

Bechtel Environmental, Inc. 1998. "GE-Spokane Remedial Design/Remedial Action Project Final Cleanup
Action Report. Volume 1." Report to General Electric Co. 102p., August.

Bell, JG; McGhee, F; Dick, JR; Tocher, DR. 2005. "Dioxin and dioxin-like polychlorinated biphenyls
(PCBs) in Scottish farmed salmon (Salmo salar): Effects of replacement of dietary marine fish oil with
vegetable oils." Aquaculture 243(1-4):305-314. doi: 10.1016/j.aquaculture.2004.10.016.

Bellatty, JM. [Washington State Dept. of Ecology (WA Ecology), Water Quality Program]. 2011. Letter
to M. Breen (Spokane International Airport) re: Temporary State Waste Discharge Permit for Spokane
International Airport [Permit No. ST0045499]. 1p., November 7.

Bellatty, JM. [Washington State Dept. of Ecology (WA Ecology)]. 2016. Letter to S. Endres (Kaiser
Aluminum) re: Extension of National Pollutant Discharge Elimination System (NPDES) Permit No.
WA0000892. 1p., June 30.

Bosevich, A. [Spokane, Washington]. 2010a. Internal email to R. Gennett and G. Keasemeyer [re: Hollister
Stier site status]. 1p., April 6. [SPOKANE-PRR-0433809]

Bosevich, A. [Spokane, Washington]. 2010b. Internal email to R. Gennett and G. Keasemeyer [re: Thermo
Fluids site status]. 1p., April 6. [SPOKANE-PRR-0433809]

Budinger & Associates. 2015. "Letter Report to T. Hurley (Shamrock Paving Inc., Murphy Brothers
Division) re: UST Assessment & Closure in Place, 2nd and Monroe USTs Assessment: Shamrock Paving
Project - City of Spokane Monroe Street/Lincoln Street Couplet Phase 1, Spokane, WA." 76p.,
November 12.

California Integrated Waste Management Board. 1993. "Metallic Discards Management Plan." Publication
No. 500-93-001. 21p., August.

California Military Dept. 2018. "Los Angeles Defense Area Site LA-78." California State Military
Museum. Accessed at http://www.militarymuseum.org/LA78.html.

Canadian Food Inspection Agency (CFIA). 2004. "Summary Report of Contaminant Results in Fish Feed,
Fish Meal and Fish Oil." January 20. Accessed at https://web.archive.org/web/20060303205752/
www.inspection.gc.ca/english/anima/feebet/dioxe.shtml.

Carline, RF; Barry, OM; Ketola, HG. 2004. "Dietary uptake of polychlorinated biphenyls (PCBs) by
rainbow trout." N. Am. J. Aquaculture 66(2):91-99. doi: 10.1577/A03-028.1.

Carter, P. [Washington State Dept. of Ecology (WA Ecology), Toxics Cleanup Program]. 2013. Letter to
D. Steele (Spokane, Washington, Engineering Services Division) [re: No Further Action at Hite Crane &
Rigging Inc., 4323 E. Broadway, Spokane, WA]. 3p., December 23.




                                                                                                   A5-12



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 210
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20      PageID.13694 Page 200 of
                                                 249

Cascade Earth Sciences. 2011. "Wastewater Discharge Permit Application, Spokane International Airport."
Report to Spokane International Airport (Spokane, WA) Submitted to Spokane, Washington, Wastewater
Management Dept. 76p., October 27. [SPOKANE-PRR-2157848 - SPOKANE-PRR-2157923]

Cascade Earth Sciences. 2013a. "Final Recovered Deicer Land Application Pilot Project Engineering
Report, Spokane International Airport." Report to Spokane International Airport. 396p., April 30.

Cascade Earth Sciences. 2013b. Technical Memorandum to Spokane International Airport and
WA Ecology re: Addendum to Final Recovered Deicer Land Application Pilot Project Engineering Report.
19p., July 2.

Cascade Earth Sciences. 2013c. Technical Memorandum to D. Washington (WA Ecology) re: 2013
Stormwater Progress Report, Spokane International Airport, SWDP ST-0045499. Report to Spokane
International Airport. 9p., July 17.

Cascade Earth Sciences. 2014. Technical Memorandum to D. Washington (WA Ecology) re: 2013-2014
Stormwater Progress Report, Spokane International Airport, SWDP ST-0045499. Report to Spokane
International Airport. 8p., July 31.

CH2M HILL. 1994. "Spokane Industrial Park Soil and Debris Pile Independent Remedial Action Report."
Report to Pentzer Development Corp. Submitted to Washington State Dept. of Ecology (WA Ecology).
55p., August 31.

CH2M HILL. 1995. "SV7 Site Independent Remedial Action Report." Report to Pentzer Development
Corp. 448p., October.

CH2M HILL. 2008. "Second Five-Year Review Report for Priority One and Two Sites, Fairchild Air Force
Base, Washington (Final)." Report to Air Force Center for Engineering and the Environment
(AFCEE/ICM); Fairchild AFB CES/CEVR. 234p., June.

CH2M HILL. 2010. Technical Memorandum to D. Arnold (Spokane, Washington) re: Evaluation of City
of Spokane Riverside Park Water Reclamation Facility Acceptance of Inland Empire Paper Wastewater
(Draft). 10p., February 3. [SPOKANE-PRR-0277243 - SPOKANE-PRR-0277252]

CH2M HILL. 2014. "Integrated Clean Water Plan (Final)." Report to Spokane, Washington. 282p.,
December 31.

Crown West Realty, LLC. 2015a. "Spokane Business and Industrial Park - Locations." Accessed at
http://www.thepark.biz/locations.html.

Crown West Realty, LLC. 2015b. "Spokane Business and Industrial Park - Availability." Accessed at
http://www.thepark.biz/available.html.

Denfield, DC. 2014. "Washington Naval Depots (World War II)." February 20. Accessed at
http://www.historylink.org/File/10175.

e2M Inc. 2007. "Environmental Assessment of the Privatization of Military Family Housing, Fairchild Air
Force Base, Washington." Report to US Air Force, Headquarters Air Mobility Command. 222p., March 26.




                                                                                                  A5-13



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 211
Case 2:15-cv-00201-SMJ         ECF No. 373-1        filed 01/28/20      PageID.13695 Page 201 of
                                                  249

Easton, MDL; Luszniak, D; Von der Geest, E. 2002. "Preliminary examination of contaminant loadings in
farmed salmon, wild salmon and commercial salmon feed." Chemosphere 46(7):1053-1074. doi: 10.1016/
S0045-6535(01)00136-9.

Ecology and Environment, Inc. (E&E). 1988. "Site Inspection Report for Spokane Junkyard and Associated
Sites, Spokane, Washington." Submitted to US EPA Region X. 64p.

Ecology and Environment, Inc. (E&E). 1991. "Final On-Scene Coordinator Report for Spokane Junkyard
Removal, Spokane, Washington." Submitted to US EPA Region X. 64p., September.

Ecology and Environment, Inc. (E&E). 1998. "Potentially Responsible Party Search for the Spokane
Junkyard and Associated Sites, Spokane, Washington." Report to Jacobs Engineering Group Inc. 160p.,
August.

Economic and Engineering Services, Inc. 1999. "Spokane County Coordinated Water System Plan
Update." Report to Spokane County, Washington. 137p., June 10.

EDR. 2017a. "DataMap Environmental Atlas: Spokane, WA." 6834p., March 10.

EDR. 2017b. "Idaho EDR Site Report™ binder." 256p., November 14.

Emerald Recycling Services Inc. 2013. "Scope of Work Quote [re: Transport and disposal of approximately
4500 gallons >50 ppm PCB oil and cleaning of tanks contaminated from PCB oil]." Submitted to Spokane,
Washington. 1p., September 3. [SPOKANE-PRR-0473261]

Emerald Services, Inc. Dba Emerald Recycling. 2011. "Response to Request for Proposal [re:
Transportation, recycling, and disposal of household used motor oil and antifreeze]." Submitted to
Spokane, Washington. 129p., v. [SPOKANE-PRR-0293827 - SPOKANE-PRR-0293955]

Ennis-Flint Inc. 2014. "Paint contract usage by customer and volume."

ERM-West, Inc. 2017. "Remedial Investigation/Feasibility Study Report, BNSF Railway Black Tank
Property, 3202 East Wellesley Avenue, Spokane, Washington (Draft)." Report to BNSF Railway Co.;
Husky Oil Operations Limited. 361p., March.

Esvelt Environmental Engineering. 2002. "Inland Empire Paper Co., Paper Mill Discharge to the Spokane
River, Polychlorinated Biphenyl (PCB) Compounds." 9p., February 18. [SPOKANE-PRR-0161535 -
SPOKANE-PRR-0161543]

Esvelt Environmental Engineering. 2016. "Engineering Report: NPDES Permit (WA-0000825) Item S5,
Treatment Technology Selection and Implementation to Meet Water Quality Based Effluent Limits."
Report to Inland Empire Paper Co. 66p., October.

Esvelt, LA. [Esvelt Environmental Engineering]. 2005. Memorandum re: PCB contribution to sediments
in the Spokane River from Inland Empire Paper Co. 14p., April 19.

EWOS Canada Ltd. 2017. "Invoice [Fish feed]." Submitted to Ford Trout Hatchery (Ford, WA) Invoice
No. 6071219. 1p., December 4.




                                                                                                  A5-14



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 212
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20      PageID.13696 Page 202 of
                                                 249

Finlay, DJ; Siff, FH; DeCarlo, VJ. 1976. "Review of PCB levels in the environment." Report to US EPA,
Office of Toxic Substances. National Technical Information Service (NTIS). NTIS PB-253735; EPA
560/7-76-001. 139p., January.

FortWiki. 2018. "Othello Air Force Station." Accessed at http://fortwiki.com/Othello_Air_Force_Station.

Frame, GM; Cochran, JW; Bowadt, SS. 1996. "Complete PCB congener distributions for 17 Aroclor
mixtures determined by 3 HRGC systems optimized for comprehensive, quantitative, congener-specific
analysis." J. High Resolut. Chromatogr. 19(12):657-668.

GeoEngineers, Inc. 2007. "Cleanup Action Report, Atlas Mine and Mill Supply Site, Spokane,
Washington." Report to BNSF Railway Co. Submitted to Washington State Dept. of Ecology
(WA Ecology). 267p., July 20.

GeoEngineers, Inc. 2008a. "Draft Industrial Wastewater System Sampling Report, Kaiser Trentwood
Facility, Spokane Valley, Washington." Report to Kaiser Aluminum Fabricated Products, LLC. 18p.,
October 28.

GeoEngineers, Inc. 2008b. "Environmental Site Assessment and Remedial Well Installation Report, BNSF
Parkwater Rail Yard Facility, Spokane, Washington." Report to BNSF Railway Co. 195p., June 30.

GeoEngineers, Inc. 2009a. "Final Cleanup Action Report, City Parcel Site, Spokane, Washington." Report
to Washington State Dept. of Ecology (WA Ecology), Eastern Regional Office. 24p., October 5.

GeoEngineers, Inc. 2009b. "Engineering Design Report, City Parcel Site, Spokane, Washington (Draft)."
Report to Washington State Dept. of Ecology (WA Ecology), Toxics Cleanup Program. 31p., February 11.

GeoEngineers, Inc. 2009c. "Groundwater Monitoring Report, City Parcel Site, Spokane, Washington."
Report to Washington State Dept. of Ecology (WA Ecology), Toxics Cleanup Program. 55p., January 20.

GeoEngineers, Inc. 2010. "Final Draft Remedial Investigation Report, BNSF Parkwater Rail Yard Site,
Spokane, Washington." Report to BNSF Railway Co. 239p., August 11.

GeoEngineers, Inc. 2014. "Work Plan: Supplemental Remedial Investigation, City Parcel Site, Spokane,
Washington." Report to Washington State Dept. of Ecology (WA Ecology). 73p., May 15.

GeoEngineers, Inc. 2016. "Supplemental Environmental Assessment, 230 Division Avenue, 24 and 28
Spokane Falls Boulevard, Spokane, Washington (Draft)." 102p., December 21.

Golder Associates Inc. 1990. "Phase 5 Remedial Action Work Plan, East 4323 Mission Avenue, Spokane,
Washington." Report to General Electric Co. 62p., May 16.

Golder Associates Inc. 2013. "Second Biannual 2012 Groundwater Compliance Monitoring and Annual
Data Report for General Electric Spokane, Washington Site." Report to General Electric Co. 20p.,
January 29.

Gravity Consulting, LLC. 2015. "2014 Spokane River Field Sampling Report, Spokane River Regional
Toxics Task Force, Washington and Idaho." Report to Spokane River Regional Toxics Task Force
(SRRTTF). 236p., January.




                                                                                                   A5-15



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 213
Case 2:15-cv-00201-SMJ          ECF No. 373-1        filed 01/28/20      PageID.13697 Page 203 of
                                                   249

Hart Crowser, Inc. 1991. Letter Report to P. Blau (Kaiser Aluminum & Chemical Corp.) re: Interim PCB
Cleanup Report, Kaiser Trentwood Works, Spokane, Washington. Submitted to Washington State Dept. of
Ecology (WA Ecology). 25p., June 26.

Hart Crowser, Inc. 2008. "West Discharge Ravine Interim Action Completion Report, Kaiser Trentwood,
Spokane Valley, Washington." Report to Kaiser Aluminum Fabricated Products, LLC. 39p., February 25.

Hart Crowser, Inc. 2012a. "Final Site-Wide Soil Remedial Investigation, Kaiser Trentwood Facility,
Spokane Valley, Washington [Volumes I-II and Appendices A-C]." Report to Kaiser Aluminum
Washington, LLC, May.

Hart Crowser, Inc. 2012b. "Final Site-Wide Groundwater Remedial Investigation, Kaiser Trentwood
Facility, Spokane Valley, Washington [Volumes I-II, Plates, and Appendices A-F]." Report to Kaiser
Aluminum Washington, LLC, May.

Hart Crowser, Inc. 2012c. "Final Feasibility Study Report, Kaiser Trentwood Facility, Spokane Valley,
Washington [Volumes I-II and Appendices A-I]." Report to Kaiser Aluminum Washington, LLC, May.

Hart Crowser, Inc. 2012d. "Final Feasibility Technical Memorandum, Kaiser Trentwood Facility, Spokane
Valley, Washington." Report to Kaiser Aluminum Washington, LLC. 641p., May.

Hart Crowser, Inc. 2012e. "Remedial Investigation Addendum, West Discharge Ravine, Kaiser Trentwood
Facility, Spokane Valley, Washington." Report to Kaiser Aluminum Washington, LLC. 109p., April 3.

HDR Engineering, Inc. 2009. "Biosolids Management Plan (Final)." Report to Spokane County,
Washington, Division of Utilities. 117p., September.

HDR, Inc. 2010. "2010 Wastewater Facilities Plan Amendment (Final)." Report to Spokane County,
Washington, Division of Utilities. 103p., June 16.

Hilton, JW; Hodson, PV; Braun, HE; Leatherland, JL; Slinger, SL. 1983. "Contaminant accumulation and
physiological response in rainbow trout (Salmo gairdneri) reared on naturally contaminated diets." Can. J.
Fish. Aquat. Sci. 40(11):1987-1994. doi: 10.1139/f83-228.

Hindin, DA. [US EPA, Office of Compliance]. 2006. Internal memorandum re: Tracking Federal FIFRA,
TSCA and EPCRA §313 compliance and enforcement accomplishments in the Integrated Compliance
Information System (ICIS) in FY2007. 3p., September 29.

Hites, RA; Foran, JA; Carpenter, DO; Hamilton, MC; Knuth, BA; Schwager, SJ. 2004. "Global assessment
of organic contaminants in farmed salmon." Science 303(5655):226-229. doi: 10.1126/science.1091447.

Hoyles, M. [US EPA Region X, Office of Environmental Assessment]. 2011. "NPDES Inspection Report,
Ford Fish Hatchery, PO Box 70, Wellpinit, WA 99013-0070." 17p., May 3.

Idaho Administrative Code; Idaho Dept. of Environmental Quality (IDDEQ). 2019. "Rules Regulating the
Idaho Pollutant Discharge Elimination System Program." IDAPA 58.01.25. 122p.

Idaho Dept. of Environmental Quality (IDDEQ). 2016. "Idaho Pollutant Discharge Elimination System
(IPDES) Program." 2p., June.




                                                                                                     A5-16



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 214
Case 2:15-cv-00201-SMJ          ECF No. 373-1       filed 01/28/20      PageID.13698 Page 204 of
                                                  249

Idaho Dept. of Environmental Quality (IDDEQ). 2017. "Idaho Pollutant Discharge Elimination System:
Program Description (Revised)." Water Quality Division. 443p., July.

Idaho Dept. of Environmental Quality (IDDEQ). 2019. "Idaho Pollutant Discharge Elimination System
Program." Accessed at https://www.deq.idaho.gov/water-quality/ipdes.

Idaho Dept. of Fish and Game (IDFG). 2013. "Fisheries Management Plan, 2013-2018: A Comprehensive
Guide to Managing Idaho’s Fisheries Resources." 367p.

Idaho Fish and Game. 2017. "Historical Stocking Records." Accessed at https://idfg.idaho.gov/ifwis/
fishingPlanner/stocking/?region=1.

Inland Empire Paper Co. (IEP). 2015. "Inland Empire Paper Company NPDES Permit No. WA-000082-5
Permit Condition S6.A: Polychlorinated Biphenyl Source Identification Study." 60p., October 30.

Inland Empire Paper Co. (IEP). 2016. "Inland Empire Paper Company NPDES Permit No. WA-000082-5
Permit Condition S6.B: Polychlorinated Biphenyls Best Management Practices Plan Update, 2016 Report."
24p., November 1.

Inland Empire Paper Co. (IEP); Spokane Riverkeeper; The Lands Council. 2010. Letter Report to US EPA
Docket re: Comments on Polychlorinated Biphenyls (PCBs); Reassessment of Use Authorizations, Federal
Register Volume 75, No. 66/Wednesday April 7, 2010/Proposed Rules. EPA-HQ-OPPT-2009-0757. 10p.,
August 20.

International Agency for Research on Cancer (IARC). 2015. "IARC Monographs on the Evaluation of
Carcinogenic Risks to Humans: Volume 107: Polychlorinated and Polybrominated Biphenyls."
International Agency for Research on Cancer (Lyon, France); World Health Organization (WHO). IARC
Monograph No. 107. 513p.

Isosaari, P; Kiviranta, H; Lie, O; Lundebye, AK; Ritchie, G; Vartiainen, T. 2004. "Accumulation and
distribution of polychlorinated dibenzo-p-dioxin, dibenzofuran, and polychlorinated biphenyl congeners in
Atlantic salmon (Salmo salar)." Environ. Toxicol. Chem. 23(7):1672-1679. doi: 10.1897/03-367.

Jacobs, MN; Covaci, A; Schepens, P. 2002. "Investigation of selected persistent organic pollutants in
farmed Atlantic salmon (Salmo salar), salmon aquaculture feed, and fish oil components of the feed."
Environ. Sci. Technol. 36(13):2797-2805. doi: 10.1021/es011287i.

Jacobs, MN; Johnston, PA; Wyatt, CL; Santillo, D; French, MC. 1997. "Organochlorine pesticide and PCB
residues in pharmaceutical, industrial and food grade fish oils." Int. J. Environ. Pollut. 8(1-2):74-93.
doi: 10.1504/IJEP.1997.028159.

Johnson, LL; Willis, ML; Olson, OP; Pearce, RW; Sloan, CA; Ylitalo, GM. 2010. "Contaminant
concentrations in juvenile fall chinook salmon from Columbia River hatcheries." N. Am. J. Aquac.
72(1):73-92. doi: 10.1577/A08-068.1.

JRB Associates. 1985. "Installation Restoration Program Phase I - Records Search, 92nd Bombardment
Wing (Heavy), Fairchild AFB, Washington (Draft)." Report to US Air Force, Strategic Air Command.
189p., January.

Kaiser Aluminum & Chemical Corp. 1955a. "Trentwood...today." Kaiser Aluminum News 3p., August.



                                                                                                    A5-17



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 215
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20      PageID.13699 Page 205 of
                                                 249

Kaiser Aluminum & Chemical Corp. 1955b. "Two new mills roll as Trentwood's $1,500,000 expansion
completed." Kaiser Aluminum News 2p., March.

Kaiser Aluminum & Chemical Corp. 1956a. "A decade of progress..." Kaiser Aluminum News 21p.,
September.

Kaiser Aluminum & Chemical Corp. 1956b. "Northwest roundup: KA Washington plants reach peaks in
expansion, employment." Kaiser Aluminum News 1p., March.

Kaiser Aluminum & Chemical Corp. 1957. "Additions to existing facilities [Trentwood]." Kaiser
Aluminum News 8p., January.

Kaiser Aluminum & Chemical Corp. 1984. "Kaiser Aluminum & Chemical Corporation 1983 Annual
Report." 40p., February 24.

Kaiser Aluminum & Chemical Corp. 1986. "Kaiser Aluminum & Chemical Corporation 1985 Annual
Report." 44p., March 19.

Kaiser Aluminum & Chemical Corp. 1987. "Kaiser Aluminum & Chemical Corporation 1986 Annual
Report." 44p., March 10.

Kaiser Aluminum Corp. 1997. "Kaiser Aluminum Corporation 1996 Annual Report." 54p., February 28.

Kaiser Aluminum Corp. 2001. "Kaiser Aluminum Corporation 2000 Annual Report." 68p., April 2.

Kaiser Aluminum Corp. 2006. "Form 10-K: Annual Report Pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 for the fiscal year ended December 31, 2005 re: Kaiser Aluminum Corporation."
Submitted to US Securities and Exchange Commission. 165p.

Kaiser Aluminum Corp. 2017. "Form 10-Q (Quarterly Report), Filed 04/21/17 for the Period Ending
03/31/17." Submitted to US Securities and Exchange Commission. 65p.

Karl, H; Lehmann, I; Oetjen, K. 1998. "Levels of chlordane compounds in fish muscle, -meal, -oil and -
feed." Chemosphere 36(13):2819-2832. doi: 10.1016/S0045-6535(97)10224-7.

Keithly, J; Patmont, C. [Anchor QEA]. 2011. Memorandum to B. Dowling (WA Ecology) re: Final Year
4 Upriver Dam Cap Monitoring Results. 636p., October 2.

King County, Washington. 2016. "A Review of Select PCB Source Tracing Programs." Dept. of Natural
Resources and Parks, Water and Land Resources Division. Report to Washington State Dept. of Ecology
(WA Ecology). 170p., July.

Krapas, DP. [Inland Empire Paper Co.]. 2016. Letter to P. Hallinan (Washington State Dept. of Ecology)
re: Inland Empire Paper Company NPDES Permit No. WA 000082-5 renewal. 46p., April 29.

Lambert Group, Inc. 2001. Draft Letter Report to J. Barrier re: Limited Investigation Report of Suspect
PCB-containing Soils, Property Broadway & Cook with address 2616 East Broadway, Spokane, WA. 14p.,
January 2. [SPOKANE-PRR-0412531 - SPOKANE-PRR-0412544]

Landau Associates, Inc. 1994. "Independent Remedial Action RMPS Site, Spokane Industrial Park,
Spokane, Washington." Report to Pentzer Development Corp. 473p., January 27.


                                                                                                  A5-18



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 216
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20      PageID.13700 Page 206 of
                                                 249

Landau Associates, Inc. 2012. "Statement of Qualifications [re: Aviation/Seaport Environmental Site
Management Support Services, Port of Seattle/RFQ No. 00317324-12]." 31p., August 22.

Law Engineering Testing Co. (LETC). 1986. "Final Report: Investigation of Former Nike Missile Sites for
Potential Toxic and Hazardous Waste Contamination. Volume I." LES-Government Services Division.
Report to US Army Corps of Engineers, Huntsville Division. 198p., March.

LimnoTech. 2015a. "Spokane River Regional Toxics Task Force Phase 2 Technical Activities Report
(Draft)." Report to Spokane River Regional Toxics Task Force (SRRTTF). 36p., May 20.

LimnoTech. 2015b. "Spokane River Regional Toxics Task Force Phase 2 Technical Activities Report:
Identification of Potential Unmonitored Dry Weather Sources of PCBs to the Spokane River." Report to
Spokane River Regional Toxics Task Force (SRRTTF). 62p., August 12.

LimnoTech. 2016. "2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the
Spokane River." Report to Spokane River Regional Toxics Task Force. 125p., November 29.

LimnoTech. 2017. Memorandum to Spokane River Regional Toxics Task Force re: "Review Draft:
Homolog-specific PCB Mass Balance for the Spokane River." 22p., August 16.

Little, M. 2006. "Industrial evolution." Spokesman-Review                 April    2.   Accessed     at
http://www.spokesman.com/stories/2006/apr/02/industrial-evolution.

Mac, MJ; Nicholson, LW; McCauley, CA. 1979. "PCBs and DDE in commercial fish feeds." Progressive
Fish-Culturist 41(4):210-211. doi: 10.1577/1548-8659(1979)41[210:PADICF]2.0.CO;2.

Maule, AG; Gannam, AL; Davis, JW. 2007. "Chemical contaminants in fish feeds used in federal salmonid
hatcheries in the USA." Chemosphere 67(7):1308-1315. doi: 10.1016/j.chemosphere.2006.11.029.

MGS Environmental, Inc. 2004. "Subsurface Investigation for Soil Contamination at the Proposed City of
Spokane Fuel and Wash Facility Site Located at 2616 East Broadway Avenue, Spokane, Washington (Final
Field Report)." Report to Spokane, Washington, Dept. of Public Works and Utilities. 37p., December 13.
[SPOKANE-PRR-0412448 - SPOKANE-PRR-0412484]

Monsanto Co. 1977a. "Product/customer sales records (1959-1977)." 439p. [WATER_PCB-00042358 -
WATER_PCB-00042796]

Monsanto Co. 1977b. "Washington invoices binder (1966-1977)." 717p. [WATER_PCB-00038835 -
WATER_PCB-00039551]

Montana Dept. of Environmental Quality (MTDEQ). 2005. "Big Spring Creek Watershed Water Quality
Restoration Plan and Total Maximum Daily Loads (Version 1.1)." 294p., March. Accessed at
https://deq.mt.gov/Portals/112/water/wqpb/CWAIC/TMDL/M22-TMDL-01a.pdf.

Moore, B. [Washington State Dept. of Ecology (WA Ecology)]. 2014. Letter to K. Paine (ADM Milling
Co.) re: Reissuance of coverage under the Industrial Stormwater General Permit, Centennial Mills, Div.
ADM Milling, 2301 E Trent Ave., Spokane, WA [Permit No. WAR000313]. 3p., December 3.

Myriad Systems & Services, Inc. 1990. "Final Baseline Report, Spokane Transformer Site, Spokane,
Washington." Report to US EPA. 61p., March 21.



                                                                                                   A5-19



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 217
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20      PageID.13701 Page 207 of
                                                 249

Needles, A. 2017. "A look inside the privately-owned egg incubation facility in Bonney Lake." July 31.
News Tribune. Accessed at http://www.thenewstribune.com/news/local/community/puyallup-herald/
ph-news/article163733768.html.

Nine Mile Falls Campground. 2013. "Summary Score Sheet: Nine Mile Falls Campground, 11800
W Charles Rd, Nine Mile Falls, WA." 6p.

Noe, AE. [General Electric Co.]. 1987. Letter to C. Heisler (Centennial Mills) re: Final PCB material
disposal [Waste manifests, General Electric Tracking No. 20967/Shop No. 40031; General Electric
Document No. 87010/AR-097256]. 4p., September 8.

Northeast Public Development Authority Board (NEPDA); Spokane, Washington. 2017. "The Yard
Redevelopment Master Plan." 95p., April 10.

Northwest Area Committee. 2017. "Lake Pend Oreille and Pend Oreille River Geographic Response Plan."
488p.

Opalski, DD. [US EPA Region X]. 2006. Letter to D. Rosen (US Army Corps of Engineers, Seattle District)
re: Euclid Road Ground Water Site, Fairchild Nike Battery 87 - Formerly Used Defense Site, Spokane
County, Washington. 4p., October 11.

Parsons. 2007. "Spokane River PCB TMDL Stormwater Loading Analysis (Final Technical Report)."
Report to US EPA Region X; Washington State Dept. of Ecology (WA Ecology) Publication No. 07-03-
055. 52p., December.

Pentzer Development Corp. 1992. Letter Report to D. George (WA Ecology) re: Model Toxics Control Act
- Release Report [Spokane Industrial Park]. 21p., March 3.

Permanente Metals Corp. 1947a. "Aluminum." Permanente News 5p., January.

Permanente Metals Corp. 1947b. "Trentwood probes massacre." Permanente News 2p., October.

PTI Environmental Services. 1995. "Former Wastewater Treatment Plant Remedial Activities Report."
Report to Pentzer Development Corp. 89p., September.

Ream, J. 1964. "Kaiser plants in Spokane prepare to boost output." Spokesman-Review 1p., October 25.

Roar Tech Environmental Services Inc. Undated. "Report [re: Completion of the permanent closure of an
eight thousand gallon (8,000) gasoline underground storage tank (UST) for Spokane County]." Report to
Spokane, Washington. 53p. [SPOKANE-PRR-1718330 - SPOKANE-PRR-1718382]

Rumsey, GL. 1980. "Adventitious toxins in feeds." In Fish Feed Technology: Lectures Presented at the
FAO/UNDP Training Course in Fish Feed Technology, held at the College of Fisheries, University of
Washington, Seattle, Washington, U.S.A., 9 October-15 December 1978. United Nations Development
Programme, Food and Agriculture Organization of the United Nations. p183-186.

Schwyn Environmental Services. 2015. "Letter Report to P. Leinart (WA Ecology) re: Site Discovery and
Release Report for 24 and 28 East Spokane Falls Boulevard, Spokane, Washington." 89p., December 4.




                                                                                                  A5-20



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 218
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20     PageID.13702 Page 208 of
                                                 249

Science Applications International Corp. (SAIC). 2002a. "Final Remedial Investigation Work Plan, City
Parcel Site, Spokane, Washington." Report to Washington State Dept. of Ecology (WA Ecology), Eastern
Regional Office. 63p., February 1.

Science Applications International Corp. (SAIC). 2002b. "Remedial Investigation Report for the City
Parcel Site, Spokane, Washington (Draft)." Report to Washington State Dept. of Ecology (WA Ecology),
Eastern Regional Office. 164p., October 7.

Science Applications International Corp. (SAIC). 2003. "Final Report of Wastewater and Sludge Sampling
at Inland Empire Paper Company, Spokane, Washington (Revision 1)." Report to Washington State Dept.
of Ecology (WA Ecology). 74p., April 4.

Scott, C. 2012. "Trentwood gets major upgrades." Spokane J. Bus. 2p., March 29.

Skeo Solutions. 2012. "Fourth Five-Year Review Report for Northside Landfill (WAD980511778),
Spokane, Spokane County, Washington." Report to US EPA Region X. 81p., September 23.

Spokane County, Washington. 2017. "Parcel Boundary GIS File, Spokane County, WA."

Spokane County, Washington, Public Works Dept. (SCPWD). 2015. "NPDES Permit Renewal
Application, Spokane County Regional Water Reclamation Facility (Permit No. WA-0093317)."
Submitted to Washington State Dept. of Ecology (WA Ecology). Utilities Division. 81p., October 1.

Spokane River Regional Toxics Task Force (SRRTTF). 2015. Project Completion Memo to A. Borgias, et
al. re: Assessment of PCBs in Spokane Valley Groundwater. Environmental Assessment Program. 20p.,
September 16.

Spokane River Regional Toxics Task Force (SRRTTF). 2016. "Spokane Regional Toxics Task Force
August 24, 2016 (Revised final draft) [Summary meeting notes]." 7p., September 28.

Spokane, Washington, Wastewater Management Dept. (SWWM). 2012a. "Fact Sheet - City of Spokane
Wastewater Discharge Permit SIU-4581-01, Fairchild Airforce Base." 46p.

Spokane, Washington, Wastewater Management Dept. (SWWM). 2012b. "Fact Sheet - City of Spokane
Water Discharge Permit SIU-XXXX-01, Spokane International Airport (Draft)." 26p., January 23.
[SPOKANE-PRR-0172502 - SPOKANE-PRR-0172527]

Spokane, Washington, Wastewater Management Dept. (SWWM). 2013a. "2013 Annual Report: Adaptive
Management Plan for Reducing PCBs in Stormwater Discharges (Reporting Period: May, 2012 to May,
2013)." 52p., June.

Spokane, Washington, Wastewater Management Dept. (SWWM). 2013b. "2012 Pretreatment Annual
Report." 30p., March 4. [SPOKANE-PRR-0749901 - SPOKANE-PRR-0749930]

Spokane, Washington, Wastewater Management Dept. (SWWM). 2014. "2014 Annual Report: Adaptive
Management Plan for Reducing PCBs in Stormwater Discharges (Reporting Period: May, 2013 to May,
2014)." 53p., June.




                                                                                                 A5-21



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 219
Case 2:15-cv-00201-SMJ          ECF No. 373-1        filed 01/28/20      PageID.13703 Page 209 of
                                                   249

Spokane, Washington, Wastewater Management Dept. (SWWM). 2015a. "NPDES Permit Renewal
Application, Riverside Park Water Reclamation Facility (Permit No. WA-002447-3)." Submitted to
Washington State Dept. of Ecology (WA Ecology). 76p., December 21. [SPOKANE-PRR-0209062 -
SPOKANE-PRR-0209137]

Spokane, Washington, Wastewater Management Dept. (SWWM). 2015b. "City of Spokane Stormwater
Management Program (SWMP). 2014." Permit No. WAR04-6505. 48p.

Spokane, Washington, Wastewater Management Dept. (SWWM). 2015c. "PCBs in Municipal Products
(Revised)." 45p., July 21.

Spokane, Washington. 2011. "Documentation [re: Award of Transportation, Recycling, and Disposal of
Household Used Motor Oil and Antifreeze contract to Oil Re-Refining Co., Inc. (ORRCO)]." Solid Waste
Management Dept. 41p. [SPOKANE-PRR-2407283 - SPOKANE-PRR-2407323]

Spokane, Washington. 2016a. "Evaluation of Polychlorinated Biphenyls in Deicer (Draft)." Environmental
Programs. 24p., May 11. [SPOKANE-PRR-1539318 - SPOKANE-PRR-1539341]

Spokane, Washington. 2016b. "Evaluation of Polychlorinated Biphenyls in Traffic Marking Paint."
Environmental Programs. 15p., December 6. [SPOKANE-PRR-2231596 - SPOKANE-PRR-2231610]

Spokane, Washington. 2017a. "Plaintiff's responses and objections to Solutia Inc.'s special interrogatories
[Set One] [re: City of Spokane v. Monsanto Co., et al.]." Submitted to US District Court, Eastern District
of Washington. 19p., July 27.

Spokane, Washington. 2017b. "Riverside Park Water Reclamation Facility." Public Works and Utilities.
Accessed at https://my.spokanecity.org/publicworks/wastewater/treatment-plant.

Spokane, Washington; Able Clean-Up Technologies, Inc. 2007. "Contract for cleanup and disposal of PCB-
contaminated soil at 4701 East Valley Springs Road, Spokane, Washington." 5p., July 12. [SPOKANE-
PRR-3306909 - SPOKANE-PRR-3306913]

Spokane International Airport (SIA). 2012. "Application for a State Waste Discharge Permit to Discharge
Industrial Wastewater to Ground Water by Land Treatment or Application." Submitted to Washington State
Dept. of Ecology (WA Ecology). 144p. [SPOKANE-PRR-0780937 - SPOKANE-PRR-0781076]

Spokane International Airport (SIA). 2013. "Application for a State Waste Discharge Permit to Discharge
Industrial Wastewater to Ground Water by Land Treatment or Application (Revised)." Submitted to
Washington State Dept. of Ecology (WA Ecology). 248p., July.

Spokane Tribe of Indians. 2007. "Spokane Tribal Hatchery Operation and Maintenance: Annual Report,
January - December 2007." Report to US Dept. of Energy, Bonneville Power Administration, Division of
Wildlife. 19p.

Spokane Tribe of Indians. 2017. "Spokane Tribal Hatchery." Dept. of Natural Resources. Accessed at
http://www.spokanetribe.com/dnr-hatchery.

Spokane      Tribal      Fisheries.    2018.    "Spokane      Tribal       Hatchery."     Accessed       at
http://spokanetribalfisheries.com/programs/spokane-tribal-hatchery.




                                                                                                      A5-22



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 220
Case 2:15-cv-00201-SMJ         ECF No. 373-1        filed 01/28/20    PageID.13704 Page 210 of
                                                  249

Spokane Valley Herald. 1976. "Kaiser to invest heavily at Trentwood plant." Spokane Valley Herald 1p.,
December 8.

Spokane Valley, Washington. 2012. "Meeting agenda and associated documentation [re: May 8, 2012
meeting regarding Proposed Ordinance 12-014: Comprehensive Plan Amendments (includes text and map
amendments)]." 208p.

Spokesman Review. 1942. "Developments on the aluminum front." Spokesman-Review 2p., October 25.

Targeted Community and Brownfields. c. 2014. "Targeted Community and Brownfields: Hillyard,
Spokane, WA." 19p.

Therien, NC. [Washington State Dept. of Ecology (WA Ecology)]. 1985. Letter to B. York (General
Electric Co.) [re: Inspection of the Former General Electric Spokane Apparatus Service Shop]. 8p.,
December 7.

US Air Force. 1977. "NPDES Permit Application, Fairchild Air Force Base, Spokane, Washington."
Headquarters 92nd Combat Support Group (SCA). Submitted to US EPA Region X. 3p., October 7.

US Air Force. 1980. "Headquarters 92D Combat Support Group (SAC) Application for Hazardous Waste
Permit." Submitted to US EPA Region X. 44p., November 18.

US Air Force. 2013. "Third Five-Year Review Report for Fairchild AFB, Washington (Final)." 247p.,
August.

US Army Construction Engineering Research Laboratories (US ACERL). 1997. "Searching the Skies: The
Legacy of the United States Cold War Defense Radar Program." Report to US Air Force Air Combat
Command. 202p., June.

US Army Corps of Engineers (US ACE); Kennedy-Tudor Consulting Engineers. 1976. "Metropolitan
Spokane Region Water Resources Study. Appendix H, Volume 1: Plan Formulation and Evaluation." US
ACE Seattle District. NTIS ADA036595. 463p.

US Army Corps of Engineers (US ACE). 2015a. "Formerly Used Defense Sites (FUDS) Public Geographic
Information System (GIS) - 2015 Annual Report to Congress [Washington State FUDS Properties]." 1p.

US Army Corps of Engineers (US ACE). 2015b. "Formerly Used Defense Sites (FUDS) [Washington
State]." 6p., September 30.

US Census Bureau. 2015. "TIGER/Line® shapefiles and TIGER/Line® files." Accessed at
https://www.census.gov/geo/maps-data/data/tiger-line.html.

US Census Bureau. 2016a. "US County Boundaries."

US Census Bureau. 2016b. "US State Boundaries."

US District Court, Eastern District of Washington. 2011. "Consent decree between Plaintiff Spokane
Riverkeeper and Defendant City of Spokane [re: Spokane Riverkeeper v. City of Spokane]." Case No. CV-
11-0217-LRS. 47p., August 23.




                                                                                                 A5-23



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 221
Case 2:15-cv-00201-SMJ         ECF No. 373-1      filed 01/28/20     PageID.13705 Page 211 of
                                                249

US Dept. of Transportation (US DOT). 2012. "National Policy: Polychlorinated Biphenyls (PCBs) in the
National Airspace System." Federal Aviation Administration (FAA). Order 1050.14B. 23p., November 6.

US EPA Region VII. 1979. "Kansas PCB Contaminated Cattle and Swine." 135p.

US EPA. 1991. "PCB, Lead, and Cadmium Levels in Shredder Waste Materials: A Pilot Study (Final)."
Office of Toxic Substances, Office of Solid Waste. EPA 560/5-90-008B. 474p., April.

US EPA. 1992a. "Enforcement Accomplishments Report, FY 1991." Office of Enforcement, Compliance
Evaluation Branch. 300-R92-008; LE-133. 156p., April.

US EPA. 1992b. "Pollution Prevention through Compliance and Enforcement: A Review of OPTS
Accomplishments." Office of Pesticides and Toxic Substances. 22T-1002. 60p., January.

US EPA. 1993. "Superfund Record of Decision: Fairchild Air Force Base 4 Areas (Operable Unit 2), WA."
EPA/ROD/R10-93/068. 191p., July.

US EPA. 1996. "Record of Decision: Fairchild Air Force Base (4 Waste Areas), Operable Unit 1, Spokane
WA." EPA/ROD/R10-96/136. 251p.

US EPA. 1999a. "PCB case seeks $700,000 in fines for illegal disposal near Spokane." 5p., February 3.
[SPOKANE-PRR-1557022 - SPOKANE-PRR-1557026]

US EPA. 1999b. "Order on motions [re: The Burlington Northern and Santa Fe Railway Co.]." Office of
Administrative Law Judges. Docket No. TSCA-10-99-0051, November 23. Accessed at
http://widit.knu.ac.kr/epa/ebtpages/Compliance_n_Enforcement/Civil_Enforcement/Orders/siteout/s1out
89.htm.

US EPA. 2004. "Polychlorinated Biphenyl Inspection Manual." Office of Compliance. EPA-305-X-04-
002. 346p., August. Accessed at https://www.epa.gov/sites/production/files/2013-09/documents/
pcbinspectmanual.pdf.

US EPA. 2008. "Item-by-Item Instructions for Completing EPA Form 7710-53." Office of Solid Waste.
1p., March.

US EPA. 2009. "PCB Waste Handlers Database results [re: Washington State facilities]." 17p.,
September 1. [SPOKANE-PRR-0081613 - SPOKANE-PRR-0081629]

US EPA. 2010. "PCB Waste Handlers Database results [re: US EPA Region X facilities]." 26p.,
February 25. [SPOKANE-PRR-0711080 - SPOKANE-PRR-0711105]

US EPA. 2011. "PCB Waste Handlers Database results [re: US EPA Region X facilities]." 354p.,
October 21. [SPOKANE-PRR-1599488 - SPOKANE-PRR-1599841]

US EPA. 2015a. "Most Recent" EPA Regulated PCB Transformer Data." Office of Pollution Prevention
and Toxics. 324p., October. Accessed at https://www.epa.gov/sites/production/files/2015-10/documents/
most_recent_registrations_excel_document.xls_.pdf.




                                                                                                A5-24



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 222
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20     PageID.13706 Page 212 of
                                                 249

US EPA. 2015b. "PCBs in Building Materials - Questions & Answers." Office of Solid Waste and
Emergency Response (OSWER), Office of Resource Conservation and Recovery. 18p., July 28 Accessed
at https://www.epa.gov/sites/production/files/2016-03/documents/pcbs_in_building_materials_questions_
and_answers.pdf.

US EPA. 2015c. "Facility Registry Service (FRS) record for General Electric Co., 3919 N Sullivan Rd.,
Spokane, WA, 99216-1605 (EPA Registry Id: 110005311457)." September 24.

US EPA. 2016. "Revision of certain federal water quality criteria applicable to Washington." Fed. Reg.
81(228):85417-85437. 40 CFR 131. November 28.

US EPA. 2017a. "Discharge Monitoring Report (DMR) Pollutant Loading Tool."

US EPA. 2017b. "PCB Waste Handlers Database results [re: All United States facilities]." 4452p.,
January 18.

US EPA. 2017c. "USGS Discharge Monitoring Report (DMR) Site Locations, Spokane and Upper
Columbia River Watersheds (WA and ID)." In Enforcement and Compliance History Online (ECHO)
Water Pollutant Loading Tool: Water Pollution Search. Office of Enforcement and Compliance Assurance.
Accessed at https://echo.epa.gov/trends/loading-tool/water-pollution-search.

US EPA. 2018a. "Idaho NPDES Permits [Database]." Accessed at https://www.epa.gov/npdes-permits/
idaho-npdes-permits.

US EPA. 2018b. "List of Approved Polychlorinated Biphenyl (PCB) Commercial Storage and Disposal
Facilities."  Accessed    at     https://www.epa.gov/pcbs/list-approved-polychlorinated-biphenyl-pcb-
commercial-storage-and-disposal-facilities.

US EPA. 2018c. "Superfund Site Information Search Results for Radio Relay Sites." Accessed at
https://cumulis.epa.gov/supercpad/CurSites/srchsites.cfm.

US EPA. 2019a. "Enforcement          and   Compliance    History    Online   (ECHO)."   Accessed     at
https://echo.epa.gov.

US EPA. 2019b. "Permit Compliance System (PCS) and Integrated Compliance Information System
(ICIS): PCS-ICIS Overview." Accessed at https://www.epa.gov/enviro/pcs-icis-overview.

US EPA Region X. 2002a. "Superfund Fact Sheet: Northside Landfill, Spokane, Washington." 4p.,
November.

US EPA Region X. 2002b. "Second Five-Year Review Report for Northside Landfill Superfund Site,
Spokane, Spokane County, Washington." 56p., September 30.

US EPA Region X. 2006a. "June 2006 Update on EPA activities in the Deep Creek area, West Spokane
County." 4p., June.




                                                                                                   A5-25



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 223
Case 2:15-cv-00201-SMJ           ECF No. 373-1        filed 01/28/20      PageID.13707 Page 213 of
                                                    249

US EPA Region X. 2006b. "Fact Sheet [re: Proposals to issue three general wastewater discharge permits,
two of them for aquaculture facilities in Idaho, one of them for fish processors associated with aquaculture
facilities in Idaho and an individual permit for Epicenter Aquaculture]." NPDES Permit No. IDG-130000;
NPDES Permit No. IDG-131000; NPDES Permit No. IDG-132000; NPDES Permit No. ID-002826-6.
134p., June 14.

US EPA Region X. 2006c. "Five-Year Review, Spokane Junkyard and Associated Properties Superfund
Site, Spokane, Washington (Excerpts)." 12p., September 29.

US EPA Region X. 2007. "Authorization to Discharge under the National Pollutant Discharge Elimination
System (NPDES): Aquaculture Facilities in Idaho, subject to Wasteload Allocations under Selected Total
Maximum Daily Loads." Permit No.: IDG-130000. 96p., October 25.

US EPA Region X. 2011. "Five-Year Review, Spokane Junkyard and Associated Properties Superfund
Site, Spokane, Washington." 16p., September 23.

US EPA Region X. 2014a. "National Pollutant Discharge Elimination System (NPDES) Program State
Authorization Guidance (Draft)." Office of Water and Watersheds, NPDES Permits Unit. 69p., March.

US EPA Region X. 2014b. "Authorization to Discharge Under the National Pollutant Discharge
Elimination System: Hayden Area Regional Sewer Board, 10789 North Atlas Road, Hayden, ID (Final)."
Permit No.: ID0026590. 42p., September 30.

US EPA Region X. 2015. "Fact Sheet: Washington Hatchery General Permit." NPDES Permit Number:
WAG130000. 91p., December 23.

US EPA Region X. 2016. "Authorization to Discharge under the National Pollutant Discharge Elimination
System (NPDES): Federal Aquaculture Facilities and Aquaculture Facilities Located in Indian Country."
Permit No. WAG13000. 106p., June 9.

US EPA Region X; US Army Corps of Engineers (US ACE). 2007. "Third Five-Year Review Report for
Northside Landfill Superfund Site, Spokane, Spokane County, Washington." 110p., September.

US Fish and Wildlife Service Region I. 2012. "Investigation of Contaminants in Feeds and Fish at FWS
Pacific Region National Fish Hatcheries and the Ramifications to Human and Ecological Health (Final)."
94p., August.

US Food and Drug Administration (US FDA). 2017. "Unavoidable contaminants in food for human
consumption and food-packaging material, Subpart B - Tolerances for unavoidable poisonous or
deleterious substances: Polychlorinated biphenyls (PCBs)." 21 CFR 109.30. 3p.

US Geological Survey (USGS). 2018. "USGS stream gauge locations for the Spokane River, Washington."
In National Water Information System Web Interface: USGS Water Data for the Nation. Accessed at
https://waterdata.usgs.gov/usa/nwis.

US Government Accountability Office (US GAO). 2002. "Environmental Contamination: Corps Needs to
Reassess Its Determinations That Many Former Defense Sites Do Not Need Cleanup." GAO-02-658. 84p.,
August 23.




                                                                                                       A5-26



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 224
Case 2:15-cv-00201-SMJ         ECF No. 373-1      filed 01/28/20     PageID.13708 Page 214 of
                                                249

US War Assets Administration. 1947. "Aluminum Plants and Facilities: First Supplemental Report of the
War Assets Administration to the Congress." 55p., February 12.

Washington State Dept. of Ecology (WA Ecology). 1984. "Potential Hazardous Waste Site Preliminary
Assessment Summary Memorandum re: General Electric Co. (Spokane Apparatus Service Shop), E. 4323
Mission Avenue, Spokane, WA." 10p., September 7.

Washington State Dept. of Ecology (WA Ecology). 1992a. "Spokane Industrial Park Class II Inspection,
May 18-20, 1992." 93-e27. 43p., March.

Washington State Dept. of Ecology (WA Ecology). 1992b. "National Pollutant Discharge Elimination
System Waste Discharge Permit No. WA 000095-7, Spokane Industrial Park, N. 3808 Sullivan Road,
Spokane, WA." 21p., April 20.

Washington State Dept. of Ecology (WA Ecology). 1993. "Final Cleanup Action Plan, Former General
Electric Spokane Shop, E. 4323 Mission Avenue, Spokane, WA." Toxics Cleanup Program. 44p.,
March 29.

Washington State Dept. of Ecology (WA Ecology). 1995. "Department of Ecology 1993-94 Investigation
of PCBs in the Spokane River." Publication No. 95-310. 88p., February.

Washington State Dept. of Ecology (WA Ecology). 1995-2015. "Notes from Calls and Emails with
USFWS, Avista, Spokane Tribe." 79p.

Washington State Dept. of Ecology (WA Ecology). 1996. "Spokane River PCB Source Monitoring Follow-
up Study, November and December 1995." Publication No. 96-331. 32p., July.

Washington State Dept. of Ecology (WA Ecology). 2001. "Spokane River PCB and Source Survey, August
2000." Publication No. 01-03-016. 35p., April.

Washington State Dept. of Ecology (WA Ecology). 2002. "Spokane Area Point Source PCB Survey,
May 2001." Publication No. 02-03-009. 94p., March.

Washington State Dept. of Ecology (WA Ecology). 2003a. "Periodic Review, General Electric/Spokane
Site, 1997-2002." 30p., March 20.

Washington State Dept. of Ecology (WA Ecology). 2003b. "Compliance Report re: Burlington Northern
Santa Fe RR-Parkwater (RCRA ID #: WAD 9980835425)." Hazardous Waste & Toxics Reduction
Program. 20p., August 15.

Washington State Dept. of Ecology (WA Ecology). 2004a. "Final Cleanup Action Plan, City Parcel Site,
Spokane, Washington." Eastern Regional Office, Toxics Cleanup Program. 166p., August.

Washington State Dept. of Ecology (WA Ecology). 2004b "Draft Cleanup Action Plan, City Parcel Site,
Spokane, Washington." Eastern Regional Office, Toxics Cleanup Program. 68p., July.

Washington State Dept. of Ecology (WA Ecology). 2004c "Table 740-1 Method A: Soil Cleanup Levels
for Unrestricted Land Uses." WAC 173-340-900. 2p.




                                                                                                A5-27



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 225
Case 2:15-cv-00201-SMJ        ECF No. 373-1       filed 01/28/20     PageID.13709 Page 215 of
                                                249

Washington State Dept. of Ecology (WA Ecology). 2005a. "Amended order [In the matter of compliance
by Kaiser Aluminum and Chemical Corporation Trentwood Works]." Amended Order No. 2868. 5p.,
October 12.

Washington State Dept. of Ecology (WA Ecology). 2005b. "Site Register excerpt [re: Voluntary Cleanup
Program no further action decision, General Electric, 3919 N Sullivan Rd., Spokane, WA]." Toxics
Cleanup Program. 6p., May 19.

Washington State Dept. of Ecology (WA Ecology). 2006. "Persistent Organic Pollutants in Feed and
Rainbow Trout from Selected Trout Hatcheries." Environmental Assessment Program. Publication No. 06-
03-017. 52p., April.

Washington State Dept. of Ecology (WA Ecology). 2008. "Second Periodic Review, General Electric
Spokane Site, Spokane, WA." 34p., April.

Washington State Dept. of Ecology (WA Ecology). 2009. "What does it mean to be on Ecology's List of
'Contaminated' Sites?" Toxics Cleanup Program. 2p., April. Accessed at https://www.ofm.wa.gov/sites/
default/files/public/legacy/resources/yearend/What_does_it_mean_to_be_on_Ecologys_list.pdf.

Washington State Dept. of Ecology (WA Ecology). 2010a. "Fact Sheet for Wastewater Discharge Permit
No. SIU-3471-03, Facility Name: Lloyd Industries, Inc. (Draft)." 19p.

Washington State Dept. of Ecology (WA Ecology). 2010b. "BNSF Parkwater Railyard Site [Fact sheet]."
Toxics Cleanup Program. 6p., September.

Washington State Dept. of Ecology (WA Ecology). 2010c. "Periodic Review, Inland Empire Paper, 3320
North Argonne Road, Millwood, Washington 99212." 16p., August.

Washington State Dept. of Ecology (WA Ecology). 2011a. "National Pollutant Discharge Elimination
System Waste Discharge Permit No. WA-000082-5, Inland Empire Paper Company, 3320 N. Argonne
Road, Spokane, WA." 39p., November 1.

Washington State Dept. of Ecology (WA Ecology). 2011b. "National Pollutant Discharge Elimination
System Waste Discharge Permit No. WA-000089-2, Kaiser Aluminum Fabricated Products, LLC, 15000
E Euclid Ave, Spokane Valley, WA." 43p., June 23.

Washington State Dept. of Ecology (WA Ecology). 2011c. "Spokane River PCB Source Assessment, 2003-
2007." Publication No. 11-03-013. 156p., April.

Washington State Dept. of Ecology (WA Ecology). 2011d. "Spokane International Airport: Attachment A,
Temporary Permit No. ST0045499." Water Quality Program. 7p., November 7.

Washington State Dept. of Ecology (WA Ecology). 2011e. "Draft Cleanup Action Plan, BNSF Parkwater
Railyard, Spokane, WA." Toxics Cleanup Program. 46p., September.

Washington State Dept. of Ecology (WA Ecology). 2012a. "Spokane River Water Quality Improvement
Projects: Spokane River PCBs Project." December.

Washington State Dept. of Ecology (WA Ecology). 2012b. "Kaiser Trentwood Site Update." Toxics
Cleanup Program. 4p., August.



                                                                                               A5-28



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 226
Case 2:15-cv-00201-SMJ        ECF No. 373-1       filed 01/28/20     PageID.13710 Page 216 of
                                                249

Washington State Dept. of Ecology (WA Ecology). 2012c. "Spokane River Urban Waters Source
Investigation and Data Analysis Progress Report (2009-2011): Source Tracing for PCB, PBDE,
Dioxin/Furan, Lead, Cadmium, and Zinc." Publication No. 12-04-025. 92p., September.

Washington State Dept. of Ecology (WA Ecology). 2013a. "Third Periodic Review (Draft Final), General
Electric Spokane Site." 60p., March.

Washington State Dept. of Ecology (WA Ecology). 2013b. "2nd Periodic Review, WA CC Spokane
Community College, Maintenance Building 201, 2000 N. Greene Street, Spokane, Washington." 19p.,
June.

Washington State Dept. of Ecology (WA Ecology). 2014a. "Eastern Washington Phase II Municipal
Stormwater Permit." 62p., August 1.

Washington State Dept. of Ecology (WA Ecology). 2014b. "National Pollutant Discharge Elimination
System Waste Discharge Permit No. WA0000892, Kaiser Aluminum Fabricated Products, LLC, 15000 E
Euclid Ave, Spokane Valley, WA [Modified]." 37p., November 18.

Washington State Dept. of Ecology (WA Ecology). 2014c. "Appleway Chevrolet, Inc. Site [Fact sheet]."
Toxics Cleanup Program. 3p., March.

Washington State Dept. of Ecology (WA Ecology). 2015a. "National Pollutant Discharge Elimination
System (NPDES) and State Waste Discharge General Permit for Stormwater Discharges Associated with
Industrial Activities: Industrial Stormwater General Permit." 69p., January 2.

Washington State Dept. of Ecology (WA Ecology). 2015b. "Fact Sheet: Upland Fin-Fish Hatching and
Rearing NPDES General Permit." 86p., December 16.

Washington State Dept. of Ecology (WA Ecology). 2015c. "Second Periodic Review, Martin Wood
Products Property, 2105 North Airport Street, Spokane, Washington." 21p., January.

Washington State Dept. of Ecology (WA Ecology). 2015d. "Periodic Review: Spokane River Upriver Dam
and Donkey Island PCB Sediment Site." 24p., December.

Washington State Dept. of Ecology (WA Ecology). 2016a. "Fact Sheet for NPDES Permit WA0000892,
Kaiser Aluminum Washington, LLC (Draft)." 71p., June 30.

Washington State Dept. of Ecology (WA Ecology). 2016b. "National Pollutant Discharge Elimination
System Waste Discharge Permit No. WA0000892, Kaiser Aluminum Fabricated Products, LLC, 15000 E
Euclid Ave, Spokane Valley, WA (Draft)." 57p., June 30.

Washington State Dept. of Ecology (WA Ecology). 2016c. "Second Periodic Review, Inland Empire Paper,
3320 North Argonne Road, Millwood, Washington 99212." 18p., April.

Washington State Dept. of Ecology (WA Ecology). 2016d. "Quality Assurance Project Plan: Spokane and
Troutlodge Fish Hatchery PCB Evaluation." Publication No. 16-03-104. 45p., March.

Washington State Dept. of Ecology (WA Ecology). 2016e. "National Pollutant Discharge Elimination
System (NPDES) and State Waste Discharge General Permit: Upland Fin-Fish Hatching and Rearing."
49p., April 1.



                                                                                               A5-29



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 227
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20     PageID.13711 Page 217 of
                                                 249

Washington State Dept. of Ecology (WA Ecology). 2016f. "Administrative order [In the matter of the
WDFW Spokane Hatchery]." Docket No. 13422. 8p., July 1.

Washington State Dept. of Ecology (WA Ecology). 2016g. "Wastewater Treatment Facility Site Visit
Report, Spokane International Airport Deicing." 3p., April 12.

Washington State Dept. of Ecology (WA Ecology). 2016h. "Polychlorinated Biphenyls in Consumer
Products." Publication No. 16-04-014. 61p., November.

Washington State Dept. of Ecology (WA Ecology). 2016i. "Spokane River Regional Toxics Task Force,
Evaluation of Measureable Progress, Evaluation Period: January 1, 2012 – December 31, 2014 (Final)."
43p., March 15.

Washington State Dept. of Ecology (WA Ecology). 2016j. "Periodic Review, Columbia Paint & Coatings,
112 North Haven Street, Spokane, WA." 23p., January.

Washington State Dept. of Ecology (WA Ecology). 2017a. "Cleanup site search details." Toxics Cleanup
Program.

Washington State Dept. of Ecology (WA Ecology). 2017b. "Confirmed and suspected contaminated sites
data." Toxics Cleanup Program.

Washington State Dept. of Ecology (WA Ecology). 2017c. "Cleanup Site Search."

Washington State Dept. of Ecology (WA Ecology). 2017d. "Environmental Information Management
(EIM) database."

Washington State Dept. of Ecology (WA Ecology). 2017e. "National Pollutant Discharge Elimination
System (NPDES) and State Waste Discharge General Permit for Stormwater Discharges Associated with
Construction Activity: Construction Stormwater General Permit." 55p., May 5.

Washington State Dept. of Ecology (WA Ecology). 2017f. "Rivers and Watersheds (Washington State)."

Washington State Dept. of Ecology (WA Ecology). 2017g. "Dams (Washington State)."

Washington State Dept. of Ecology (WA Ecology). 2017h. "Tribal Lands (Washington State)."

Washington State Dept. of Ecology (WA Ecology). 2017i. "Underground Injection Control (UIC) Database
(Version 2.1.0)." Underground Injection Control Program.

Washington State Dept. of Ecology (WA Ecology). 2017j. "Site Information: City Parcel Site, 708 N Cook
St, Spokane, WA."

Washington State Dept. of Ecology (WA Ecology). 2017k. "Cleanup Site Details: FUDS Fairchild Nike
45." 1p., July 20.

Washington State Dept. of Ecology (WA Ecology). 2017l. "Cleanup Site Details: Schade Brewery." 2p.,
July 24.

Washington State Dept. of Ecology (WA Ecology). 2017m. "Cleanup Site Details: BNSF Parkwater
Railyard." Toxics Cleanup Program. 2p., June 26.


                                                                                                 A5-30



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 228
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20     PageID.13712 Page 218 of
                                                 249

Washington State Dept. of Ecology (WA Ecology). 2017n. "Cleanup Site Details: BNSF Hillyard Lead
Soil Site." Toxics Cleanup Program. 2p., June 1.

Washington State Dept. of Ecology (WA Ecology). 2017o. "Water Quality Permitting and Reporting
System (PARIS)."

Washington State Dept. of Ecology (WA Ecology). 2017p. "Cleanup Site Details: Spokane International
Airport." 2p., June 20.

Washington State Dept. of Ecology (WA Ecology). 2017q. "Cleanup Site Details: Avista Corp Beacon
Storage Yard." Toxics Cleanup Program. 1p., May 12.

Washington State Dept. of Ecology (WA Ecology). 2017r. "Cleanup Site Details: Barrier Trust Property."
Toxics Cleanup Program. 2p., June 18.

Washington State Dept. of Ecology (WA Ecology). 2017s. "Cleanup Site Details: Alaska Steel & Supply."
Toxics Cleanup Program. 1p., June 18.

Washington State Dept. of Ecology (WA Ecology). 2017t. "Cleanup Site Details: General Electric Co.
Spokane." 2p., June 27.

Washington State Dept. of Ecology (WA Ecology). 2017u. "Cleanup Site Details: Mica Peak Federal
Aviation Agency, US FAA Mice Peak." 1p., July 20.

Washington State Dept. of Ecology (WA Ecology). 2017v. "Cleanup Site Details: Appleway Chevrolet
Inc." Toxics Cleanup Program. 2p., June 26.

Washington State Dept. of Ecology (WA Ecology). 2017w. "Cleanup Site Details: Atlas Mine & Mill
Supply Inc." Toxics Cleanup Program. 2p., June 2.

Washington State Dept. of Ecology (WA Ecology). 2017x. "Cleanup Site Details: Stockland Livestock
Exchange." 2p., June 27.

Washington State Dept. of Ecology (WA Ecology). 2017y. "Cleanup Site Details: FUDS Fairchild Nike
87." 2p., July 20.

Washington State Dept. of Ecology (WA Ecology). 2017z. "Cleanup Site Details: Avista Corp. Spokane
Service Center." 2p., June 22.

Washington State Dept. of Ecology (WA Ecology). 2017aa. "Cleanup Site Details: Spokane River Upriver
Dam and Donkey Island." 2p., July 20.

Washington State Dept. of Ecology (WA Ecology). 2018a. "Water Quality Permitting and Reporting
System (PARIS)."

Washington State Dept. of Ecology (WA Ecology). 2018b. "Reissuance of Eastern Washington Phase II
Municipal Stormwater Permit: Initial Overview of the Proposed Permit Language Changes for the 2019
Permit." 2p., April 9.




                                                                                                 A5-31



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 229
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20      PageID.13713 Page 219 of
                                                 249

Washington State Dept. of Ecology (WA Ecology). 2018c. "National Pollutant Discharge Elimination
System and State Waste Discharge General Permit for Process Water, Stormwater, and Mine Dewatering
Water Discharges Associated with Sand and Gravel Operations, Rock Quarries, and Similar Mining
Facilities, Including Stockpiles of Mined Materials, Concrete Batch Operations and Hot Mix Asphalt
Operations: The Sand and Gravel General Permit." 64p., April 1.

Washington State Dept. of Ecology (WA Ecology). 2018d. "Cleanup Site Details: US DOE BPA Bell
Maintenance HQ." 2p., April 20.

Washington State Dept. of Ecology (WA Ecology). 2018e. "Cleanup Site Details: FUDS RRA 3 Dartford."
1p., May 1.

Washington State Dept. of Ecology (WA Ecology). 2018f. "Cleanup Site Details: FUDS RRA 7
Davenport." 1p., May 1.

Washington State Dept. of Ecology (WA Ecology). 2019. "Eastern Washington Phase II Municipal
Stormwater Permit." 57p., July 1.

Washington State Dept. of Ecology (WA Ecology). c. 1991. "Fact Sheet - Application for National
Pollutant Discharge Elimination System (NPDES) Permit to Discharge Pollutants to State Waters [Renewal
of Permit WA-000095-7]." 36p.

Washington State Dept. of Ecology (WA Ecology). c. 1999. "Summary scoring sheets, City Parcel, 708 N.
Cooke, Spokane, WA 99202." 8p.

Washington State Dept. of Ecology (WA Ecology). c. 2018. "Facility/Site: Circle M Construction Co Inc."
2p.

Washington State Dept. of Ecology (WA Ecology); Kaiser Aluminum & Chemical Corp. 2005. "Agreed
order [In the matter of remedial action by Kaiser Aluminum and Chemical Corporation Trentwood Site]."
Agreed Order No. 2692. 102p., June 6.

Washington State Dept. of Ecology (WA Ecology); Kaiser Aluminum Washington, LLC. c. 2012.
"Amendment No. 1 to agreed order [In the matter of remedial action by Kaiser Aluminum & Chemical
Corporation Trentwood Site]." Agreed Order No. 2692. 29p.

Washington State Dept. of Ecology (WA Ecology); Washington State Dept. of Health (WADOH). 2015.
"PCB Chemical Action Plan." Publication No. 15-07-002. 223p., February.

Washington State Dept. of Ecology (WA Ecology); US EPA. 2011. "Near Marmots, Near Beer: A Tour of
Cleanup & Redevelopment Projects in Downtown Spokane." Presented at Brownfields & Land
Revitalization 2011 Conference: Turning Liabilities into Assets in the Inland Northwest. 8p.

Washington State Dept. of Fish and Wildlife (WDFW). 2008. "Ford Hatchery Annual Report, January 1,
2007 - December 31, 2007." Report to US Dept. of Energy, Bonneville Power Administration, Division of
Wildlife. 12p., January.

Washington State Dept. of Fish and Wildlife (WDFW). 2015a. "NPDES Permit Renewal Application,
Permit No. WAG13-7007." Submitted to Washington State Dept. of Ecology (WA Ecology). 10p.,
January 21.



                                                                                                  A5-32



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 230
Case 2:15-cv-00201-SMJ         ECF No. 373-1       filed 01/28/20     PageID.13714 Page 220 of
                                                 249

Washington State Dept. of Fish and Wildlife (WDFW). 2015b. "Spokane Hatchery." 2p., March. Accessed
at http://srrttf.org/wp-content/uploads/2015/03/Spokane-Fact-Sheet.pdf.

Washington State Dept. of Fish and Wildlife (WDFW). 2015c. "WDFW Plans - Facility Sampling, Solid
Waste Management, Pollution Prevention, Spokane Hatchery - WAG 13-7007." 14p., January 15.

Washington State Dept. of Fish and Wildlife (WDFW). 2017a. "2017 Statewide Hatchery Trout & Kokanee
Stocking Plan for Washington's Lakes and Streams." Accessed at https://wdfw.wa.gov/publications/01900/
wdfw01900.pdf.

Washington State Dept. of Fish and Wildlife (WDFW). 2017b. "Spokane Hatchery Paint and Caulk
Assessment Report and Feed Plan." Report to Washington State Dept. of Ecology (WA Ecology). 2p.,
February 28.

Washington State Dept. of Fish and Wildlife (WDFW). 2017c. "WDFW Spokane Hatchery - Review of
Status of Administrative Order Docket No. 13422." Submitted to Washington State Dept. of Ecology (WA
Ecology). 4p., December 8.

Washington State Dept. of Fish and Wildlife (WDFW). 2018a. "Trout Stocking: Statewide Hatchery Trout
& Kokanee Stocking Plan." Accessed at https://wdfw.wa.gov/fishing/plants/statewide.

Washington State Dept. of Fish and Wildlife (WDFW). 2018b. "Catchable Trout Plant Reports."

Washington State Dept. of Fish and Wildlife (WDFW). 2018c. "About the Washington Department of Fish
& Wildlife." Accessed at https://wdfw.wa.gov/about.

Washington State Dept. of Transportation (WSDOT). 1996. "Southriver Drive, City of Spokane, Division
Street to Perry Street: Limited, Environmental Assessment Report of Known and Suspected Contaminated
Sites." Eastern Region Environmental Office. 20p., February. [SPOKANE-PRR-1737307 - SPOKANE-
PRR-1737326]

Washington Superior Court, Spokane County. 2003. "Consent decree between Washington State
Department of Ecology, Avista Development, Inc., and Kaiser Aluminum & Chemical Corporation
[re: State of Washington, Dept. of Ecology v. Avista Development, Inc., and Kaiser Aluminum & Chemical
Corp.]." No. 03-2-00422-1. 120p., February 5.

Washington Superior Court, Spokane County. 2012. "Consent decree between Washington State
Department of Ecology and BNSF Railway Company [re: State of Washington, Dept. of Ecology v. BNSF
Railway Co.]." 109p., April 18.

White, J Jr. [Spokane Riverkeeper]. 2015. Email to B. Adams (Liberty Lake Sewer and Water District),
et al. [re: Stocked fish migration]. 2p., September 4.

Wilkinson, T. 2015. "Making things right again." Mont. Outdoors p30-34. Accessed at http://fwp.mt.gov/
mtoutdoors/pdf/2015/LewistownHatchery.pdf.

Windsor, S. [Spokane, Washington]. 2013. Internal email to G. Glenn and K. Gimpel [re: City of Tacoma
settles with EPA for violating federal rules on PCBs in used oil]. 2p., October 1. [SPOKANE-PRR-
0473717 - SPOKANE-PRR-0473718]




                                                                                                 A5-33



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 231
Case 2:15-cv-00201-SMJ         ECF No. 373-1      filed 01/28/20     PageID.13715 Page 221 of
                                                249

 Wnek, Z. 2018. "Schade Brewery." Accessed at http://www.spokanehistorical.org/items/show/152.




 Gradient                                                                                        A5-34



Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 232
Case 2:15-cv-00201-SMJ       ECF No. 373-1     filed 01/28/20    PageID.13716 Page 222 of
                                             249




  Tables




 Gradient




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 233
                              Case 2:15-cv-00201-SMJ                        ECF No. 373-1               filed 01/28/20                PageID.13717 Page 223 of
                                                                                                      249
  Table A5.1 Information Sources Used to Identify PCB Sites
  Source Author                           Source Title                               Description                                         Site List Outcome                                    Category
  EDR (2017a)                      DataMap Environmental Atlas EDR provides comprehensive searches of available      21 additional sites were identified using the EDR        Identified potential Users, Permitted
                                                               state and federal databases to produce                report based on their presence on PCB‐related lists      Dischargers, and Releases.
                                                               compilations of environmental‐related information     (the National PCB Notifications or PCB Transformer
                                                               about sites in given areas. An "EDR DataMap           Registry).
                                                               Environmental Atlas" was generated for the
                                                               Spokane and Liberty Lake areas of Washington.
  EDR (2017b)                      DataMap Environmental Atlas A limited data report was generated for the Idaho     Additional sites were identified using the EDR report    Identified potential Users, Permitted
                                                               cities located along the Spokane River.               based on their presence on PCB‐related lists (the        Dischargers, and Releases.
                                                                                                                     National PCB Notifications or PCB Transformer
                                                                                                                     Registry).
  LimnoTech (2016)                     PCB Reduction Report  The LimnoTech report includes estimates of PCB‐         Three additional utilities were identified. Further      Identified potential Users.
                                                             containing transformers in the Spokane River            information was obtained about five utilities.
                                                             watershed based on direct conversation with the
                                                             utilities. We have not identified the original source
                                                             information, and therefore rely on this report for
                                                             the identification of additional Users.
  Monsanto Co. (1977a,b)           Monsanto Customer Records The Monsanto Customer Records appear to be a
                                     and Monsanto Invoices   partial listing of national customers from 1959 to
                                                             1977. The Monsanto Invoices are limited to
                                                             customers within Washington State. Sites not
                                                             already included in the Releases or Permitted
                                                             Dischargers category were included in the Users
                                                             category.
  Spokane County, Public Works            SIU Permitting      SIU permit holders were identified by reviewing        Overall, 31 facilities were identified, 25 of which were New sites were included as Permitted
  Department (SCPWD, 2015);                                   current and past NPDES permits from the Riverside      not previously identified.                               Dischargers.
  Spokane Wastewater                                          Park Water Reclamation Facility (Riverside WWTP)
  Management Department                                       and the Spokane County Regional Water
  (SWWM, 2015a)                                               Reclamation Facility (SCRWRF).
  SRRTTF (2015)                       Assessment of PCBs in   The Task Force and WA Ecology's Environmental          Of the 33 sites, 25 were identified on WA Ecology's      All sites identified are included in the
                                   Spokane Valley Groundwater Assessment Program (EAP) identified sites where        Cleanup Site Details list (described above). The         Releases category.
                                                              PCBs may be present in groundwater and possibly        additional 8 sites were identified by the EAP, but the
                                                              contribute PCBs to the river.                          rationale was not usually provided.
  US EPA (2009, 2010, 2011, 2017b)     PCB National Report    US EPA maintains a list of sites that are known to     28 facilities in Spokane County and 1 in Idaho search.   New sites were included as Users.
                                                              have a PCB activity. Also known as the Notifications   Six sites have known PCB releases, three are known
                                                              for PCB Activities (PADS).                             permitted dischargers, and the remaining sites are
                                                                                                                     included as User sites.
  US EPA (2019a)                     US EPA's Enforcement and    US EPA maintains the ECHO database to track         Three additional sites identified.                       Identified two potential Users and one
                                     Compliance History Online   compliance and enforcement information                                                                       potential Release.
                                              (ECHO)             nationwide. ECHO searches the Integrated
                                                                 Compliance Information System (ICIS), which
                                                                 includes actions taken under TSCA.
  US EPA (2015a)                      Regulated Transformers     US EPA requires that transformers with over         Three companies with registered transformers were        New sites were included as Users.
                                                                 500 ppm of PCBs present in the transformer oils are identified in Spokane County, none in Kootenai
                                                                 required to be registered; additional transformers County.
                                                                 with lower concentrations may also be included.



GRADIENT
                                                                                                                                                                                                                   Page 1 of 3


    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 234
                               Case 2:15-cv-00201-SMJ                           ECF No. 373-1                filed 01/28/20                  PageID.13718 Page 224 of
                                                                                                           249
  Source Author                                Source Title                               Description                                          Site List Outcome                                       Category
  US EPA (2017a)                      Discharge Monitoring Report US EPA maintains the complete list of National           205 permits were identified in the Spokane River           Overall 31 NPDES permits were
                                      (DMR) Pollutant Loading Tool Pollutant Discharge Elimination System (NPDES)          watershed. The list was then restricted to (a) permits     identified for the Permitted Dischargers
                                                                   permitted discharges on this site. The site also        related to water treatment plants; (b) permits related     category. Only one site was previously
                                                                   includes sampling information when available. WA        to municipal separated storm sewer systems; and (c)        identified as a Release site (Kaiser).
                                                                   Ecology is the regulatory entity issuing most of the    any site‐specific permit in which PCBs are regulated in
                                                                   NPDES permits in Washington, US EPA is the              some way.
                                                                   regulatory entity currently in Idaho and permits on
                                                                   tribal lands are administered by US EPA.
  US EPA (2018a)                          Idaho NPDES Permits      US EPA maintains a database that includes               No additional sites identified, obtained further           N/A
                                               (Database)          information about current and inactive permits          information on known sites.
                                                                   issued in Idaho.
  US EPA (2018b)                       Approved PCB Commercial US EPA permitted facilities that store PCB waste            No storage or disposal facilities were identified in the   None.
                                          Storage and Disposal     prior to proper disposal.                               Spokane River watershed located within Washington
                                                Facilities                                                                 or Idaho.
  US EPA (as cited in EDR, 2017a,b)     FIFRA and TSCA Tracking US EPA tracks enforcement actions and compliance           Searched via the EDR report. No additional                 Identified potential Users.
                                              System (FTTS)        activities for FIFRA, TSCA, and EPCRA. EDR has info     inspections or actions found on US EPA online
                                                                   from 1985‐2012; US EPA online database only             database.
                                                                   includes violations over the past 3 years, of which
                                                                   there are some not associated with PCBs. Identified
                                                                   all sites that underwent a "Section 6 PCB Federal
                                                                   Inspection."
  US EPA (as cited in EDR, 2017a,b)          TSCA Database         US EPA maintains a list of the manufacturers and        Searched via the EDR report.                               Identified potential Users.
                                                                   importers of chemical substances included on the
                                                                   TSCA Chemical Substance Inventory list (which
                                                                   includes PCBs). US EPA last issued this list in 2012.
  WA Ecology (1995, 2001, 2002)           Point Source Surveys     WA Ecology conducted PCB point source surveys in        The early studies focused on Kaiser Trentwood, the         All of the industrial locations were
                                                                   1993‐1994, 2000, and 2001 to identify potential         Spokane Industrial Park, three wastewater treatment        included on either the WA Ecology
                                                                   major contributors to the Spokane River.                plants (Spokane, Liberty Lake and Post Falls), the Old     Cleanup Site list or Task Force
                                                                                                                           Inland Metals Site and the Washington Water Power          groundwater memo and are included in
                                                                                                                           Co. (WWP, now Avista Corp.) Beacon Storage Yard.           our Releases category. The WWTPs
                                                                                                                           Inland Empire Paper Company was added to their             were included under the Permitted
                                                                                                                           study in 2001.                                             Dischargers category.
  WA Ecology (2017a)                      Cleanup Site Details      List includes information about potential              30 sites within the Washington portion of the Spokane      All sites with suspected or confirmed PCB
                                                                    contamination for a wide range of chemicals of         River watershed were identified with PCB                   contamination are included in the
                                                                    concern (COCs) in environmental media; relative        contamination in at least one media on‐site;               Releases category.
                                                                    concentrations of the COCs in each media are           additional sites with halogenated organic
                                                                    described by six levels.                               contamination were also reviewed, including several
                                                                                                                           Formerly Used Defense Sites (FUDS) sites.
  WA Ecology (2017b)                   Confirmed and Suspected Provides additional details on active sites found in        No additional sites identified, obtained further           N/A
                                        Contaminated Sites List   the Cleanup Site Details list.                           information on known sites.
                                                (CSCSL)
  WA Ecology (2017c)                  Cleanup Site Search website WA Ecology maintains additional information for       No additional sites identified; obtained further              N/A
                                                                  some sites. This publically available information     information on known sites.
                                                                  includes brief site background information, and may
                                                                  also include legal documents and technical reports
                                                                  such as feasibility studies, remedial investigations,
                                                                  and periodic reviews.


GRADIENT
                                                                                                                                                                                                                        Page 2 of 3


    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 235
                                  Case 2:15-cv-00201-SMJ                               ECF No. 373-1                  filed 01/28/20                   PageID.13719 Page 225 of
                                                                                                                    249
  Source Author                                 Source Title                            Description                                                    Site List Outcome                                          Category
  WA Ecology (2017d)                     Environmental Information For each of the Release sites identified, we obtained            No additional sites identified, obtained further             N/A
                                        Management (EIM) Database the PCB sampling data from the EIM database in                    information on known sites.
                                                                   order to assess the potential magnitude of PCB
                                                                   releases to the watershed for these sites.
  WA Ecology (2018a)                      Permitting and Reporting WA Ecology maintains a water quality database that               No additional sites identified, obtained further             N/A
                                        Information System (PARIS) includes information about current and inactive                  information on known sites.
                                                  database         permits. Information provided may include
                                                                   submissions from the permittee, enforcement
                                                                   actions, and inspection reports.
  Notes:
  EPCRA = Emergency Planning and Community Right‐to‐Know Act; FIFRA = Federal Insecticide, Fungicide, and Rodenticide Act; N/A = Not Applicable; PCB = Polychlorinated Biphenyl; ppm = Parts Per Million; SIU = Significant Industrial User;
  Task Force = Spokane River Regional Toxics Task Force; TSCA = Toxic Substances Control Act; US EPA = United States Environmental Protection Agency; WA Ecology = Washington State Department of Ecology; WWTP = Wastewater
  Treatment Plant.




GRADIENT
                                                                                                                                                                                                                                       Page 3 of 3


    Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 236
                                                                                                       Case 2:15-cv-00201-SMJ                          ECF No. 373-1                filed 01/28/20                PageID.13720 Page 226 of
                                                                                                                                                                                  249
 Table A5.3a Results of Upland PCB Site Research – Releases
                                     Site Details                                                                     Location                                                   On‐site PCB Use                                                     Discharges                                                   Permitted Discharges
                                                                                    WA Ecology        WA Ecology
                                                                                                                                            Within Spokane                                                              Discharge    Discharge      Waterbody/                                  Permit              With PCB
 Map ID          Site Name                 Address            Information Source   Facility Site ID Cleanup Site ID       City    County                       Nature of PCB‐related Operations         PCBs On‐site?                                                 Additional Discharges              Number                          Notes
                                                                                                                                             City Limits?                                                                 Type         Detail       Sewershed                                    Type             Information?
                                                                                       (FS ID)          (CS ID)
 R3            Avista Corp. ‐        4323 E. Upriver Drive        Task Force         9766365             2727           Spokane   Spokane        Yes                                                                     Other       Outside of     Spokane River                                N/A      N/A         N/A                N/A
            Beacon Storage Yard                               groundwater memo;                                                                                                                                                        area
                                                              WA Ecology cleanup
                                                                 website search
 R19       Barrier Trust Property     2616 E. Broadway            Task Force         7617080             467            Spokane   Spokane        Yes            Impacts from City Parcel, which is          Yes          Sewer          MS4            Union            Drywell located near     N/A      N/A         N/A                N/A
                                          Avenue              groundwater memo;                                                                              located to the west of property, across                                                                 southwest corner of City
                                                              WA Ecology cleanup                                                                                an alleyway. City of Spokane had                                                                      Parcel was disconnected
                                                                 website search                                                                                covered the alleyway with gravel to                                                                   from the storm system in
                                                                                                                                                              prevent exposure to soils impacted by                                                                 December 2011 due to this
                                                                                                                                                                              PCBs.                                                                                    area being a continued
                                                                                                                                                                                                                                                                        source of PCBs to the
                                                                                                                                                                                                                                                                              system.
 R48       BNSF Hillyard Lead Soil   5000 N. Ferrall Street       Task Force          960924            1371            Spokane   Spokane        Yes           The site used to have PCB‐containing         Yes          Sewer          MS4           Cochran                                    N/A      N/A         N/A                N/A
                     Site                                     groundwater memo;                                                                               transformers in contact with unpaved
                                                              WA Ecology cleanup                                                                              ground surface. The BNSF Black Tank
                                                                 website search                                                                              site contained a tank used to store dust
                                                                                                                                                              oil that contained PCBs. The adjacent
                                                                                                                                                                Freya Street site housed four PCB‐
                                                                                                                                                                     containing transformers.
 R10          BNSF Parkwater         5302 E. Trent Avenue         Task Force            676             1318            Spokane   Spokane        Yes         PCBs detected in three areas: Western          Yes          Other      Injection and       N/A                                      N/A      N/A         N/A                N/A
                 Railyard                                     groundwater memo;                                                                                  Fruit Express (WFE) Maintenance                                     Infiltration
                                                              WA Ecology cleanup                                                                             Facility, Transformer Storage Area, and                                     (I&I)
                                                                 website search                                                                                 the Dismantling Spur Area, where
                                                                                                                                                                 impacted soils were stored. One
                                                                                                                                                             transformer containing 6.8 mg/kg PCBs
                                                                                                                                                                      present on‐site in 2003.
 R130          Spokane City          2nd Avenue & Monroe       Task Force              22914            12963           Spokane   Spokane        Yes              Petroleum‐gasoline and non‐               Yes                                                                                  N/A      N/A         N/A                N/A
               Engineering                   Street       groundwater memo;                                                                                  halogenated organics are present at this
                                                          WA Ecology cleanup                                                                                                 site.
                                                             website search
 R69       24‐28 E. Spokane Falls 24‐28 E. Spokane Falls       Task Force              8544             12975           Spokane   Spokane        Yes                                                        Yes                                                                                  N/A      N/A         N/A                N/A
                 Boulevard               Boulevard        groundwater memo;
                                                          WA Ecology cleanup
                                                             website search
 R25        Hite Crane & Rigging     4323 E. Broadway          Task Force            1881495            12253           Spokane   Spokane        Yes                        Unknown                         Yes                                                                                  N/A      N/A         N/A                N/A
                      Inc.                                groundwater memo;
                                                          WA Ecology cleanup
                                                             website search
 R131      Avista N. Elizabeth St. 2425 N. Elizabeth Road WA Ecology cleanup           12731            13063           Spokane   Spokane        No                         Unknown                         Yes
                                                             website search                                              Valley
 R23          Columbia Paint &      112 N. Haven Street        Task Force               640             1209            Spokane   Spokane        Yes                  Paint manufacturing                    No          Sewer          CSO         CSO 34 (Erie)                                N/A      N/A         N/A                N/A
                  Coatings                                groundwater memo;
                                                          WA Ecology cleanup
                                                             website search
 R123        Custer Commercial 5025 E. Sprague Avenue          Task Force              9889             11621           Spokane   Spokane        No                       None known                         No          Other       Outside of                                                  N/A      N/A         N/A                N/A
                 Center Soil                              groundwater memo                                               Valley                                                                                                        area
                Remediation
 R12       Alaska Steel & Supply     3410 E. Desmete           Task Force               670             1138            Spokane   Spokane        Yes                 Information not found                  Yes          Sewer          MS4            Union                                     N/A      N/A         N/A                N/A
                                          Avenue          groundwater memo;
                                                          WA Ecology cleanup
                                                             website search
 R97        General Electric Co. ‐ 3919 N. Sullivan Road       Task Force            34795691           2733            Spokane   Spokane        No                         Unknown                         Yes          Other       Outside of                                                  N/A      N/A         N/A                N/A
                Sullivan Road                             groundwater memo;                                              Valley                                                                                                        area
                                                          WA Ecology cleanup
                                                            website search;
                                                          Monsanto Customer
                                                           Records; Monsanto
                                                                Invoices




GRADIENT
                                                                                                                                                                                                                                                                                                                                                 Page 1 of 6


       Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 237
                                                                                                  Case 2:15-cv-00201-SMJ                           ECF No. 373-1                filed 01/28/20               PageID.13721 Page 227 of
                                                                                                                                                                              249
                                 Site Details                                                                    Location                                                   On‐site PCB Use                                                    Discharges                                               Permitted Discharges
                                                                               WA Ecology        WA Ecology
                                                                                                                                        Within Spokane                                                             Discharge    Discharge      Waterbody/                             Permit              With PCB
 Map ID        Site Name               Address          Information Source    Facility Site ID Cleanup Site ID       City     County                       Nature of PCB‐related Operations        PCBs On‐site?                                              Additional Discharges            Number                          Notes
                                                                                                                                         City Limits?                                                                Type         Detail       Sewershed                               Type             Information?
                                                                                  (FS ID)          (CS ID)
 R9        General Electric Co.'s 4323 E. Mission Avenue      Task Force            630             1082           Spokane    Spokane        Yes         Transformer refurbishing facility from        Yes          Other      Injection and   Infiltration                            N/A      N/A         N/A                N/A
            Spokane Apparatus                            groundwater memo;                                                                                   1961 to 1980. Extensive use of                                     Infiltration       area
                Service Shop                             WA Ecology cleanup                                                                              transformer oils on‐site. Uncontrolled                                     (I&I)
                                                           website search;                                                                                release of oils into soils/groundwater
                                                         Monsanto Customer                                                                                    from steam cleaning activities.
                                                          Records; Monsanto
                                                               Invoices
 R92             Holcim Inc.      12207 E. Empire Avenue      Task Force        52126416           4580            Spokane    Spokane        No                       None known                        No          Other       Outside of                                             N/A      N/A         N/A                N/A
                                                         groundwater memo                                           Valley                                                                                                        area
 R66        Hutton Settlement, 521 E. Sprague Avenue          Task Force        19213533                           Spokane    Spokane        Yes                         None                           No          Sewer         CSO            CSO 26                                N/A      N/A         N/A                N/A
                   Qwest                                 groundwater memo                                                                                                                                                                      (7th Street)
           Communications Inc.
                  W00864
 R67         Inland Metals Inc.     534 E. Spokane Falls      Task Force           669             1808            Spokane    Spokane        Yes          The Inland Metals site was a scrap           Yes          Other      Injection and   1306500ND                               N/A      N/A         N/A                N/A
                                         Boulevard       groundwater memo;                                                                               metals salvaging operation until 1986.                                 Infiltration
                                                         WA Ecology cleanup                                                                                                                                                         (I&I)
                                                            website search
 R174           FUDS RRA 6                  N/A          WA Ecology cleanup     30346918           2327           Trentwood   Spokane        No          US EPA's Superfund database includes      Not evaluated                Unknown                                               None
                 Trentwood                                  website search                                                                                 28 archived radio relay sites and 1
                                                                                                                                                          active site. 27 are located in Alaska.
                                                                                                                                                           Alaska's list of Contaminated Sites
                                                                                                                                                          includes 7 Cold War‐era USAF radio
                                                                                                                                                             relay sites. PCB impacts were
                                                                                                                                                          confirmed at 4 out of the 7 sites and
                                                                                                                                                                   suspected at a fifth.

                                                                                                                                                              Most PCB impacts arose from
                                                                                                                                                          transformers and related equipment.
                                                                                                                                                         Also, not all PCB‐containing equipment
                                                                                                                                                           was removed from radio relay sites
                                                                                                                                                            after deactivation (ATSDR, 2014).
 R175       US FAA Mica Peak          Mica Peak         WA Ecology cleanup         126             2276            Spokane    Spokane        No              Closed uses. Transformers and             Yes          Other       Outside of                                             N/A      N/A         N/A                N/A
                                                         website search                                                                                   capacitors associated with both USAF                                    area
                                                                                                                                                          and FAA equipment. During the late
                                                                                                                                                           1950s‐1960s, at least 600 gallons of
                                                                                                                                                         waste oils were disposed of outside the
                                                                                                                                                            building in the septic drainfield or
                                                                                                                                                         dumped on the ground surface around
                                                                                                                                                          the building. PCB concentrations are
                                                                                                                                                                         unknown.




GRADIENT
                                                                                                                                                                                                                                                                                                                                       Page 2 of 6


       Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 238
                                                                                                      Case 2:15-cv-00201-SMJ                           ECF No. 373-1                filed 01/28/20                PageID.13722 Page 228 of
                                                                                                                                                                                  249
                                  Site Details                                                                       Location                                                    On‐site PCB Use                                                     Discharges                                                        Permitted Discharges
                                                                                   WA Ecology        WA Ecology
                                                                                                                                            Within Spokane                                                              Discharge    Discharge      Waterbody/                                  Permit                   With PCB
 Map ID         Site Name                Address           Information Source     Facility Site ID Cleanup Site ID       City     County                       Nature of PCB‐related Operations         PCBs On‐site?                                                Additional Discharges                 Number                                  Notes
                                                                                                                                             City Limits?                                                                 Type         Detail       Sewershed                                    Type                  Information?
                                                                                      (FS ID)          (CS ID)
 R95         Kaiser Trentwood     15000 E. Euclid Avenue       Task Force           81484342            4681           Spokane    Spokane        No           PCB‐containing hydraulic oil (Aroclors        Yes         Permitted   Site system     Spokane River   Sanitary, industrial, and   NPDES    WA0000892;         Yes         Biweekly sampling for PCBs;
                  Facility                                 groundwater memo                                             Valley                               1242/1248) used in hydraulic cylinders.                    discharge                                     stormwater all flows                3 outfalls                   monthly discharge monitoring
                                                                                                                                                             PCB‐containing hydraulic oil was stored                                                                 through the industrial                                                       reports.
                                                                                                                                                             in USTs in the Oil House and Tank Farm                                                                 WWTP before discharge.
                                                                                                                                                                               area.                                                                                                                                                       Maximum allowed PCB
                                                                                                                                                                                                                                                                                                                                       concentration into black walnut
                                                                                                                                                                                                                                                                                                                                         shell filtration system (final
                                                                                                                                                                                                                                                                                                                                      treatment prior to discharge into
                                                                                                                                                                                                                                                                                                                                              river) = 0.78 g/day

                                                                                                                                                                                                                                                                                                                                      Maximum daily flow = 11.0 MGD

                                                                                                                                                                                                                                                                                                                                      Proposed PCB limits in discharge
                                                                                                                                                                                                                                                                                                                                                  to river:
                                                                                                                                                                                                                                                                                                                                        170 ppt (average monthly);
                                                                                                                                                                                                                                                                                                                                      129 mg/day (average monthly);
                                                                                                                                                                                                                                                                                                                                       145 mg/day (maximum daily)

                                                                                                                                                                                                                                                                                                                                        Total PCB concentrations in
                                                                                                                                                                                                                                                                                                                                      effluent to river from July 2011
                                                                                                                                                                                                                                                                                                                                          through November 2015
                                                                                                                                                                                                                                                                                                                                        averaged 2,261 ppt (n = 108
                                                                                                                                                                                                                                                                                                                                       samples; 4,730 ppt maximum
                                                                                                                                                                                                                                                                                                                                               concentration)
 R5        Martin Wood Products 2105 N. Airport Street         Task Force           64145388           3011            Spokane    Spokane        Yes                                                        Yes          Other      Injection and                                                N/A        N/A            N/A                       N/A
                                                           groundwater memo                                                                                                                                                          Infiltration
                                                                                                                                                                                                                                         (I&I)
 R87       Martins Auto Service   9125 E. Trent Avenue     Task Force               74521817           4348           Millwood    Spokane        Yes                        Unknown                         Yes          Other       Outside of     Spokane River                                N/A        N/A            N/A                      N/A
                                                      groundwater memo;                                                                                                                                                                area
                                                      WA Ecology cleanup
                                                       website site search
 R8          Med Star Hanger    6400 E. Rutter Avenue      Task Force               84283894           3389            Spokane    Spokane        Yes                                                        Yes          Other      Injection and                                                N/A        N/A            N/A                      N/A
                                                      groundwater memo;                                                                                                                                                              Infiltration
                                                      WA Ecology cleanup                                                                                                                                                                 (I&I)
                                                       website site search
 R94        Appleway Chevrolet 8500 E. Sprague Avenue      Task Force               28314355            356            Spokane    Spokane        No                   No information found                  Yes          Other       Outside of                                                  N/A        N/A            N/A                      N/A
                    Inc.                              groundwater memo;                                                 Valley                                                                                                         area
                                                      WA Ecology cleanup
                                                       website site search
 R37           Nine Mile Falls 11800 W. Charles Road       Task Force                 21329            3181           Nine Mile   Spokane        No                         Unknown                         Yes          Other       Outside of                                                  N/A        N/A            N/A                      N/A
                Campground                            groundwater memo                                                  Falls                                                                                                          area
 R544       BNSF 6401 N. Freya   N. 6401 Freya Street      EDR ‐ FTTS;                 N/A              N/A           Spokane     Spokane        Yes            Four PCB‐containing transformers            Yes                                                                                  N/A        N/A            N/A                      N/A
                   Street                                ECHO database                                                                                                   stored on‐site.
 R100       Pentzer Wastewater       Sullivan Road         Task Force                 15442            12077           Spokane    Spokane        No                     Unknown source                      Yes         Permitted   Site system     Spokane River Original WWTP for sanitary NPDES       WA‐000095‐7        No          Stopped operation in 1993.
              Treatment Plant                         groundwater memo;                                                 Valley                                                                                          discharge                                 only; this one operated from (until                                 Discharged treated wastewater
                                                      WA Ecology cleanup                                                                                                                                                                                              1971‐1993 to include     1993)                                  directly to the Spokane River at
                                                       website site search                                                                                                                                                                                               industrial waste.                                              RM 87 through a single port
                                                                                                                                                                                                                                                                                                                                                   diffuser.
 R68          Schade Brewery       528 E. Trent Avenue         Task Force           6724162            4643            Spokane    Spokane        Yes           Schade Brewery was sold to Inland            Yes          Other      Injection and                                                N/A        N/A            N/A                       N/A
                                                           groundwater memo;                                                                                 Metals in 1959, and the site was used as                                Infiltration
                                                           WA Ecology cleanup                                                                                   a warehouse until 1977. Railroad                                         (I&I)
                                                            website site search                                                                              operations may have also contributed in
                                                                                                                                                                 the northern portion of the site.
 R2           Spokane Fire        1618 N. Rebecca Street       Task Force              674             1225            Spokane    Spokane        Yes          Groundwater impacts are due to the            Yes          Other      Injection and                                                N/A        N/A            N/A                      N/A
           Department Training                             groundwater memo;                                                                                  neighboring GE site. One monitoring                                    Infiltration
                 Facility                                  WA Ecology cleanup                                                                                    well located north of the GE site                                       (I&I)
                                                            website site search                                                                                    (towards river) on this site.




GRADIENT
                                                                                                                                                                                                                                                                                                                                                              Page 3 of 6


       Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 239
                                                                                                        Case 2:15-cv-00201-SMJ                          ECF No. 373-1                 filed 01/28/20                PageID.13723 Page 229 of
                                                                                                                                                                                    249
                                     Site Details                                                                      Location                                                   On‐site PCB Use                                                      Discharges                                                            Permitted Discharges
                                                                                     WA Ecology        WA Ecology
                                                                                                                                             Within Spokane                                                               Discharge    Discharge      Waterbody/                                      Permit                   With PCB
 Map ID          Site Name                 Address           Information Source     Facility Site ID Cleanup Site ID       City    County                        Nature of PCB‐related Operations         PCBs On‐site?                                                  Additional Discharges                   Number                                Notes
                                                                                                                                              City Limits?                                                                  Type         Detail       Sewershed                                        Type                  Information?
                                                                                        (FS ID)          (CS ID)
 R101       Spokane Industrial       3808 N. Sullivan Road       Task Force               814             1298           Spokane   Spokane        No           One vacant lot had detectable PCB in           Yes         Permitted       SIU?          Riverside      Original WWTP for sanitary      SIU?    WA‐000095‐7     Occasional     Not listed as SIU in NPDES
                  Park                                       groundwater memo;                                            Valley                                 soil. PCBs found in previous WWTP                        discharge                                     only; new plant operated                              information     permit. 1993 information
                                                             WA Ecology cleanup                                                                               sludge and current wastewater stream.                                                                    from 1971‐1993 to include                                               confirmed connection.
                                                              website site search                                                                             Prior to development into the Spokane                                                                   industrial waste. Starting in
                                                                                                                                                                Industrial Park, the area was a Naval                                                                  1993, connected to City of
                                                                                                                                                                            Supply Depot.                                                                                 Spokane system with
                                                                                                                                                                                                                                                                          discharge to Riverside
                                                                                                                                                                                                                                                                      WWTP. Not listed in current
                                                                                                                                                                                                                                                                            NPDES for the city.
 R50        Spokane Junkyard/         3322 N. Cook Street        Task Force              125             2875            Spokane   Spokane        Yes            Drained transformers onto ground             Yes          Sewer          MS4           Cochran
           Associated Properties                             groundwater memo;                                                                                (transformer casings from power plants
                                                             WA Ecology cleanup                                                                                were cracked to obtain copper inside).
                                                               website search;
                                                              US EPA Superfund
                                                                   website
 R51        Spokane Metals Co.         3601 Regal Street     WA Ecology cleanup          125             2875            Spokane   Spokane        Yes         Stored PCB‐containing transformers on‐          Yes          Sewer          MS4           Cochran                                        N/A        N/A            N/A                     N/A
                                                                website search                                                                                site. Stripped transformers for copper.
                                                                                                                                                              Drained PCB‐containing transformer oil
                                                                                                                                                              onto the ground. Scrap materials were
                                                                                                                                                              from multiple sources, including Kaiser
                                                                                                                                                                 Aluminum and Washington Water
                                                                                                                                                               Power, etc. Operations from 1936 to
                                                                                                                                                                                1983.
 R127      Spokane River Upriver No address on file (WA       Task Force              65178472           4213            Spokane   Spokane        Yes         Known PCB sources to the dam area of            Yes           N/A           N/A         Spokane River                                    N/A        N/A            N/A                     N/A
           Dam & Donkey Island Ecology description). groundwater memo;                                                                                          the river include: Spokane Industrial
                                    The dam is located    WA Ecology cleanup                                                                                     Park, the Kaiser Trentwood Works,
                                 along Upriver Drive east website site search                                                                                  Liberty Lake Sewage Treatment Plant,
                                     of Greene Street.                                                                                                           the Inland Empire Paper Company.
                                 Donkey Island is east of
                                   the dam in wetlands
                                 and backwater channels
                                   on the north bank of
                                         the river.
 R18       Spokane Transformer,       708 N. Cook Street         Task Force              650             1023            Spokane   Spokane        Yes              Extensive use for refurbishing             Yes          Sewer          MS4            Union           Drywell located near          N/A        N/A            N/A                     N/A
            Inc./City Parcel, Inc.                           groundwater memo;                                                                                   transformers. Disposal by selling,                                                                    southwest corner of City
                                                             WA Ecology cleanup                                                                                   burning in furnace Spills with oil                                                                   Parcel was disconnected
                                                               website search;                                                                                  adsorbent and into municipal trash.                                                                      from storm system in
                                                             Monsanto Invoices;                                                                                                                                                                                       December 2011 due to this
                                                             Monsanto Customer                                                                                                                                                                                          area being a continued
                                                                  Records                                                                                                                                                                                                source of PCBs to the
                                                                                                                                                                                                                                                                                system.
 R15        Atlas Mine and Mill      1115 N. Havana Street        Task Force          56816995           1059            Spokane   Spokane        Yes                PCB transformers on‐site.                Yes          Sewer          CSO         CSO 34 (Erie)                                    N/A        N/A            N/A                     N/A
                Supply Inc.                                  groundwater memo;
                                                             WA Ecology cleanup
                                                              website site search
 R14        Stockland Livestock      1004 N. Freya Street         Task Force          1677578             195            Spokane   Spokane        Yes                        Not found                        Yes          Other      Injection and                                                    N/A        N/A            N/A                     N/A
                 Exchange                                    groundwater memo;                                                                                                                                                         Infiltration
                                                             WA Ecology cleanup                                                                                                                                                            (I&I)
                                                              website site search
 R39        US DOE Bonneville         2400 E. Hawthorne           US EPA PCB             654             1270             Mead     Spokane        No             Utility: PCB transformers on‐site.           Yes          Other       Outside of                                                      N/A        N/A            N/A                     N/A
           Power Administration             Road              Transformers List;                                                                                                                                                         area
           Bell Maintenance HQ                                  LimnoTech PCB
                                                               reduction report
 R1          WA CC Spokane           2000 N. Green Street         Task Force             684             4958            Spokane   Spokane        Yes             The drywell was used as a vehicle         Unknown        Other      Injection and                                                    N/A        N/A            N/A                     N/A
            Community College                                groundwater memo;                                                                                   washing rack. In October 1990, the                                    Infiltration
                                                             WA Ecology cleanup                                                                               drywell became plugged and over 1,200                                        (I&I)
                                                              website site search                                                                                gallons of waste were pumped and
                                                                                                                                                                             disposed of.
 R7         Avista Corporation ‐      2406 N. Dollar Road        Task Force              729              779            Spokane   Spokane        Yes                Unknown source for original              Yes          Other       Outside of     Spokane River                                    N/A        N/A            N/A                     N/A
                Dollar Road                                  groundwater memo;                                            Valley                              investigation. Later, found PCBs in trash                                  area
                                                             WA Ecology cleanup                                                                                    pit on newly purchased parcel.
                                                              website site search




GRADIENT
                                                                                                                                                                                                                                                                                                                                                                   Page 4 of 6


       Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 240
                                                                                                 Case 2:15-cv-00201-SMJ                          ECF No. 373-1                 filed 01/28/20                PageID.13724 Page 230 of
                                                                                                                                                                             249
                                   Site Details                                                                 Location                                                    On‐site PCB Use                                                Discharges                                             Permitted Discharges
                                                                              WA Ecology        WA Ecology
                                                                                                                                       Within Spokane                                                              Discharge   Discharge   Waterbody/                           Permit              With PCB
 Map ID         Site Name                Address        Information Source   Facility Site ID Cleanup Site ID       City     County                       Nature of PCB‐related Operations         PCBs On‐site?                                        Additional Discharges            Number                          Notes
                                                                                                                                        City Limits?                                                                 Type        Detail    Sewershed                             Type             Information?
                                                                                 (FS ID)          (CS ID)
 R173      FUDS RRA 3 Dartford              N/A        WA Ecology cleanup      25863962            2610           Dartford   Spokane        No          US EPA's Superfund database includes       Not evaluated               Unknown                                          None
                                                       website site search                                                                                28 archived radio relay sites and 1
                                                                                                                                                         active site. 27 are located in Alaska.
                                                                                                                                                          Alaska's list of Contaminated Sites
                                                                                                                                                         includes 7 Cold War‐era USAF radio
                                                                                                                                                            relay sites. PCB impacts were
                                                                                                                                                         confirmed at 4 out of the 7 sites and
                                                                                                                                                                  suspected at a fifth.

                                                                                                                                                              Most PCB impacts arose from
                                                                                                                                                         transformers and related equipment.
                                                                                                                                                        Also, not all PCB‐containing equipment
                                                                                                                                                           was removed from radio relay sites
                                                                                                                                                            after deactivation (ATSDR, 2014).
 R191       FUDS RRA Reardan        T26N R39E SEC 35    US EPA Superfund          N/A              N/A            Reardan    Lincoln        No          US EPA's Superfund database includes       Not evaluated               Unknown                                           N/A
                                                         website search                                                                                    28 archived radio relay sites and 1
                                                                                                                                                          active site. 27 are located in Alaska.
                                                                                                                                                           Alaska's list of Contaminated Sites
                                                                                                                                                          includes 7 Cold War‐era USAF radio
                                                                                                                                                              relay sites. PCB impacts were
                                                                                                                                                          confirmed at 4 out of the 7 sites and
                                                                                                                                                                   suspected at a fifth.

                                                                                                                                                              Most PCB impacts arose from
                                                                                                                                                         transformers and related equipment.
                                                                                                                                                        Also, not all PCB‐containing equipment
                                                                                                                                                           was removed from radio relay sites
                                                                                                                                                            after deactivation (ATSDR, 2014).
 R169      FUDS RRA 7 Davenport             N/A         WA Ecology website     48512859           1791           Davenport   Lincoln        No          US EPA's Superfund database includes       Not evaluated               Unknown                                          None
                                                             search                                                                                        28 archived radio relay sites and 1
                                                                                                                                                          active site. 27 are located in Alaska.
                                                                                                                                                           Alaska's list of Contaminated Sites
                                                                                                                                                          includes 7 Cold War‐era USAF radio
                                                                                                                                                              relay sites. PCB impacts were
                                                                                                                                                          confirmed at 4 out of the 7 sites and
                                                                                                                                                                   suspected at a fifth.

                                                                                                                                                             Most PCB impacts arose from
                                                                                                                                                         transformers and related equipment.
                                                                                                                                                        Also, not all PCB‐containing equipment
                                                                                                                                                          was removed from radio relay sites
                                                                                                                                                           after deactivation (ATSDR, 2014).
 R171        Nike 87 (Launch)
 R170         FUDS Fairchild       441 W. Sharp Avenue WA Ecology website      81836974            514            Spokane    Spokane        No              PCBs were used at Nike sites in            Yes                                                                       N/A      N/A         N/A                N/A
                 Nike 87            (from WA Ecology)       search                                                                                         transformers and other electrical
                                  22210 W. Sprague Road                                                                                                     equipment. Transformer often
                                     (from Superfund                                                                                                     remained on‐site after deactivation.
                                         database)                                                                                                      Waste oils used to control plant growth
                                                                                                                                                           on the site and waste fluids were
                                                                                                                                                         periodically dumped on‐ or off‐site in
                                                                                                                                                        unofficial manners, during regular site
                                                                                                                                                        operations and site deactivation. Nike
                                                                                                                                                        sites were a standard design and filled
                                                                                                                                                          similar roles regardless of location.




GRADIENT
                                                                                                                                                                                                                                                                                                                                 Page 5 of 6


     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 241
                                                                                                                  Case 2:15-cv-00201-SMJ                                ECF No. 373-1                  filed 01/28/20                   PageID.13725 Page 231 of
                                                                                                                                                                                                     249
                                       Site Details                                                                            Location                                                             On‐site PCB Use                                                            Discharges                                                                  Permitted Discharges
                                                                                            WA Ecology        WA Ecology
                                                                                                                                                           Within Spokane                                                                     Discharge       Discharge       Waterbody/                                       Permit                         With PCB
 Map ID           Site Name                   Address             Information Source       Facility Site ID Cleanup Site ID         City       County                            Nature of PCB‐related Operations           PCBs On‐site?                                                        Additional Discharges                       Number                                       Notes
                                                                                                                                                            City Limits?                                                                        Type            Detail        Sewershed                                         Type                        Information?
                                                                                               (FS ID)          (CS ID)
 R172           Fuds Fairchild        22802 W. Washington         WA Ecology website             127             2680            Medical       Spokane            No           Unclear. Operations were most likely               Yes           Other      Infiltration and                                                      N/A           N/A               N/A                       N/A
                   Nike 45                   Road                      search                                                     Lake                                            closed (transformers and other                                             evaporation
                                                                                                                                                                              electrical equipment). Equipment may
                                                                                                                                                                                    have been left on‐site after
                                                                                                                                                                                  deactivation. Nike sites were a
                                                                                                                                                                              standard design and filled similar roles
                                                                                                                                                                                       regardless of location.
 Notes:
 CSO = Combined Sewer Overflow; ECHO = Enforcement and Compliance History Online; FAA = Federal Aviation Administration; FTTS = Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA)/Toxic Substances Control Act (TSCA) Tracking System; GE = General Electric; MGD = Millions of Gallons Per Day; N/A = Not Available; NPDES = National Pollutant Discharge Elimination System; PCB = Polychlorinated
 Biphenyl; RM = River Mile; SIU = Significant Industrial User; Task Force = Spokane River Regional Toxics Task Force; US EPA = United States Environmental Protection Agency; USAF = United States Air Force; UST = Underground Storage Tank; WA Ecology = Washington State Department of Ecology; WWTP = Wastewater Treatment Plant.




GRADIENT
                                                                                                                                                                                                                                                                                                                                                                                                       Page 6 of 6


     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 242
                                                                                                           Case 2:15-cv-00201-SMJ                            ECF No. 373-1                filed 01/28/20            PageID.13726 Page 232 of
                                                                                                                                                                                        249
  Table A5.3b Results of Upland PCB Site Research – Permitted Dischargers
                                   Site Details                                                            Location                                            On‐site PCB Use                                       Discharges                                                                     Permitted Discharges
                                                                         WA Ecology        WA Ecology                                    Within          Nature of
                                                              Information                                                                                                                Discharge   Discharge     Waterbody/
  Map ID           Site Name                  Address                   Facility Site ID Cleanup Site ID        City       County     Spokane City      PCB‐related        PCBs On‐site?                                           Additional Discharges      Permit Type        Number            With PCB Information?                             Notes
                                                                 Source                                                                                                                    Type        Detail      Sewershed
                                                                            (FS ID)          (CS ID)                                    Limits?          Operations
  D28        Brenntag Pacific Inc./            1402 N.   Riverside WWTP       643             1210            Spokane      Spokane        Yes           None known.          Unknown     Permitted      SIU          Spokane                                       SIU          IU‐5169‐01     No, but total toxic organics (TTO),
            Great Western Chemical         Thierman Road        SIU                                                                                  Chemical supply and                 Discharge                   Riverside                                                                including PCBs, analyzed as part of
                                                                                                                                                        distribution.                                                 WWTP                                                                     the permit application process in
                                                                                                                                                                                                                                                                                                              2013.
  D82       Fairchild Air Force Base        202 Doolittle    Riverside WWTP      18213        13087           Spokane      Spokane        No         None known. Use of         Yes      Permitted      SIU          Spokane                               Current Wastewater   SIU‐4581‐01                    Yes                       Wastewater Discharge Permit
                 Superfund Site               Avenue               SIU;                                                                                transformers and                  Discharge                   Riverside                              Discharge Permit.                                                          (SIU‐4581‐01): PCB concentration
                                                               WA Ecology                                                                            storage until disposal                                           WWTP                                   Former NPDES                                                                2.39 x 10‐6 ppm (average) and
                                                              website Search                                                                                off‐site.                                                                                           permits.                                                             5.647 x 10‐6 ppm (maximum) in 2010
                                                                                                                                                                                                                                                                                                                                           and 2011. Not regulated.
                                                                                                                                                                                                                                                                                                                                       No information available on PCB
                                                                                                                                                                                                                                                                                                                                        levels in former NPDES permits.
  D33       Ford State Fish Hatchery                             NPDES            N/A          N/A              Ford       Stevens        No         PCBs not detected in       No       Permitted     NPDES                                                     NPDES          WAG137012      Federal permit expired in 2015.
                                                                                                                                                         fish food or in                 Discharge                                                                                                 Appears to be closed.
                                                                                                                                                          hatchery fish.
  D98        Honeywell Electronic          15128 E. Euclid      Monsanto          N/A          N/A            Spokane      Spokane        Yes            Purchased PCB          Yes      Permitted      SIU          Spokane                                       SIU          SIU‐3471‐01                  N/A
                 Materials                    Avenue            Invoices;                                                                              products. FR Heat                 Discharge                   Riverside
                                                               SCRWRF SIU                                                                                Transfer Fluid.                                              WWTP
  D52            Hollister Stier            3525 N. Regal     PCB National        N/A          N/A            Spokane      Spokane        Yes            Unconfirmed.           Yes      Permitted      SIU          Spokane                                       SIU           ST‐8092                                                  No categorical pretreatment
                                               Street         Report (2009,                                                                           Included on US EPA                 Discharge                   Riverside                                                                                                       standards, but lists local limits and 40
                                                             2017); Riverside                                                                             PADS list as a                                              WWTP                                                                                                                CFR Part 439 Pharmaceutical
                                                                WWTP SIU                                                                                   generator.                                                                                                                                                                      Manufacturing Categorical
                                                                                                                                                                                                                                                                                                                                        Pretreatment Standards for New
                                                                                                                                                                                                                                                                                                                                           Sources, Subpart B, Natural
                                                                                                                                                                                                                                                                                                                                      Extraction Operation and Subpart D,
                                                                                                                                                                                                                                                                                                                                     Mixing, Compounding, or Formulating
                                                                                                                                                                                                                                                                                                                                                   Operation.
  D86         Inland Empire Paper          3320 N. Argone      Task Force       81484342      4681            Millwood     Spokane        No          Use and discharge.        Yes      Permitted   Site system   Spokane River                                 NPDES          WA0000825                     Yes                      Average flow around 4 MGD, and
                   Company                     Road           groundwater                                                                                                                Discharge                                                                                                                                      estimated PCB loads 0.04 g/day
                                                                 memo                                                                                                                                                                                                                                                                      (2001), 0.08 g/day (2005).
  D111     Liberty Lake Sewer District                           NPDES                                      Liberty Lake   Spokane        No             None known.          Unknown    Permitted     NPDES       Spokane River                                 NPDES.         WAL045144/    No, permit requires PCB reporting    PCB information collected will be
                     WWTP                                                                                                                                  WWTP.                         Discharge                                                            Site‐specific.    WA0045144        two times per permit cycle.    analyzed by WA Ecology to establish
                                                                                                                                                                                                                                                                                                 Permit requires wastewater        performance‐based PCB effluent
                                                                                                                                                                                                                                                                                               effluent PCB testing (congener    limitations for the following permit
                                                                                                                                                                                                                                                                                                1668) four times per year and   cycle. The City must prepare public
                                                                                                                                                                                                                                                                                               wastewater influent PCB testing    media educating the public about
                                                                                                                                                                                                                                                                                                 (congener 1668) bimonthly.         PCB‐free vs. non‐PCB products.
  D54         Riverside Park Water                               NPDES                                        Spokane      Spokane        Yes            None known.          Unknown    Permitted     NPDES       Spokane River                                 NPDES.         WAL024473/    No, permit requires PCB reporting    PCB information collected will be
              Reclamation Facility                                                                                                                         WWTP.                         Discharge                                                            Site‐specific.    WA0024473     once per permit cycle. Total PCB analyzed by WA Ecology to establish
             (Riverside WWTP) and                                                                                                                                                                                                                                                                       testing required:          performance‐based PCB effluent
                      CSOs                                                                                                                                                                                                                                                                             Raw sewage = July,        limitations for the following permit
                                                                                                                                                                                                                                                                                                        November‐May.            cycle. The City must prepare public
                                                                                                                                                                                                                                                                                                 Final Effluent = 1 per quarter.   media educating the public about
                                                                                                                                                                                                                                                                                              Biosolids = 2 per year (winter and    PCB‐free vs. non‐PCB products.
                                                                                                                                                                                                                                                                                                            summer).
  D13      Spokane County Regional                               NPDES                                        Spokane      Spokane        Yes            None known.          Unknown    Permitted     NPDES       Spokane River                                 NPDES.         WA0093317       No, but required to sample for          Quantification limit with
           Water Reclamation Facility                                                                                                                      WWTP.                         Discharge                                                            Site‐specific.                      PCBs in influent once every       EPA Method 1668 of 10 ppt per
                  (SCRWRF)                                                                                                                                                                                                                                                                     2 months and effluent once per                 congener.
                                                                                                                                                                                                                                                                                                 quarter (24‐hour composite).
                                                                                                                                                                                                                                                                                                Also, surface water monitoring
                                                                                                                                                                                                                                                                                               required upstream/downstream
                                                                                                                                                                                                                                                                                                           twice a year.
  D116         Post Falls WWTP                                   NPDES                                        Post Falls   Kootenai       No             None known.          Unknown    Permitted     NPDES       Spokane River                                 NPDES.         ID0025852       No, but required to sample for Permittee must not allow any person
                                                                                                                                                           WWTP.                         Discharge                                                            Site‐specific.                      PCBs in influent once every     to discharge water to the POTW in
                                                                                                                                                                                                                                                                                               2 months and effluent once per excess of any pretreatment local limit
                                                                                                                                                                                                                                                                                                 quarter (24‐hour composite).    established by the POTW, or 3 ppb,
                                                                                                                                                                                                                                                                                                Also surface water monitoring              whichever is less.
                                                                                                                                                                                                                                                                                               required upstream/downstream
                                                                                                                                                                                                                                                                                                           twice a year.




GRADIENT
                                                                                                                                                                                                                                                                                                                                                                    Page 1 of 6


     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 243
                                                                                                            Case 2:15-cv-00201-SMJ                        ECF No. 373-1               filed 01/28/20                PageID.13727 Page 233 of
                                                                                                                                                                                    249
                             Site Details                                                                   Location                                       On‐site PCB Use                                           Discharges                                                                             Permitted Discharges
                                                                          WA Ecology        WA Ecology                                 Within          Nature of
                                                        Information                                                                                                                  Discharge    Discharge        Waterbody/
  Map ID         Site Name                  Address                      Facility Site ID Cleanup Site ID        City        County Spokane City      PCB‐related      PCBs On‐site?                                                   Additional Discharges         Permit Type         Number            With PCB Information?                          Notes
                                                           Source                                                                                                                      Type         Detail         Sewershed
                                                                             (FS ID)          (CS ID)                                 Limits?          Operations
  D117      Hayden Area Regional                           NPDES                                                Hayden      Kootenai    No            None known.        Unknown     Permitted      NPDES         Spokane River                                         NPDES.          ID0026590       No, but required to sample for Permittee must not allow any person
             Sewer Board WWTP                                                                                                                           WWTP.                        Discharge                                                                       Site‐specific.                       PCBs in influent once every     to discharge water to the POTW in
                                                                                                                                                                                                                                                                                                       2 months and effluent once per excess of any pretreatment local limit
                                                                                                                                                                                                                                                                                                         quarter (24‐hour composite).     established by the POTW, or 3 ppb,
                                                                                                                                                                                                                                                                                                        Also surface water monitoring               whichever is less.
                                                                                                                                                                                                                                                                                                       required upstream/downstream
                                                                                                                                                                                                                                                                                                                  twice a year.
  D112      Coeur d'Alene WWTP                             NPDES                                                 Coeur      Kootenai     No           None known.         Unknown    Permitted      NPDES         Spokane River                                         NPDES.          ID0022853       No, but required to sample for Permittee must not allow any person
                                                                                                                d'Alene                                 WWTP.                        Discharge                                                                       Site‐specific.                       PCBs in influent once every     to discharge water to the POTW in
                                                                                                                                                                                                                                                                                                       2 months and effluent once per excess of any pretreatment local limit
                                                                                                                                                                                                                                                                                                         quarter (24‐hour composite).     established by the POTW, or 3 ppb,
                                                                                                                                                                                                                                                                                                        Also surface water monitoring               whichever is less.
                                                                                                                                                                                                                                                                                                       required upstream/downstream
                                                                                                                                                                                                                                                                                                                  twice a year.
  D32        Spokane Tribal Fish                           NPDES              N/A              N/A               Ford       Stevens      No        PCBs present in fish     Yes      Permitted      NPDES                                                               NPDES           WAG130019                      No                  Generally federal permit has less
                 Hatchery                                                                                                                                   food.                    Discharge                                                                                                                                              requirements than state permit
  D78       Spokane International    9000 W. Airport                       6332493            7047             Spokane      Spokane      Yes        None known. PCBs        Yes      Permitted Infiltration and     Unnamed             Spokane International       Temporary State     ST0045499,      PCB concentration reported in Temporary State Waste (Stormwater)
                  Airport                 Drive                                                                                                      are not knowingly               Discharge evaporation           aquifer         Airport collects deicer waste Waste (Stormwater)   SIU‐4581‐XX     deicer fluid waste is 6,140 ppt. Discharge Permit ST0045499, granted
                                                                                                                                                   used; however, PCBs                                                               and discharges it via a land   Discharge Permit                                                          in 2011 and currently active.
                                                                                                                                                    have been found in                                                                  application permit. It                                                                            Wastewater Discharge Permit SIU‐
                                                                                                                                                      collected deicer                                                                 manages stormwater by                                                                             4581‐XX, approved in 2012 but never
                                                                                                                                                           waste.                                                                      direct discharge to land.                                                                          used because Seattle International
                                                                                                                                                                                                                                      Surrounding area in City of                                                                          Airport could not meet discharge
                                                                                                                                                                                                                                     Spokane is managed by I&I.                                                                             limits. Application for permit to
                                                                                                                                                                                                                                                                                                                                          discharge to groundwater via land
                                                                                                                                                                                                                                                                                                                                            application is pending approval.
  D38        Spokane State Fish                        US EPA Region X        N/A              N/A             Spokane      Spokane      No        PCBs present in fish     Yes      Permitted      NPDES         Little Spokane                                        NPDES           WAG137007                     No
                 Hatchery                                                                                                                          food (sum Aroclor is              Discharge                          River
                                                                                                                                                       16.4 ng/g).
  D198         Cheney WWTP                             US EPA Region X                                          Cheney      Spokane      No           None known.         Unknown    Permitted      NPDES         West Medical                                          NPDES.          WA0020842         No, but the permit requires
                                                                                                                                                         WWTP.                       Discharge                       Lake                                            Site‐specific.                    24‐hour composite sampling for
                                                                                                                                                                                                                                                                                                      priority pollutants, including PCBs,
                                                                                                                                                                                                                                                                                                                in March 2019.
  D199     Clarkia Water and Sewer                         NPDES                                                Clarkia     Shoshone     No            None known.        Unknown    Permitted      NPDES         West Fork Saint                                       NPDES.          ID0025071                      No
                District WWTP                                                                                                                             WWTP.                      Discharge                     Maries River                                      Site‐specific.
  D200     Freeman School District                         NPDES                                              Valleyford    Spokane      No            None known.        Unknown    Permitted      NPDES             Little                                            NPDES.          WA0045403                     No
                      358                                                                                                                          Site‐specific NPDES.              Discharge                     Cottonwood                                        Site‐specific.
  D201         Harrison WWTP                               NPDES                                               Harrison     Kootenai     No            None known.        Unknown    Permitted      NPDES         Coeur d'Alene                                         NPDES.          ID0021997                     No
                                                                                                                                                          WWTP.                      Discharge                        River                                          Site‐specific.
  D202        Lucky Friday Mine                            NPDES                                                Mullan      Shoshone     No            None known.        Unknown    Permitted      NPDES           South Fork                                          NPDES.          ID0000175     No, but the permittee must notify
                                                                                                                                                   Site‐specific NPDES.              Discharge                    Coeur d'Alene                                      Site‐specific.                    IDDEQ of routine releases of toxic
                                                                                                                                                                                                                      River                                                                              pollutants not on the permit
                                                                                                                                                                                                                                                                                                      greater than 100 ppb, and of non‐
                                                                                                                                                                                                                                                                                                      routine releases of toxic pollutants
                                                                                                                                                                                                                                                                                                            greater than 500 ppb.
  D203      Medical Lake WWTP                              NPDES                                             Medical Lake   Spokane      No           None known.         Unknown    Permitted      NPDES           Deep Creek                                          NPDES.          WA0021148         No, but the permit requires
                                                                                                                                                        WWTP.                        Discharge                                                                       Site‐specific.                    24‐hour composite sampling for
                                                                                                                                                                                                                                                                                                      priority pollutants, including PCBs,
                                                                                                                                                                                                                                                                                                        three times during the permit
                                                                                                                                                                                                                                                                                                                     cycle.
  D176     Sandpoint Fish Hatchery                         NPDES                                                                                      None known.           Yes      Permitted      NPDES                                                           NPDES. US EPA                           No longer in operation.
                                                                                                                                                       Hatchery.                     Discharge                                                                        Region X
                                                                                                                                                                                                                                                                  Aquaculture Permit
  D177     Cabinet Gorge Hatchery                          NPDES                                                                                      None known.           Yes      Permitted      NPDES         Clark Fork River                                  NPDES. US EPA       IDG130075      Sediment sampling is required.
                                                                                                                                                       Hatchery.                     Discharge                                                                        Region X
                                                                                                                                                                                                                                                                  Aquaculture Permit
  D63       Spokane City (Sewer                            NPDES                                               Spokane      Spokane      Yes       None known. MS4.       Unknown    Permitted      NPDES           Not stated                                         NPDES.           WAR046505       No PCB‐specific requirements         TMDL monitoring only required for
            Maintenance Dept.)                                                                                                                                                       Discharge                                                                        Municipal                       listed in the draft general permit     phosphorus, ammonia, CBOD, and
                                                                                                                                                                                                                                                                 Stormwater Phase II.                  for Eastern Washington Phase II                 flow rates.
                                                                                                                                                                                                                                                                                                            Municipal Stormwater.
  D196      Airway Heights WWTP                            NPDES                                                Airway      Spokane      No           None known.         Unknown    Permitted      NPDES           Deep Creek                                          NPDES           WAL011457     Unknown, permit not available in
                                                                                                                Heights                                 WWTP.                        Discharge                                                                                                                   PARIS system.




GRADIENT
                                                                                                                                                                                                                                                                                                                                                                        Page 2 of 6


     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 244
                                                                                                          Case 2:15-cv-00201-SMJ                         ECF No. 373-1               filed 01/28/20             PageID.13728 Page 234 of
                                                                                                                                                                                   249
                                Site Details                                                              Location                                          On‐site PCB Use                                     Discharges                                                                         Permitted Discharges
                                                                        WA Ecology        WA Ecology                                  Within            Nature of
                                                         Information                                                                                                                  Discharge   Discharge    Waterbody/
  Map ID          Site Name                    Address                 Facility Site ID Cleanup Site ID         City        County Spokane City       PCB‐related       PCBs On‐site?                                           Additional Discharges       Permit Type          Number           With PCB Information?                          Notes
                                                            Source                                                                                                                      Type        Detail     Sewershed
                                                                           (FS ID)          (CS ID)                                  Limits?           Operations
  D197        Caladay, Coeur, And                          NPDES                                             Wallace       Shoshone    No             None known.         Unknown     Permitted    NPDES        Lake Creek                                     NPDES.           ID0000027    No, but the permittee must notify
                 Galena Mines                                                                                                                     Site‐specific NPDES.                Discharge                                                             Site‐specific.                    IDDEQ of routine releases of toxic
                                                                                                                                                                                                                                                                                                pollutants not on the permit
                                                                                                                                                                                                                                                                                             greater than 100 ppb, and of non‐
                                                                                                                                                                                                                                                                                             routine releases of toxic pollutants
                                                                                                                                                                                                                                                                                                   greater than 500 ppb.
  D204          Mullan WWTP                                NPDES                                              Mullan       Shoshone     No           None known.         Unknown     Permitted     NPDES        South Fork                                     NPDES.           ID0021296                    No
                                                                                                                                                       WWTP.                         Discharge                 Coeur d'Alene                                Site‐specific.
                                                                                                                                                                                                                   River
  D205           Page WWTP                                 NPDES                                            Smelterville   Shoshone     No           None known.         Unknown     Permitted     NPDES        South Fork                                     NPDES.           ID0021300    No, but the permittee is required
                                                                                                                                                       WWTP.                         Discharge                 Coeur d'Alene                                Site‐specific.                   to monitor whole effluent toxicity
                                                                                                                                                                                                                   River                                                                                 quarterly.
  D206         Plummer WWTP                                NPDES                                             Plummer       Benewah      No          None known.          Unknown     Permitted     NPDES      Plummer Creek                                    NPDES.           ID0022781                   No
                                                                                                                                                       WWTP.                         Discharge                                                              Site‐specific.
  D207          Post Falls MS4                             NPDES                                             Post Falls    Kootenai     No        None known. MS4.       Unknown     Permitted     NPDES      City Reclaimed                                   NPDES.           IDS028231    Yes, total PCB sampling required 4     Permittee must determine if MS4
                                                                                                                                                                                     Discharge                Water System                                  MS4 permit.                                 times per year.             outflow contributes pollutants of
                                                                                                                                                                                                                                                                                                                                        concern, including PCBs.
  D208     Potlatch Corporation Saint                      NPDES                                           Saint Maries Benewah         No            None known.        Unknown     Permitted     NPDES      Saint Joe River                                   NPDES.          ID0000019,     No, administratively continued
                Maries Complex                                                                                                                    Site‐specific NPDES,               Discharge                                                          Site‐specific: admin.   IDR05I310,         permit required that the
                                                                                                                                                  general stormwater                                                                                    continued. General       IDR05B62I     permittee must notify IDDEQ of
                                                                                                                                                         NPDES.                                                                                               Industrial                     routine releases of toxic pollutants
                                                                                                                                                                                                                                                        Stormwater: Active.                  not on the permit greater than 100
                                                                                                                                                                                                                                                         General Industrial                   ppb, and of non‐routine releases
                                                                                                                                                                                                                                                            Stormwater:                        of toxic pollutants greater than
                                                                                                                                                                                                                                                               Inactive.                        500 ppb. No PCB monitoring
                                                                                                                                                                                                                                                                                                required in other stormwater
                                                                                                                                                                                                                                                                                                           permits.
  D209         Rockford WWTP                               NPDES                                             Rockford      Spokane      No           None known.         Unknown     Permitted     NPDES       Rock Creek                                      NPDES.           WA0044831                    No
                                                                                                                                                       WWTP.                         Discharge                                                              Site‐specific.
  D210        Smelterville WWTP                            NPDES                                            Smelterville   Shoshone     No           None known.         Unknown     Permitted     NPDES       South Fork                                      NPDES.           ID0020117                    No
                                                                                                                                                       WWTP.                         Discharge                Coeur d'Alene                                 Site‐specific.
                                                                                                                                                                                                                  River
  D211            Spangle STP                              NPDES                                              Spangle      Spokane      No            None known.        Unknown     Permitted     NPDES      Spangle Creek                                    NPDES.           WA0991010        No, but the permit requires
                                                                                                                                                  Site‐specific NPDES.               Discharge                                                              Site‐specific.                    24‐hour composite sampling for
                                                                                                                                                                                                                                                                                              priority pollutants including PCBs
                                                                                                                                                                                                                                                                                                        in March 2019.
  D212        Saint Maries WWTP                            NPDES                                           Saint Maries Benewah         No           None known.         Unknown     Permitted     NPDES      Saint Joe River                                  NPDES.           ID0022799    No, but the permittee is required
                                                                                                                                                       WWTP.                         Discharge                                                              Site‐specific.                   to monitor whole effluent toxicity
                                                                                                                                                                                                                                                                                             on 24‐hour composite samples at
                                                                                                                                                                                                                                                                                               least four times every 5 years.
  D213             Tekoa STP                               NPDES                                              Tekoa        Whitman      No            None known.        Unknown     Permitted     NPDES        Hangman                                        NPDES.           WA0023141                    No
                                                                                                                                                  Site‐specific NPDES.               Discharge                   Creek                                      Site‐specific.
  D214          Worley WWTP                                NPDES                                              Worley       Kootenai     No            None known.        Unknown     Permitted     NPDES       Rock Creek                                      NPDES.           ID0022713                    No
                                                                                                                                                         WWTP.                       Discharge                                                              Site‐specific.
  D215          Spokane County                             NPDES                                             Spokane       Spokane      Yes       None known. MS4.       Unknown     Permitted     NPDES      Spokane River                                    NPDES.           WAR046506       No PCB‐specific requirements
                  Stormwater                                                                                                                                                         Discharge                                                               Municipal                        listed in the draft general permit
                                                                                                                                                                                                                                                        Stormwater Phase II.                   for Eastern Washington Phase II
                                                                                                                                                                                                                                                                                                    Municipal Stormwater.
  D216        Spokane Valley City                          NPDES                                             Spokane       Spokane      Yes       None known. MS4.       Unknown     Permitted     NPDES        Not stated                                    NPDES.            WAR046507       No PCB‐specific requirements
                                                                                                              Valley                                                                 Discharge                                                               Municipal                        listed in the draft general permit
                                                                                                                                                                                                                                                        Stormwater Phase II.                   for Eastern Washington Phase II
                                                                                                                                                                                                                                                                                                    Municipal Stormwater.
  D217        Washington State                             NPDES                                             Spokane       Spokane      Yes       None known. MS4.       Unknown     Permitted     NPDES      Spokane River                                   NPDES.            WAR046701       No PCB‐specific requirements
              University Spokane                                                                                                                                                     Discharge                                                               Municipal                        listed in the draft general permit
                                                                                                                                                                                                                                                        Stormwater Phase II.                   for Eastern Washington Phase II
                                                                                                                                                                                                                                                                                                    Municipal Stormwater.
  D218      Santa Fernwood Sewer                           NPDES                                            Fernwood       Benewah      No          None known.          Unknown     Permitted     NPDES       Saint Maries                                    NPDES.           ID0022845                     No
                 District WWTF                                                                                                                         WWTP.                         Discharge                     River                                    Site‐specific.
  D119        Idaho Transportation                         NPDES                                               Coeur       Kootenai     No        None known. MS4.       Unknown     Permitted     NPDES      French Gulch/                                    NPDES.           IDS028223        No, but total PCB sampling         Permittee must determine if MS4
            Department ‐ District #1                                                                          d'Alene                                                                Discharge                Fernan Creek                                  MS4 permit.                          required 4 times per year.         outflow contributes pollutants of
                     (MS4)                                                                                                                                                                                                                                                                                                              concern, including PCBs.
  D118       Lakes Highway District                        NPDES                                           Hayden Lake     Kootenai     No        None known. MS4.       Unknown     Permitted     NPDES      French Gulch/                                  NPDES.             IDS028207                    No                     Permittee must determine if MS4
                     (MS4)                                                                                                                                                           Discharge                Fernan Creek                                  MS4 permit.                                                             outflow contributes pollutants of
                                                                                                                                                                                                                                                                                                                                        concern, including PCBs.



GRADIENT
                                                                                                                                                                                                                                                                                                                                                               Page 3 of 6


     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 245
                                                                                                                Case 2:15-cv-00201-SMJ                       ECF No. 373-1                filed 01/28/20         PageID.13729 Page 235 of
                                                                                                                                                                                        249
                               Site Details                                                                     Location                                     On‐site PCB Use                                      Discharges                                                                Permitted Discharges
                                                                              WA Ecology        WA Ecology                                 Within        Nature of
                                                             Information                                                                                                               Discharge     Discharge   Waterbody/
  Map ID           Site Name                  Address                        Facility Site ID Cleanup Site ID        City        County Spokane City    PCB‐related      PCBs On‐site?                                         Additional Discharges   Permit Type       Number             With PCB Information?                           Notes
                                                                Source                                                                                                                   Type          Detail    Sewershed
                                                                                 (FS ID)          (CS ID)                                 Limits?       Operations
  D120     Post Falls Highway District                          NPDES                                              Post Falls   Kootenai    No       None known. MS4.      Unknown     Permitted      NPDES      Hayden Lake                            NPDES.          IDS028193                     No                       Permittee must determine if MS4
                      (MS4)                                                                                                                                                            Discharge                                                       MS4 permit.                                                             outflow contributes pollutants of
                                                                                                                                                                                                                                                                                                                                   concern, including PCBs.
  D89      Ecolite Manufacturing Co.        10025 E.          Other SIU           N/A              N/A             Spokane      Spokane      Yes           Unknown            Unknown    Permitted      SIU       Spokane                                  SIU          Unknown                       N/A
                                          Montgomery                                                                                                                                     Discharge                 County
                                             Drive
  D30         Franz Family Bakery        110 N. Fancher       Other SIU           N/A              N/A             Spokane      Spokane      Yes           Unknown            Unknown    Permitted     SIU        Spokane                                  SIU          Unknown                       N/A
                                             Road                                                                                                                                        Discharge                Riverside
                                                                                                                                                                                                                   WWTP
  D6         Inland Empire Plating       2401 N. Eastern      Other SIU           634             1182             Spokane      Spokane      Yes           Unknown            Unknown    Permitted     SIU        Unknown                                  SIU          Unknown                       N/A
                                              Road                                                                                                                                       Discharge
  D45          Leisure Concepts          5342 N. Florida      Other SIU           N/A              N/A             Spokane      Spokane      Yes           Unknown            Unknown    Permitted      SIU       Unknown                                  SIU          Unknown                       N/A
                                             Street                                                                                                                                      Discharge
  D43          Mister Car Wash            1615 W. Five        Other SIU        14912815           8062             Spokane      Spokane      Yes           Unknown            Unknown    Permitted      SIU       Unknown                                  SIU          Unknown                       N/A
                                           Mile Road                                                                                                                                     Discharge
  D133      Northside Landfill Pilot      7202 N. Nine        Other SIU           111             2500             Spokane      Spokane      Yes           Unknown            Unknown    Permitted      SIU       Unknown                                  SIU          Unknown                       N/A
               Extraction Well             Mile Road                                                                                                                                     Discharge
  D134        Northwest Waste            3808 N. Sullivan     Other SIU           N/A              N/A             Spokane      Spokane       No           Unknown            Unknown    Permitted      SIU       Unknown                                  SIU          Unknown                       N/A
                  Solutions                Road # 10                                                                Valley                                                               Discharge

  D16         Triple Plate Chrome          2302 E. Trent       Other SIU          N/A              N/A             Spokane      Spokane      Yes           Unknown            Unknown    Permitted      SIU       Unknown                                  SIU          Unknown                       N/A
                                             Avenue                                                                                                                                      Discharge
  D46           Dash Connector           3915 E. Francis C‐ Riverside WWTP        N/A              N/A             Spokane      Spokane      Yes         None known.          Unknown    Permitted      SIU       Spokane                                  SIU         IU‐3471‐10         No, but required to sample for        Discharge limits on total toxic
                  Technology                     6                 SIU                                                                                  Manufacturing.                   Discharge                Riverside                                                              total toxic organics (TTO) every organics (TTO), which includes PCBs,
                                                                                                                                                                                                                   WWTP                                                                  6 months. Can opt to develop a      of 2.13 ppm as a daily maximum
                                                                                                                                                                                                                                                                                       toxic organics management plan in      limit; no monthly average limit.
                                                                                                                                                                                                                                                                                             place of sampling every
                                                                                                                                                                                                                                                                                                     6 months.
  D4          ALSCO‐Steiner Corp.          1923 North       Riverside WWTP        N/A              N/A             Spokane      Spokane      Yes         None known.          Unknown    Permitted      SIU       Spokane                                  SIU           IU‐7211‐01        No, but permit wastewater            No categorical pretreatment
                                           Waterworks              SIU                                                                                   Industrial wet                  Discharge                Riverside                                                                 discharge characterization                   standards.
                                              Road                                                                                                     laundry and linen                                           WWTP                                                                    includes analysis of priority
                                                                                                                                                         rental supply.                                                                                                                  pollutants, which include PCBs.
  D79       International Aerospace 8510 W. Electric Riverside WWTP               N/A              N/A             Spokane      Spokane      Yes         None known.          Unknown    Permitted      SIU       Spokane                                  SIU          SIU‐4581‐02       No, but required to sample for    Pretreatment standards per 40 CFR
           Coatings f/k/a Associated   Avenue               SIU                                                                                       Chemical stripping                 Discharge                Riverside                                                              total toxic organics (TTO) every       Part 433.17 (Metals Finishing
                    Painters                                                                                                                              and etching,                                             WWTP                                                                              6 months.              Categorical Pretreatment Standards
                                                                                                                                                      mechanical removal                                                                                                                                                  for New Sources). Discharge limits on
                                                                                                                                                       and application of                                                                                                                                                    total toxic organics (TTO), which
                                                                                                                                                         aircraft paint.                                                                                                                                                   includes PCBs, of 2.13 ppm as a daily
                                                                                                                                                                                                                                                                                                                           maximum limit; no monthly average
                                                                                                                                                                                                                                                                                                                                            limit.
  D44       Darigold Spokane (CIU)         33 E. Francis    Riverside WWTP     54931278           9667             Spokane      Spokane      Yes           None known.        Unknown    Permitted      SIU       Spokane                                  SIU          SIU‐2026‐01 No, but required to sample priority         No categorical pretreatment
                                             Avenue                SIU                                                                                 Manufacturing and                 Discharge                Riverside                                            (also listed as   pollutants, including PCBs, once                standards.
                                                                                                                                                        packaging of dairy                                         WWTP                                              CIU‐2026‐01 and             per permit cycle
                                                                                                                                                        products and fruit                                                                                              IU‐2026‐01)           (24‐hour composites).
                                                                                                                                                           juice, plastic
                                                                                                                                                        container forming.
  D64       EZ Loader Boat Trailers      717 N. Hamilton Riverside WWTP           N/A              N/A             Spokane      Spokane      Yes          None known.         Unknown    Permitted      SIU       Spokane                                  SIU         IU‐3479‐02      No, but quarterly monitoring for        Pretreatment standards per 40 CFR
                                              Street            SIU                                                                                      Manufacturing of                Discharge                Riverside                                                           total toxic organics (TTO) required.        Part 433.17 (Metals Finishing
                                                                                                                                                           boat trailers,                                          WWTP                                                               The facility can choose to submit a      Categorical Pretreatment Standards
                                                                                                                                                      including conversion                                                                                                             toxic organics management plan        for New Sources). Discharge limits on
                                                                                                                                                       coating preparation                                                                                                               to be approved by the City of          total toxic organics (TTO), which
                                                                                                                                                       for powder coating.                                                                                                              Spokane instead of monitoring         includes PCBs, of 2.13 ppm as a daily
                                                                                                                                                                                                                                                                                           quarterly (this option has         maximum limit; no monthly average
                                                                                                                                                                                                                                                                                      historically been used by EZ Loader                      limit.
                                                                                                                                                                                                                                                                                                  Boat Trailer).
  D11      Global Metal Technologies      3200 E. Trent Riverside WWTP            N/A              N/A             Spokane      Spokane      Yes          None known.         Unknown    Permitted      SIU       Spokane                                  SIU         IU‐3339‐01      No, but permit requires one‐time        No categorical pretreatment
                                             Avenue,           SIU                                                                                     Processing of ore to              Discharge                Riverside                                                             sampling (within first 90 days of standards. Discharge limits on total
                                         Suite A, Building                                                                                            concentrate precious                                         WWTP                                                                discharge) for total toxic organics toxic organics (TTO), which includes
                                                 1                                                                                                           metals.                                                                                                                  (TTO; grab sample) to characterize       PCBs, of 2.15 ppm as a daily
                                                                                                                                                                                                                                                                                            the facility's wastewater      maximum limit; no monthly average
                                                                                                                                                                                                                                                                                                   discharge.                              limit.
  D84       Goodrich Spokane‐UTC            11135 W.        Riverside WWTP        N/A              N/A             Spokane      Spokane      Yes         None known.          Unknown    Permitted      SIU       Spokane                                  SIU         SIU‐3728‐01      No, but sampling for total toxic       No categorical pretreatment
             Aerospace Systems              Westbow                SIU                                                                                 Manufacturing of                  Discharge                Riverside                                                              organics (TTO), which includes                 standards.
                                            Boulevard                                                                                                 carbon disk pads for                                         WWTP                                                                  PCBs, required in August 2016
                                                                                                                                                        aircraft brakes.                                                                                                                (4 grab samples) at outfall 001.


GRADIENT
                                                                                                                                                                                                                                                                                                                                                           Page 4 of 6


       Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 246
                                                                                                          Case 2:15-cv-00201-SMJ                        ECF No. 373-1                filed 01/28/20         PageID.13730 Page 236 of
                                                                                                                                                                                   249
                                 Site Details                                                             Location                                        On‐site PCB Use                                    Discharges                                                               Permitted Discharges
                                                                        WA Ecology        WA Ecology                                 Within           Nature of
                                                          Information                                                                                                               Discharge   Discharge   Waterbody/
  Map ID          Site Name                 Address                    Facility Site ID Cleanup Site ID        City     County    Spokane City       PCB‐related      PCBs On‐site?                                       Additional Discharges   Permit Type      Number             With PCB Information?                         Notes
                                                             Source                                                                                                                   Type        Detail    Sewershed
                                                                           (FS ID)          (CS ID)                                 Limits?          Operations
  D75       Johanna Beverage f/k/a       5625 W. Thorpe Riverside WWTP       N/A             N/A             Spokane    Spokane       Yes           None known.         Unknown     Permitted      SIU       Spokane                                  SIU         IU‐2834‐01       No, but sampling for priority        No categorical pretreatment
                Olympic Foods                Road              SIU                                                                                  Manufacturing                   Discharge                Riverside                                                           pollutants, which includes PCBs, standards, but lists local limits and 40
                                                                                                                                                    containers for                                            WWTP                                                              required once per permit cycle (24‐     CFR Part 439 Pharmaceutical
                                                                                                                                                      products.                                                                                                                          hour composite).                Manufacturing Categorical
                                                                                                                                                                                                                                                                                                                      Pretreatment Standards for New
                                                                                                                                                                                                                                                                                                                         Sources, Subpart B, Natural
                                                                                                                                                                                                                                                                                                                    Extraction Operation and Subpart D,
                                                                                                                                                                                                                                                                                                                          Mixing, Compounding, or
                                                                                                                                                                                                                                                                                                                                Formulating.
  D73      Providence Sacred Heart        PO Box 2555       Riverside WWTP    N/A             N/A            Spokane    Spokane       Yes           None known.          Unknown    Permitted      SIU       Spokane                                  SIU            N/A            No, but priority pollutants,        No categorical pretreatment
                   Laundry                                         SIU                                                                            Industrial laundry                Discharge                Riverside                                                            including PCBs, required to be                 standards.
                                                                                                                                                      washing.                                                WWTP                                                                sampled once per permit cycle
                                                                                                                                                                                                                                                                                     (4 grab samples/event).
  D65      Spokane Metal Finishing        1519 E. Trent     Riverside WWTP    N/A             N/A            Spokane    Spokane       Yes        None known. Metal       Unknown    Permitted      SIU       Spokane                                  SIU         IU‐3471‐08      No, but sampling for total toxic     Pretreatment standards per 40 CFR
                                            Avenue                 SIU                                                                               finishing.                     Discharge                Riverside                                                            organics (TTO), which includes          Part 433.17 (Metals Finishing
                                                                                                                                                                                                              WWTP                                                                PCBs, required every 6 months.       Categorical Pretreatment Standards
                                                                                                                                                                                                                                                                                                                     for New Sources). Discharge limits on
                                                                                                                                                                                                                                                                                                                        total toxic organics (TTO), which
                                                                                                                                                                                                                                                                                                                      includes PCBs, of 2.13 ppm as a daily
                                                                                                                                                                                                                                                                                                                      maximum limit; no monthly average
                                                                                                                                                                                                                                                                                                                                       limit.
  D77         Triumph Composite            1514 S. Flint    Riverside WWTP    N/A             N/A            Spokane    Spokane       Yes           None known.          Unknown    Permitted      SIU       Spokane                                  SIU            N/A          No, but sampling for total toxic        No categorical pretreatment
                   Systems                    Road                 SIU                                                                            Manufacture of air                Discharge                Riverside                                                            organics (TTO), which includes                    standards.
                                                                                                                                                  ducts, floor panels,                                        WWTP                                                                   PCBs, required for permit
                                                                                                                                                 polyester resins, and                                                                                                           application, but not specified as
                                                                                                                                                       ducting.                                                                                                                    part of the permit sampling
                                                                                                                                                                                                                                                                                 requirements. In 2011, Triumph
                                                                                                                                                                                                                                                                                    Composite Systems had no
                                                                                                                                                                                                                                                                                    monitoring requirements.
  D90         Galaxy Compound              9922 East         SCRWRF SIU       N/A             N/A            Spokane    Spokane       Yes           None known.          Unknown    Permitted     SIU        Spokane                                  SIU        SIU‐3499‐01                   N/A                    Pretreatment standards per 40 CFR
             Semiconductors, Inc.         Montgomery                                                                                                 Electric and                   Discharge                 County                                                                                                  Part 433 (Metals Finishing) and Part
                                            Avenue                                                                                                    electronic                                                                                                                                                                     469.
                                                                                                                                                     components
                                                                                                                                                  manufacturing and
                                                                                                                                                   metal finishing.
  D103     American On‐Site Services 3808 N. Sullivan        SCRWRF SIU       N/A             N/A            Spokane    Spokane       No            None known.          Unknown    Permitted      SIU       Spokane                                  SIU          SIU‐7359                    N/A                       No categorical pretreatment
                                         Road,                                                                Valley                              Portable chemical                 Discharge                 County                                                                                                             standards.
                                       Bldg. 107                                                                                                    toilet service.
  D81       Exotic Metals Forming      12821 W.              SCRWRF SIU       N/A             N/A             Airway    Spokane       No         None known. Metals      Unknown    Permitted      SIU       Spokane                                  SIU        SIU‐3728‐02      No, but required to sample for         Discharge limits on total toxic
                                     McFarlane Road                                                           Heights                                  forming.                     Discharge                 County                                                              total toxic organics (TTO) every  organics (TTO), which includes PCBs,
                                                                                                                                                                                                                                                                                              6 months.            of 2.10 ppm as a maximum allowable
                                                                                                                                                                                                                                                                                                                    discharge limit; no monthly average
                                                                                                                                                                                                                                                                                                                                     limit.
  D104       Lloyd Industries, LLC       3808 N. Sullivan    SCRWRF SIU       N/A             N/A            Spokane    Spokane       Yes           None known.          Unknown    Permitted      SIU       Spokane                                  SIU       SIU‐3471‐03 (as No, but sampling for total toxic    Pretreatment standards per 40 CFR
                                          Road, Building                                                                                         Aluminum forming                   Discharge                 County                                                of 2010,    organics (TTO) required once per 467: Aluminum Forming; 40 CFR 433:
                                             25 East                                                                                             and metal finishing.                                                                                            discharged to              permit cycle            Metal Finishing. Discharge limits on
                                                                                                                                                                                                                                                                 NVI and then        (4 grab samples/event).          total toxic organics (TTO), which
                                                                                                                                                                                                                                                                    Riverside                                      includes PCBs, of 2.13 ppm as a daily
                                                                                                                                                                                                                                                                     WWTP)                                          maximum limit; no monthly average
                                                                                                                                                                                                                                                                                                                                     limit.
  D91           Novation, Inc.           2616 N. Locust      SCRWRF SIU       N/A             N/A            Spokane    Spokane       No             None known.         Unknown    Permitted     SIU        Spokane                                  SIU         SIU‐3471‐02 No, total toxic organics (TTO) (and Pretreatment standards per 40 CFR
                                         Road, Spokane                                                        Valley                             Electroplating, metal              Discharge                 County                                                               PCBs) not on list of required     433: Metal Finishing; 40 CFR 413:
                                            Valley                                                                                                     finishing.                                                                                                                    monitoring parameters.          Electroplating. Discharge limits on
                                                                                                                                                                                                                                                                                                                      total toxic organics (TTO), which
                                                                                                                                                                                                                                                                                                                   includes PCBs, of 2.13 ppm as a daily
                                                                                                                                                                                                                                                                                                                    maximum limit; no monthly average
                                                                                                                                                                                                                                                                                                                                     limit.
  D76      Reliance Trailer Company       3025 S. Geiger     SCRWRF SIU       N/A             N/A            Spokane    Spokane       Yes        None known. Metal       Unknown    Permitted      SIU       Spokane                                  SIU           ST‐8092     No, total toxic organics (TTO) not       Discharge limits on total toxic
                                            Boulevard                                                                                                finishing.                     Discharge                 County                                                              on list of required monitoring    organics (TTO), which includes PCBs,
                                                                                                                                                                                                                                                                                  parameters, but monitoring is       of 2.13 ppm as a daily maximum
                                                                                                                                                                                                                                                                                 required to verify that effluent      limit; no monthly average limit.
                                                                                                                                                                                                                                                                                 limitations are being achieved.




GRADIENT
                                                                                                                                                                                                                                                                                                                                                   Page 5 of 6


     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 247
                                                                                                                    Case 2:15-cv-00201-SMJ                                 ECF No. 373-1                   filed 01/28/20                   PageID.13731 Page 237 of
                                                                                                                                                                                                         249
                                  Site Details                                                                      Location                                               On‐site PCB Use                                                   Discharges                                                                                      Permitted Discharges
                                                                                 WA Ecology        WA Ecology                                        Within            Nature of
                                                               Information                                                                                                                           Discharge             Discharge       Waterbody/
  Map ID             Site Name                   Address                        Facility Site ID Cleanup Site ID          City         County     Spokane City        PCB‐related      PCBs On‐site?                                                           Additional Discharges             Permit Type            Number               With PCB Information?                            Notes
                                                                  Source                                                                                                                               Type                  Detail        Sewershed
                                                                                    (FS ID)          (CS ID)                                        Limits?            Operations
  D99         Kemira Water Solutions,     2315 N. Sullivan     SCRWRF SIU             N/A             N/A               Spokane       Spokane         No              None known.        Unknown     Permitted                 SIU           Spokane                                                 SIU              SIU‐2819‐01                       No
                      Inc.                     Road                                                                      Valley                                         Chemical                     Discharge                                County
  Notes:
  CIU = Categorical Industrial User; CBOD = Carbonaceous Biological Oxygen Demand; CSO = Combined Sewer Overflow; f/k/a = Formerly Known As; I&I = Injection and Infiltration; IDDEQ = Idaho Department of Environmental Quality; MGD = Millions of Gallons Per Day; MS4 = Municipal Separate Storm Sewer System; N/A = Not Available; NPDES = National Pollutant Discharge Elimination System; NVI = North Valley
  Interceptor; PADS = PCB Activity Database; PARIS = Permitting and Reporting Information System; PCB = Polychlorinated Biphenyl; POTW = Publicly Owned Treatment Works; SIU = Significant Industrial User; STP = Sewage Treatment Plant; Task Force = Spokane River Regional Toxics Task Force; TMDL = Total Maximum Daily Load; US EPA = United States Environmental Protection Agency; WA Ecology = Washington
  State Department of Ecology; WWTF = Wastewater Treatment Facility; WWTP = Wastewater Treatment Plant.




GRADIENT
                                                                                                                                                                                                                                                                                                                                                                                                              Page 6 of 6


      Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 248
                                                                                                    Case 2:15-cv-00201-SMJ                      ECF No. 373-1               filed 01/28/20             PageID.13732 Page 238 of
                                                                                                                                                                          249
  Table A5.3c Results of Upland PCB Site Research – Users
                              Site Details                                                              Location                                            On‐site PCB Use                                                           Users                                                                              Discharges
                                                                         WA Ecology        WA Ecology                             Within
                                                                                                                                                     Nature of                                           Documented    Waste Manifest             PCB‐related                                      Discharge    Discharge       Waterbody/        Additional
  Map ID          Site Name           Address        Original List      Facility Site ID Cleanup Site ID      City   County    Spokane City                               PCBs On‐site?       Type?                                                                             Notes
                                                                                                                                             PCB‐related Operations                                        Spills?      Information                Violations                                        Type         Detail        Sewershed         Discharges
                                                                            (FS ID)          (CS ID)                             Limits?
  Multiple     Spokane School         Multiple      ECHO database             N/A             N/A          Spokane   Spokane       Yes       PCB use subject to TSCA           Yes            TSCA          No               None             Violation details not              N/A                                                                 N/A
  sites            District                                                                                                                 Section 6 PCB inspection.                       Section 6,                                                found
                                                                                                                                                 Minor violation.                           9/20/1988
  U47          Able Clean‐Up          4117 E.        PCB National           N/A              N/A         Spokane     Spokane       Yes          Waste haulers and              No          Transporter     None              None                    None             Contracted PCB cleanup at     Sewer          MS4            Cochran
              Technologies, Inc.     Nebraska     Report (2009, 2017)                                                                       recyclers. Contracted for                                                                                                  4701 East Valley Springs
                                      Avenue                                                                                                  a PCB cleanup in 2007.                                                                                                      Road on 7/2/2007.
  U59        Avista Development,     1411 East       PCB National         31739484           3512        Spokane     Spokane       Yes       Utility. No PCBs known        Not on‐site.     Generator      None              None                    None             Avista has contested their    Sewer          MS4          Mission Street
                   Inc. (HQ)          Mission        Report (2009,                                                                             to be present at this  Transformers located                                                                                  inclusion on the                                    (1400500ND)
                                      Avenue       2017); LimnoTech                                                                             location. Operate       throughout area.                                                                                transformer database,
                                                    PCB reduction                                                                           transformers throughout                                                                                                      stating that their last
                                                        report                                                                                    the watershed.                                                                                                      regulated transformer was
                                                                                                                                                                                                                                                                           removed in 2015.
  U27         Central Solvents &   6308 E. Sharp     Monsanto                696             1236        Spokane     Spokane       Yes      Purchased PCB products.          Yes           Unknown,        None              None                    None             Purchased PCB oil in 1971.    Other       Outside of
                 Chemicals            Avenue     Customer Records;                                                                                                                           likely                                                                                                               area
                                                 Monsanto Invoices                                                                                                                         generator
  U115          Cheney Utility     112 Anderson     PCB National          52984148           9571         Cheney     Spokane       No        Utility. Municipal utility      Yes           Generator       None              None                    None             Utility building for Cheney,   Other      Outside of
                   Building            Road      Report (2009, 2017)                                                                              for Cheney, WA.                                                                                                       WA. PCB use unclear.                      area
  U17          Centennial Mills/   2301 E. Trent    PCB National            N/A              N/A         Spokane     Spokane       Yes         Non‐utility industrial        Yes           Generator       None           PCB waste oil              None              Three transformers and Permitted          NPDES         Chester Creek‐
               ADM Milling Co.        Avenue       Report (2009,                                                                             equipment. Waste PCB                                                     transported off‐site                                 two pails of PCB oil    Discharge                    Spokane River
                                                   2017); NPDES                                                                               oil from transformers.                                                   to General Electric                              transported off‐site in                                    (HUC:
                                                                                                                                                                                                                        decommissioning                                     September 1987.                                    170103050402)
                                                                                                                                                                                                                            facility.
  U47          Able Clean‐Up         7915 N.         PCB National           N/A              N/A         Spokane     Spokane       Yes         Waste haulers and             Yes           Transporter     None              None                    None             Alternate address for Able    Other      Injection and   Special Drainage
              Technologies, Inc.    Panarama Report (2009, 2017)                                                                                  recyclers.                                                                                                           Clean‐Up Technologies,                   Infiltration       District
                                      Drive                                                                                                                                                                                                                                       Inc.                              (I&I)
  U107       Circle‐M Construction 12122 E. First    PCB National         68867823           N/A         Spokane     Spokane       Yes          Waste haulers and            Yes           Transporter     None        PCB waste from                None              Documented PCB waste         Other        Outside of
                    Company                       Report (2009, 2017)                                                                        recyclers. Transported                                                    City Parcel site.                              transporter from the City                     area
                                                                                                                                               PCB waste from City                                                                                                        Parcel cleanup site.
                                                                                                                                                   Parcel site.
  U72         Deaconess Medical     800 W. 5th       PCB National           N/A              N/A         Spokane     Spokane       Yes       Unconfirmed. Included           Yes           Generator       None              None                    None                 PCBs unconfirmed.         Sewer          CSO             CSO 26
                Center/Empire        Avenue       Report (2009, 2017)                                                                        on US EPA PADS list as a                                                                                                 Included on PCB National                                   (7th Street)
               Health Services                                                                                                                     generator.                                                                                                           Report as a generator.
                                                                                                                                                                                                                                                                           Possibly medical
                                                                                                                                                                                                                                                                       equipment/generators.
                                                                                                                                                                                                                                                                       May be due to pre‐1979
                                                                                                                                                                                                                                                                          medical equipment
                                                                                                                                                                                                                                                                            and/or backup
                                                                                                                                                                                                                                                                         generators/electrical
                                                                                                                                                                                                                                                                           systems. No PCB
                                                                                                                                                                                                                                                                      transformers present. No
                                                                                                                                                                                                                                                                         reported PCB waste
                                                                                                                                                                                                                                                                               streams.
  U125        DSHS Medical Lake    Salnave Road     PCB National            N/A              N/A          Medical    Spokane       No        Unconfirmed. Included           Yes           Generator       None              None                    None                 PCBs unconfirmed.         Other       Outside of
                  Complex          Highway 902      Report (2017)                                          Lake                              on US EPA PADS list as a                                                                                                 Included on PCB National                    area
                                                                                                                                                   generator.                                                                                                           Report as a generator.
                                                                                                                                                                                                                                                                           Possibly medical
                                                                                                                                                                                                                                                                       equipment/generators.
                                                                                                                                                                                                                                                                       May be due to pre‐1979
                                                                                                                                                                                                                                                                          medical equipment
                                                                                                                                                                                                                                                                            and/or backup
                                                                                                                                                                                                                                                                         generators/electrical
                                                                                                                                                                                                                                                                           systems. No PCB
                                                                                                                                                                                                                                                                      transformers present. No
                                                                                                                                                                                                                                                                         reported PCB waste
                                                                                                                                                                                                                                                                               streams.




GRADIENT
                                                                                                                                                                                                                                                                                                                                                     Page 1 of 6


     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 249
                                                                                                Case 2:15-cv-00201-SMJ                      ECF No. 373-1              filed 01/28/20             PageID.13733 Page 239 of
                                                                                                                                                                     249
                            Site Details                                                            Location                                            On‐site PCB Use                                                      Users                                                                           Discharges
                                                                     WA Ecology        WA Ecology                             Within
                                                                                                                                                Nature of                                           Documented   Waste Manifest        PCB‐related                                      Discharge   Discharge      Waterbody/      Additional
  Map ID       Site Name            Address        Original List    Facility Site ID Cleanup Site ID      City   County    Spokane City                              PCBs On‐site?      Type?                                                                      Notes
                                                                                                                                        PCB‐related Operations                                        Spills?     Information           Violations                                        Type        Detail       Sewershed       Discharges
                                                                        (FS ID)          (CS ID)                             Limits?
  U96      Emerald Services Inc.    3808 N.        PCB National       1695005             N/A          Spokane   Spokane       Yes         Waste haulers and              Yes         Transporter     None           None                  No              Non‐hazardous used oil        Other      Outside of
                                 Sullivan Road, Report (2009, 2017)                                     Valley                           recyclers. Transported                                                                                             (<2 ppm) collected in                     area
                                   Bldg. 11,                                                                                            PCB waste. Used by City                                                                                           Spokane area brought to
                                      Ste. C                                                                                                   of Spokane.                                                                                                   Emerald facility and
                                                                                                                                                                                                                                                            consolidated in larger
                                                                                                                                                                                                                                                         tanks to be transported to
                                                                                                                                                                                                                                                           their facility in Seattle.
                                                                                                                                                                                                                                                          Hazardous oil is handled
                                                                                                                                                                                                                                                           on a case‐by‐case basis
                                                                                                                                                                                                                                                                with the city.
  U85          Four Lakes         10110 W.       National PCB           N/A              N/A         Spokane     Spokane       Yes                                                                                                                                                       Other      Outside of
               Warehouse         Hallett Road Notifications or PCB                                                                                                                                                                                                                                    area
                                                 Transformer
                                                    Registry
  U24      General Machinery      3500 East      PCB National           N/A              N/A         Spokane     Spokane       Yes       Unconfirmed. Included           Yes          Generator       None           None                 None              US EPA‐registered PCB        Sewer         CSO         CSO 34 (Erie)
               Company            Riverside Report (2009, 2017)                                                                          on US EPA PADS list as a                                                                                           Generator. The site is
                                   Avenue                                                                                                      generator.                                                                                                 currently listed as a RCRA
                                                                                                                                                                                                                                                           non‐generator site, but
                                                                                                                                                                                                                                                          was previously listed as a
                                                                                                                                                                                                                                                          large‐quantity generator.
  U126      Inland Power and      10110 W.       PCB National           N/A              N/A         Spokane     Spokane       Yes       Utility. No PCBs known       Not on‐site.     Generator      None           None                 None           Owned and operated PCB‐         Other      Outside of
                  Light          Hallett Road Report (2009, 2017)                                                                          to be present at this Transformers located                                                                    containing transformers in                   area
                                                LimnoTech PCB                                                                               location. Operates     throughout area.                                                                       the Spokane area (facility
                                               reduction report                                                                         transformers throughout                                                                                                   address).
                                                                                                                                              the watershed.
  U126      Inland Power and               nd     PCB National          N/A              N/A         Spokane     Spokane       Yes       Utility. No PCBs known       Not on‐site.     Generator      None           None                 None           Owned and operated PCB‐         Sewer         CSO            CSO 26
                                   320 E. 2
                  Light             Avenue       Report (2009);                                                                            to be present at this Transformers located                                                                    containing transformers in                                 (7th Street)
                                                 LimnoTech PCB                                                                              location. Operates     throughout area.                                                                      the Spokane area (mailing
                                                reduction report                                                                        transformers throughout                                                                                                  address).
                                                                                                                                              the watershed.
  U108       James J. Williams    16702 E.       PCB National           N/A              N/A         Spokane     Spokane       Yes          Waste haulers and             Yes         Transporter     None           None                 None           No additional information       Other      Outside of
               Trucking Ltd.    Euclid Avenue Report (2009, 2017)                                                                                recyclers.                                                                                                       found.                              area
  U109      Kaiser Aluminum ‐      3401 N.      ECHO database           N/A              N/A         Spokane     Spokane       Yes
           Fabs Products Alutek   Tschirley
  U148      Adams Elementary 2909 E. 37th         EDR ‐ FTTS            N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None             No violations                 N/A                                                               N/A
                  School           Avenue                                                                                               Section 6 PCB inspection.                      Section 6,                                      reported
                                                                                                                                              No violations.                           3/14/2000
  U139         Bancroft Bi/        1025 W.         EDR ‐ FTTS           N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None             No violations                 N/A                                                               N/A
            Pre‐School (Cape)      Spoffard                                                                                             Section 6 PCB inspection.                      Section 6,                                      reported
                                   Avenue                                                                                                     No violations.                          6/23/1999,
                                                                                                                                                                                       3/15/2000
  U156      Bay Liner Marine       E. 18001        EDR ‐ FTTS           N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None             No violations                 N/A                                                               N/A
                  Corp.             Euclid                                                                                              Section 6 PCB inspection.                      Section 6,                                      reported
                                                                                                                                              No violations.                          04/26/1995
  U188       Brian Gregg Site       1307 E.        EDR ‐ FTTS;          N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None            Failure to report              N/A                                                               N/A
                                    Walton       ECHO database                                                                          Section 6 PCB inspection.                      Section 6,
                                                                                                                                             Minor violation.                          7/6/1999,
                                                                                                                                                                                      8/18/1998,
                                                                                                                                                                                      12/31/1999
  U180     Browne Elementary      5134 N.          EDR ‐ FTTS           N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None             No violations                 N/A                                                               N/A
                School            Driscoll                                                                                              Section 6 PCB inspection.                      Section 6,                                      reported
                                Boulevard                                                                                                     No violations.                           5/02/2000
  U183     Buckley Engineering    W 1028           EDR ‐ FTTS           N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None             No violations                 N/A                                                               N/A
                 Sales Co.      Rosewood                                                                                                Section 6 PCB inspection.                      Section 6,                                      reported
                                Avenue E.                                                                                                     No violations.                           9/16/1987
  U166       City of Spokane      3941 N.          EDR ‐ FTTS           N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None             No violations                 N/A                                                               N/A
                               Sullivan Road                                                                                            Section 6 PCB inspection.                      Section 6,                                      reported
                                   Valley                                                                                                     No violations.                           9/08/1999
  U157      Clean Care Corp.   1815 S. Lewis       EDR ‐ FTTS           N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None             No violations                 N/A                                                               N/A
                                   Street                                                                                               Section 6 PCB inspection.                      Section 6,                                      reported
                                                                                                                                              No violations.                           9/07/1999


GRADIENT
                                                                                                                                                                                                                                                                                                                                      Page 2 of 6


     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 250
                                                                                                      Case 2:15-cv-00201-SMJ                        ECF No. 373-1               filed 01/28/20                 PageID.13734 Page 240 of
                                                                                                                                                                              249
                                Site Details                                                              Location                                               On‐site PCB Use                                                         Users                                                                           Discharges
                                                                           WA Ecology        WA Ecology                               Within
                                                                                                                                                         Nature of                                              Documented   Waste Manifest          PCB‐related                                     Discharge   Discharge     Waterbody/   Additional
  Map ID        Site Name               Address          Original List    Facility Site ID Cleanup Site ID      City    County     Spokane City                                PCBs On‐site?        Type?                                                                         Notes
                                                                                                                                                 PCB‐related Operations                                           Spills?     Information             Violations                                       Type        Detail      Sewershed    Discharges
                                                                              (FS ID)          (CS ID)                               Limits?
  U154         Dellen Wood           3014 N. Flora        EDR ‐ FTTS            N/A             N/A          Spokane    Spokane        Yes       PCB use subject to TSCA            Yes             TSCA           No            None               No violations                  N/A                                                         N/A
               Products Inc.            Road                                                                                                    Section 6 PCB inspection.                         Section 6,                                         reported
                                                                                                                                                       No violations.                             5/20/1999
  U149      Ferris High School                    th      EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes       PCB use subject to TSCA            Yes             TSCA           No            None               No violations                  N/A                                                         N/A
                                      3020 E. 37
                                        Avenue                                                                                                  Section 6 PCB inspection.                         Section 6,                                         reported
                                                                                                                                                       No violations.                             3/14/2000
  U105       Modern Electric         904 N. Pines        PCB National         N/A              N/A         Spokane      Spokane        Yes       Utility. No PCBs known         Not on‐site.      Generator       None           None                   None                Operates over 2,500       Other      Outside of
               Water Co.                Road             Report (2009,                                                                             to be present at this   Transformers located                                                                          transformers in Spokane                   area
                                                       2017); LimnoTech                                                                             location. Operates       throughout area.                                                                                 area. Replaced all
                                                        PCB reduction                                                                           transformers throughout                                                                                                  transformers that had 10
                                                            report                                                                                    the watershed.                                                                                                        ppm or greater PCBs.
                                                                                                                                                                                                                                                                           Approximately 10% of
                                                                                                                                                                                                                                                                           transformers have PCB
                                                                                                                                                                                                                                                                          levels less than 10 ppm.
  U181      Finch Elementary           3717 N.            EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                         N/A
                 School              Milton Street                                                                                               Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                             5/02/2000
  U147     Franklin Elementary                    th      EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                         N/A
                                      2627 E. 17
                                        Avenue                                                                                                   Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                              5/03/2000
  U186     Glover Middle School        2404 W.            EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                         N/A
                                      Longfellow                                                                                                 Section 6 PCB inspection.                         Section 6,                                        reported
                                        Avenue                                                                                                         No violations.                             3/15/2000,
                                                                                                                                                                                                   5/01/2000
  U140     Gonzaga University        E. 502 Boone         EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes        FTTS inspection (likely          Yes                FTTS         No            None              Failure to report,       Fine: $29,325.00                                                   N/A
                                        Avenue                                                                                                     TSCA Section 6 PCB).                           Inspection,                                     label, mark, store,
                                                                                                                                                     Minor violation.                             04/08/1987                                      use, dispose of or
                                                                                                                                                                                                                                                     inspect PCBs
                                                                                                                                                                                                                                                        on‐site
  U164       Hecla Mining Co.        6500 Mineral         EDR ‐ FTTS          N/A              N/A           Coeur      Kootenai       No         PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                         N/A
                                        Drive                                                               d'Alene                              Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                             1/05/1998
  U146      Hutton Elementary                     th      EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                         N/A
                                      908 E. 24
                 School                Avenue                                                                                                    Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                              3/14/2000
  U161         Idaho Forest           2850 Seltice        EDR ‐ FTTS          N/A              N/A           Coeur      Kootenai       No         PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                         N/A
              Industries Inc.            Way                                                                d'Alene                              Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                              1/19/1999
  U162         Idaho Forest            926 River          EDR ‐ FTTS          N/A              N/A           Coeur      Kootenai       No         PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                         N/A
              Industries Inc.           Avenue                                                              d'Alene                              Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                             10/25/1990
  U160       Idaho Veneer Co.                  th         EDR ‐ FTTS          N/A              N/A         Post Falls   Kootenai       No         PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                         N/A
                                     E. 704 4
                                  Street, PO Box                                                                                                 Section 6 PCB inspection.                         Section 6,                                        reported
                                        339                                                                                                            No violations.                              9/26/1988
  U153       Inland Aqua‐Tech        12121 E.           ECHO database         N/A              N/A         Spokane      Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None            Violation details not       Fine: $5,500.00                                                   N/A
           Precious Metals, Inc. ‐ Portland                                                                                                      Section 6 PCB inspection.                         Section 6,                                            found
                  Spokane             Avenue                                                                                                           No violations.                             12/11/1992
  U182      Inland Foundry Co. 11250 Market               EDR ‐ FTTS          N/A              N/A           Mead       Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                         N/A
                    Inc.               Street                                                                                                    Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                              6/26/1995
  U150         Libby Center           2900 E. First       EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                         N/A
                                        Avenue                                                                                                   Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                              5/02/2000
  U185         Lidgerwood            325 E. Rowan         EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                         N/A
               Elementary              Avenue                                                                                                    Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                              5/03/2000
  U159       Louisiana Pacific       S. Spokane &         EDR ‐ FTTS          N/A              N/A         Post Falls   Kootenai       No         PCB use subject to TSCA          Yes               TSCA          No            None            Violation details not             N/A                                                         N/A
                   Corp.               3rd Streets                                                                                               Section 6 PCB inspection.                         Section 6,                                            found
                                                                                                                                                      Minor violation.                             9/29/1988




GRADIENT
                                                                                                                                                                                                                                                                                                                                               Page 3 of 6


     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 251
                                                                                                  Case 2:15-cv-00201-SMJ                       ECF No. 373-1             filed 01/28/20           PageID.13735 Page 241 of
                                                                                                                                                                       249
                              Site Details                                                            Location                                            On‐site PCB Use                                                     Users                                                                            Discharges
                                                                       WA Ecology        WA Ecology                              Within
                                                                                                                                                  Nature of                                          Documented   Waste Manifest         PCB‐related                                       Discharge   Discharge     Waterbody/   Additional
  Map ID        Site Name             Address         Original List   Facility Site ID Cleanup Site ID      City   County     Spokane City                             PCBs On‐site?     Type?                                                                         Notes
                                                                                                                                           PCB‐related Operations                                      Spills?     Information            Violations                                         Type        Detail      Sewershed    Discharges
                                                                          (FS ID)          (CS ID)                              Limits?
  U141     Mcgraw Edison Svc.         N. 415           EDR ‐ FTTS           N/A             N/A          Spokane   Spokane        Yes       FTTS inspection (likely         Yes           FTTS          No            None              Failure to report,        Fine: $3,825.00                                                    N/A
                                   Fancher Road                                                                                              TSCA Section 6 PCB).                      Inspection,                                     label, mark, store,
                                                                                                                                               Minor violation.                        5/17/1985                                      use, or inspect PCBs
                                                                                                                                                                                                                                             on‐site
  U158         Mullan Road                       rd    EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None                No violations                 N/A                                                          N/A
                                    2616 E. 63
            Elementary School         Avenue                                                                                               Section 6 PCB inspection.                    Section 6,                                          reported
                                                                                                                                                 No violations.                        3/14/2000
  U151          Pacific Gas        5105 E. Third       EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                          N/A
             Transmission Co.        Avenue                                                                                                Section 6 PCB inspection.                    Section 6,                                        reported
                                                                                                                                                 No violations.                        8/03/1992
  U163     Potlatch Corp Wood           rd             EDR ‐ FTTS         N/A              N/A           Coeur     Kootenai       No        PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                          N/A
                                      23 &
            Products Western         Sherman                                                            d'Alene                            Section 6 PCB inspection.                    Section 6,                                        reported
                   Div.                                                                                                                          No violations.                        9/27/1988
  U152      Pratt Elementary          6903 E.          EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                          N/A
                                       Fourth                                                                                              Section 6 PCB inspection.                    Section 6,                                        reported
                                      Avenue                                                                                                     No violations.                        5/03/2000
  U184          Ridgeview             1515 W.          EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                          N/A
               Elementary              Joseph                                                                                              Section 6 PCB inspection.                    Section 6,                                        reported
                                      Avenue                                                                                                     No violations.                        7/04/1999,
                                                                                                                                                                                       5/03/2000
  U93         Oil Re‐Refining        11916 E.         PCB National        N/A              N/A         Spokane     Spokane        Yes         Waste haulers and             Yes          Storer        None           None                   None               ORRCO is a used oil         Other      Outside of
            Company (ORRCO)           Empire          Report (2017)                                                                              recyclers.                                                                                                  transporter/storer for the                  area
                                     Avenue                                                                                                                                                                                                                    City of Spokane. They
                                                                                                                                                                                                                                                             transport the used oil to a
                                                                                                                                                                                                                                                               containment facility in
                                                                                                                                                                                                                                                                    Portland, OR.
  U189      Rogers High School        1622 E.          EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                          N/A
                                     Wellesley                                                                                             Section 6 PCB inspection.                    Section 6,                                        reported
                                     Avenue                                                                                                      No violations.                        3/16/2000,
                                                                                                                                                                                       5/01/2000
  U145      Sacajawea Middle        401 E. 33rd        EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                          N/A
                  School             Avenue                                                                                                Section 6 PCB inspection.                    Section 6,                                        reported
                                                                                                                                                 No violations.                        3/14/2000
  U143     Sacred Heart Medical W. 101 8th             EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                          N/A
                  Center       Avenue Taf C9                                                                                               Section 6 PCB inspection.                    Section 6,                                        reported
                                                                                                                                                 No violations.                        5/26/1994
  U187       Shadle Park High       4327 N. Ash        EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                          N/A
                 School               Street                                                                                               Section 6 PCB inspection.                    Section 6,                                        reported
                                                                                                                                                 No violations.                        3/15/2000
  U165      The Shampoo Co.      7320                  EDR ‐ FTTS         N/A              N/A          Dalton     Kootenai       No        PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                          N/A
                               Davenport                                                               Gardens                             Section 6 PCB inspection.                    Section 6,                                        reported
                                 Road                                                                                                            No violations.                        1/07/1998
  U190     Shaw Middle School 4106 N. Cook             EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                          N/A
                                 Street                                                                                                    Section 6 PCB inspection.                    Section 6,                                        reported
                                                                                                                                                 No violations.                        3/16/2000,
                                                                                                                                                                                       5/01/2000
  U167      Snow Peak Forest        3808 N.            EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                          N/A
               Products          Sullivan Road,                                                                                            Section 6 PCB inspection.                    Section 6,                                        reported
                                     Bldg. 5                                                                                                     No violations.                        5/25/2004
  U142       Spokane School          200 N.            EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None             Failure to report                N/A                                                          N/A
           District Admin Office    Bernard                                                                                                Section 6 PCB inspection.                    Section 6,
                                      Street                                                                                                    Minor violation.                       3/16/2000,
                                                                                                                                                                                       5/01/2000
  U138     Spokane School Plant       2815 E.          EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                          N/A
           Maintenance Facility       Garland                                                                                              Section 6 PCB inspection.                    Section 6,                                        reported
                                      Avenue                                                                                                     No violations.                        5/04/2000
  U168        Spokane Steel           N. 3808          EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                          N/A
               Foundry Co.         Sullivan Road                                                                                           Section 6 PCB inspection.                    Section 6,                                        reported
                                   Spokane Ind.                                                                                                  No violations.                        4/3/1990,
                                    Pk., Bldg. 1                                                                                                                                       2/28/1992


GRADIENT
                                                                                                                                                                                                                                                                                                                                     Page 4 of 6


     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 252
                                                                                                        Case 2:15-cv-00201-SMJ                      ECF No. 373-1              filed 01/28/20                PageID.13736 Page 242 of
                                                                                                                                                                             249
                              Site Details                                                                  Location                                            On‐site PCB Use                                                        Users                                                                       Discharges
                                                                             WA Ecology        WA Ecology                             Within
                                                                                                                                                        Nature of                                             Documented   Waste Manifest      PCB‐related                                    Discharge   Discharge      Waterbody/      Additional
  Map ID        Site Name             Address           Original List       Facility Site ID Cleanup Site ID      City   County    Spokane City                              PCBs On‐site?        Type?                                                                  Notes
                                                                                                                                                 PCB‐related Operations                                         Spills?     Information         Violations                                      Type        Detail       Sewershed       Discharges
                                                                                (FS ID)          (CS ID)                             Limits?
  U155        Spur Industries        E. 17404            EDR ‐ FTTS               N/A             N/A          Spokane   Spokane       Yes       PCB use subject to TSCA          Yes              TSCA          No            None            No violations              N/A                                                               N/A
                                      Euclid                                                                                                    Section 6 PCB inspection.                        Section 6,                                     reported
                                                                                                                                                      No violations.                            1/13/1986,
                                                                                                                                                                                                1/13/1987
  U178       Travis Pattern &        1413 E.             EDR ‐ FTTS             N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes              TSCA           No            None            No violations              N/A                                                               N/A
               Foundry Inc.         Hawthorne                                                                                                   Section 6 PCB inspection.                       Section 6,                                      reported
                                      Road                                                                                                            No violations.                            5/23/1990
  U179     Westview Elementary       6104 N.             EDR ‐ FTTS             N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes              TSCA           No            None            No violations              N/A                                                               N/A
                                   Moore Street                                                                                                 Section 6 PCB inspection.                       Section 6,                                      reported
                                                                                                                                                      No violations.                            3/13/2000
  U144      Wilson Elementary                   th       EDR ‐ FTTS             N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes              TSCA           No            None            No violations              N/A                                                               N/A
                                    911 W. 25
                                      Avenue                                                                                                    Section 6 PCB inspection.                       Section 6,                                      reported
                                                                                                                                                      No violations.                            5/03/2000
  U192      Power City Electric     202 E. Trent     Monsanto Invoices          N/A              N/A         Spokane     Spokane       Yes      Purchased PCB products.          Yes            Unknown,        None           None               None
                                      Street                                                                                                    Transformer fluid Pyranol                         likely
                                                                                                                                                       A13B3B‐2.                                generator
  U193        ACME Machine           1220 N.        Monsanto                    N/A              N/A         Spokane     Spokane       No       Purchased PCB products.          Yes            Unknown,        None           None               None         Purchase of Pydraul 312, a
                 Works             Bradley Road Customer Records                                              Valley                                  Pydraul 312.                                likely                                                         PCB‐containing fluid.
                                                                                                                                                                                                generator
  U194       Columbia Electric        5818 E.    Monsanto Invoices              N/A              N/A         Spokane     Spokane       No           Purchase of PCB              Yes            Unknown,        None           None               None            Purchase of PCB fluid
                 Supply              Broadway                                                                 Valley                              products. Inerteen                              likely                                                       Inerteen 100‐42 billed to
                                      Avenue                                                                                                          100‐42 fluid.                             generator                                                             this location.
  U195     Sunset Transfer and       216 West    Monsanto Invoices              N/A              N/A         Spokane     Spokane       Yes      Purchased PCB products.          Yes            Unknown,        None           None               None         PCB transformer and PCB
              Storage Inc.             Pacific                                                                                                       Pydraul A 200.                               likely                                                       hydraulic fluid shipped to
                                      Avenue                                                                                                                                                    generator                                                           and from this site.
  U21         Roar Tech, Inc.       522 N. Fiske    PCB National                N/A              N/A         Spokane     Spokane       Yes         Waste haulers and             Yes            Generator       None           None               None              Roar Technologies          Sewer         CSO         CSO 34 (Erie)
                                       Street    Report (2009, 2017)                                                                                   recycler.                                                                                                removed a UST from the
                                                                                                                                                                                                                                                               Spokane Coliseum for the
                                                                                                                                                                                                                                                                City of Spokane in 1995.
  U53         Shadle Center           2301              PCB National            N/A              N/A         Spokane     Spokane       Yes       Unconfirmed. Included           Yes            Generator       None           None               None         The facility is a mini‐mall,    Sewer         CSO            CSO 06
                                     Wellesley       Report (2009, 2017)                                                                         on US EPA PADS list as a                                                                                       gas station, and parking
                                     Avenue                                                                                                            generator.                                                                                                lot area. The facility is
                                                                                                                                                                                                                                                               listed in the PCB National
                                                                                                                                                                                                                                                                     Report as a PCB
                                                                                                                                                                                                                                                                  generator, likely from
                                                                                                                                                                                                                                                                   industrial electrical
                                                                                                                                                                                                                                                                       equipment.
  U20      Specialty Contractors, 2626 E. Trent    PCB National                 N/A              N/A         Spokane     Spokane       Yes                                                                                                                                                     Sewer        MS4             Union
                     Inc.            Avenue     Report (2009, 2017)
  U22        Thermo Fluid, Inc.    508 N. Fiske    PCB National                 N/A              N/A         Spokane     Spokane       Yes         Waste haulers and             Yes            Transporter     None           None               None             TFI recycles used oil,      Sewer         CSO         CSO 34 (Erie)
                    (TFI)             Street    Report (2009, 2017)                                                                                    recycler.                                                                                               stores chemicals in drums
                                                                                                                                                                                                                                                               and generates dangerous
                                                                                                                                                                                                                                                                   waste per the City of
                                                                                                                                                                                                                                                                         Spokane.
  U80        Trans‐Tech, Inc.         2233 S.       PCB National              69825747           N/A          Airway     Spokane       No          Waste haulers and             Yes             Smelter        None           None               None            The only facility in the     Other      Outside of
                                   Garfield Road Report (2009, 2017)                                          Heights                                  recycler.                                                                                               area of interest listed as a                 area
                                                                                                                                                                                                                                                                    smelter in the PCB
                                                                                                                                                                                                                                                                 National Report (2017).
                                                                                                                                                                                                                                                                Little Information known
                                                                                                                                                                                                                                                                     about processes.
  U128     United Engineering &                      Facility database of       N/A              N/A         Spokane     Spokane       Yes                                                                                                                                                     Other      Outside of
               Foundry Co.                           WWII‐era facilities                                                                                                                                                                                                                                    area
  U106       Vera Water and            601 N.           PCB National          47754249           9382        Spokane     Spokane       Yes       Utility. No PCBs known       Not on‐site.      Generator       None           None               None                Operates 137             Other      Outside of
                  Power              Evergreen         Report (2017);                                                                              to be present at this Transformers located                                                                   transformers containing                     area
                                        Road           LimnoTech PCB                                                                                location. Operate      throughout area.                                                                       2‐43 ppm (average of
                                                      reduction report                                                                          transformers throughout                                                                                                 8 ppm).
                                                                                                                                                      the watershed.
  U31         Atlas Systems        6416 E. Main     Monsanto                    N/A              N/A         Spokane     Spokane       No
                                     Avenue     Customer Records                                              Valley




GRADIENT
                                                                                                                                                                                                                                                                                                                                            Page 5 of 6


     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 253
                                                                                                            Case 2:15-cv-00201-SMJ                              ECF No. 373-1                 filed 01/28/20                   PageID.13737 Page 243 of
                                                                                                                                                                                            249
                                Site Details                                                                 Location                                                  On‐site PCB Use                                                                             Users                                                                               Discharges
                                                                              WA Ecology        WA Ecology                                     Within
                                                                                                                                                               Nature of                                                          Documented        Waste Manifest            PCB‐related                                     Discharge       Discharge        Waterbody/        Additional
  Map ID           Site Name            Address           Original List      Facility Site ID Cleanup Site ID      City          County     Spokane City                            PCBs On‐site?                    Type?                                                                                 Notes
                                                                                                                                                         PCB‐related Operations                                                     Spills?          Information               Violations                                       Type            Detail         Sewershed         Discharges
                                                                                 (FS ID)          (CS ID)                                     Limits?
  U129        Washington Water          1411 East       PCB National           75513325           10412         Spokane         Spokane         Yes                                                                                                                                                                              Other      Injection and
                 Power Co.               Mission     Report (2009, 2017)                                                                                                                                                                                                                                                                     Infiltration
                                         Avenue                                                                                                                                                                                                                                                                                                  (I&I)
  U219          Kootenai Electric        2451 W.        LimnoTech PCB             N/A                N/A           Hayden       Kootenai          No         Utility. No PCBs known       Not on‐site.             Unknown            None                None                    None          No additional information
                  Cooperative            Dakota        reduction report                                                                                        to be present at this Transformers located            likely                                                                              found.
                                         Avenue                                                                                                                 location. Operate      throughout area.            generator
                                                                                                                                                            transformers throughout
                                                                                                                                                                  the watershed.
  Notes:
  CSO = Combined Sewer Overflow; ECHO = Enforcement and Compliance History Online; FTTS = Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA)/Toxic Substances Control Act (TSCA) Tracking System; HQ = Headquarters; MS4 = Municipal Separate Storm Sewer System; N/A = Not Available; NPDES = National Pollutant Discharge Elimination System; PADS = PCB Activity Database; PCB =
  Polychlorinated Biphenyl; ppm = Parts Per Million; RCRA = Resource Conservation and Recovery Act; TSCA = Toxic Substances Control Act; US EPA = United States Environmental Protection Agency; UST = Underground Storage Tank; WA Ecology = Washington State Department of Ecology.




GRADIENT
                                                                                                                                                                                                                                                                                                                                                                                      Page 6 of 6


     Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 254
                                                                                Case 2:15-cv-00201-SMJ                  ECF No. 373-1           filed 01/28/20           PageID.13738 Page 244 of
                                                                                                                                              249

                Table A5.3d Results of Upland PCB Site Research – Disposal
                                             Site Details                                                                 Location                                                         On‐site PCB Use                                         Discharges
                                                                                         WA Ecology        WA Ecology                                     Within
                                                                                                                                                                                                                   Discharge   Discharge     Waterbody/
                Map ID      Site Name         Address         Information Source        Facility Site ID Cleanup Site ID         City       County     Spokane City Nature of PCB‐related Operations PCBs On‐site?
                                                                                                                                                                                                                     Type        Detail      Sewershed
                                                                                            (FS ID)          (CS ID)                                     Limits?
                L36          Colbert                                 Landfill                 110             3035            Spokane      Spokane         No                                                        Other   Outside of area
                             Landfill
                L112       Greenacres                                 EDR;                    631               1019                                         No                                                                     Other      Outside of area
                             Landfill                                Landfill
                L113       Mica Landfill     T24N R44E               Landfill;                633               1020            Mica       Spokane           No         Not confirmed. Known to receive               No            Other      Outside of area
                                           S11, 14, MICA,     WA Ecology cleanup                                                                                        sludge from Pentzer WWTP plant.
                                             WA 99211            website details;
                                                              Riverside WWTP SIU;
                                                                  SCRWRF SIU
                L40         Northside       W. 5502 Nine              EDR;                    111               2500          Spokane      Spokane           Yes        No information re: PCBs has been Not confirmed              Other        Injection and      Infiltration
                             Landfill        Mile Road               Landfill;                                                                                          identified. Operations started in                                      Infiltration (I&I)       area
                                                              WA Ecology cleanup                                                                                          1931, closed in 1991. City of
                                                                 website search                                                                                         Spokane opened a new landfill at
                                                                                                                                                                         this site "recently" (as of 2002)
                                                                                                                                                                        that is still active. Old site added
                                                                                                                                                                         to the NPL in 1986 due to VOC
                                                                                                                                                                             impacts in groundwater.
                L102      Old Inland Pit                             Landfill                 632               1181          Spokane      Spokane           No                                                                     Other      Outside of area

                L135          Near                              Biosolid Disposal                                                                            No         Biosolid land application locations           No            Other      Outside of area
                            Reardan 2                                                                                                                                          for Riverside WWTP.
                L136        Near AFB                            Biosolid Disposal                                                                            No         Biosolid land application locations           No            Other      Outside of area
                                                                                                                                                                               for Riverside WWTP.
                L137        Near Dear                           Biosolid Disposal                                                                            No         Biosolid land application locations           No            Other      Outside of area
                             Park 2                                                                                                                                            for Riverside WWTP.
                Notes:
                AFB = Air Force Base; NPL = National Priorities List; PCB = Polychlorinated Biphenyl; Riverside WWTP = Riverside Park Water Reclamation Facility; SCRWRF = Spokane County Regional Water Reclamation Facility; SIU = Significant Industrial User; VOC = Volatile
                Organic Chemical; WA Ecology = Washington State Department of Ecology; WWTP = Wastewater Treatment Plant.




GRADIENT
                                                                                                                                                                                                                                                                                   Page 1 of 1


   Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 255
Case 2:15-cv-00201-SMJ       ECF No. 373-1     filed 01/28/20    PageID.13739 Page 245 of
                                             249




  Figures




 Gradient




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 256
                                                                                                     Case 2:15-cv-00201-SMJ                          ECF No. 373-1                     filed 01/28/20                                      PageID.13740 Page 246 of
                                                                                                                                                                                     249




  p                                                                                                                                                                                          0          2,100                     4,200                               R50   "
                                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                                                / R51
                                                                                                                                                                                                                                                                                "                                                  Upriver Dam              / R127
                                                                                                                                                                                                                                                                                                                                                            "
                                                                                                                                                                                                                                                                                                                                                                                                                       D86   "
                                                                                                                                                                                                                                                                                                                                                                                                                             /




                                                                                                                             D ra g o
                                                                                                                                                                                                                                           Feet




                                                                                                                                                                                                                                                                                                                                                     ®
                                                                                                                                                                                                          k
                                                                                                                                                                                                            re e
                                                                                                                                on C




                                                                                                                                                                                                     Deer C
              Spokane Reservation                                                                                                                                                                                                                                                                                                                                                                                    R87
                                                                                                                                                                                                                                                                                                                                                                  R8




                                                                                                                                 r eek
                                                                                                                                                                                                                                                                                                                                                                 "
                                                                                                                                                                                                                                                                                                                                                                 /                                                         "
                                                                                                                                                                                                                                                                                                                                                                                                                           /
                                                                                                                                                                                                                                                                                                                                                                                                                              D91   "
                                                                                                                                                                                                                                                                                                                                                                                                                                    /
                                                                                                                                                                                                                                                                                                                                                                "
                                                                                                                                                                                                                                                                                                                                                                / / R131
                                                                                                                                                                                                                                                                                                                                                              / R7"
                                                                                                                                                                                                                                                                                                                                           D4               D6"
                                  /D33




                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                             / R3          / R5




                                                                                                                                                                          iv e
                                  "                                                                                                                                                                                                                                                                                          "           "
                                                                                                                                                                                                                                                                                                                                         / "




                                                                                                                                                                       eR
                     D32   "
                           /




                                                                                                                                                                       an
                                                                                                                                                                   ok
                                                                                                                                                                                                                                                                                          / R1




                                                                                                                                                                Sp
                                                                                                                                                                                                                                                                                          "
                                                                                                                                                               Li
                                                                                                                                                                 ttl
                                                                                                                                                                                                                                                                                                             / R2
                                                                                                                                                                                                                                                                                                             "




                                                                                                                                                               e
                                                                                                                                                                                                                                                                                                                                         Twin Lakes R10
                                                                                                                                                                                                                                                                                                                             / R9
        Little C h




                                                                                                                                                                                                                                                                                                                             "                   "
                                                                                                                                                                                                                                                                                                                                                 /




                                                                                                                                                                                                                                                                                                            WA SH ING TO N
                                                                                                                                                                                                                                                                                                                                                                   D28




                                                                                                                                                                                                                                                                                                                       IDA HO
                                                                                                                                                                                                                                                                                                                                                                        "
                                                                                                                                                                                                                                                                                                                                                                        /
          am okan




                                                                                                                             / L137
                                                                                                                             "                                            "
                                                                                                                                                                          /    L36
                                                                                                                                                                                                                                                                                                                         "
                                                                                                                                                                                                                                                                                                                         /   R15                                  U27
                                                                                                                                                                                                                                                                                                         R14
                                                                                                                                                                                                                                                                                             R12 "
                                                                                                                                                                                                                                                                                                " /"
                                                                                                                                                                                                                                                                                                   /D13
             e Cr




                                                                                                                                                                                                                                                                                       D11   //
                                                                                                                                                                                                                                                                                             "
                eke




                                                                                                                                                                                                                                                                                                                             / R25
                                                                                                                                                                                                                                                                                                                             "
                                     Long Lake                                                                                                                                                                                                                         R18   / R19
                                                                                                                                                                                                                                                                            /"
                                                                                                                                                                                                                                                                            "
                                     Dam                                                                                                                                                                              / D64
                                                                                                                                                                                                                      "                                                                                                                                                                       Lake
                                 ®                                                                                                                                                                         R67                               / D65
                                                                                                                                                                                                                                             "                  D16   "
                                                                                                                                                                                                                                                                      /                                                                                                                       Hayden

      Little Falls Dam
                                                                                                                                                                                                     "
                                                                                                                                                                                                     /      R68
                                                                                                                                                                                                     "
                                                                                                                                                                                                     /                                                                                                                                                    / D30                                                / R94
 ®




                                                                                                                                                                                           "
                                                                                                                                                                                           /               D217                                                                         / R23
                                                                                                                                                                                                                                                                                        "                                                                 "                                                    "
        Spokane                                                                                                              / R173
                                                                                                                             "                                                             R69                                                                                                                                           / R123
                                                                                                                                                                                                                                                                                                                                         "
        River Arm
                                                                                                                                                                                                     "     / D63
                                                                                                                                                                                                     / R66 "
                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                  ee
                                                                                                                                                                                                                             Cr
                                                                                 Long Lake
                                                                                                                                                                                                                   ea
                                                                                                                                                                                                                     dm
                                                                                                                                                                                                                        an
                                                                                                                                                                                                                                                                                                                                                                                                       / D118
                                                                                                                                                                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                               D                                                                                                                                                                       D117
                                                                                                           / R37
                                                                                                           "                                                                                                                                                                 Newman
                                                                                                                                                                                                                                                                                Lake
                                                                                                                                                                                                                                                                                                                                                                                              "
                                                                                                                                                                                                                                                                                                                                                                                              /
                                                                                         Nine Mile Dam              ®                                                                                                                                                     R97
                                                                                             Nine Mile                                       / D38
                                                                                                                                             "                                                                                                                                                                                                                                                             /D119
                                                                                                                                                                                                                                                                                                                                                                                                           "
                                                                                             Reservoir
                                                                                                                                                                                                                                                                            D134
                                                                                                                                                               /R39
                                                                                                                                                               "
                                                                                                                                                                                                                                                                            D103


                                                                                                                                           L40
                                                                                                                                                                                                                                                                      / R174
                                                                                                                                                                                                                                                                      "
                                                                                                                                                                                                                                                                            D104                                                          D116   "
                                                                                                                                                                                                                                                                                                                                                 /
                                                                                                                                         "                                R544
                                                                                                                                         /D133         D43
                                                                                                                                                                              D46                                                           R92                                                                                                             /D207
                                                                                                                                                                                                                                                                                                                                                            "                  / D120
                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                                                                                                     ®
                                                                                                                                                       "/D44
                                                                                                                                                       /"                 "
                                                                                                                                                                          /"/
                                                                                                                                                                                                                                                                                   R101
                                                                                                                                                                          /R48D45
                                                                                                                                                                            "
                                                                                                                                                                            /              Upriver
                                                                                                                                                                          "                                                                L102                                                                                                             Post Falls Dam
                               / R191
                               "                                                                                                                                                           Dam
                                                                                                                                                                                                                                           R95
                                                                                                                                                                                                                                                                                                                                                                                                             / D122
                                                                                                                                                                                                                                                                                                                                                                                                             "
                                                         / R170
                                                         "                                                                                                                                                                    "
                                                                                                                                                                                                                              /                /"
                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                  /"
                                                                                                                                                                                                                                                  / /
                                                                                                                           D54             "
                                                                                                                                           /                       "
                                                                                                                                                                   /
                                                                                                                                                                   "
                                                                                                                                                                   /      "
                                                                                                                                                                          /                          "
                                                                                                                                                                                                     /                                         "




                                                                                                                                                                                       ®
                                                                                                                                                                           "
                                                                                                                                                                           /
                                                                                                                                                                           "
                                                                                                                                                                          /"                         ""
                                                                                                                                                                                                     / / D89
                                                                                                                                                                                                      /"
                                                                                                                                                                                                       "
                                                                                                                                                                                                       /                                    R100 "
                                                                                                                                                                                                                                                 /"
                                                                                                                                                                                                                                                  /                                          / D111
                                                                                                                                                                                                                                                                                             "
                                                                                                                    Upper Falls Dam                                     /" /
                                                                                                                                                                           /
                                                                                                                                                                  "
                                                                                                                                                                  /" /"
                                                                                                                                                                    /"
                                                                                                                                                                     "
                                                                                                                                                                     /
                                                                                                                                                                       /"
                                                                                                                                                                        "
                                                                                                                                                                        /  "
                                                                                                                                                                           /                                          D90                                                                                                                                                                                    Coeur d'Alene Lake
                                                                                                                                                                   /"
                                                                                                                                                                   "
                                                                                                                                                                   "
                                                                                                                                                                   /
                                                                                                                                                                  /"
                                                                                                                                                                   / /                                                                                                                  / L112
                                                                                                                                                                                                                                                                                        "
                                                                                                                   Monroe Street Dam
                                                                                                                                                 D215 /
                                                                                                                                                      " "  "
                                                                                                                                                           /    /"
                                                                                                                                                                "
                                                                                                                                                                "
                                                                                                                                                                /    "
                                                                                                                                                                     /                                                                                                 D99




                                                                                                                                                      ®
                                                                                                                                                             "
                                                                                                                                                             / "
                                                                                                                                                               /                                                   D216




                                                                                                                                                      ®
                                                                                                                                                        /"/
                                                                                                                                                          "
                                                                                                                                                          /"
                                                                                                                                                           /     "
                                                                                                                                                                 /     /"
                                                                                                                                                                       " /                          "
                                                                                                                                                                                                    /                         "
                                                                                                                                                                                                                              /
           / L135
           "                                               R171   "
                                                                  /
                                                                                                                                                        /D73
                                                                                                                                                        "                                                                                                                                             Liberty Lake

                                                                                                                        / D77
                                                                                                                        "
                                                                                                    D196  "
                                                                                                          /
     LEGEND                                                                         / D82
                                                                                    "                     "
                                                                                                          /               "     " D76
                                                                                                                          / D78 /
                                                                                                         D81
     Upland Sites                                                       / L136
                                                                        "                                                        / D75
                                                                                                                                 "                                                                                                                                                                                                                                      NOTES:
                                                                                                                          "
                                                                                                                          /D79                                                                                                                                                                                                                                          1) For site details, see Appendix 5 for a comprehensive
                                                                                                                                                                                                                                                                                                                                                                        list of sources.
       "
       /               Releases                                                                                                                                                                                                                                                                                                                                         2) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                                                                                                        3) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                                                                                                                                        information will be lost if copied in black and white.
                       Permitted Dischargers
       "
       /                                                                  / R172                               /D84
                                                                                                               "                                                                                                                                     / L113
                                                                                                                                                                                                                                                     "                                                  / R175
                                                                                                                                                                                                                                                                                                        "
                                                                         ""
                                                                      D203
                                                                         /                                                                                                                                                                                                                                                                                              SOURCES:
       "
       /               Disposal                                                                                                                                                                                                                                                                                                                                         1) See Table A5.3.
                                                                                                                                                                                                                                                                                                                                                                        2) USGS, 2018.
                                                                                                                                                                                                                                                                                                                                                                        3) US Census Bureau, 2015.
                       Dam
       ®




                                                                                                                                                                                                                                                                                                                                                                        4) US Census Bureau, 2016a,b.
                                                                                                                                                                                                                                                                                                                                                                        5) WA Ecology, 2017f-h.
                       Spokane City Boundary
                                                                                                                                                                                                                                                                                                                                                                                 0            1.75          3.5
                       Other City Boundary
                                                                                                                                                                                                                                                                                                                                                                                                                Miles
                                                                                                                                                                                                                                                                / D200
                                                                                                                                                                                                                                                                "
                       County Boundary

                       State Boundary                                                                                                                                                                                                                                                                                                                                                                              FIGURE
                                                                                                                                                                                                                                                                                                                                                 Upland PCB Sites Overview
                                                                                                                                                                                                                                                                                                                                                                                                                    A5.1
                                                                                                                                                                                      Ha




                       Approximate Riverside WWTP                                                                                                                                                                                            R ock
                                                                                                                                                                                         ng




                                                                                                                                                                                                                                                     Cr
                                                                                                                                                                                                                                                       ee
                       Biosolids Application Locations
                                                                                                                                                                                           ma




                                                                                                                    / D198
                                                                                                                    "                                                                                                                                       k
                                                                                                                                                                                                                                                                                                                                                                                                                                 D201
                                                                                                                                                                                           nC




                                                                                                                                                                                                                                                                                                                                                             Spokane, Washington                                             "
                                                                                                                                                                                                                                                                                                                                                                                                                             /
                                                                                                                                                                                                                                                                                                                                                                                                                  Date: 11/13/2019
                                                                                                                                                                                             ree
                                                                                                                                                                                                k




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 257
                                                                                  Case 2:15-cv-00201-SMJ          ECF No. 373-1                 filed 01/28/20                                      PageID.13741 Page 247 of
                                                                                                                                              249




  p                                                                                                                                                   0          2,100                     4,200                         R50   "
                                                                                                                                                                                                                               /
                                                                                                                                                                                                                                   / R51
                                                                                                                                                                                                                                   "                                          Upriver Dam            / R127
                                                                                                                                                                                                                                                                                                     "




                                                                                                      D ra g o
                                                                                                                                                                                                    Feet




                                                                                                                                                                                                                                                                                                ®
                                                                                                                                                                   k
                                                                                                                                                                     re e
                                                                                                        on C




                                                                                                                                                              Deer C
              Spokane Reservation                                                                                                                                                                                                                                                                                                                           R87
                                                                                                                                                                                                                                                                                                        R8




                                                                                                          r eek
                                                                                                                                                                                                                                                                                                           "
                                                                                                                                                                                                                                                                                                           /                                                      "
                                                                                                                                                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                                                                          /"
                                                                                                                                                                                                                                                                                                          " / R131
                                                                                                                                                                                                                                                                                                          R7




                                                                                                                                          r
                                                                                                                                                                                                                                                                           / R3             / R5




                                                                                                                                     iv e
                                                                                                                                                                                                                                                                           "                "




                                                                                                                                  eR
                                                                                                                                  an
                                                                                                                              ok
                                                                                                                                                                                                                                             / R1




                                                                                                                           Sp
                                                                                                                                                                                                                                             "
                                                                                                                          Li
                                                                                                                            ttl
                                                                                                                                                                                                                                                           / R2
                                                                                                                                                                                                                                                           "




                                                                                                                          e
                                                                                                                                                                                                                                                                                    Twin Lakes R10
                                                                                                                                                                                                                                                                           / R9
        Little C h




                                                                                                                                                                                                                                                                           "                "
                                                                                                                                                                                                                                                                                            /




                                                                                                                                                                                                                                                          WA SH ING TO N
                                                                                                                                                                                                                                                                     IDA HO
          am okan




                                                                                                                                                                                                                                                                       /R15
                                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                             R12 / R14
                                                                                                                                                                                                                                               / "
             e Cr




                                                                                                                                                                                                                                               "
                eke




                                                                                                                                                                                                                                                                           / R25
                                                                                                                                                                                                                                                                           "
                                  Long Lake                                                                                                                                                                              R18    / R19
                                                                                                                                                                                                                               /"
                                                                                                                                                                                                                               "
                                  Dam                                                                                                                                                                                                                                                                                                Lake
                                                                                                                                                                                                                                                                                                                                     Hayden
                              ®                                                                                                                                       R67
      Little Falls Dam
                                                                                                                                                              "
                                                                                                                                                              /
                                                                                                                                                              "
                                                                                                                                                              /       R68
                                                                                                                                                                                                                                                                                                                                                      / R94
 ®




                                                                                                                                                    "
                                                                                                                                                    /                                                                                      / R23
                                                                                                                                                                                                                                           "                                        / R123                                                            "
        Spokane                                                                                       / R173
                                                                                                      "                                             R69
                                                                                                                                                              / R66
                                                                                                                                                              "
                                                                                                                                                                                                                                                                                    "
        River Arm                                                                                                                                                                               k
                                                                                                                                                                                           ee
                                                                                                                                                                                      Cr
                                                                                                                                                                                 an
                                                              Long Lake                                                                                                       dm
                                                                                                                                                                        D   ea
                                                                                      / R37
                                                                                      "                                                                                                                                        Newman
                                                                                                                                                                                                                                  Lake

                                                                      Nine Mile Dam            ®
                                                                          Nine Mile
                                                                          Reservoir
                                                                                                                          /R39
                                                                                                                          "

                                                                                                                                                                                                                         / R174
                                                                                                                                                                                                                         "
                                                                                                                                     R544




                                                                                                                                                                                                                                                                                                ®
                                                                                                                              "
                                                                                                                              /
                                                                                                                          R48 "
                                                                                                                              /                     Upriver                                                    R97                                                                                   Post Falls Dam
                            / R191
                            "                                                                                                                       Dam
                                              / R170                                                                                                                                   "
                                                                                                                                                                                       /            R95    / / R101
                                                                                                                                                                                                           "
                                              "
                                                                                                                              "
                                                                                                                              /
                                                                                                                              "
                                                                                                                              /            "
                                                                                                                                           /                                          R92               / "
                                                                                                                                                                                                        "




                                                                                                                                                ®
                                                                                                                                            "
                                                                                                                                            /                 "
                                                                                                                                                              /                                      R100 "
                                                                                                                                                                                                          /
                                                                                               Upper Falls Dam
                                                                                                                                    ""
                                                                                                                                    /    / "
                                                                                                                                       " "
                                                                                                                                      //
                                                                                                                                            "
                                                                                                                                            /
                                                                                                                                            /
                                                                                                                                       "
                                                                                                                                       / "
                                                                                                                                         /                                                                                                                                                                                                          Coeur d'Alene Lake

                                                                                                                                  /"
                                                                                                                                  "  /"
                                                                                                                                    /" /
                                                                                                                                       "
                                                                                                                                       /
                                                                                              Monroe Street Dam
                                                                                                                                  "
                                                                                                                                  /



                                                                                                                   ®
                                                                                                                   ®
                                                                                                                      "
                                                                                                                      /
                                                                                                                     ""
                                                                                                                     //            "
                                                                                                                                   /     "
                                                                                                                                         /                   "
                                                                                                                                                             /
                                                R171   "
                                                       /                                                                                                                                                                                            Liberty Lake




                                                                                                                                                                                                                                                                                                               NOTES:
                                                                                                                                                                                                                                                                                                               1) For site details, see Appendix 5 for a comprehensive
                                                                                                                                                                                                                                                                                                               list of sources.
                                                                                                                                                                                                                                                                                                               2) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                                               3) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                                                                               information will be lost if copied in black and white.

                                                           / R172
                                                           "                                                                                                                                                                                          / R175
                                                                                                                                                                                                                                                      "
     LEGEND                                                                                                                                                                                                                                                                                                    SOURCES:
                                                                                                                                                                                                                                                                                                               1) See Table A5.3.
     Upland Sites                                                                                                                                                                                                                                                                                              2) USGS, 2018.
                                                                                                                                                                                                                                                                                                               3) US Census Bureau, 2015.
                                                                                                                                                                                                                                                                                                               4) US Census Bureau, 2016a,b.
       "
       /              Releases                                                                                                                                                                                                                                                                                 5) WA Ecology, 2017f-h.

                      Dam
       ®




                                                                                                                                                                                                                                                                                                                        0           1.75           3.5
                      Spokane City Boundary                                                                                                                                                                                                                                                                                                            Miles

                      Other City Boundary

                      County Boundary
                                                                                                                                                                                                                                                                                             Upland PCB Sites Overview                                    FIGURE
                                                                                                                                                                                                                                                                                                     Releases
                                                                                                                                                                                                                                                                                                                                                          A5.2a
                                                                                                                                               Ha




                                                                                                                                                                                                      R ock
                                                                                                                                                  ng




                                                                                                                                                                                                              Cr
                      State Boundary                                                                                                                                                                            ee
                                                                                                                                                    ma




                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                                                                                                                      D201
                                                                                                                                                    nC




                                                                                                                                                                                                                                                                                                     Spokane, Washington                                 Date: 11/13/2019
                                                                                                                                                      ree
                                                                                                                                                         k




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 258
                                                                              Case 2:15-cv-00201-SMJ                           ECF No. 373-1                         filed 01/28/20                                       PageID.13742 Page 248 of
                                                                                                                                                                   249




  p                                                                                                                                                                         0            2,100                       4,200                                                                                  Upriver Dam
                                                                                                                                                                                                                                                                                                                                                                                             D86   "
                                                                                                                                                                                                                                                                                                                                                                                                   /




                                                                                                   D ra g o
                                                                                                                                                                                                                          Feet




                                                                                                                                                                                                                                                                                                                               ®
                                                                                                                                                                                            k
                                                                                                                                                                                              re e
                                                                                                       on C




                                                                                                                                                                                       Deer C
              Spokane Reservation




                                                                                                        r eek
                                                                                                                                                                                                                                                                                                                                                                                                   D91    "
                                                                                                                                                                                                                                                                                                                                                                                                          /
                                                                                                                                                                                                                                                                                                                                      / D6
                                                                                                                                                                                                                                                                                                                                      "
                               /D33                                                                                                                                                                                                                                                                               / D4




                                                                                                                                                               r
                                                                                                                                                          iv e
                               "                                                                                                                                                                                                                                                                                  "




                                                                                                                                                       eR
                     D32   "
                           /




                                                                                                                                                       an
                                                                                                                                                   ok
                                                                                                                                                Sp
                                                                                                                                                 ttl
                                                                                                                                               Li




                                                                                                                                               e
                                                                                                                                                                                                                                                                                                                  Twin Lakes
        Little C h




                                                                                                                                                                                                                                                                                        WA SH ING TO N
                                                                                                                                                                                                                                                                                                                                              / D28




                                                                                                                                                                                                                                                                                                   IDA HO
                                                                                                                                                                                                                                                                                                                                              "
          am okan




                                                                                                                                                                                                                                                                             / D13
             e Cr




                                                                                                                                                                                                                                                                             "
                                                                                                                                                                                                                                                                   D11   "
                                                                                                                                                                                                                                                                         /
                eke




                                   Long Lake
                                   Dam                                                                                                                                                                / D64
                                                                                                                                                                                                      "                                           / D16
                                                                                                                                                                                                                                                                                                                                                                    Lake
                               ®                                                                                                                                                                                             / D65
                                                                                                                                                                                                                             "                    "                                                                                                                 Hayden

      Little Falls Dam                                                                                                                                                          D217   "
                                                                                                                                                                                       /                                                                                                                                           / D30
 ®




                                                                                                                                                                                                                                                                                                                                   "
        Spokane
        River Arm                                                                                                                                                                                     / D63k
                                                                                                                                                                                                      "
                                                                                                                                                                                                                     ee
                                                                                                                                                                                                                Cr
                                                          Long Lake                                                                                                                                 ad
                                                                                                                                                                                                       m   an
                                                                                                                                                                                                                                                                                                                                                                             / D118
                                                                                                                                                                                                                                                                                                                                                                             "
                                                                                                                                                                                                 De                                                      Newman                                                                                              D117   "
                                                                                                                                                                                                                                                                                                                                                                    /
                                                                                                                                                                                                                                                            Lake

                                                                  Nine Mile Dam           ®
                                                                      Nine Mile                                     / D38
                                                                                                                    "                                                                                                                                                                                                                                                            /D119
                                                                                                                                                                                                                                                                                                                                                                                 "
                                                                      Reservoir




                                                                                                                                                                                                                                                                                                                   D116   "
                                                                                                                                                                                                                                                                                                                          /
                                                                                                                "
                                                                                                                /D133                                                                                                                                                                                                                /D207
                                                                                                                                                                                                                                                                                                                                     "               / D120
                                                                                                                                                                                                                                                                                                                                                     "
                                                                                                                                                              / D46




                                                                                                                                                                                                                                                                                                                               ®
                                                                                                                                  /"D44
                                                                                                                                  "
                                                                                                                               D43 /
                                                                                                                                                              "
                                                                                                                                                              / D45
                                                                                                                                                              "           Upriver
                                                                                                                                                                                                                               D103                                                                                                  Post Falls Dam
                                                                                                                      D54
                                                                                                                                                                          Dam
                                                                                                                                                                                                                             D104   D134
                                                                                                                                                                                                                                       /
                                                                                                                                                                                                                                       "                                                                                                                                           / D122
                                                                                                                                                                                                                                                                                                                                                                                   "
                                                                                                                  "
                                                                                                                  /                                                                    "
                                                                                                                                                                                       /




                                                                                                                                                                      ®
                                                                                                                                                                                        "/ D89
                                                                                                                                                                                        /"
                                                                                                                                                                                         "
                                                                                                                                                                                         /                                             / D99
                                                                                                                                                                                                                                       "                                 / D111
                                                                                                                                                                                                                                                                         "
                                                                                            Upper Falls Dam                                                        / "
                                                                                                                                                                   "  /                        D90
                                                                                                                                                                       "
                                                                                                                                                                       /                                                                                                                                                                                                           Coeur d'Alene Lake

                                                                                                                            D215   "
                                                                                                                                   /      "
                                                                                                                                          /"              ""
                                                                                                                                                          //
                                                                                         Monroe Street Dam




                                                                                                                                   ®
                                                                                                                                            /"
                                                                                                                                             /                                                       D216




                                                                                                                                   ®
                                                                                                                                         ""
                                                                                                                                         /                           "
                                                                                                                                                                     /                                           "
                                                                                                                                                                                                                 /
                                                                                                                                          /
                                                                                                                                       / D73
                                                                                                                                       "                                                                                                                                          Liberty Lake

                                                                                               / D77
                                                                                               "
                                                                             D196  "
                                                                                   /
                                                             / D82
                                                             "                     "
                                                                                   /             "     " D76
                                                                                                 / D78 /
                                                                                  D81
                                                                                                        / D75
                                                                                                        "                                                                                                                                                                                                                                     NOTES:
                                                                                                 "
                                                                                                 /D79                                                                                                                                                                                                                                         1) For site details, see Appendix 5 for a comprehensive
                                                                                                                                                                                                                                                                                                                                              list of sources.
                                                                                                                                                                                                                                                                                                                                              2) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                                                                              3) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                                                                                                              information will be lost if copied in black and white.
                                                                                        /D84
                                                                                        "
     LEGEND                                        D203
                                                      "
                                                      /
                                                                                                                                                                                                                                                                                                                                              SOURCES:
     Upland Sites                                                                                                                                                                                                                                                                                                                             1) See Table A5.3.
                                                                                                                                                                                                                                                                                                                                              2) USGS, 2018.
                                                                                                                                                                                                                                                                                                                                              3) US Census Bureau, 2015.
       "
       /               Permitted Dischargers                                                                                                                                                                                                                                                                                                  4) US Census Bureau, 2016a,b.
                                                                                                                                                                                                                                                                                                                                              5) WA Ecology, 2017f-h.
                       USGS Stream Gage Location
       ®




                                                                                                                                                                                                                                                                                                                                                       0            1.75          3.5
                       Spokane City Boundary                                                                                                                                                                                                                                                                                                                                          Miles
                                                                                                                                                                                                                                                / D200
                                                                                                                                                                                                                                                "
                       Other City Boundary

                       County Boundary
                                                                                                                                                                                                                                                                                                                          Upland PCB Sites Overview                                      FIGURE
                                                                                                                                                                                                                                                                                                                            Permitted Dischargers
                                                                                                                                                                                                                                                                                                                                                                                         A5.2b
                                                                                                                                                                    Ha




                                                                                                                                                                                                                             R ock
                                                                                                                                                                       ng




                                                                                                                                                                                                                                     Cr
                       State Boundary                                                                                                                                                                                                  ee
                                                                                                                                                                         ma




                                                                                          / D198
                                                                                          "                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                                                                                                                       D201
                                                                                                                                                                          nC




                                                                                                                                                                                                                                                                                                                                      Spokane, Washington                                          "
                                                                                                                                                                                                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                                                                                                                                                        Date: 11/13/2019
                                                                                                                                                                            ree
                                                                                                                                                                               k




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 259
                                                                                     Case 2:15-cv-00201-SMJ              ECF No. 373-1                    filed 01/28/20                                      PageID.13743 Page 249 of
                                                                                                                                                        249




  p

                                                                                                D ra g o




                                                                                                                                                                             k
                                                                                                                                                                               re e
                                                                                                  on C




                                                                                                                                                                        Deer C
              Spokane Reservation




                                                                                                    r eek




                                                                                                                                                    r
                                                                                                                                               iv e
                                                                                                                                            eR
                                                                                                                                            an
                                                                                                                                         ok
                                                                                                                                     Sp
                                                                                                                                      ttl
                                                                                                                                    Li




                                                                                                                                    e
                                                                                                                                                                                                                                                                                       Twin Lakes
        Little C h




                                                                                                                                                                                                                                                                   WA SH ING TO N
                                                                                                                                                                                                                                                                              IDA HO
                                                                                                / L137
          am okan




                                                                                                "                                              / L36
                                                                                                                                               "
             e Cr
                eke




                                  Long Lake
                                  Dam                                                                                                                                                                                                                                                                                                 Lake
                                                                                                                                                                                                                                                                                                                                      Hayden
                             ®
      Little Falls Dam
 ®




        Spokane
        River Arm                                                                                                                                                                                         k
                                                                                                                                                                                                     ee
                                                                                                                                                                                                Cr
                                                                                                                                                                                           an
                                                                 Long Lake                                                                                                              dm
                                                                                                                                                                                  D   ea
                                                                                                                                                                                                                                          Newman
                                                                                                                                                                                                                                             Lake

                                                                         Nine Mile Dam      ®
                                                                             Nine Mile
                                                                             Reservoir




                                                                                                            "
                                                                                                            / L40




                                                                                                                                                                                                                                                                                                    ®
                                                                                                                                                              Upriver                                                                                                                                   Post Falls Dam
                                                                                                                                                              Dam
                                                                                                                                                                                                                          "
                                                                                                                                                                                                                          /        L102




                                                                                                                                                          ®
                                                                                                                                                                                                                                                                                                                                                     Coeur d'Alene Lake
                                                                                                                                                                                                                                                    / L112
                                                                                                                                                                                                                                                    "
                                                                                                                               Upper




                                                                                                                             ®
                                                                                                                             ®
                                                                                                                    Monroe   Falls Dam
           / L135
           "                                                                                                                                                                                                                                                 Liberty Lake
                                                                                                                    Street
                                                                                                                     Dam




                                                        / L136
                                                        "                                                                                                                                                                                                                                                       NOTES:
                                                                                                                                                                                                                                                                                                                1) For site details, see Appendix 5 for a comprehensive
                                                                                                                                                                                                                                                                                                                list of sources.
     LEGEND                                                                                                                                                                                                                                                                                                     2) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                                                3) The original figure was produced in color. Significant
     Upland Sites                                                                                                                                                                                                                                                                                               information will be lost if copied in black and white.
                                                                                                                                                                                                                        / L113
                                                                                                                                                                                                                        "
       "
       /              Disposal                                                                                                                                                                                                                                                                                  SOURCES:
                                                                                                                                                                                                                                                                                                                1) See Table A5.3.
                      USGS Stream Gage Location                                                                                                                                                                                                                                                                 2) USGS, 2018.
       ®




                                                                                                                                                                                                                                                                                                                3) US Census Bureau, 2015.
                                                                                                                                                                                                                                                                                                                4) US Census Bureau, 2016a,b.
                      Spokane City Boundary                                                                                                                                                                                                                                                                     5) WA Ecology, 2017f-h.

                                                                                                                                                                                                                                                                                                                         0           1.75           3.5
                      Other City Boundary
                                                                                                                                                                                                                                                                                                                                                        Miles
                      County Boundary

                      State Boundary                                                                                                                                                                                                                                                           Upland PCB Sites Overview                                   FIGURE
                                                                                                                                                                                                                                                                                                       Disposal
                                                                                                                                                                                                                                                                                                                                                           A5.2c
                                                                                                                                                         Ha




                      Approximate Riverside WWTP                                                                                                                                                                R ock
                                                                                                                                                            ng




                                                                                                                                                                                                                        Cr
                                                                                                                                                                                                                          ee
                      Biosolids Application Locations
                                                                                                                                                              ma




                                                                                                                                                                                                                               k
                                                                                                                                                              nC




                                                                                                                                                                                                                                                                                                        Spokane, Washington                               Date: 11/13/2019
                                                                                                                                                                ree
                                                                                                                                                                   k




Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 260
